     Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 1 of 303




                            SECOND AMENDED APPENDIX A

1.    Plaintiff, JOSEPH ABAMONTE, a flight attendant, is a resident and citizen of Oregon and

      is currently domiciled in Portland, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

      JOSEPH ABAMONTE, is a citizen of Oregon. Plaintiff, JOSEPH ABAMONTE, is an

      employee of Delta and whose symptoms include breathing difficulties, coughing, fatigue,

      headaches, itchiness and asthma that did not occur until he was exposed to the Lands’ End

      garments and are a result of said exposure.

2.    Plaintiff, JULIE ABATE, a flight attendant, is a resident and citizen of Utah and is currently

      domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, JULIE

      ABATE, is a citizen of Utah. Plaintiff, JULIE ABATE, is an employee of Delta and whose

      symptoms include breathing difficulties, coughing, fatigue, headaches, itchiness, vocal

      cord dysfunction and asthma that did not occur until she was exposed to the Lands’ End

      garments and are a result of said exposure.

3.    Plaintiff, JAMIE ABBENHAUS, a flight attendant, is a resident and citizen of Washington

      and is currently domiciled in Yakima, Washington. For purposes of 28 U.S.C. § 1332,

      Plaintiff, JAMIE ABBENHAUS, is a citizen of Washington. Plaintiff, JAMIE

      ABBENHAUS, is an employee of Delta and whose symptoms include sinus irritation, eye

      irritation and hair loss that did not occur until she was exposed to the Lands’ End garments

      and are a result of said exposure.

4.    Plaintiff, KIMBERLY ABBEY, a flight attendant, is a resident and citizen of Florida and

      is currently domiciled in Dania Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

      KIMBERLY ABBEY, is a citizen of Florida. Plaintiff, KIMBERLY ABBEY, is an

      employee of Delta and whose symptoms include skin irritation, skin rashes, hives, scarring,
     Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 2 of 303


      itchiness, difficulty breathing, coughing, tightness of chest, vocal cord dysfunction, eye

      irritation, blurred vision, sinus irritation and headaches that did not occur until she was

      exposed to the Lands’ End garments and are a result of said exposure.

5.    Plaintiff, KERRY ABRAHAMSEN, a flight attendant, is a resident and citizen of Florida

      and is currently domiciled in Winter Springs, Florida. For purposes of 28 U.S.C. § 1332,

      Plaintiff, KERRY ABRAHAMSEN, is a citizen of Florida. Plaintiff, KERRY

      ABRAHAMSEN, is an employee of Delta and whose symptoms include trouble breathing,

      severe itchiness, coughing, fatigue, headaches, skin rashes, anxiety, swollen lymph nodes,

      fuzzy memory, trouble concentrating, anaphylactic like symptoms and heart palpitations

      that did not occur until she was exposed to the Lands’ End garments and are a result of said

      exposure.

6.    Plaintiff, ALINA ADAMS, a flight attendant, is a resident and citizen of Georgia and is

      currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

      ALINA ADAMS, is a citizen of Georgia. Plaintiff, ALINA ADAMS, is an employee of

      Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

      coughing, fatigue, headaches, skin rashes, tightness of chest, anxiety, swollen lymph nodes

      and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

      and are a result of said exposure.

7.    Plaintiff, CAROL ADAMS-CONNER, a flight attendant, is a resident and citizen of

      Georgia and is currently domiciled in Decatur, Georgia. For purposes of 28 U.S.C. § 1332,

      Plaintiff, CAROL ADAMS-CONNER, is a citizen of Georgia. Plaintiff, CAROL

      ADAMS-CONNER, is an employee of Delta, and whose symptoms include skin irritation,

      skin rash, difficulty breathing, coughing, asthma, headaches, fatigue, vocal cord




                                               2
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 3 of 303


       dysfunction, blurred vision and anxiety that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

8.     Plaintiff, KATHY ADAMS, a flight attendant, is a resident and citizen of Kentucky and is

       currently domiciled in Louisville, Kentucky. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHY ADAMS, is a citizen of Kentucky. Plaintiff, KATHY ADAMS, is an employee

       of Delta, and whose symptoms include skin irritation and skin rashes that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

9.     Plaintiff, KOREY ADAMS, a flight attendant, is a resident and citizen of Idaho and is

       currently domiciled in Hailey, Idaho. For purposes of 28 U.S.C. § 1332, Plaintiff, KOREY

       ADAMS, is a citizen of Idaho. Plaintiff, KOREY ADAMS, is an employee of Delta, and

       whose symptoms include severe itchiness, coughing, fatigue, rashes, trouble concentrating

       and anxiety that did not occur until he was exposed to the Lands’ End garments and are a

       result of said exposure.

10.    Plaintiff, LENEE’ ADKINS, a flight attendant, is a resident and citizen of California and

       is currently domiciled in Canyon Country, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LENEE’ ADKINS, is a citizen of California. Plaintiff, LENEE’ ADKINS, is an

       employee of Delta, and whose symptoms include skin irritation and skin rashes that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

11.    Plaintiff, JODY AHRENDT, a flight attendant, is a resident and citizen of Arizona and is

       currently domiciled in Phoenix, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JODY AHRENDT, is a citizen of Arizona. Plaintiff, JODY AHRENDT, is an employee of

       Delta, and whose symptoms include skin irritation, coughing, skin rashes, eye irritation,

       vocal cord dysfunction, throat irritation and hair loss that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.


                                               3
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 4 of 303


12.    Plaintiff, MARIA ESTHER AILOR, a flight attendant, is a resident and citizen of

       California and is currently domiciled in Pleasanton, California. For purposes of 28 U.S.C.

       § 1332, Plaintiff, MARIA ESTHER AILOR, is a citizen of California. Plaintiff, MARIA

       ESTHER AILOR, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, coughing, headaches, skin rashes, vocal cord dysfunction and tightness of

       chest that did not occur until she was exposed to the Lands’ End garments and are a result

       of said exposure.

13.    Plaintiff, ORHAN AKGUL, a flight attendant, is a resident and citizen of Missouri and is

       currently domiciled in O’Fallon, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ORHAN AKGUL, is a citizen of Missouri. Plaintiff, ORHAN AKGUL, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes and hives

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

14.    Plaintiff, ANGELA ALBANY, a flight attendant, is a resident and citizen of Pennsylvania

       and is currently domiciled in Philadelphia, Pennsylvania. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ANGELA ALBANY, is a citizen of Pennsylvania.               Plaintiff, ANGELA

       ALBANY, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, skin rashes, swollen lymph nodes, fatigue and hives that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

15.    Plaintiff, ERICA ALFARO, a flight attendant, is a resident and citizen of California and is

       currently domiciled in Vallejo, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ERICA ALFARO, is a citizen of California. Plaintiff, ERICA ALFARO, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,




                                                4
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 5 of 303


       skin rashes, scars, anxiety, trouble concentrating and anxiety that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

16.    Plaintiff, AUSTIN ALFORD, a flight attendant, is a resident and citizen of Oregon and is

       currently domiciled in Eugene, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

       AUSTIN ALFORD, is a citizen of Oregon. Plaintiff, AUSTIN ALFORD, is an employee

       of Delta, and whose symptoms include breathing difficulties, coughing, fatigue, headaches,

       itchiness, vocal cord dysfunction and asthma that did not occur until he was exposed to the

       Lands’ End garments and are a result of said exposure.

17.    Plaintiff, LEIANNE AL-KHAFAJI, a flight attendant, is a resident and citizen of Virginia

       and is currently domiciled in McLean, Virginia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LEIANNE AL-KHAFAJI, is a citizen of Virginia. Plaintiff, LEIANNE AL-

       KHAFAJI, is an employee of Delta, and whose symptoms include skin irritation, skin

       rashes, skin hives and itchiness that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

18.    Plaintiff, JANA ALLAN, a flight attendant, is a resident and citizen of Arizona and is

       currently domiciled in Tempe, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff, JANA

       ALLAN, is a citizen of Arizona. Plaintiff, JANA ALLAN, is an employee of Delta, and

       whose symptoms include hair loss, itchiness and eye irritation that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

19.    Plaintiff, JACQUELINE ALLBRIGHT, a flight attendant, is a resident and citizen of Texas

       and is currently domiciled in Cedar Hills, Texas. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JACQUELINE ALLBRIGHT, is a citizen of Texas. Plaintiff, JACQUELINE

       ALLBRIGHT, is an employee of Delta, and whose symptoms include difficulty breathing,

       coughing, fatigue, headaches, bruising, vocal cord dysfunction, trouble concentrating,


                                                5
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 6 of 303


       blurred vision, eye irritation, bronchitis and laryngitis that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

20.    Plaintiff, ALEXANDRIA ALLEN, a flight attendant, is a resident and citizen of California

       and is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ALEXANDRIA ALLEN, is a citizen of California. Plaintiff, ALEXANDRIA

       ALLEN, is an employee of Delta, and whose symptoms include skin irritation, cysts, severe

       itchiness, coughing, headaches, skin rashes, hives, anxiety, swollen lymph nodes and fuzzy

       memory that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

21.    Plaintiff, AUDREY ALLEN, a flight attendant, is a resident and citizen of New Hampshire

       and is currently domiciled in Londonderry, New Hampshire. For purposes of 28 U.S.C. §

       1332, Plaintiff, AUDREY ALLEN, is a citizen of New Hampshire. Plaintiff, AUDREY

       ALLEN, is an employee of Delta, and whose symptoms include coughing that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

22.    Plaintiff, CYNTHIA ALLEN, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CYNTHIA ALLEN, is a citizen of Florida. Plaintiff, CYNTHIA ALLEN, is an employee

       of Delta, and whose symptoms include headaches and hair loss that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

23.    Plaintiff, MARY ALLEN, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in Dellwood, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARY ALLEN, is a citizen of Minnesota. Plaintiff, MARY ALLEN, is an employee of

       Delta, and whose symptoms include severe itchiness and runny nose that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.


                                               6
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 7 of 303


24.    Plaintiff, SHARON ALLISON, a flight attendant, is a resident and citizen of Oregon and

       is currently domiciled in Redmond, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SHARON ALLISON, is a citizen of Oregon. Plaintiff, SHARON ALLISON, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       fatigue, headaches, skin rashes, scars, bruising, vocal cord dysfunction, anxiety, trouble

       concentrating, blurred vision, throat irritation, fuzzy memory and ear irritation that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

25.    Plaintiff, EEVA ALMINAR, a flight attendant, is a resident and citizen of California and

       is currently domiciled in San Diego, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

       EEVA ALMINAR, is a citizen of California. Plaintiff, EEVA ALMINAR, is an employee

       of Delta, and whose symptoms include skin irritation, skin itchiness, difficulty breathing,

       coughing, fatigue, skin rashes, scars, tightness of chest and asthma that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

26.    Plaintiff, ALMUDENA PRESAS ALONSO, a flight attendant, is a resident and citizen of

       Florida and is currently domiciled in Bradenton, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ALMUDENA PRESAS ALONSO, is a citizen of Florida. Plaintiff,

       ALMUDENA PRESAS ALONSO, is an employee of Delta, and whose symptoms include

       skin irritation, severe itchiness, skin rashes, fatigue, anxiety, trouble concentrating, fuzzy

       memory and blurred vision that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

27.    Plaintiff, NICOLE ALVAREZ, a flight attendant, is a resident and citizen of Florida and

       is currently domiciled in St. Johns, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       NICOLE ALVAREZ, is a citizen of Florida. Plaintiff, NICOLE ALVAREZ, is an

       employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,


                                                 7
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 8 of 303


       itchiness, coughing, fatigue, headaches and anxiety that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

28.    Plaintiff, BARBARA ALVES, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, BARBARA ALVES, is a citizen of New York. Plaintiff, BARBARA ALVES, is

       an employee of Delta, and whose symptoms include hair loss, breathing difficulties, blurred

       vision, sinus problems, coughing, vocal cord dysfunction, migraines, fatigue, and shortness

       of breath that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

29.    Plaintiff, MARINA AMIEVA, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Lake Park, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARINA AMIEVA, is a citizen of Florida. Plaintiff, MARINA AMIEVA, is an employee

       of Delta, and whose symptoms include difficulty breathing, coughing, fatigue, headaches,

       tightness of chest, heart palpitations and anxiety that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

30.    Plaintiff, KYOUNGMI AN, a flight attendant, is a resident and citizen of Germany and is

       currently domiciled in Frankfurt, Germany. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KYOUNGMI AN, is a citizen of Germany. Plaintiff, KYOUNGMI AN, is an employee of

       Delta, and whose symptoms include difficulty breathing and throat irritation that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

31.    Plaintiff, LORI ANDERLE, a flight attendant, is a resident and citizen of Michigan and is

       currently domiciled in Fenton, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LORI ANDERLE, is a citizen of Michigan. Plaintiff, LORI ANDERLE, is an employee of

       Delta, and whose symptoms include skin irritation, itchiness, rashes, difficulty breathing,


                                                8
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 9 of 303


       sinus irritation, eye irritation, headaches and vocal cord dysfunction that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

32.    Plaintiff, BREANNA ANDERSON, a flight attendant, is a resident and citizen of

       California and is currently domiciled in Redlands, California. For purposes of 28 U.S.C. §

       1332, Plaintiff, BREANNA ANDERSON, is a citizen of California. Plaintiff, BREANNA

       ANDERSON, is an employee of Delta, and whose symptoms include difficulty breathing,

       coughing, fatigue and tightness of chest that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

33.    Plaintiff, JAMI LYN ANDERSON, a flight attendant, is a resident and citizen of Utah and

       is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JAMI LYN ANDERSON, is a citizen of Utah. Plaintiff, JAMI LYN ANDERSON, is an

       employee of Delta, and whose symptoms include skin irritation, itchiness, rashes, bruising,

       difficulty breathing, tightness of chest, fatigue, headaches and hair loss that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

34.    Plaintiff, LAURA ANDERSON, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LAURA ANDERSON, is a citizen of Minnesota. Plaintiff, LAURA

       ANDERSON, is an employee of Delta, and whose symptoms include headaches that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

35.    Plaintiff, MARY ANDERSON, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Bemidji, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MARY ANDERSON, is a citizen of Minnesota. Plaintiff, MARY ANDERSON,

       is an employee of Delta, and whose symptoms include fatigue, headaches and swollen


                                                 9
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 10 of 303


       lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

36.    Plaintiff, MARCELLA ANDERSON, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Decatur, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARCELLA ANDERSON, is a citizen of Georgia. Plaintiff, MARCELLA ANDERSON,

       is an employee of Delta, and whose symptoms include fuzzy memory and hair loss that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

37.    Plaintiff, NETIA ANDERSDON, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Savannah, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, NETIA ANDERSDON, is a citizen of Georgia. Plaintiff, NETIA ANDERSDON,

       is an employee of Delta, and whose symptoms include coughing, fatigue and fuzzy memory

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

38.    Plaintiff, RIKA ANDERSON, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       RIKA ANDERSON, is a citizen of Minnesota. Plaintiff, RIKA ANDERSON, is an

       employee of Delta, and whose symptoms include contact dermatitis, fatigue, rashes, scars

       and skin blisters that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

39.    Plaintiff, TARJA ANDERSON, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Merrifield, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TARJA ANDERSON, is a citizen of Minnesota. Plaintiff, TARJA ANDERSON,

       is an employee of Delta, and whose symptoms include difficulty breathing and hair loss


                                               10
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 11 of 303


       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

40.    Plaintiff, TRACEY ANDERSON, a flight attendant, is a resident and citizen of Michigan

       and is currently domiciled in Redford, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TRACEY ANDERSON, is a citizen of Michigan. Plaintiff, TRACEY

       ANDERSON, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising,

       asthma and swollen lymph nodes that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

41.    Plaintiff, CHRISTIANE ANDRESS, a flight attendant, is a resident and citizen of Florida

       and is currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CHRISTIANE ANDRESS, is a citizen of Michigan. Plaintiff, CHRISTIANE ANDRESS,

       is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

       fatigue and tightness of chest that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

42.    Plaintiff, VICTORIA ANDREWS-WINEY, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Burnsville, Minnesota. For purposes of 28 U.S.C.

       § 1332, Plaintiff, VICTORIA ANDREWS-WINEY, is a citizen of Minnesota. Plaintiff,

       VICTORIA ANDREWS-WINEY, is an employee of Delta, and whose symptoms include

       difficulty breathing, coughing, asthma and hair loss that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

43.    Plaintiff, JAMIE ANGULO, a flight attendant, is a resident and citizen of Washington and

       is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JAMIE ANGULO, is a citizen of Washington. Plaintiff, JAMIE ANGULO, is an employee


                                               11
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 12 of 303


       of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, skin rashes, bruising, hives, tightness of chest, anxiety and cysts that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

44.    Plaintiff, PATRICIA ANTHONY, a flight attendant, is a resident and citizen of Florida

       and is currently domiciled in Port Charlotte, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, PATRICIA ANTHONY, is a citizen of Florida. Plaintiff, PATRICIA

       ANTHONY, is an employee of Delta, and whose symptoms include difficulty breathing,

       fatigue and vocal cord dysfunction that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

45.    Plaintiff, HILARY ARANA, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Tampa, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       HILARY ARANA, is a citizen of Florida. Plaintiff, HILARY ARANA, is an employee of

       Delta, and whose symptoms include vocal cord dysfunction and sinus problems that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

46.    Plaintiff, ROCHELLE ARCH-HAYOSTEK, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Shakopee, Minnesota. For purposes of 28 U.S.C.

       § 1332, Plaintiff, ROCHELLE ARCH-HAYOSTEK, is a citizen of Minnesota. Plaintiff,

       ROCHELLE ARCH-HAYOSTEK, is an employee of Delta, and whose symptoms include

       skin irritation, skin rashes, itchiness, trouble breathing, coughing, fatigue, headaches,

       hives, and anxiety that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

47.    Plaintiff, SIMONE ARELLANO, a flight attendant, is a resident and citizen of New York

       and is currently domiciled in Selden, New York. For purposes of 28 U.S.C. § 1332,


                                                12
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 13 of 303


       Plaintiff, SIMONE ARELLANO, is a citizen of New York. Plaintiff, SIMONE

       ARELLANO, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, coughing, fatigue, headaches, vocal cord dysfunction and swollen lymph nodes,

       and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

48.    Plaintiff, SUSAN ARETZ, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in Mound, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SUSAN ARETZ, is a citizen of Minnesota. Plaintiff, SUSAN ARETZ, is an employee of

       Delta, and whose symptoms include severe itchiness, coughing, headaches and rashes that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

49.    Plaintiff, SIMONE DIANA-ARELLANO, a flight attendant, is a resident and citizen of

       New York and is currently domiciled in Selden, New York. For purposes of 28 U.S.C. §

       1332, Plaintiff, SIMONE DIANA-ARELLANO, is a citizen of New York. Plaintiff,

       SIMONE DIANA-ARELLANO, is an employee of Delta, and whose symptoms include

       severe itchiness, coughing, fatigue, headaches, vocal cord dysfunction, anxiety and swollen

       lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

50.    Plaintiff, CORLIS ARMMER, a flight attendant, is a resident and citizen of Tennessee and

       is currently domiciled in Cordova, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CORLIS ARMMER, is a citizen of Tennessee. Plaintiff, CORLIS ARMMER, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       fatigue, headaches, skin rashes, scars, hives, swollen lymph nodes, anxiety and fuzzy




                                               13
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 14 of 303


       memory that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

51.    Plaintiff, MAIA ARROYO-ROPPO, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

       U.S.C. § 1332, Plaintiff, MAIA ARROYO-ROPPO, is a citizen of Minnesota. Plaintiff,

       MAIA ARROYO-ROPPO, is an employee of Delta, and whose symptoms include

       difficulty breathing, coughing, fatigue, headaches, skin rashes, tightness of chest, eye

       irritation and muscle spasms that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

52.    Plaintiff, NATALIA ARTEMENKO, a gate agent, is a resident and citizen of Michigan

       and is currently domiciled in Crystal, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, NATALIA ARTEMENKO, is a citizen of Minnesota. Plaintiff, NATALIA

       ARTEMENKO, is an employee of Delta, and whose symptoms include heart palpitations,

       shortness of breath and itchy skin rashes that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

53.    Plaintiff, NAKISHA ARTIS, a flight attendant, is a resident and citizen of Missouri and is

       currently domiciled in St. Louis, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

       NAKISHA ARTIS, is a citizen of Missouri. Plaintiff, NAKISHA ARTIS, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       headaches, skin rashes, scars, hives, vocal cord dysfunction, tightness of chest, swollen

       lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

54.    Plaintiff, FRANCES ASHCRAFT, a flight attendant, is a resident and citizen of Tennessee

       and is currently domiciled in Cordova, Tennessee. For purposes of 28 U.S.C. § 1332,


                                               14
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 15 of 303


       Plaintiff, FRANCES ASHCRAFT, is a citizen of Tennessee. Plaintiff, FRANCES

       ASHCRAFT, is an employee of Delta, and whose symptoms include coughing, fatigue,

       trouble concentrating and hair loss that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

55.    Plaintiff, SUSAN ASLESON, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Prior Lake, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, SUSAN ASLESON, is a citizen of Minnesota. Plaintiff, SUSAN ASLESON, is

       an employee of Delta, and whose symptoms include trouble concentrating, fuzzy memory,

       sinus irritation and hair loss that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

56.    Plaintiff, STACEY ATKINS, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       STACEY ATKINS, is a citizen of Georgia. Plaintiff, STACEY ATKINS, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, fatigue, headaches, skin rashes, hives, tightness of chest, anxiety, fuzzy memory

       and hair loss that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

57.    Plaintiff, SUZANNE ATWOOD, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, SUZANNE ATWOOD, is a citizen of Minnesota. Plaintiff, SUZANNE

       ATWOOD, is an employee of Delta, and whose symptoms include fatigue, tightness of

       chest, skin irritation and cysts that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.




                                                15
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 16 of 303


58.    Plaintiff, ANNMARIE ANTONELLI, a flight attendant, is a resident and citizen of Florida

       and is currently domiciled in Jupiter, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ANNMARIE ANTONELLI, is a citizen of Florida. Plaintiff, ANNMARIE ANTONELLI,

       is an employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,

       coughing, sinus irritation and hair loss that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

59.    Plaintiff, BONNIE AUDSLEY, a flight attendant, is a resident and citizen of Louisiana

       and is currently domiciled in Mandeville, Louisiana. For purposes of 28 U.S.C. § 1332,

       Plaintiff, BONNIE AUDSLEY, is a citizen of Louisiana. Plaintiff, BONNIE AUDSLEY,

       is an employee of Delta, and whose symptoms include skin irritation, skin rashes, hives

       and blurred vision that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

60.    Plaintiff, LYN AUGUSTIN, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in St. Thomas, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LYN AUGUSTIN, is a citizen of Minnesota. Plaintiff, LYN AUGUSTIN, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

       breathing, coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction,

       tightness of chest, asthma and fuzzy memory that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

61.    Plaintiff, NINA AVILES, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Stockbridge, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       NINA AVILES, is a citizen of Georgia. Plaintiff, NINA AVILES, is an employee of Delta,

       and whose symptoms include difficulty breathing, coughing, fatigue, tightness of chest and




                                               16
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 17 of 303


       swollen lymph nodes that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

62.    Plaintiff, JANE BAER, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JANE BAER, is a citizen of Minnesota. Plaintiff, JANE BAER, is an employee of Delta,

       and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, headaches, skin rashes, asthma, tightness of chest, swollen lymph nodes and

       blurred vision that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

63.    Plaintiff, LAWRENCE BAIRD, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Prior Lake, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LAWRENCE BAIRD, is a citizen of Minnesota. Plaintiff, LAWRENCE BAIRD,

       is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

       fatigue, headaches and skin rashes that did not occur until he was exposed to the Lands’

       End garments and are a result of said exposure.

64.    Plaintiff, BRANDIS BANKS, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in Bronx, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

       BRANDIS BANKS is a citizen of New York. Plaintiff, BRANDIS BANKS is an employee

       of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, hives,

       bruising, difficulty breathing, coughing, vocal cord dysfunction, tightness of chest, sinus

       irritation and anxiety that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

65.    Plaintiff, DANA BANKS, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Tampa, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, DANA


                                               17
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 18 of 303


       BANKS, is a citizen of Florida. Plaintiff, DANA BANKS, is an employee of Delta, and

       whose symptoms include skin rashes, eczema and anxiety that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

66.    Plaintiff, CHRISTINA BARAUSKAS, a flight attendant, is a resident and citizen of

       California and is currently domiciled in San Pedro, California. For purposes of 28 U.S.C.

       § 1332, Plaintiff, CHRISTINA BARAUSKAS, is a citizen of California. Plaintiff,

       CHRISTINA BARAUSKAS, is an employee of Delta, and whose symptoms include skin

       irritation, severe itchiness, coughing, fatigue and skin rashes that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

67.    Plaintiff, AMELIA BARDIS, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Alpharetta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       AMELIA BARDIS, is a citizen of Georgia. Plaintiff, AMELIA BARDIS, is an employee

       of Delta, and whose symptoms include difficulty breathing, coughing, fatigue, tightness of

       chest and anxiety that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

68.    Plaintiff, DEBRA BARETTA, a flight attendant, is a resident and citizen of California and

       is currently domiciled in Petaluma, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DEBRA BARETTA, is a citizen of California. Plaintiff, DEBRA BARETTA, is an

       employee of Delta, and whose symptoms include skin irritation, skin rashes, sinus

       irritation, throat irritation, hair loss and coughing that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

69.    Plaintiff, DENISE BARNES, a flight attendant, is a resident and citizen of Michigan and

       is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DENISE BARNES, is a citizen of Michigan. Plaintiff, DENISE BARNES, is an employee


                                                18
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 19 of 303


       of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       headaches, skin rashes, tightness of chest, sinus irritation, eye irritation and cysts that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

70.    Plaintiff, LYNDA BARNETT, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Oakdale, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LYNDA BARNETT, is a citizen of Minnesota. Plaintiff, LYNDA BARNETT, is an

       employee of Delta, and whose symptoms include skin irritation, sever itchiness, coughing,

       headaches and tightness of chest that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

71.    Plaintiff, ANGELA BARTHELEMY, a flight attendant, is a resident and citizen of New

       York and is currently domiciled in Rego Park, New York. For purposes of 28 U.S.C. §

       1332, Plaintiff, ANGELA BARTHELEMY, is a citizen of New York. Plaintiff, ANGELA

       BARTHELEMY, is an employee of Delta, and whose symptoms include asthma, vocal

       cord dysfunction, breathing difficulties, shortness of breath, coughing, tightness of chest,

       skin rashes, hives, bruising, scarring, hair loss, headaches, fatigue, anxiety and swollen

       lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

72.     Plaintiff, JAVIER BAZANSTONE, a flight attendant, is a resident and citizen of New

       York and is currently domiciled in East Elmhurst, New York. For purposes of 28 U.S.C. §

       1332, Plaintiff, JAVIER BAZANSTONE, is a citizen of New York. Plaintiff, JAVIER

       BAZANSTONE, is an employee of Delta, and whose symptoms include severe itchiness,

       trouble breathing, fatigue, headaches, rashes, anxiety, trouble concentrating and fuzzy




                                                 19
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 20 of 303


       memory that did not occur until he was exposed to the Lands’ End garments and are a result

       of said exposure

73.    Plaintiff, COLLEEN BAZZARRE, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Savage, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, COLLEEN BAZZARRE, is a citizen of Minnesota. Plaintiff, COLLEEN

       BAZZARRE, is an employee of Delta, and whose symptoms include hair loss, blurred

       vision, fatigue, headaches and sinus scabs that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

74.    Plaintiff, VICKI BEACH, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Dawson, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       VICKI BEACH, is a citizen of Georgia. Plaintiff, VICKI BEACH, is an employee of Delta,

       and whose symptoms include fatigue, headaches, skin rashes, vocal cord dysfunction,

       swollen lymph nodes, anxiety and fuzzy memory that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

75.    Plaintiff, JOHN BECKSTRAND, a “below wing” employee, is a resident and citizen of

       Minnesota and is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. §

       1332, Plaintiff, JOHN BECKSTRAND, is a citizen of Minnesota.               Plaintiff, JOHN

       BECKSTRAND, is an employee of Delta, and whose symptoms include skin irritation,

       skin rashes, itchiness, hair loss, blurred vision and anxiety that did not occur until he was

       exposed to the Lands’ End garments and are a result of said exposure.

76.    Plaintiff, CORI BEHRENDS, a flight attendant, is a resident and citizen of Utah and is

       currently domiciled in Farmington, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CORI BEHRENDS, is a citizen of Utah. Plaintiff, CORI BEHRENDS, is an employee of

       Delta and whose symptoms include hair loss, skin irritation, rashes, difficulty breathing,


                                                20
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 21 of 303


       cough, asthma, vocal cord dysfunction, fatigue, headaches, anxiety, eye irritation, blurred

       vision, sinus irritation, nausea, heart palpitations and swollen lymph nodes that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

77.    Plaintiff, JENNIFER BEIER, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Lakeville, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JENNIFER BEIER, is a citizen of Minnesota. Plaintiff, JENNIFER BEIER, is an employee

       of Delta and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       headaches, vocal cord dysfunction, asthma and tightness of chest that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

78.    Plaintiff, REBECCA BEIERSDORF, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Eden Prairie, Minnesota. For purposes of 28

       U.S.C. § 1332, Plaintiff, REBECCA BEIERSDORF, is a citizen of Minnesota. Plaintiff,

       REBECCA BEIERSDORF, is an employee of Delta and whose symptoms include

       difficulty breathing, fatigue, headaches, tightness of chest, heart palpitations, eye irritation

       and sinus irritation that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

79.    Plaintiff, TIA BELBODA, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Decatur, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, TIA

       BELBODA, is a citizen of Georgia. Plaintiff, TIA BELBODA, is an employee of Delta

       and whose symptoms include hair loss, skin irritation, rashes, difficulty breathing,

       coughing, asthma, vocal cord dysfunction, fatigue, headaches, anxiety, eye irritation,

       blurred vision, sinus irritation, nausea, heart palpitations and swollen lymph nodes that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.


                                                 21
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 22 of 303


80.    Plaintiff, KELLY BELL, a flight attendant, is a resident and citizen of South Carolina and

       is currently domiciled in Lyman, South Carolina. For purposes of 28 U.S.C. § 1332,

       Plaintiff, KELLY BELL, is a citizen of South Carolina. Plaintiff, KELLY BELL, is an

       employee of Delta and whose symptoms include fatigue, scars and swollen lymph nodes

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

81.     Plaintiff, LEWIS HAYDEN BELL, JR., a flight attendant, is a resident and citizen of

       Florida and is currently domiciled in Saint Petersburg, Florida. For purposes of 28 U.S.C.

       § 1332, Plaintiff, LEWIS HAYDEN BELL, JR., is a citizen of Florida. Plaintiff, LEWIS

       HAYDEN BELL, JR., is an employee of Delta, and whose symptoms include severe

       itchiness, trouble breathing, coughing, fatigue, headaches, rashes, hives, tightness of chest

       and anxiety that did not occur until he was exposed to the Lands’ End garments and are a

       result of said exposure..

82.    Plaintiff, LINDA BELL, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Coppell, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, LINDA

       BELL, is a citizen of Texas. Plaintiff, LINDA BELL, is an employee of Delta and whose

       symptoms include skin irritation, severe itchiness, fatigue and skin rashes that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

83.    Plaintiff, NADIA BELOSHOV, a flight attendant, is a resident and citizen of Florida and

       is currently domiciled in Holiday, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       NADIA BELOSHOV, is a citizen of Florida. Plaintiff, NADIA BELOSHOV, is an

       employee of Delta and whose symptoms include difficulty breathing, coughing, headaches

       and tightness of chest that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.


                                                22
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 23 of 303


84.    Plaintiff, MAURA BENATTI, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Stuart, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MAURA BENATTI, is a citizen of Florida. Plaintiff, MAURA BENATTI, is an employee

       of Delta and whose symptoms include severe itchiness, difficulty breathing, coughing,

       fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest and swollen

       lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

85.    Plaintiff, CINDY BERG, a flight attendant, is a resident and citizen of Washington and is

       currently domiciled in Spanaway, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CINDY BERG, is a citizen of Washington. Plaintiff, CINDY BERG, is an employee of

       Delta and whose symptoms include difficulty breathing, coughing, fatigue, tightness of

       chest and vocal cord dysfunction that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

86.    Plaintiff, RENEE BERGLUND, a flight attendant, is a resident and citizen of California

       and is currently domiciled in San Jose, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, RENEE BERGLUND, is a citizen of California. Plaintiff, RENEE BERGLUND,

       is an employee of Delta and whose symptoms include skin irritation, skin rash and itchiness

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

87.    Plaintiff, VIRGINIA BERTOLINO, a flight attendant, is a resident and citizen of Florida

       and is currently domiciled in West Palm Beach, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, VIRGINIA BERTOLINO, is a citizen of Florida. Plaintiff, VIRGINIA

       BERTOLINO, is an employee of Delta and whose symptoms include skin irritation, severe




                                               23
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 24 of 303


       itchiness, skin rashes, fatigue and headaches that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

88.    Plaintiff, CYNTHIA BERZEL, a flight attendant, is a resident and citizen of Montana and

       is currently domiciled in Billings, Montana. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CYNTHIA BERZEL, is a citizen of Montana. Plaintiff, CYNTHIA BERZEL, is an

       employee of Delta, and whose symptoms include breathing difficulties, coughing, tightness

       of chest, asthma, skin irritation, skin rashes, hives and headaches that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

89.    Plaintiff, MICHAEL BESNER, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MICHAEL BESNER, is a citizen of Minnesota. Plaintiff, MICHAEL BESNER,

       is an employee of Delta, and whose symptoms include skin irritation, scars and eye

       irritation that did not occur until he was exposed to the Lands’ End garments and are a

       result of said exposure.

90.    Plaintiff, NICOLE BETSON, a flight attendant, is a resident and citizen of California and

       is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, NICOLE BETSON, is a citizen of California. Plaintiff, NICOLE BETSON, is an

       employee of Delta, and whose symptoms include vocal cord dysfunction, breathing

       difficulties, shortness of breath, coughing, tightness of chest, skin rashes, hives, bruising,

       scarring, hair loss, headaches, fatigue, anxiety and swollen lymph nodes that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

91.    Plaintiff, JEAN BEVER, a flight attendant, is a resident and citizen of Minnesota, and is

       currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JEAN BEVER, is a citizen of Minnesota. Plaintiff, JEAN BEVER, is an


                                                24
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 25 of 303


       employee of Delta, and whose symptoms include severe itchiness, skin irritation, fatigue,

       headaches, swollen lymph nodes and heart palpitations that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

92.    Plaintiff, KATHLYN BEZ, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in League City, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHLYN BEZ, is a citizen of Texas. Plaintiff, KATHLYN BEZ, is an employee of

       Delta, and whose symptoms include severe itchiness, rashes, scars, coughing, fatigue and

       vocal cord dysfunction that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

93.    Plaintiff, POLLY BIASUCCI, a flight attendant, is a resident and citizen of Oregon and is

       currently domiciled in Bend, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff, POLLY

       BIASUCCI, is a citizen of Oregon. Plaintiff, POLLY BIASUCCI, is an employee of Delta,

       and whose symptoms include joint pain, sinus issues, rashes, profuse sweating while in the

       uniform, watery eyes, shortness of breath and hives that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

94.    Plaintiff, MARY BIESSENBERGER, a flight attendant, is a resident and citizen of

       Tennessee and is currently domiciled in Memphis, Tennessee. For purposes of 28 U.S.C.

       § 1332, Plaintiff, MARY BIESSENBERGER, is a citizen of Tennessee. Plaintiff, MARY

       BIESSENBERGER, is an employee of Delta, and whose symptoms include difficulty

       breathing, coughing, shortness of breath, tightness of chest, fatigue and anxiety that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

95.    Plaintiff, SABRINA BIGGERS, a flight attendant, is a resident and citizen of Georgia and

       is currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SABRINA BIGGERS, is a citizen of Georgia. Plaintiff, SABRINA BIGGERS, is an


                                                25
      Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 26 of 303


       employee of Delta, and whose symptoms include skin irritation, itchiness, bruising, blurred

       vision, eye irritation, fatigue, headaches and anxiety that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

96.    Plaintiff, SACHA BIGLER, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, SACHA BIGLER, is a citizen of New York. Plaintiff, SACHA BIGLER, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

       skin rashes, anxiety and fuzzy memory that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

97.    Plaintiff, SALONE BISHOP, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SALONE BISHOP, is a citizen of New York. Plaintiff, SALONE BISHOP, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       skin rashes, scars, bruising, hives, anxiety, swollen lymph nodes, trouble concentrating and

       fuzzy memory that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

98.         Plaintiff, SHARON BISHOP, a flight attendant, is a resident and citizen of Ohio and

       is currently domiciled in Cincinnati, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SHARON BISHOP, is a citizen of Ohio. Plaintiff, SHARON BISHOP, is an employee of

       Delta, and whose symptoms include trouble breathing, coughing, asthma and tightness of

       chest that did not occur until she was exposed to the Lands’ End garments and are a result

       of said exposure.

99.    Plaintiff, JANET BLACK, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Jonesboro, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                               26
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 27 of 303


        JANET BLACK, is a citizen of Georgia. Plaintiff, JANET BLACK, is an employee of

        Delta, and whose symptoms include skin irritation, itchiness, skin rashes, hives, bruising,

        fatigue, hair loss and anxiety that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

100.    Plaintiff, JULIA BLAKE-WILKS, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Dallas, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JULIA BLAKE-WILKS, is a citizen of Georgia. Plaintiff, JULIA BLAKE-WILKS, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

        rashes, difficulty breathing, fatigue, headaches, tightness of chest and swollen lymph nodes

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

101.    Plaintiff, THERESE BLACKWELL, a flight attendant, is a resident and citizen of

        Colorado and is currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. §

        1332, Plaintiff, THERESE BLACKWELL, is a citizen of Colorado. Plaintiff, THERESE

        BLACKWELL, is an employee of Delta, and whose symptoms include difficulty

        breathing, vocal cord dysfunction, anxiety, trouble concentrating and hair loss that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

102.    Plaintiff, MATTHEW BLAKELY, a flight attendant, is a resident and citizen of California

        and is currently domiciled in San Francisco, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MATTHEW BLAKELY, is a citizen of California. Plaintiff, MATTHEW

        BLAKELY, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, skin rashes, difficulty breathing, coughing, eye irritation and hives that did not

        occur until he was exposed to the Lands’ End garments and are a result of said exposure.




                                                 27
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 28 of 303


103.    Plaintiff, JAMES BLEVINS, a flight attendant, is a resident and citizen of Indiana and is

        currently domiciled in Bedford, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JAMES BLEVINS, is a citizen of Indiana. Plaintiff, JAMES BLEVINS, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, rashes,

        scars, hives vocal cord dysfunction and muscle spasm in back, hands and feet that did not

        occur until he was exposed to the Lands’ End garments and are a result of said exposure.

104.    Plaintiff, MORGAN BLISS, a flight attendant, is a resident and citizen of Indiana and is

        currently domiciled in Bedford, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MORGAN BLISS, is a citizen of Indiana. Plaintiff, MORGAN BLISS, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, rashes, scars,

        hives vocal cord dysfunction and muscle spasm in back, hands and feet that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

105.    Plaintiff, FRANCES BLITZ, a flight attendant, is a resident and citizen of New Jersey and

        is currently domiciled in Cherry Hill, New Jersey. For purposes of 28 U.S.C. § 1332,

        Plaintiff, FRANCES BLITZ, is a citizen of New Jersey. Plaintiff, FRANCES BLITZ, is an

        employee of Delta, and whose symptoms include tightness in chest, vomiting when

        wearing the uniform, shortness of breath, difficulty breathing, severe itchiness, fatigue,

        rashes, vocal cord dysfunction, anxiety and swollen lymph nodes that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

106.    Plaintiff, BARBARA BOCCAGNO, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Sarasota, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BARBARA BOCCAGNO, is a citizen of Florida. Plaintiff, BARBARA BOCCAGNO, is

        an employee of Delta, and whose symptoms include skin irritation, severe itchiness,




                                                 28
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 29 of 303


        coughing, fatigue, headaches, and vocal cord dysfunction that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

107.    Plaintiff, KATHLEEN BODENE, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Blaine, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KATHLEEN BODENE, is a citizen of Minnesota. Plaintiff, KATHLEEN

        BODENE, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, fatigue, skin rashes, hives and fuzzy memory that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

108.    Plaintiff, ROBIN BODENHEIMER, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ROBIN BODENHEIMER, is a citizen of Michigan. Plaintiff, ROBIN

        BODENHEIMER, is an employee of Delta, and whose symptoms include vocal cord

        dysfunction, breathing difficulties, shortness of breath, coughing, skin rashes, bruising,

        headaches, fatigue and anxiety that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

109.    Plaintiff, CHRISTY BODZNICK, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Hiram. Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHRISTY BODZNICK, is a citizen of Georgia. Plaintiff, CHRISTY BODZNICK, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

        headaches, tightness of chest, and hair loss that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

110.    Plaintiff, MARY BOEREMA, a flight attendant, is a resident and citizen of Mississippi

        and is currently domiciled in Raymond, Mississippi. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MARY BOEREMA, is a citizen of Mississippi. Plaintiff, MARY BOEREMA, is


                                                29
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 30 of 303


        an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        fatigue, skin rashes and swollen lymph nodes that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

111.    Plaintiff, AMANDA BOLDUC, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in St. Pete Beach, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, AMANDA BOLDUC, is a citizen of Florida. Plaintiff, AMANDA BOLDUC, is

        an employee of Delta, and whose symptoms include severe itchiness, coughing, fatigue,

        headaches, rashes and trouble concentrating that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

112.    Plaintiff, LORRAINE BOLLA, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Flat Rock, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LORRAINE BOLLA, is a citizen of Michigan. Plaintiff, LORRAINE BOLLA, is an

        employee of Delta, and whose symptoms include hair loss, difficulty breathing, fatigue,

        vocal cord dysfunction and sinus irritation that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

113.    Plaintiff, EMILY BURRIS, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Ennis, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, EMILY

        BURRIS, is a citizen of Texas. Plaintiff, EMILY BURRIS, is an employee of Delta, and

        whose symptoms include skin irritation, severe itchiness, trouble breathing, coughing,

        fatigue, headaches, skin rashes, asthma, tightness of chest, trouble concentrating, fuzzy

        memory and blurred vision that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

114.    Plaintiff, LAURA BORDEN, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,


                                                30
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 31 of 303


        Plaintiff, LAURA BORDEN, is a citizen of Minnesota. Plaintiff, LAURA BORDEN, is an

        employee of Delta, and whose symptoms include trouble breathing, fatigue, vocal cord

        dysfunction and trouble concentrating that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

115.    Plaintiff, CINDRA BORRMAN, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Chaska, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CINDRA BORRMAN, is a citizen of Minnesota. Plaintiff, CINDRA

        BORRMAN, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, skin rashes, and hair loss that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

116.    Plaintiff, MARILYN BOWDEN, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MARILYN BOWDEN, is a citizen of Georgia. Plaintiff, MARILYN BOWDEN, is an

        employee of Delta, and whose symptoms include respiratory issues and vocal cord

        dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

117.    Plaintiff, ERIKA BOWMAN, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ERIKA BOWMAN, is a citizen of Michigan. Plaintiff, ERIKA BOWMAN, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

        skin rashes, scars, bruising and hives that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

118.    Plaintiff, JULIE BOWMAN, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Mound, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                 31
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 32 of 303


        JULIE BOWMAN, is a citizen of Minnesota. Plaintiff, JULIE BOWMAN, is an employee

        of Delta and seeks to become part of a monitoring class.

119.    Plaintiff, CHRISTINE BRABECK, a flight attendant, is a resident and citizen of California

        and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CHRISTINE BRABECK, is a citizen of California Plaintiff, CHRISTINE

        BRABECK, is an employee of Delta, and whose symptoms include skin irritation, skin

        rashes, hives, itchiness, difficulty breathing, coughing, vocal cord dysfunction, sinus

        irritation, hair loss and fatigue that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

120.    Plaintiff, JACLYN BRADLEY, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Ellenwood, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JACLYN BRADLEY, is a citizen of Georgia. Plaintiff, JACLYN BRADLEY, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        headaches, skin rashes, hives and swollen lymph nodes that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

121.    Plaintiff, MADOLYN BRAND, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Southfield, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MADOLYN BRAND, is a citizen of Michigan. Plaintiff, MADOLYN BRAND,

        is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

        fatigue, vocal cord dysfunction and tightness of chest that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

122.    Plaintiff, JACOB BRAUCHT, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JACOB BRAUCHT, is a citizen of California. Plaintiff, JACOB BRAUCHT, is


                                                32
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 33 of 303


        an employee of Delta, and whose symptoms include difficulty breathing, coughing,

        tightness of chest, skin irritation, skin rashes, headaches, fatigue and vocal cord

        dysfunction that did not occur until he was exposed to the Lands’ End garments and are a

        result of said exposure.

123.    Plaintiff, TAMI BRAUN, a flight attendant, is a resident and citizen of California and is

        currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TAMI BRAUN, is a citizen of California. Plaintiff, TAMI BRAUN, is an employee of

        Delta, and whose symptoms include difficulty breathing, coughing, fatigue and headaches

        that did not occur until he was exposed to the Lands’ End garments and are a result of said

        exposure.

124.    Plaintiff, KATHLEEN BREEDLOVE, a flight attendant, is a resident and citizen of

        Michigan and is currently domiciled in Northville, Michigan. For purposes of 28 U.S.C. §

        1332, Plaintiff, KATHLEEN BREEDLOVE, is a citizen of Michigan. Plaintiff,

        KATHLEEN BREEDLOVE, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, fatigue, headaches, skin rashes, bruising,

        tightness of chest, swollen lymph nodes, anxiety, eye irritation, anaphylactic type

        symptoms, tinnitus, metallic taste in mouth, hair loss, heart palpitation, muscle spasms and

        muscle weakness that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

125.    Plaintiff, EILEEN BRENNAN, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Ponte Vedra, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EILEEN BRENNAN, is a citizen of Florida. Plaintiff, EILEEN BRENNAN, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, tightness




                                                 33
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 34 of 303


        of chest, headaches, fatigue and sinus irritation that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

126.    Plaintiff, CHERIE BRENNER, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Rockford, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHERIE BRENNER, is a citizen of Michigan. Plaintiff, CHERIE BRENNER, is an

        employee of Delta, and whose symptoms include vocal cord dysfunction, skin irritation,

        skin rashes, hair loss and sinus irritation that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

127.    Plaintiff, BARBARA ALISON BRION, a flight attendant, is a resident and citizen of

        Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

        U.S.C. § 1332, Plaintiff, BARBARA ALISON BRION, is a citizen of Minnesota. Plaintiff,

        BARBARA ALISON BRION, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, coughing, fatigue, vocal cord dysfunction

        and blurred vision that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

128.    Plaintiff, KATE BRITT, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, KATE

        BRITT, is a citizen of Florida. Plaintiff, KATE BRITT, is an employee of Delta, and whose

        symptoms include coughing, itchiness, rashes, hives, headaches and vocal cord dysfunction

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

129.    Plaintiff, CARLITA BROOMFIELD, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CARLITA BROOMFIELD, is a citizen of Georgia. Plaintiff, CARLITA BROOMFIELD,


                                                 34
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 35 of 303


        is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        difficulty breathing, fatigue, headaches, skin rashes, vocal cord dysfunction, eye irritation

        and cysts that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

130.    Plaintiff, ALLISON BROWN, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in San Antonio, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ALLISON BROWN, is a citizen of Texas. Plaintiff, ALLISON BROWN, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, sinus

        irritation, blurred vision and hair loss that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

131.    Plaintiff, ELIZABETH BROWN, a flight attendant, is a resident and citizen of Kentucky

        and is currently domiciled in Hebron, Kentucky. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ELIZABETH BROWN, is a citizen of Kentucky. Plaintiff, ELIZABETH

        BROWN, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising,

        hives, vocal cord dysfunction, asthma, tightness of chest, trouble concentrating, ear

        irritation and fuzzy memory that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

132.    Plaintiff, SHARI BROWN, a flight attendant, is a resident and citizen of Utah and is

        currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SHARI BROWN, is a citizen of Utah. Plaintiff, SHARI BROWN, is an employee of Delta,

        and whose symptoms include skin irritation, severe itchiness, coughing, fatigue, skin

        rashes, eye irritation, sinus irritation, hair loss, scalp irritation, eyes watering and bloody




                                                  35
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 36 of 303


        nose that did not occur until she was exposed to the Lands’ End garments and are a result

        of said exposure.

133.    Plaintiff, TWYLA BROWN, a flight attendant, is a resident and citizen of Michigan and is

        currently domiciled in Westland, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TWYLA BROWN, is a citizen of Michigan. Plaintiff, TWYLA BROWN, is an employee

        of Delta, and whose symptoms include difficulty breathing, coughing, fatigue, headaches,

        asthma and sinus irritation that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

134.    Plaintiff, JENNIFER BRUCE, a flight attendant, is a resident and citizen of Washington

        and is currently domiciled in Renton, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JENNIFER BRUCE, is a citizen of Washington. Plaintiff, JENNIFER BRUCE,

        is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        coughing, fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest and

        sinus irritation that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

135.    Plaintiff, EMMA BRYANT, a flight attendant, is a resident and citizen of Washington and

        is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EMMA BRYANT, is a citizen of Washington. Plaintiff, EMMA BRYANT, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction, tightness of chest,

        anxiety, swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

136.    Plaintiff, JOYCE BRYANT-BURRUS, a flight attendant, is a resident and citizen of New

        Hampshire and is currently domiciled in Salem, New Hampshire. For purposes of 28


                                                 36
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 37 of 303


        U.S.C. § 1332, Plaintiff, JOYCE BRYANT-BURRUS, is a citizen of New Hampshire.

        Plaintiff, JOYCE BRYANT-BURRUS, is an employee of Delta, and whose symptoms

        include difficulty breathing, fatigue, skin irritation, skin rashes, tightness of chest, asthma,

        vocal cord dysfunction and anxiety that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

137.    Plaintiff, JULIET BRYANT-DAWALD, a flight attendant, is a resident and citizen of

        Wisconsin and is currently domiciled in River Falls, Wisconsin. For purposes of 28 U.S.C.

        § 1332, Plaintiff, JULIET BRYANT-DAWALD, is a citizen of Wisconsin. Plaintiff,

        JULIET BRYANT-DAWALD, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, fatigue, skin rashes, scars, trouble

        concentrating, heart palpitations and fuzzy memory that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure

138.    Plaintiff, DENISE BRYSON, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DENISE BRYSON, is a citizen of Michigan. Plaintiff, DENISE BRYSON, is an employee

        of Delta and seeks to become part of a monitoring class.

139.    Plaintiff, JACQUELINE BUCCI, a flight attendant, is a resident and citizen of Texas and

        is currently domiciled in San Antonio, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JACQUELINE BUCCI, is a citizen of Texas. Plaintiff, JACQUELINE BUCCI, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, bruising,

        sinus irritation, heart palpitations and headaches that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

140.    Plaintiff, VICTORIA BUI, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in Mamaroneck, New York. For purposes of 28 U.S.C. § 1332,


                                                  37
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 38 of 303


        Plaintiff, VICTORIA BUI, is a citizen of New York. Plaintiff, VICTORIA BUI, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, fatigue, headaches and skin rashes, that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

141.    Plaintiff, MARCELLA BULGER, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in West Bloomfield, Michigan. For purposes of 28 U.S.C. §

        1332, Plaintiff, MARCELLA BULGER, is a citizen of Michigan. Plaintiff, MARCELLA

        BULGER, is an employee of Delta, and whose symptoms include fatigue, skin rashes,

        hives and anxiety that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

142.    Plaintiff, KATHERINE BULLARD, a flight attendant, is a resident and citizen of

        Minnesota and is currently domiciled in Forest Lake, Minnesota. For purposes of 28 U.S.C.

        § 1332, Plaintiff, KATHERINE BULLARD, is a citizen of Minnesota. Plaintiff,

        KATHERINE BULLARD, is an employee of Delta, and whose symptoms include severe

        itchiness, coughing, trouble concentrating and fuzzy memory that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

143.    Plaintiff, JENNY BUNDY, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JENNY BUNDY, is a citizen of Georgia. Plaintiff, JENNY BUNDY, is an employee of

        Delta, and whose symptoms include severe itchiness, coughing, rashes and liver problems

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

144.    Plaintiff, KAYLA BUONO, a flight attendant, is a resident and citizen of California and is

        currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                38
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 39 of 303


        KAYLA BUONO, is a citizen of California. Plaintiff, KAYLA BUONO, is an employee

        of Delta, and whose symptoms include skin irritation, skin rashes, coughing, sinus

        irritation, headaches, difficulty breathing and tightness of chest that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

145.    Plaintiff, KARIN BURGER, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Chanhassen, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KARIN BURGER, is a citizen of Minnesota. Plaintiff, KARIN BURGER, is an

        employee of Delta, and whose symptoms include difficulty breathing, fatigue, headaches,

        skin rashes, tightness of chest throat irritation and vocal cord dysfunction that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

146.    Plaintiff, PASCALE BURGUENO, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        PASCALE BURGUENO, is a citizen of Florida. Plaintiff, PASCALE BURGUENO, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, tightness

        of chest, vocal cord dysfunction, fatigue and headaches that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

147.    Plaintiff, ANNA BURKE, a flight attendant, is a resident and citizen of Colorado and is

        currently domiciled in Parker, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ANNA BURKE is a citizen of Colorado. Plaintiff, ANNA BURKE, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, skin rashes,

        sinus irritation and throat irritation that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

148.    Plaintiff, MARYJO BURNS, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,


                                                  39
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 40 of 303


        Plaintiff, MARYJO BURNS, is a citizen of Minnesota. Plaintiff, MARYJO BURNS, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, headaches, vocal cord dysfunction, asthma and tightness of chest that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

149.    Plaintiff, ERIN BURREY, a flight attendant, is a resident and citizen of Ohio and is

        currently domiciled Woodville, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff, ERIN

        BURREY, is a citizen of Ohio. Plaintiff, ERIN BURREY, is an employee of Delta, and

        whose symptoms include trouble breathing, coughing, fatigue, headaches, rashes, scars,

        vocal cord dysfunction, asthma, sinus irritation, rash and burning sensation on skin that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

150.    Plaintiff, PIA BUSCHER, a flight attendant, is a resident and citizen of Minnesota and is

        currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, PIA BUSCHER, is a citizen of Minnesota. Plaintiff, PIA BUSCHER, is an

        employee of Delta, and whose symptoms include burning sensation on skin, skin rashes,

        itchiness, scars, respiratory issues, vertigo and fatigue that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

151.    Plaintiff, SUSAN BUSHOVER, a flight attendant, is a resident and citizen of Wisconsin

        and is currently domiciled in De Pere, Wisconsin. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SUSAN BUSHOVER, is a citizen of Wisconsin. Plaintiff, SUSAN BUSHOVER,

        is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

        fatigue, headaches and tightness of chest that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.


                                                 40
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 41 of 303


152.    Plaintiff, EMILY BUSKEN, a flight attendant, is a resident and citizen of New York and

        is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, EMILY BUSKEN, is a citizen of New York. Plaintiff, EMILY BUSKEN, is an

        employee of Delta, and symptoms include trouble breathing, coughing, fatigue, headaches,

        bruising, vocal cord dysfunction, asthma, tightness of chest, anxiety, trouble concentrating

        and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

153.    Plaintiff, FAYE BUTLER, a flight attendant, is a resident and citizen of Wisconsin and is

        currently domiciled in Star Prairie, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

        FAYE BUTLER, is a citizen of Wisconsin. Plaintiff, FAYE BUTLER, is an employee of

        Delta, and symptoms include fatigue, skin rashes, trouble concentrating, fuzzy memory

        and eye irritation that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

154.    Plaintiff, AMANDA BUTRUS, a flight attendant, is a resident and citizen of North

        Carolina and is currently domiciled in Alexander, North Carolina. For purposes of 28

        U.S.C. § 1332, Plaintiff, AMANDA BUTRUS, is a citizen of North Carolina. Plaintiff,

        AMANDA BUTRUS, is an employee of Delta, and symptoms include skin irritation,

        severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes and hives

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

155.    Plaintiff, CONSTANCE BZOSKIE, a flight attendant, is a resident and citizen of

        Minnesota and is currently domiciled in Lakeville, Minnesota. For purposes of 28 U.S.C.

        § 1332, Plaintiff, CONSTANCE BZOSKIE, is a citizen of Minnesota.                  Plaintiff,

        CONSTANCE BZOSKIE, is an employee of Delta, and symptoms include skin irritation,


                                                41
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 42 of 303


        severe itchiness, difficulty breathing, fatigue, headaches, skin rashes, fuzzy memory and

        sinus irritation that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

156.    Plaintiff, MARU CAICOYA, a flight attendant, is a resident and citizen of New York and

        is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MARU CAICOYA, is a citizen of New York. Plaintiff, MARU CAICOYA, is

        an employee of Delta, and symptoms include difficulty breathing, coughing, fatigue, skin

        rashes, vocal cord dysfunction, tightness of chest, and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

157.    Plaintiff, MEGAN CAHILL, a flight attendant, is a resident and citizen of New York and

        is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MEGAN CAHILL, is a citizen of New York. Plaintiff, MEGAN CAHILL, is an

        employee of Delta, and symptoms include skin irritation, severe itchiness, fatigue,

        headaches, skin rashes, hives, tightness of chest, trouble concentrating, cysts and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

158.    Plaintiff, CHA HUI CAIN, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHA HUI CAIN, is a citizen of New York. Plaintiff, CHA HUI CAIN, is an employee of

        Delta, and whose symptoms include severe itchiness, skin irritation, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, tightness of chest, anxiety, trouble

        concentrating, fuzzy memory, tingling & numbness in arm when wearing uniform that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.


                                                42
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 43 of 303


159.    Plaintiff, ANTONIETTA CALDARELLA, a flight attendant, is a resident and citizen of

        New York and is currently domiciled in Kew Gardens, New York. For purposes of 28

        U.S.C. § 1332, Plaintiff, ANTONIETTA CALDARELLA, is a citizen of New York.

        Plaintiff, ANTONIETTA CALDARELLA, is an employee of Delta, and whose symptoms

        include breathing difficulties, coughing, bruising, vocal cord dysfunction, headaches and

        fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

        of said exposure.

160.    Plaintiff, TORI CALHOON, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, TORI CALHOON, is a citizen of California. Plaintiff, TORI CALHOON, is an

        employee of Delta, and whose symptoms include breathing difficulties, headaches, fatigue

        and tightness of chest that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

161.    Plaintiff, AKIKO CALVERT, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Lewisville, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        AKIKO CALVERT, is a citizen of Texas. Plaintiff, AKIKO CALVERT, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, skin rashes, and blurred vision that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

162.    Plaintiff, AMANDA CALVERT, a flight attendant, is a resident and citizen of Texas and

        is currently domiciled in Lewisville, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        AMANDA CALVERT, is a citizen of Texas. Plaintiff, AMANDA CALVERT, is an

        employee of Delta, and whose symptoms include itchiness, difficulty breathing, coughing,




                                                 43
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 44 of 303


        fatigue and headaches that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

163.    Plaintiff, CHRISTA CAMPBELL, a flight attendant, is a resident and citizen of Utah and

        is currently domiciled in St. Louis, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHRISTA CAMPBELL, is a citizen of Utah. Plaintiff, CHRISTA CAMPBELL, is an

        employee of Delta, and whose symptoms include skin irritation, rashes, itchiness, difficulty

        breathing, fatigue, headaches, throat, nose and ear irritation that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

164.    Plaintiff, KATHY CAMPBELL, a flight attendant, is a resident and citizen of Arizona and

        is currently domiciled in Florence, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATHY CAMPBELL, is a citizen of Arizona. Plaintiff, KATHY CAMPBELL, is an

        employee of Delta, and whose symptoms include skin irritation, rashes, bruising, difficulty

        breathing, coughing, fatigue, headaches and sinus problems that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

165.    Plaintiff, MARYELLEN CANER, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Boca Raton, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MARYELLEN CANER, is a citizen of Florida. Plaintiff, MARYELLEN

        CANER, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, fatigue, headaches, vocal cord dysfunction and

        blurred vision that did not occur until she was exposed to the Lands’ End garments and are

        a result of said exposure.

166.    Plaintiff, MARIA CARLISLE, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, MARIA

        CARLISLE, is a citizen of Florida. Plaintiff, MARIA CARLISLE, is an employee of Delta,


                                                  44
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 45 of 303


        and whose symptoms include skin irritation, itchiness, tightness of chest, hair loss, fatigue,

        vocal cord dysfunction, throat irritation and sinus irritation that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

167.    Plaintiff, MATEUS CARDOSO, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Northville, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MATEUS CARDOSO, is a citizen of Michigan. Plaintiff, MATEUS CARDOSO,

        is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising, hives,

        asthma, tightness of chest and throat irritation that did not occur until he was exposed to

        the Lands’ End garments and are a result of said exposure.

168.    Plaintiff, JEANNE CARLSON, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Redwing, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JEANNE CARLSON, is a citizen of Minnesota. Plaintiff, JEANNE CARLSON,

        is an employee of Delta, and whose symptoms include skin irritation, coughing, skin rashes

        and scars that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

169.    Plaintiff, LAURETTE CARNS, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Binghamton, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, LAURETTE CARNS, is a citizen of New York. Plaintiff, LAURETTE CARNS,

        is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

        eye irritation, blurred vision, coughing and fatigue that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

170.    Plaintiff, JANET CARPENTIERI, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  45
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 46 of 303


        JANET CARPENTIERI, is a citizen of Florida. Plaintiff, JANET CARPENTIERI, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, fatigue, headaches, skin rashes, hives, tightness of chest, swollen

        lymph nodes, trouble concentrating, fuzzy memory, cysts, blurred vision and hair loss that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

171.    Plaintiff, KIMBERLY CARSON, a flight attendant, is a resident and citizen of South

        Carolina and is currently domiciled in Spartanburg, South Carolina. For purposes of 28

        U.S.C. § 1332, Plaintiff, KIMBERLY CARSON, is a citizen of South Carolina. Plaintiff,

        KIMBERLY CARSON, is an employee of Delta, and whose symptoms include coughing,

        fatigue, headaches and skin rashes that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

172.    Plaintiff, ELIZABETH CASSIDY, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Grand Rapids, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ELIZABETH CASSIDY, is a citizen of Michigan. Plaintiff, ELIZABETH

        CASSIDY, is an employee of Delta, and whose symptoms include shortness of breath,

        swollen eyes that drain constantly, fatigue, sores on scalp, sores inside of nose and swollen

        lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

        a result of said exposure.

173.    Plaintiff, DARIS CASON, a flight attendant, is a resident and citizen of Michigan and is

        currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DARIS CASON, is a citizen of Michigan. Plaintiff, DARIS CASON, is an employee of

        Delta, and whose symptoms include skin irritation, difficulty breathing, coughing, tightens




                                                 46
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 47 of 303


        of chest, fatigue, headaches, hair loss and anxiety that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

174.    Plaintiff, IDA CASTRO, a flight attendant, is a resident and citizen of Puerto Rico and is

        currently domiciled in Luquillo, Puerto Rico. For purposes of 28 U.S.C. § 1332, Plaintiff,

        IDA CASTRO, is a citizen of Puerto Rico. Plaintiff, IDA CASTRO, is an employee of

        Delta, and whose symptoms include severe sinus infections, cough, migraines, congestion

        and asthma that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

175.    Plaintiff, ALYSS CAVAGNARO, a flight attendant, is a resident and citizen of Texas and

        is currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ALYSS CAVAGNARO, is a citizen of Texas. Plaintiff, ALYSS CAVAGNARO, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

        headaches, skin rashes, hives, trouble concentrating, fuzzy memory and cysts that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

176.    Plaintiff, KATHERINE CEDOLA, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Ocala, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATHERINE CEDOLA, is a citizen of Florida. Plaintiff, KATHERINE CEDOLA, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, fatigue, headaches, bruising, vocal cord dysfunction, tightness of

        chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory, hair loss,

        mouth sores, tingling mouth, dizziness, balance issues and joint pain that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

177.    Plaintiff, TIFFANY CHALLIS, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Kennesaw, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                47
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 48 of 303


        TIFFANY CHALLIS, is a citizen of Georgia. Plaintiff, TIFFANY CHALLIS, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, heart

        palpitations, fatigue, vocal cord dysfunction, fuzzy memory and throat irritation that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

178.    Plaintiff, EVA CHAUVIN, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Santa Rosa Beach, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, EVA CHAUVIN, is a citizen of Florida. Plaintiff, EVA CHAUVIN, is an

        employee of Delta, and whose symptoms include skin irritation, skin rashes, fatigue,

        headaches and anxiety that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

179.    Plaintiff, DENISE CHAVEZ, a flight attendant, is a resident and citizen of Nevada and is

        currently domiciled in Henderson, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DENISE CHAVEZ, is a citizen of Nevada. Plaintiff, DENISE CHAVEZ, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

        fatigue, headaches, skin rashes, trouble concentrating, eye irritation and sinus irritation that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

180.    Plaintiff, BARBARA CHELLEMI, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Peachtree City, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, BARBARA CHELLEMI, is a citizen of Georgia. Plaintiff, BARBARA

        CHELLEMI, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, fatigue, skin rashes and fuzzy memory that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.


                                                  48
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 49 of 303


181.    Plaintiff, BECKY CHERRY, a flight attendant, is a resident and citizen of Tennessee and

        is currently domiciled in Memphis, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BECKY CHERRY, is a citizen of Tennessee. Plaintiff, BECKY CHERRY, is an employee

        of Delta, and whose symptoms include skin irritation, itchiness, difficulty breathing,

        coughing, asthma, tightness of chest, vocal cord dysfunction, fatigue, headaches, anxiety

        and swollen lymph nodes that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

182.    Plaintiff, DEBRA CHESBRO, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Acworth, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DEBRA CHESBRO, is a citizen of Georgia. Plaintiff, DEBRA CHESBRO, is an employee

        of Delta, and whose symptoms include vocal cord dysfunction, breathing difficulties,

        tightness of chest. skin rashes, fatigue and anxiety that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

183.    Plaintiff, EMILY BETH CHEZES, a flight attendant, is a resident and citizen of Texas and

        is currently domiciled in Kingwood, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EMILY BETH CHEZES, is a citizen of Texas. Plaintiff, EMILY BETH CHEZES, is an

        employee of Delta, and whose symptoms include skin irritation, hives and vocal cord

        dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

184.    Plaintiff, DEBORAH CHRISTENSEN-DAHL, a flight attendant, is a resident and citizen

        of Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

        U.S.C. § 1332, Plaintiff, DEBORAH CHRISTENSEN-DAHL, is a citizen of Minnesota.

        Plaintiff, DEBORAH CHRISTENSEN-DAHL, is an employee of Delta, and whose

        symptoms include difficulty breathing, fatigue, skin rashes, tightness of chest and fuzzy


                                                 49
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 50 of 303


        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

185.    Plaintiff, GEORGINA CHU, a flight attendant, is a resident and citizen of Washington and

        is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

        GEORGINA CHU, is a citizen of Washington.             Plaintiff, GEORGINA CHU, is an

        employee of Delta, and whose symptoms include skin irritation, hives, fatigue, headaches

        and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

186.    Plaintiff, LINDA CHUNG, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Cumming, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LINDA CHUNG, is a citizen of Georgia. Plaintiff, LINDA CHUNG, is an employee of

        Delta, and whose symptoms include severe itchiness, fatigue, rashes and anxiety that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

187.    Plaintiff, KATIE CICCOTTI, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Largo, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, KATIE

        CICCOTTI, is a citizen of Florida. Plaintiff, KATIE CICCOTTI, is an employee of Delta,

        and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches skin rashes, vocal cord dysfunction, swollen lymph nodes,

        trouble concentrating, fuzzy memory, hair loss, sinus irritation and eye irritation that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

188.    Plaintiff, CAROLINE CIEZ, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                50
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 51 of 303


        CAROLINE CIEZ, is a citizen of Georgia. Plaintiff, CAROLINE CIEZ, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, asthma, tightness of chest, anxiety, trouble concentrating, fuzzy

        memory, heart palpitations, muscle spasms and numbness that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

189.    Plaintiff, BREONTE CLARK, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BREONTE CLARK, is a citizen of Michigan. Plaintiff, BREONTE CLARK, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

        rashes, anxiety and sinus irritation that did not occur until he was exposed to the Lands’

        End garments and are a result of said exposure.

190.    Plaintiff, JANIS CLARY, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JANIS CLARY, is a citizen of Georgia. Plaintiff, JANIS CLARY, is an employee of Delta,

        and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest, fuzzy

        memory, and hair loss, that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

191.    Plaintiff, ERIN CLEVELAND, a flight attendant, is a resident and citizen of Ohio and is

        currently domiciled in Cincinnati, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff, ERIN

        CLEVELAND, is a citizen of Ohio. Plaintiff, ERIN CLEVELAND, is an employee of

        Delta, and whose symptoms include skin irritation, itchiness, skin rashes, coughing and

        scars that did not occur until she was exposed to the Lands’ End garments and are a result

        of said exposure.


                                                 51
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 52 of 303


192.    Plaintiff, BETSEY CLIFTON, a flight attendant, is a resident and citizen of Tennessee and

        is currently domiciled in Maryville, Tennessee. For purposes of 28 U.S.C. § 1332,

        Plaintiff, BETSEY CLIFTON, is a citizen of Tennessee. Plaintiff, BETSEY CLIFTON, is

        an employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

        headaches, skin rashes, asthma, tightness of chest and swollen lymph nodes that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

193.    Plaintiff, TIFFANY COBB, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta. Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TIFFANY COBB, is a citizen of Georgia. Plaintiff, TIFFANY COBB, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, skin rashes, scars, hives, asthma, tightness of chest, anxiety, trouble

        concentrating, cysts and hair loss that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

194.    Plaintiff, RONDA COCHERELL, a flight attendant, is a resident and citizen of Missouri

        and is currently domiciled in Joplin, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

        RONDA COCHERELL, is a citizen of Missouri. Plaintiff, RONDA COCHERELL, is an

        employee of Delta, and whose symptoms include skin irritation, skin rashes and sinus

        irritation that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

195.    Plaintiff, GIGI COCHRANE, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Playa Vista, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, GIGI COCHRANE, is a citizen of California. Plaintiff, GIGI COCHRANE, is

        an employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

        headaches, scars, vocal cord dysfunction, asthma, tightness of chest, swollen lymph nodes,


                                                52
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 53 of 303


        trouble concentrating, fuzzy memory, hair loss, and eye irritation that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

196.    Plaintiff, KAREN COFFMAN, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Cypress, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KAREN COFFMAN, is a citizen of Texas. Plaintiff, KAREN COFFMAN, is an employee

        of Delta, and whose symptoms include nose bleeds and sinus irritation that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

197.    Plaintiff, EMMA COLE, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EMMA COLE, is a citizen of New York. Plaintiff, EMMA COLE, is an employee of Delta,

        and whose symptoms include skin irritation and rashes that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

198.    Plaintiff, JACQUELYN COLLINS, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in New Bedford, Massachusetts. For purposes of

        28 U.S.C. § 1332, Plaintiff, JACQUELYN COLLINS, is a citizen of Massachusetts.

        Plaintiff, JACQUELYN COLLINS, is an employee of Delta, and whose symptoms include

        skin irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, anxiety, fuzzy

        memory, vertigo, dizziness, eye irritation and itchy scalp that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

199.    Plaintiff, AUTUMN COLEMAN, a flight attendant, is a resident and citizen of Ohio and

        is currently domiciled in Cincinnati, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff,

        AUTUMN COLEMAN, is a citizen of Ohio. Plaintiff, AUTUMN COLEMAN, is an

        employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,




                                                53
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 54 of 303


        coughing and scars that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

200.    Plaintiff, JONI COLEMAN, a flight attendant, is a resident and citizen of Maryland and is

        currently domiciled in Bowie, Maryland. For purposes of 28 U.S.C. § 1332, Plaintiff, JONI

        COLEMAN, is a citizen of Maryland. Plaintiff, JONI COLEMAN, is an employee of

        Delta, and whose symptoms include sinus irritation that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

201.    Plaintiff, JOSE COLON-VILLANUEVA, a flight attendant, is a resident and citizen of

        Texas and is currently domiciled in Kingwood, Texas. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JOSE COLON-VILLANUEVA, is a citizen of Texas. Plaintiff, JOSE COLON-

        VILLANUEVA, is an employee of Delta, and whose symptoms include difficulty

        breathing, tightness of chest, fatigue, skin rashes and anxiety that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

202.    Plaintiff, CHRISTY COMBS, a flight attendant, is a resident and citizen of Kentucky and

        is currently domiciled in Florence, Kentucky. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHRISTY COMBS, is a citizen of Kentucky. Plaintiff, CHRISTY COMBS, is an

        employee of Delta, and seeks to become part of a monitoring class.

203.    Plaintiff, WENDY COMELLAS, a flight attendant, is a resident and citizen of Iowa and is

        currently domiciled in Coralville, Iowa. For purposes of 28 U.S.C. § 1332, Plaintiff,

        WENDY COMELLAS, is a citizen of Iowa Plaintiff, WENDY COMELLAS, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

        fatigue, headaches, skin rashes and tightness of chest that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.




                                                54
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 55 of 303


204.    Plaintiff, KATHERINE COMERFORD, a flight attendant, is a resident and citizen of

        Florida and is currently domiciled in Eastpoint, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KATHERINE COMERFORD, is a citizen of Florida. Plaintiff, KATHERINE

        COMERFORD, is an employee of Delta, and whose symptoms include difficulty

        breathing, coughing, fatigue, headaches, vocal cord dysfunction, tightness of chest,

        anxiety, swollen lymph nodes, hair loss, trouble concentrating and fuzzy memory that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

205.    Plaintiff, CANDACE CONNER KABELA, a flight attendant, is a resident and citizen of

        the Netherlands and is currently domiciled in Amsterdam, Netherlands. For purposes of 28

        U.S.C. § 1332, Plaintiff, CANDACE CONNER KABELA, is a citizen of the Netherlands.

        Plaintiff, CANDACE CONNER KABELA, is an employee of Delta, and whose symptoms

        include difficulty breathing, fatigue, headaches, vocal cord dysfunction, tightness of chest,

        anxiety, swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

206.    Plaintiff, MAUREEN CONNELLY, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MAUREEN CONNELLY, is a citizen of Georgia Plaintiff, MAUREEN CONNELLY, is

        an employee of Delta, and whose symptoms include skin irritation, fatigue, skin rashes,

        vocal cord dysfunction, sinus irritation, and hair loss that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

207.    Plaintiff, ROBERTA CONNOLLY, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in Marston Mills, Massachusetts. For purposes

        of 28 U.S.C. § 1332, Plaintiff, ROBERTA CONNOLLY, is a citizen of Massachusetts.


                                                 55
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 56 of 303


        Plaintiff, ROBERTA CONNOLLY, is an employee of Delta, and whose symptoms include

        skin irritation, severe itchiness, fatigue, headaches, skin rashes, hives, and hair loss that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

208.    Plaintiff, DONNA CONSTANT, a flight attendant, is a resident and citizen of Kentucky

        and is currently domiciled in LaGrange, Kentucky. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DONNA CONSTANT, is a citizen of Kentucky.                       Plaintiff, DONNA

        CONSTANT, is an employee of Delta, and whose symptoms include difficulty breathing,

        coughing, shortness of breath, tightness of chest, skin irritation and skin rashes that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

209.    Plaintiff, DIANA CONWAY, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DIANA CONWAY, is a citizen of California. Plaintiff, DIANA CONWAY, is

        an employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

        rashes, eye irritation and blurred vision that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

210.    Plaintiff, KYLE COOK, a flight attendant, is a resident and citizen of Wisconsin and is

        currently domiciled in Janesville, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KYLE COOK, is a citizen of Wisconsin. Plaintiff, KYLE COOK, is an employee of Delta,

        and whose symptoms include skin irritation, skin rashes, fatigue, and sinus irritation that

        did not occur until he was exposed to the Lands’ End garments and are a result of said

        exposure.

211.    Plaintiff, MARY ANN COOK, a flight attendant, is a resident and citizen of Wisconsin

        and is currently domiciled in Janesville, Wisconsin. For purposes of 28 U.S.C. § 1332,


                                                   56
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 57 of 303


        Plaintiff, MARY ANN COOK, is a citizen of Wisconsin. Plaintiff, MARY ANN COOK,

        is an employee of Delta, and whose symptoms include coughing, fatigue, and sinus

        irritation that did not occur until he was exposed to the Lands’ End garments and are a

        result of said exposure.

212.    Plaintiff, ANGEL COOPER, a flight attendant, is a resident and citizen of Colorado and is

        currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ANGEL COOPER, is a citizen of Colorado. Plaintiff, ANGEL COOPER, is an employee

        of Delta, and whose symptoms include severe itchiness, trouble breathing, coughing,

        fatigue, rashes, scars, hives, tightness of chest, anxiety, trouble concentrating and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

213.    Plaintiff, KATHLEEN COOPER, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Maple Grove, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KATHLEEN COOPER, is a citizen of Minnesota. Plaintiff, KATHLEEN

        COOPER, is an employee of Delta, and whose symptoms include hair loss, skin rashes and

        hives that did not occur until she was exposed to the Lands’ End garments and are a result

        of said exposure.

214.    Plaintiff, DIAMOND CORNELISON, a flight attendant, is a resident and citizen of

        Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DIAMOND CORNELISON, is a citizen of Georgia. Plaintiff, DIAMOND

        CORNELISON, is an employee of Delta, and whose symptoms include skin irritation,

        severe itchiness, coughing, fatigue, headaches, skin rashes, scars, bruising, hives, tightness

        of chest, trouble concentrating and fuzzy memory that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.


                                                 57
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 58 of 303


215.    Plaintiff, GERALEE CORONA, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Snellville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        GERALEE CORONA, is a citizen of Georgia. Plaintiff, GERALEE CORONA, is an

        employee of Delta, and whose symptoms include difficulty breathing, tightness of chest,

        anxiety, headaches, coughing, vocal cord dysfunction and eye irritation that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

216.    Plaintiff, NANCY CORCHADO, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Apopka, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NANCY CORCHADO, is a citizen of Florida. Plaintiff, NANCY CORCHADO, is an

        employee of Delta, and whose symptoms include fuzzy memory that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

217.    Plaintiff, DENISE CORSELLO, a flight attendant, is a resident and citizen of Washington

        and is currently domiciled in Puyallup, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DENISE CORSELLO, is a citizen of Washington. Plaintiff, DENISE

        CORSELLO, is an employee of Delta, and whose symptoms include hair loss that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

218.    Plaintiff, MICHAEL CORTIS, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Novi, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MICHAEL CORTIS, is a citizen of Michigan. Plaintiff, MICHAEL CORTIS, is an

        employee of Delta, and whose symptoms include skin irritation, itchiness, difficulty

        breathing, headaches, eye irritation and throat irritation that did not occur until he was

        exposed to the Lands’ End garments and are a result of said exposure.

219.    Plaintiff, KATHLEEN COTNOIR, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in Westfield, Massachusetts. For purposes of 28


                                                58
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 59 of 303


        U.S.C. § 1332, Plaintiff, KATHLEEN COTNOIR, is a citizen of Massachusetts. Plaintiff,

        KATHLEEN COTNOIR, is an employee of Delta, and whose symptoms include skin

        irritation, itchiness, tightness of chest, anxiety, fuzzy memory, hair loss and joint pain that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

220.    Plaintiff, SUSAN COUVILLION, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Sharpsburg, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SUSAN COUVILLION, is a citizen of Georgia. Plaintiff, SUSAN

        COUVILLION, is an employee of Delta, and whose symptoms include coughing, vocal

        cord dysfunction, asthma, and eczema that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

221.    Plaintiff, MARSHA COWLING, a flight attendant, is a resident and citizen of Arkansas

        and is currently domiciled in El Dorado, Arkansas. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MARSHA COWLING, is a citizen of Arkansas. Plaintiff, MARSHA

        COWLING, is an employee of Delta, and whose symptoms include hair loss, hair follicle

        inflammation, joint pain, rash, bruising, fatigue and anxiety that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

222.    Plaintiff, DREDRICK COX, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DREDRICK COX, is a citizen of Minnesota. Plaintiff, DREDRICK COX, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

        headaches, skin rashes, bruising, anxiety, trouble concentrating, fuzzy memory, joint pain,

        blurred vision, ear drainage and cracking of fingernails that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.


                                                  59
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 60 of 303


223.    Plaintiff, CARLIN COX-CLOWER, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Sharpsburg, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CARLIN COX-CLOWER, is a citizen of Georgia. Plaintiff, CARLIN COX-

        CLOWER, is an employee of Delta, and seeks to become part of a monitoring class.

224.    Plaintiff, JULIA COX, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JULIA COX, is a citizen of Georgia. Plaintiff, JULIA COX, is an employee of Delta, and

        whose symptoms include difficulty breathing, coughing, fatigue and headaches that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

225.    Plaintiff, KRYSTLE COWART, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Tampa, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KRYSTLE COWART, is a citizen of Florida. Plaintiff, KRYSTLE COWART, is an

        employee of Delta, and whose symptoms include skin irritation, itchiness, headaches and

        fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

        of said exposure.

226.    Plaintiff, LORI CRAIG, a flight attendant, is a resident and citizen of Minnesota and is

        currently domiciled in Lakeville, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LORI CRAIG, is a citizen of Minnesota. Plaintiff, LORI CRAIG, is an employee of Delta,

        and whose symptoms include fatigue, bruising, cysts and muscle cramps that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

227.    Plaintiff, KYLE CRAWFORD, a flight attendant, is a resident and citizen of Colorado and

        is currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KYLE CRAWFORD, is a citizen of Colorado. Plaintiff, KYLE CRAWFORD, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty


                                                60
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 61 of 303


        breathing, coughing, fatigue, headaches, rashes, hives, tightness of chest, trouble

        concentrating and fuzzy memory that did not occur until he was exposed to the Lands’ End

        garments and are a result of said exposure.

228.    Plaintiff, LINDA CREECH, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Dallas, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, LINDA

        CREECH, is a citizen of Texas. Plaintiff, LINDA CREECH, is an employee of Delta, and

        whose symptoms include sinus irritation, vocal cord dysfunction and skin irritation that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

229.    Plaintiff, ANGELA CROWELL, a flight attendant, is a resident and citizen of Tennessee

        and is currently domiciled in Linden, Tennessee. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ANGELA CROWELL, is a citizen of Tennessee. Plaintiff, ANGELA

        CROWELL, is an employee of Delta, and whose symptoms include rashes, headaches,

        itchiness, bruising and hives that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

230.    Plaintiff, TRAVIS CULBERSON, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TRAVIS CULBERSON, is a citizen of Georgia. Plaintiff, TRAVIS CULBERSON, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

        breathing, fatigue, asthma, tightness of chest, anxiety and hair loss that did not occur until

        he was exposed to the Lands’ End garments and are a result of said exposure.

231.    Plaintiff, NANCY CUMBA-JOHNSON, a flight attendant, is a resident and citizen of

        Florida and is currently domiciled in Fort Lauderdale, Florida For purposes of 28 U.S.C. §

        1332, Plaintiff, NANCY CUMBA-JOHNSON, is a citizen of Florida. Plaintiff, NANCY


                                                 61
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 62 of 303


        CUMBA-JOHNSON, is an employee of Delta, and whose symptoms include skin

        irritation, difficulty breathing, coughing, fatigue, headaches, skin rashes, hives, vocal cord

        dysfunction, anxiety, swollen lymph nodes, trouble concentrating and fuzzy memory that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

232.    Plaintiff, RAVEN CURINGTON, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Richmond Hill, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, RAVEN CURINGTON, is a citizen of New York. Plaintiff, RAVEN

        CURINGTON, is an employee of Delta, and whose symptoms include skin irritation, skin

        rashes, itchiness, scars, coughing, vocal cord dysfunction and fatigue that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

233.    Plaintiff, CARMEN CUCHIARA, a flight attendant, is a resident and citizen of Colorado

        and is currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CARMEN CUCHIARA, is a citizen of Colorado. Plaintiff, CARMEN

        CUCHIARA, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, tightness of chest,

        fuzzy memory and hair loss that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

234.    Plaintiff, CORINNE DALLMAN, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CORINNE DALLMAN, is a citizen of Minnesota. Plaintiff, CORINNE

        DALLMAN, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness and skin rashes that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.


                                                  62
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 63 of 303


235.    Plaintiff, LORIE DANA, a flight attendant, is a resident and citizen of Wisconsin and is

        currently domiciled in Racine, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LORIE DANA, is a citizen of Wisconsin. Plaintiff, LORIE DANA, is an employee of

        Delta, and whose symptoms include skin irritation, rashes, fatigue, vocal cord dysfunction

        and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

236.    Plaintiff, ELAINE DAVIS, a flight attendant, is a resident and citizen of Illinois and is

        currently domiciled in Calumet City, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ELAINE DAVIS, is a citizen of Illinois. Plaintiff, ELAINE DAVIS, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, eye irritation, fatigue,

        headaches, anxiety, trouble concentrating, fuzzy memory, hair loss and sinus irritation that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

237.    Plaintiff, JO-LYNN DAVIS, a flight attendant, is a resident and citizen of Washington and

        is currently domiciled in Bothell, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JO-LYNN DAVIS, is a citizen of Washington. Plaintiff, JO-LYNN DAVIS, is an

        employee of Delta, and whose symptoms include trouble breathing, hair loss, fatigue,

        headaches, itchiness, bruising, sinus issues, throat soreness and swollen lymph nodes that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

238.    Plaintiff, KATIE DAVIS, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Douglasville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATIE DAVIS, is a citizen of Georgia. Plaintiff, KATIE DAVIS, is an employee of Delta,

        and whose symptoms include trouble breathing, coughing, fatigue, headaches, skin


                                                 63
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 64 of 303


        irritation, skin rashes, scars, bruising, vocal cord dysfunction, tightness of chest and anxiety

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

239.    Plaintiff, NICOLE DAVIS, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NICOLE DAVIS, is a citizen of Georgia. Plaintiff, NICOLE DAVIS, is an employee of

        Delta, and whose symptoms include skin irritation and skin rash that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

240.    Plaintiff, SONJA DAVIS, a flight attendant, is a resident and citizen of North Carolina and

        is currently domiciled in Concord, North Carolina. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SONJA DAVIS, is a citizen of North Carolina. Plaintiff, SONJA DAVIS, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

        fatigue, headaches, skin rashes, hives, trouble concentrating, sinus irritation and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

241.    Plaintiff, TOYNAL DAVIS, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TOYNAL DAVIS, is a citizen of Georgia. Plaintiff, TOYNAL DAVIS, is an employee of

        Delta, and whose symptoms include skin irritation, difficulty breathing, headaches, skin

        rashes, tightness of chest, and hair loss that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

242.    Plaintiff, JOANIE DAWALD, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Naples, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JOANIE DAWALD, is a citizen of Florida. Plaintiff, JOANIE DAWALD, is an employee


                                                  64
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 65 of 303


        of Delta, and whose symptoms include severe itchiness, headaches, rashes, anxiety, fuzzy

        memory, watery eyes, nasal ulcers and dripping sinuses that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

243.    Plaintiff, TIA DAWKINS-HENDRICKS, a flight attendant, is a resident and citizen of

        California and is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C.

        § 1332, Plaintiff, TIA DAWKINS-HENDRICKS, is a citizen of California. Plaintiff, TIA

        DAWKINS-HENDRICKS, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, fatigue, headaches, bruising, trouble concentrating and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

244.    Plaintiff, BILLIE DAYS, a flight attendant, is a resident and citizen of California and is

        currently domiciled in Santa Monica, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, BILLIE DAYS, is a citizen of California. Plaintiff, BILLIE DAYS, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, fatigue, headaches, skin rashes, scars, tightness of chest, swollen

        lymph nodes, heart palpitations and trouble concentrating that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

245.    Plaintiff, ANNE DEALY, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Savannah, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ANNE DEALY, is a citizen of Georgia. Plaintiff, ANNE DEALY, is an employee of Delta,

        and whose symptoms include skin irritation, coughing and heart palpitations that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

246.    Plaintiff, TAMARA DEANGELIS, a flight attendant, is a resident and citizen of Colorado

        and is currently domiciled in Lone Tree, Colorado. For purposes of 28 U.S.C. § 1332,


                                                65
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 66 of 303


        Plaintiff, TAMARA DEANGELIS, is a citizen of Colorado. Plaintiff, TAMARA

        DEANGELIS, is an employee of Delta, and whose symptoms include skin irritation, rashes

        and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

247.    Plaintiff, ALEXANDRA DELA, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ALEXANDRA DELA, is a citizen of Minnesota. Plaintiff, ALEXANDRA

        DELA, is an employee of Delta, and whose symptoms include skin irritation, skin rashes,

        itchiness, difficulty breathing, fatigue, headaches and anxiety that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

248.    Plaintiff, JENNIFER DELAPENHA, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in East Point, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JENNIFER DELAPENHA, is a citizen of Georgia. Plaintiff, JENNIFER

        DELAPENHA, is an employee of Delta, and whose symptoms include skin irritation,

        itchiness, difficulty breathing, scars, bruising, fatigue and headaches that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

249.    Plaintiff, DIANA DEL-BARRIO, a flight attendant, is a resident and citizen of California

        and is currently domiciled in Upland, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DIANA DEL-BARRIO, is a citizen of California. Plaintiff, DIANA DEL-

        BARRIO, is an employee of Delta, and whose symptoms include skin irritation and

        itchiness that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

250.    Plaintiff, PAULINE DEMAET, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Bay City, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  66
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 67 of 303


        PAULINE DEMAET, is a citizen of Michigan. Plaintiff, PAULINE DEMAET, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, tightness

        of chest, vocal cord dysfunction, fatigue and headaches that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

251.    Plaintiff, VERONICA DEMAGGIO, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        VERONICA DEMAGGIO, is a citizen of Georgia. Plaintiff, VERONICA DEMAGGIO,

        is an employee of Delta, and whose symptoms include skin irritation, itchiness, rashes,

        nausea, vocal cord dysfunction, migraines and asthma that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

252.    Plaintiff, SHARON DENNEY, a flight attendant, is a resident and citizen of Louisiana and

        is currently domiciled in Haughton, Louisiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SHARON DENNEY, is a citizen of Louisiana. Plaintiff, SHARON DENNEY, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, skin

        irritation, itchiness, skin rashes and fatigue that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

253.    Plaintiff, KAY DENNIS, a flight attendant, is a resident and a citizen of North Carolina

        and is currently domiciled in Polkton, North Carolina. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KAY DENNIS, is a citizen of North Caroline. Plaintiff, KAY DENNIS, is an

        employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

        headaches, hives, vocal cord dysfunction, swollen lymph nodes, heart palpitations, anxiety

        and joint pain that did not occur until she was exposed to the Lands’ End garments and are

        a result of said exposure.




                                                 67
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 68 of 303


254.    Plaintiff, KAROLYN DENSON, a flight attendant, is a resident and citizen of

        Pennsylvania and is currently domiciled in Pittsburg, Pennsylvania. For purposes of 28

        U.S.C. § 1332, Plaintiff, KAROLYN DENSON, is a citizen of Pennsylvania. Plaintiff,

        KAROLYN DENSON, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes,

        scars, asthma anxiety, swollen lymph nodes and trouble concentrating that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

255.    Plaintiff, LAURIE DEPIES, a flight attendant, is a resident and citizen of New Mexico and

        is currently domiciled in Albuquerque, New Mexico. For purposes of 28 U.S.C. § 1332,

        Plaintiff, LAURIE DEPIES, is a citizen of New Mexico. Plaintiff, LAURIE DEPIES, is

        an employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

        rashes, fatigue and hives that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

256.    Plaintiff, MICHELLE DEROCCO, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in Peabody, Massachusetts. For purposes of 28

        U.S.C. § 1332, Plaintiff, MICHELLE DEROCCO, is a citizen of Massachusetts. Plaintiff,

        MICHELLE DEROCCO, is an employee of Delta, and whose symptoms include skin

        irritation, sever itchiness, difficulty breathing, coughing, fatigue and swollen lymph nodes

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

257.    Plaintiff, KAREN DERSKEN, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Saline, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KAREN DERSKEN, is a citizen of Michigan. Plaintiff, KAREN DERSKEN, is an

        employee of Delta, and whose symptoms include skin irritation, sever itchiness, difficulty


                                                 68
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 69 of 303


        breathing, coughing, fatigue, headaches, skin rashes, hives, tightness of chest, swollen

        lymph nodes, fuzzy memory and hair loss that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

258.    Plaintiff, LORRIE DETOMASO-TIPTON, a flight attendant, is a resident and citizen of

        Idaho and is currently domiciled in Sandpoint, Idaho. For purposes of 28 U.S.C. § 1332,

        Plaintiff, LORRIE DETOMASO-TIPTON, is a citizen of Idaho. Plaintiff, LORRIE

        DETOMASO-TIPTON, is an employee of Delta, and whose symptoms include severe

        itchiness, coughing, fatigue, headaches, rashes, bruising, anxiety, trouble concentrating and

        fuzzy memory that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

259.    Plaintiff, HENRY DEVEGA, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Hollywood, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        HENRY DEVEGA, is a citizen of Florida. Plaintiff, HENRY DEVEGA, is an employee

        of Delta, and whose symptoms include headaches that did not occur until he was exposed

        to the Lands’ End garments and are a result of said exposure.

260.    Plaintiff, MARSHA DEVANEY, a flight attendant, is a resident and citizen of Nevada and

        is currently domiciled in Henderson, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MARSHA DEVANEY, is a citizen of Nevada. Plaintiff, MARSHA DEVANEY, is an

        employee of Delta, and whose symptoms include skin irritation, skin rashes and fatigue

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

261.    Plaintiff, JOANN DEVENY, a flight attendant, is a resident and citizen of Wisconsin and

        is currently domiciled in Racine, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JOANN DEVENY, is a citizen of Wisconsin. Plaintiff, JOANN DEVENY, is an employee


                                                 69
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 70 of 303


        of Delta, and whose symptoms include skin irritation, rashes, fatigue, coughing, vocal cord

        dysfunction and sinus irritation that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

262.    Plaintiff, DE VERE VON DON, a flight attendant, is a resident and citizen of Wisconsin

        and is currently domiciled in Waukesha, Wisconsin. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DE VERE VON DON, is a citizen of Wisconsin. Plaintiff, DE VERE VON DON,

        is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

        headaches, tightness of chest, trouble concentrating, fuzzy memory and blurred vision that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

263.    Plaintiff, NANCY DIAMOND, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Fort Myers, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NANCY DIAMOND, is a citizen of Florida. Plaintiff, NANCY DIAMOND, is an

        employee of Delta, and whose symptoms include coughing, fatigue, skin irritation, skin

        rashes, headaches, bruising, fuzzy memory and hair loss that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

264.    Plaintiff, KEVIN DIAZ, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in Hyde Park, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KEVIN DIAZ, is a citizen of New York. Plaintiff, KEVIN DIAZ, is an employee of Delta,

        and whose symptoms include skin irritation, severe itchiness, rashes, tightness of chest,

        hair loss that did not occur until he was exposed to the Lands’ End garments and are a

        result of said exposure.

265.    Plaintiff, KAYLA DIBELLA, a flight attendant, is a resident and citizen of Nevada and is

        currently domiciled in Las Vegas, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                70
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 71 of 303


        KAYLA DIBELLA, is a citizen of Nevada. Plaintiff, KAYLA DIBELLA, is an employee

        of Delta, and whose symptoms include skin irritation, itchiness, skin rash, difficulty

        breathing, headaches, sinus irritation, eye irritation and anxiety that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

266.    Plaintiff, NAGELAH DIEU, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Hampton, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NAGELAH DIEU, is a citizen of Georgia. Plaintiff, NAGELAH DIEU, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, skin rash, fatigue,

        headaches, hives, tightness of chest, swollen lymph nodes, trouble concentrating, fuzzy

        memory and blurred vision that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

267.    Plaintiff, SUZANNE DIFRAIA-ORTEGA, a gate agent, is a resident and citizen of

        Washington and is currently domiciled in Renton, Washington. For purposes of 28 U.S.C.

        § 1332, Plaintiff, SUZANNE DIFRAIA-ORTEGA, is a citizen of Washington. Plaintiff,

        SUZANNE DIFRAIA-ORTEGA, is an employee of Delta, and whose symptoms include

        skin irritation, burning rashes, hives, eczema, migraines and tightness of chest that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

268.     Plaintiff, TEODORA DIMITROVA, a flight attendant, is a resident and citizen of New

        York and is currently domiciled in Corona, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, TEODORA DIMITROVA, is a citizen of New York. Plaintiff, TEODORA

        DIMITROVA, is an employee of Delta, and whose symptoms include skin irritation, skin

        rashes, scars, difficulty breathing, coughing, sinus irritation, blurred vision, hair loss,

        tightness of chest, fatigue, headaches and anxiety that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.


                                                  71
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 72 of 303


269.    Plaintiff, LINDA DINGES, a flight attendant, is a resident and citizen of Illinois and is

        currently domiciled in St. Charles, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LINDA DINGES, is a citizen of Illinois. Plaintiff, LINDA DINGES, is an employee of

        Delta, and whose symptoms include trouble breathing, fatigue, rashes and vocal cord

        dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

270.    Plaintiff, SEAN DINGLE, a flight attendant, is a resident and citizen of North Carolina and

        is currently domiciled in Charlotte, North Carolina. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SEAN DINGLE, is a citizen of North Carolina. Plaintiff, SEAN DINGLE, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing fatigue, skin rashes, tightness of chest, anxiety and fuzzy memory that

        did not occur until he was exposed to the Lands’ End garments and are a result of said

        exposure.

271.    Plaintiff, JOANNA DIRIENZO, a flight attendant, is a resident and citizen of Washington

        and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JOANNA DIRIENZO, is a citizen of Washington. Plaintiff, JOANNA

        DIRIENZO, is an employee of Delta, and whose symptoms include difficulty breathing,

        asthma, tightness of chest, fatigue, headaches, skin irritation, skin rashes, anxiety, sinus

        irritation and eye irritation that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

272.    Plaintiff, MICHELLE DISANGRO, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in Saugus, Massachusetts. For purposes of 28

        U.S.C. § 1332, Plaintiff, MICHELLE DISANGRO, is a citizen of Massachusetts. Plaintiff,

        MICHELLE DISANGRO, is an employee of Delta, and whose symptoms include severe


                                                72
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 73 of 303


        itchiness, trouble breathing, coughing, rashes, scars and tightness of chest that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

273.    Plaintiff, KAREN DISANTIS, a flight attendant, is a resident and citizen of Delaware and

        is currently domiciled in Wilmington, Delaware. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KAREN DISANTIS, is a citizen of Delaware. Plaintiff, KAREN DISANTIS, is

        an employee of Delta, and whose symptoms include skin irritation, sever itchiness,

        difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising, throat

        irritation, asthma, tightness of chest, swollen lymph nodes, fuzzy memory and anxiety that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

274.    Plaintiff, NINA DIXON, a flight attendant, is a resident and citizen of Tennessee and is

        currently domiciled in Memphis, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NINA DIXON, is a citizen of Tennessee. Plaintiff, NINA DIXON, is an employee of Delta,

        and whose symptoms include skin irritation, skin rashes, scars, fatigue, headaches,

        bruising, hives, vocal cord dysfunction, asthma, tightness of chest, anxiety, and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

275.    Plaintiff, CARRA D’NAN DEAN, a flight attendant, is a resident and citizen of California

        and is currently domiciled in Redondo Beach, California. For purposes of 28 U.S.C. §

        1332, Plaintiff, CARRA D’NAN DEAN, is a citizen of California. Plaintiff, CARRA

        D’NAN DEAN, is an employee of Delta, and whose symptoms include continued coughing

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.




                                                  73
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 74 of 303


276.    Plaintiff, MARGARET DRISCHLER, a flight attendant, is a resident and citizen of

        California and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C.

        § 1332, Plaintiff, MARGARET DRISCHLER, is a citizen of California. Plaintiff,

        MARGARET DRISCHLER, is an employee of Delta, and whose symptoms include

        difficulty breathing, fatigue, skin irritation, skin rashes, anxiety and vocal cord dysfunction

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

277.    Plaintiff, JANET DODGE, a flight attendant, is a resident and citizen of Washington and

        is currently domiciled in Maple Valley, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JANET DODGE, is a citizen of Washington. Plaintiff, JANET DODGE, is an

        employee of Delta, and whose symptoms will be promptly supplemented.

278.    Plaintiff, KARY DOERFLER, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, KARY DOERFLER, is a citizen of Minnesota. Plaintiff, KARY DOERFLER, is

        an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        fatigue, skin rashes and hives that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

279.    Plaintiff, SAMANTHA DOHERTY, a flight attendant, is a resident and citizen of

        Massachusetts and is currently domiciled in Winthrop, Massachusetts. For purposes of 28

        U.S.C. § 1332, Plaintiff, SAMANTHA DOHERTY, is a citizen of Massachusetts. Plaintiff,

        SAMANTHA DOHERTY, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes,

        vocal cord dysfunction, tightness of chest, anxiety, swollen lymph nodes, and eye irritation




                                                  74
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 75 of 303


        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

280.    Plaintiff, SANDRA DOHERTY, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Minnetrista, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SANDRA DOHERTY, is a citizen of Minnesota. Plaintiff, SANDRA

        DOHERTY, is an employee of Delta, and whose symptoms include hair loss, anxiety,

        trouble concentrating, fuzzy memory and heart palpitations that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

281.    Plaintiff, MARGARET DOLEZAL, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Monroe, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MARGARET DOLEZAL, is a citizen of Michigan. Plaintiff, MARGARET

        DOLEZAL, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, skin rashes, and anxiety that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

282.    Plaintiff, TERRI DONAHUE, a flight attendant, is a resident and citizen of South Carolina

        and is currently domiciled in Johns Island, South Carolina. For purposes of 28 U.S.C. §

        1332, Plaintiff, TERRI DONAHUE, is a citizen of South Carolina. Plaintiff, TERRI

        DONAHUE, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, trouble breathing, coughing, fatigue, headaches, skin rashes, asthma, tightness of

        chest, anxiety, trouble concentrating, fuzzy memory, blurred vision, throat and sinus

        irritation that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

283.    Plaintiff, PAM DONOVAN, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                 75
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 76 of 303


        PAM DONOVAN, is a citizen of Minnesota. Plaintiff, PAM DONOVAN, is an employee

        of Delta, and whose symptoms include sinus irritation, tightness of chest and throat

        irritation that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

284.    Plaintiff, NANCY DORMAN, a flight attendant, is a resident and citizen of Massachusetts

        and is currently domiciled in Dracut, Massachusetts. For purposes of 28 U.S.C. § 1332,

        Plaintiff, NANCY DORMAN, is a citizen of Massachusetts. Plaintiff, NANCY

        DORMAN, is an employee of Delta, and whose symptoms include hair loss that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

285.    Plaintiff, MICHELE DOSS, a flight attendant, is a resident and citizen of Illinois and is

        currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MICHELE DOSS, is a citizen of Illinois. Plaintiff, MICHELE DOSS, is an employee of

        Delta, and whose symptoms include skin irritation, skin rashes, itchiness, difficulty

        breathing, tightness of chest and sinus irritation that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

286.    Plaintiff, OPAL DOUBLEDAY, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Sorrento, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        OPAL DOUBLEDAY, is a citizen of Florida. Plaintiff, OPAL DOUBLEDAY, is an

        employee of Delta, and whose symptoms include severe itchiness, trouble breathing,

        coughing, fatigue, headaches, rashes, hives, vocal cord dysfunction, anxiety, tightness of

        chest, swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

287.    Plaintiff, CARRIS DOUGHERTY, a flight attendant, is a resident and citizen of Florida

        and is currently domiciled in Sarasota, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                 76
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 77 of 303


        CARRIS DOUGHERTY, is a citizen of Florida. Plaintiff, CARRIS DOUGHERTY, is an

        employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, vocal cord dysfunction and anxiety that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

288.    Plaintiff, KATHLEEN DOUGLAS, a flight attendant, is a resident and citizen of Texas

        and is currently domiciled in Pilot Point, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATHLEEN DOUGLAS, is a citizen of Texas. Plaintiff, KATHLEEN DOUGLAS, is an

        employee of Delta, and whose symptoms include difficulty breathing, tightness of chest

        and headaches that did not occur until she was exposed to the Lands’ End garments and

        are a result of said exposure.

289.    Plaintiff, ALEXIS DOWDELL, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Columbus, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        ALEXIS DOWDELL, is a citizen of Georgia. Plaintiff, ALEXIS DOWDELL, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

        breathing, coughing, fatigue, headaches, skin rashes, hives, tightness of chest, anxiety,

        swollen lymph nodes and cysts that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

290.    Plaintiff, DAWN DRAKE, a flight attendant, is a resident and citizen of Michigan and is

        currently domiciled in Wixom, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DAWN DRAKE, is a citizen of Michigan. Plaintiff, DAWN DRAKE, is an employee of

        Delta, and whose symptoms include coughing, rashes, headaches and vocal cord

        dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.




                                                 77
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 78 of 303


291.    Plaintiff, LAURA DREWE, a flight attendant, is a resident and citizen of Utah and is

        currently domiciled in St. George, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LAURA DREWE, is a citizen of Utah. Plaintiff, LAURA DREWE, is an employee of

        Delta, and whose symptoms include skin irritation and burning skin that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

292.    Plaintiff, KATHRYN DUBINSKY, a flight attendant, is a resident and citizen of

        Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

        U.S.C. § 1332, Plaintiff, KATHRYN DUBINSKY, is a citizen of Minnesota. Plaintiff,

        KATHRYN DUBINSKY, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, fatigue, skin rashes and hives that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

293.    Plaintiff, SUSAN DUFF, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Fort Lauderdale, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SUSAN DUFF, is a citizen of Florida. Plaintiff, SUSAN DUFF, is an employee

        of Delta, and whose symptoms include coughing, headaches, skin rashes, vocal cord

        dysfunction and sinus irritation that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

294.    Plaintiff, LOUISE DUHAMEL, a flight attendant, is a resident and citizen of California

        and is currently domiciled in Rancho Mission Viejo, California. For purposes of 28 U.S.C.

        § 1332, Plaintiff, LOUISE DUHAMEL, is a citizen of California. Plaintiff, LOUISE

        DUHAMEL, is an employee of Delta, and whose symptoms include difficulty breathing,

        coughing, tightness of chest, vocal cord dysfunction, fatigue, headaches, skin irritation,

        skin rashes and sinus irritation that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.


                                                 78
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 79 of 303


295.    Plaintiff, LEAH DUKES, a flight attendant, is a resident and citizen of Minnesota and is

        currently domiciled in Lakeville, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LEAH DUKES, is a citizen of Minnesota. Plaintiff, LEAH DUKES, is an employee of

        Delta, and whose symptoms include difficulty breathing, coughing, fatigue, skin rashes,

        tightness of chest, trouble concentrating, fuzzy memory, cysts, heart palpitations and

        blurred vision that did not occur until she was exposed to the Lands’ End garments and are

        a result of said exposure.

296.    Plaintiff, GENARINA DUNCAN, a flight attendant, is a resident and citizen of Georgia

        and is currently domiciled in Mableton, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, GENARINA DUNCAN, is a citizen of Georgia. Plaintiff, GENARINA

        DUNCAN, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, trouble breathing, coughing, fatigue, headaches, rashes, hives, vocal cord

        dysfunction, asthma, nose bleeds, sinus irritation, tightness of chest and migraines that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

297.    Plaintiff, MADONNA DUNN, a flight attendant, is a resident and citizen of New Jersey

        and is currently domiciled in Lawrenceville, New Jersey. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MADONNA DUNN, is a citizen of New Jersey. Plaintiff, MADONNA DUNN,

        is an employee of Delta, and whose symptoms include skin irritation, rash, eye irritation

        and nasal irritation that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

298.    Plaintiff, MOLLY DUNN, a flight attendant, is a resident and citizen of Massachusetts and

        is currently domiciled in Chelsea, Massachusetts. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MOLLY DUNN, is a citizen of Massachusetts. Plaintiff, MOLLY DUNN, is an


                                                 79
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 80 of 303


        employee of Delta, and whose symptoms include skin irritation, severe itchiness,

        headaches, skin rashes, hair loss, and cysts that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

299.    Plaintiff, HARRIETT DURANTHON, a flight attendant, is a resident and citizen of

        Georgia and is currently domiciled in College Park, Georgia. For purposes of 28 U.S.C. §

        1332, Plaintiff, HARRIETT DURANTHON, is a citizen of Georgia. Plaintiff, HARRIETT

        DURANTHON, is an employee of Delta, and whose symptoms include skin irritation,

        severe itchiness, coughing, fatigue, headaches, skin rashes, scars, hives, tightness of chest,

        anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory and hair loss that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

300.    Plaintiff, DAWN DURHAM, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DAWN DURHAM, is a citizen of Minnesota. Plaintiff, DAWN DURHAM, is an

        employee of Delta and seeks to become part of a monitoring class.

301.    Plaintiff, CYNTHIA DURUSHIA, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, CYNTHIA DURUSHIA, is a citizen of Minnesota. Plaintiff, CYNTHIA

        DURUSHIA, is an employee of Delta, and whose symptoms include skin irritation, skin

        rashes and itchiness that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

302.    Plaintiff, PAMELA DUTCHER, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Delmar, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, PAMELA DUTCHER, is a citizen of New York. Plaintiff, PAMELA


                                                 80
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 81 of 303


        DUTCHER, is an employee of Delta, and whose symptoms include severe itchiness,

        trouble breathing, coughing, bloody urine, fatigue, headaches, vocal cord dysfunction,

        asthma, tightness of chest, anxiety, swollen lymph nodes, trouble concentrating and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

303.    Plaintiff, JULIETA DUVALL, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Royal Oak, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JULIETA DUVALL, is a citizen of Michigan. Plaintiff, JULIETA DUVALL, is an

        employee of Delta, and whose symptoms include difficulty breathing, fatigue, tightness of

        chest and hair loss that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

304.    Plaintiff, JAN DYSSEGARD, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Laguna Niguel, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JAN DYSSEGARD, is a citizen of California. Plaintiff, JAN DYSSEGARD, is

        an employee of Delta, and whose symptoms include swollen lymph nodes that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

305.    Plaintiff, MORGAN ECKART, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Cumming, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MORGAN ECKART, is a citizen of Georgia. Plaintiff, MORGAN ECKART, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, fatigue, headaches, skin rashes, anxiety, trouble concentrating and fuzzy

        memory that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.




                                                81
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 82 of 303


306.    Plaintiff, JOHNNY EDWARDS, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Mableton, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JOHNNY EDWARDS, is a citizen of Georgia. Plaintiff, JOHNNY EDWARDS, is an

        employee of Delta, and suffers from skin irritation, rashes and headaches that did not occur

        until he was exposed to the Lands’ End garments and are a result of said exposure.

307.    Plaintiff, MARGARET EDWARDS, a flight attendant, is a resident and citizen of

        Washington and is currently domiciled in Snohomish, Washington. For purposes of 28

        U.S.C. § 1332, Plaintiff, MARGARET EDWARDS, is a citizen of Washington. Plaintiff,

        MARGARET EDWARDS, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, coughing, fatigue, headaches, anxiety,

        trouble concentrating and fuzzy memory that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

308.    Plaintiff, JAN EGGE, a flight attendant, is a resident and citizen of Minnesota and is

        currently domiciled in Princeton, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JAN EGGE, is a citizen of Minnesota. Plaintiff, JAN EGGE, is an employee of Delta, and

        whose symptoms include skin irritation, severe itchiness, fatigue, headaches, skin rashes

        and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

309.    Plaintiff, YUVAL EITAN, a flight attendant, is a resident and citizen of California and is

        currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

        YUVAL EITAN, is a citizen of California. Plaintiff, YUVAL EITAN, is an employee of

        Delta, and whose symptoms include coughing, fatigue, skin rashes, asthma and tightness

        of chest that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.


                                                82
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 83 of 303


310.    Plaintiff, BRENT EGLAND, a flight attendant, is a resident and citizen of California and

        is currently domiciled in Carson, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BRENT EGLAND, is a citizen of California. Plaintiff, BRENT EGLAND, is an employee

        of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, scars, bruising,

        fatigue, headaches and difficulty breathing that did not occur until he was exposed to the

        Lands’ End garments and are a result of said exposure.

311.    Plaintiff, SHARON ELBOIM, a flight attendant, is a resident and citizen of Oregon and is

        currently domiciled in Portland, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SHARON ELBOIM, is a citizen of Oregon. Plaintiff, SHARON ELBOIM, is an employee

        of Delta, and whose symptoms include skin irritation, skin rashes, hives and headaches that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

312.    Plaintiff, GINA ELLIS, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Jacksonville, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        GINA ELLIS, is a citizen of Florida. Plaintiff, GINA ELLIS, is an employee of Delta, and

        whose symptoms include skin irritation, severe itchiness, coughing, sinus irritation and

        vocal cord dysfunction that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

313.    Plaintiff, PATRICIA EMERY, a flight attendant, is a resident and citizen of Utah and is

        currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

        PATRICIA EMERY, is a citizen of Utah. Plaintiff, PATRICIA EMERY, is an employee

        of Delta, and whose symptoms include sinus irritation and skin irritation that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.




                                                 83
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 84 of 303


314.    Plaintiff, EDMUND ENG, a flight attendant, is a resident and citizen of California and is

        currently domiciled in West Hollywood, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, EDMUND ENG, is a citizen of California. Plaintiff, EDMUND ENG, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

        breathing, coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction,

        asthma, tightness of chest, anxiety, trouble concentrating and fuzzy memory that did not

        occur until he was exposed to the Lands’ End garments and are a result of said exposure.

315.    Plaintiff, CHERYLE ERICK, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHERYLE ERICK, is a citizen of Georgia. Plaintiff, CHERYLE ERICK, is an employee

        of Delta, and whose symptoms include skin irritation and skin rashes that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

316.    Plaintiff, LISA ERICKSON, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Fayetteville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LISA ERICKSON, is a citizen of Georgia. Plaintiff, LISA ERICKSON, is an employee of

        Delta, and whose symptoms include throat irritation that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

317.    Plaintiff, ALIXANDRA ERRINGTON, a flight attendant, is a resident and citizen of

        Florida and is currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ALIXANDRA ERRINGTON, is a citizen of Florida Plaintiff, ALIXANDRA

        ERRINGTON, is an employee of Delta, and whose symptoms include skin irritation,

        severe itchiness, fatigue, headaches, skin rashes, bruising, hives, anxiety, fuzzy memory

        and trouble concentrating that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.


                                                84
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 85 of 303


318.    Plaintiff, CARLOS ESPINOLA, a flight attendant, is a resident and citizen of Michigan

        and is currently domiciled in Van Buren Township, Michigan. For purposes of 28 U.S.C.

        § 1332, Plaintiff, CARLOS ESPINOLA, is a citizen of Michigan. Plaintiff, CARLOS

        ESPINOLA, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, coughing, fatigue, headaches, skin rashes, tightness of chest and swollen lymph

        nodes that did not occur until he was exposed to the Lands’ End garments and are a result

        of said exposure.

319.    Plaintiff, JESSICA ESPINOSA, a flight attendant, is a resident and citizen of California

        and is currently domiciled in Corona, California. For purposes of 28 U.S.C. § 1332,

        Plaintiff, JESSICA ESPINOSA, is a citizen of California. Plaintiff, JESSICA ESPINOSA,

        is an employee of Delta, and whose symptoms include fatigue, headaches, swollen lymph

        nodes, headaches, nausea and vomiting that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

320.    Plaintiff, JUNKO ETHERTON, a flight attendant, is a resident and citizen of Oregon and

        is currently domiciled in Beaverton, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JUNKO ETHERTON, is a citizen of Oregon. Plaintiff, JUNKO ETHERTON, is an

        employee of Delta, and whose symptoms include severe itchiness, trouble breathing,

        fatigue, rashes, scars, vocal cord dysfunction, anxiety and fuzzy memory that did not occur

        until he was exposed to the Lands’ End garments and are a result of said exposure.

321.    Plaintiff, BRENDA EVANS, a flight attendant, is a resident and citizen of Illinois and is

        currently domiciled in Peoria, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BRENDA EVANS, is a citizen of Illinois. Plaintiff, BRENDA EVANS, is an employee of

        Delta, and symptoms include coughing, fatigue, vocal cord dysfunction, swollen lymph




                                                85
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 86 of 303


        nodes, and symptoms of sinus infection that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

322.    Plaintiff, DEBBY EVERS, a flight attendant, is a resident and citizen of Minnesota and is

        currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DEBBY EVERS, is a citizen of Minnesota. Plaintiff, DEBBY EVERS, is an

        employee of Delta, and seeks to become part of a monitoring class.

323.    Plaintiff, DEVON FAGAN, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in Rego Park, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DEVON FAGAN, is a citizen of New York. Plaintiff, DEVON FAGAN, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

        coughing, fatigue, headaches, skin rashes, scars, bruising, hives, vocal cord dysfunction,

        asthma, tightness of chest, anxiety, swollen lymph nodes, trouble concentrating and fuzzy

        memory that did not occur until he was exposed to the Lands’ End garments and are a result

        of said exposure.

324.    Plaintiff, TAYLOR FAGAN, a flight attendant, is a resident and citizen of Florida and is

        currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TAYLOR FAGAN, is a citizen of Florida. Plaintiff, TAYLOR FAGAN, is an employee of

        Delta, and whose symptoms include fatigue, headaches, skin rashes, anxiety and skin

        irritation that did not occur until he was exposed to the Lands’ End garments and are a

        result of said exposure.

325.    Plaintiff, KIM FAIRES, a flight attendant, is a resident and citizen of Texas and is currently

        domiciled in Hallsville, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, KIM FAIRES,

        is a citizen of Texas. Plaintiff, KIM FAIRES, is an employee of Delta, and whose

        symptoms include difficulty breathing, coughing, fatigue, headaches, asthma, tightness of


                                                 86
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 87 of 303


        chest, anxiety, trouble concentrating, fuzzy memory, hair loss and blurred vision that did

        not occur until he was exposed to the Lands’ End garments and are a result of said exposure.

326.    Plaintiff, LAWRENCE FARRER, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in New Smyrna, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LAWRENCE FARRER, is a citizen of Florida. Plaintiff, LAWRENCE FARRER is an

        employee of Delta, and whose symptoms include skin irritation and difficulty breathing

        that did not occur until he was exposed to the Lands’ End garments and are a result of said

        exposure.

327.    Plaintiff, EVA FARRIS, a sky club ambassador, is a resident and citizen of Georgia and is

        currently domiciled in Kennesaw, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EVA FARRIS, is a citizen of Georgia. Plaintiff, EVA FARRIS, is an employee of Delta,

        and whose symptoms include skin irritation, rash, difficulty breathing, throat irritation, eye

        irritation, sinus irritation and fatigue that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

328.    Plaintiff, NICOLE FAZIO, a flight attendant, is a resident and citizen of New York and is

        currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NICOLE FAZIO, is a citizen of New York. Plaintiff, NICOLE FAZIO, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest,

        anxiety, swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

329.    Plaintiff, CHERYL FELDT, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Vergas, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CHERYL FELDT, is a citizen of Minnesota. Plaintiff, CHERYL FELDT, is an employee


                                                  87
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 88 of 303


        of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction, trouble

        concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

330.    Plaintiff, SUSAN FICQUETTE, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Lakeland, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SUSAN FICQUETTE, is a citizen of Florida. Plaintiff, SUSAN FICQUETTE, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, fatigue, skin rashes, anxiety, ear infections and sinus irritation that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

331.    Plaintiff, MELISSA FIELDER, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Fayetteville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MELISSA FIELDER, is a citizen of Georgia. Plaintiff, MELISSA FIELDER, is an

        employee of Delta, and whose symptoms include difficulty breathing, fatigue, headaches,

        skin rashes, tightness of chest, anxiety, swollen lymph nodes, and fuzzy memory that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

332.    Plaintiff, STEVE FILLMORE, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, STEVE FILLMORE, is a citizen of Minnesota. Plaintiff, STEVE FILLMORE,

        is an employee of Delta, and whose symptoms include skin irritation, rash, itchiness,

        difficulty breathing, coughing, vocal cord dysfunction and fatigue that did not occur until

        he was exposed to the Lands’ End garments and are a result of said exposure.


                                                 88
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 89 of 303


333.    Plaintiff, JAMIE FINE, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JAMIE FINE, is a citizen of Georgia. Plaintiff, JAMIE FINE, is an employee of Delta,

        and whose symptoms include skin irritation, skin rash, bruising, difficulty breathing,

        coughing, headaches, fatigue and vocal cord dysfunction that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

334.    Plaintiff, SOFIA FISCHER, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Buford, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SOFIA FISCHER, is a citizen of Georgia. Plaintiff, SOFIA FISCHER, is an employee of

        Delta, and whose symptoms include skin irritation, difficulty breathing, fatigue, skin

        rashes, tightness of chest, anxiety, blurred vision and hair loss that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

335.    Plaintiff, KIMBERLY FITCH, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Hugo, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KIMBERLY FITCH, is a citizen of Minnesota. Plaintiff, KIMBERLY FITCH, is an

        employee of Delta, and whose symptoms include skin irritation, rashes, difficulty

        breathing, coughing, headaches, scars and fatigue that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

336.    Plaintiff, ALICIA FITZGERALD, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Astoria, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ALICIA FITZGERALD, is a citizen of New York.                   Plaintiff, ALICIA

        FITZGERALD, is an employee of Delta, and whose symptoms include difficulty

        breathing, coughing, fatigue, skin rashes, scars, vocal cord dysfunction, asthma, tightness




                                                 89
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 90 of 303


        of chest, swollen lymph nodes, anxiety, cysts and blurred vision that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

337.    Plaintiff, KATHY FLETCHER, a flight attendant, is a resident and citizen of North

        Carolina and is currently domiciled in Charlotte, North Carolina. For purposes of 28 U.S.C.

        § 1332, Plaintiff, KATHY FLETCHER, is a citizen of North Carolina. Plaintiff, KATHY

        FLETCHER, is an employee of Delta, and whose symptoms include fatigue, trouble

        concentrating, vertigo, blurred vision and fuzzy memory that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

338.    Plaintiff, SUSAN FLINT, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Buford, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        SUSAN FLINT, is a citizen of Georgia. Plaintiff, SUSAN FLINT, is an employee of Delta,

        and whose symptoms include skin irritation, severe itchiness, fatigue, anxiety, trouble

        concentrating, fuzzy memory, ear irritation and hair loss that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

339.    Plaintiff, ANNA FLORENTINO, a flight attendant, is a resident and citizen of North

        Carolina and is currently domiciled in Concord, North Carolina. For purposes of 28 U.S.C.

        § 1332, Plaintiff, ANNA FLORENTINO, is a citizen of North Carolina. Plaintiff, ANNA

        FLORENTINO, is an employee of Delta, and whose symptoms include skin irritation,

        severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, bruising,

        tightness of chest and fuzzy memory that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

340.    Plaintiff, KATHRYN FLYNN, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in Saginaw, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATHRYN FLYNN, is a citizen of Michigan. Plaintiff, KATHRYN FLYNN, is an


                                                 90
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 91 of 303


        employee of Delta, and whose symptoms include trouble breathing, coughing, vocal cord

        dysfunction, tightness of chest, anxiety, fuzzy memory, and vision problems that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

341.    Plaintiff, ASHLEIGH FOOTE, a flight attendant, is a resident and citizen of Michigan and

        is currently domiciled in West Bloomfield, Michigan. For purposes of 28 U.S.C. § 1332,

        Plaintiff, ASHLEIGH FOOTE, is a citizen of Michigan. Plaintiff, ASHLEIGH FOOTE,

        is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

        difficulty breathing, fatigue, vocal cord dysfunction and sinus irritation that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

342.    Plaintiff, CARRIE FORD, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        CARRIE FORD, is a citizen of Georgia. Plaintiff, CARRIE FORD, is an employee of

        Delta, and whose symptoms include difficulty breathing, coughing, fatigue, scars, bruising,

        tightness of chest, fuzzy memory and anxiety that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

343.    Plaintiff, NICOLE FORD, a flight attendant, is a resident and citizen of Michigan and is

        currently domiciled in Belleville, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NICOLE FORD, is a citizen of Michigan. Plaintiff, NICOLE FORD, is an employee of

        Delta, and whose symptoms include skin irritation, sever itchiness, coughing, fatigue, skin

        rashes, hives, tightness of chest and hair loss that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

344.    Plaintiff, CHARLES FORTHOFER, a flight attendant, is a resident and citizen of New

        York and is currently domiciled in Bridgehampton, New York. For purposes of 28 U.S.C.

        § 1332, Plaintiff, CHARLES FORTHOFER, is a citizen of New York.                    Plaintiff,


                                                 91
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 92 of 303


        CHARLES FORTHOFER, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, skin rashes and hives that did not occur until he was exposed to

        the Lands’ End garments and are a result of said exposure.

345.    Plaintiff, LISA FORTUNA, a flight attendant, is a resident and citizen of Michigan and is

        currently domiciled in Livonia, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

        LISA FORTUNA, is a citizen of Michigan. Plaintiff, LISA FORTUNA, is an employee

        of Delta, and whose symptoms include skin irritation, skin rashes, itchiness, bruising,

        difficulty breathing, coughing, tightness of chest, hair loss and anxiety that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

346.    Plaintiff, SANDRA FOSTER, a flight attendant, is a resident and citizen of Minnesota and

        is currently domiciled in Rosemount, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SANDRA FOSTER, is a citizen of Minnesota. Plaintiff, SANDRA FOSTER, is

        an employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, swollen lymph nodes and anxiety that did not

        occur until he was exposed to the Lands’ End garments and are a result of said exposure.

347.    Plaintiff, JILL FOUTS, a flight attendant, is a resident and citizen of Oregon and is

        currently domiciled in Portland, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff, JILL

        FOUTS, is a citizen of Oregon. Plaintiff, JILL FOUTS, is an employee of Delta, and whose

        symptoms include skin irritation, severe itchiness, headaches, skin rashes, tightness of

        chest, pain in jaw, fuzzy memory, muscle pain and sinus irritation that did not occur until

        she was exposed to the Lands’ End garments and are a result of said exposure.

348.    Plaintiff, LORI FOUTY, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, LORI

        FOUTY, is a citizen of Georgia. Plaintiff, LORI FOUTY, is an employee of Delta, and


                                                 92
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 93 of 303


        whose symptoms include difficulty breathing, coughing, fatigue, headaches, swollen eyes

        and vocal cord dysfunction that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

349.    Plaintiff, SKYLER FRAENKEL, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, SKYLER FRAENKEL, is a citizen of New York.                 Plaintiff, SKYLER

        FRAENKEL, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, headaches, skin rashes, anxiety, fuzzy memory

        and sinus irritation that did not occur until she was exposed to the Lands’ End garments

        and are a result of said exposure.

350.    Plaintiff, DEBRA FRANKLIN, a flight attendant, is a resident and citizen of Wisconsin

        and is currently domiciled in Milwaukee, Wisconsin. For purposes of 28 U.S.C. § 1332,

        Plaintiff, DEBRA FRANKLIN, is a citizen of Wisconsin. Plaintiff, DEBRA FRANKLIN,

        is an employee of Delta, and whose symptoms include difficulty breathing, skin irritation,

        skin rashes, fatigue and hair loss that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

351.    Plaintiff, JUDITH FRANZEN, a flight attendant, is a resident and citizen of Wisconsin and

        is currently domiciled in Superior, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

        JUDITH FRANZEN, is a citizen of Wisconsin. Plaintiff, JUDITH FRANZEN, is an

        employee of Delta, and whose symptoms include migraines and blurred vision that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

352.    Plaintiff, TEREZA FRASER, a flight attendant, is a resident and citizen of New York and

        is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

        TEREZA FRASER, is a citizen of New York. Plaintiff, TEREZA FRASER, is an


                                                93
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 94 of 303


        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

        breathing, coughing, fatigue, headaches, skin rashes, asthma, tightness of chest, anxiety,

        swollen lymph nodes, trouble concentrating, cysts and fuzzy memory that did not occur

        until she was exposed to the Lands’ End garments and are a result of said exposure.

353.    Plaintiff, AKANE FREEMAN, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332,

        Plaintiff, AKANE FREEMAN, is a citizen of Georgia. Plaintiff, AKANE FREEMAN, is

        an employee of Delta, and whose symptoms include skin irritation and sinus irritation that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

354.    Plaintiff, MARY FREUNDSCHUH, a flight attendant, is a resident and citizen of

        Minnesota and is currently domiciled in Apple Valley, Minnesota. For purposes of 28

        U.S.C. § 1332, Plaintiff, MARY FREUNDSCHUH, is a citizen of Minnesota. Plaintiff,

        MARY FREUNDSCHUH, is an employee of Delta, and whose symptoms include skin

        irritation, severe itchiness, difficulty breathing, coughing, fatigue, bruising, anxiety,

        swollen lymph nodes and heart palpitations that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

355.    Plaintiff, STEPHEN FRIEDLE, a flight attendant, is a resident and citizen of Washington

        and is currently domiciled in Vancouver, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, STEPHEN FRIEDLE, is a citizen of Washington. Plaintiff, STEPHEN

        FRIEDLE, is an employee of Delta, and whose symptoms include headaches and anxiety

        that did not occur until he was exposed to the Lands’ End garments and are a result of said

        exposure.




                                                94
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 95 of 303


356.    Plaintiff, MELODY FRITZ, a flight attendant, is a resident and citizen of Hawaii and is

        currently domiciled in Waipahu, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

        MELODY FRITZ, is a citizen of Hawaii. Plaintiff, MELODY FRITZ, is an employee of

        Delta, and whose symptoms include fatigue and headaches that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

357.    Plaintiff, J.P. FROST, a flight attendant, is a resident and citizen of Nevada and is currently

        domiciled in Zephyr, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff, J.P. FROST, is

        a citizen of Nevada. Plaintiff, J.P. FROST, is an employee of Delta, and whose symptoms

        include skin irritation, fatigue, skin rashes, hair loss and tightness of chest that did not occur

        until he was exposed to the Lands’ End garments and are a result of said exposure.

358.    Plaintiff, BELISSA FUENTES, a flight attendant, is a resident and citizen of New

        Hampshire and is currently domiciled in Nashua, New Hampshire. For purposes of 28

        U.S.C. § 1332, Plaintiff, BELISSA FUENTES, is a citizen of New Hampshire. Plaintiff,

        BELISSA FUENTES, is an employee of Delta, and whose symptoms include difficulty

        breathing, tightness of chest, coughing, skin rash, scars, bruising, asthma and vocal cord

        dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

359.    Plaintiff, MYRA FUJI, a customer service agent, is a resident and citizen of Washington

        and is currently domiciled in Bellevue, Washington. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MYRA FUJI, is a citizen of Washington. Plaintiff, MYRA FUJI, is an employee

        of Delta, and whose symptoms include skin irritation, skin rashes and fatigue that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

360.    Plaintiff, TWILA FULTZ, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Stockbridge, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                   95
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 96 of 303


        TWILA FULTZ, is a citizen of Georgia. Plaintiff, TWILA FULTZ, is an employee of

        Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

        coughing, fatigue, headaches, skin rashes, scars, bruising, hives, vocal cord dysfunction,

        asthma, tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy

        memory, ear irritation and blurred vision that did not occur until she was exposed to the

        Lands’ End garments and are a result of said exposure.

361.    Plaintiff, MEGUMI FURUDATE, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Howard Beach, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MEGUMI FURUDATE, is a citizen of New York.                 Plaintiff, MEGUMI

        FURUDATE, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, tightness do

        chest, anxiety, swollen lymph nodes and hair loss that did not occur until she was exposed

        to the Lands’ End garments and are a result of said exposure.

362.    Plaintiff, MONIQUE FURROW, a flight attendant, is a resident and citizen of Minnesota

        and is currently domiciled in Blaine, Minnesota. For purposes of 28 U.S.C. § 1332,

        Plaintiff, MONIQUE FURROW, is a citizen of Minnesota.                Plaintiff, MONIQUE

        FURROW, is an employee of Delta, and whose symptoms include skin irritation, severe

        itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, vocal cord

        dysfunction, tightness of chest, anxiety and eye irritation that did not occur until she was

        exposed to the Lands’ End garments and are a result of said exposure.

363.    Plaintiff, DEBORAH GADDY, a flight attendant, is a resident and citizen of Florida and

        is currently domiciled in Venice, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DEBORAH GADDY, is a citizen of Florida. Plaintiff, DEBORAH GADDY, is an

        employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty


                                                96
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 97 of 303


        breathing, coughing, fatigue, headaches, skin rashes, bruising, hives, vocal cord

        dysfunction, asthma, tightness of chest, anxiety, swollen lymph nodes, trouble

        concentrating, fuzzy memory and eye irritation that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

364.    Plaintiff, JADA GAITHER, a flight attendant, is a resident and citizen of Georgia and is

        currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, JADA

        GAITHER, is a citizen of Georgia. Plaintiff, JADA GAITHER, is an employee of Delta,

        and whose symptoms include coughing, fatigue, headaches, scars, bruising, vocal cord

        dysfunction, anxiety and swollen lymph nodes that did not occur until she was exposed to

        the Lands’ End garments and are a result of said exposure.

365.    Plaintiff, BETTINA GARCIA, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Boerne, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BETTINA GARCIA, is a citizen of Texas. Plaintiff, BETTINA GARCIA, is an employee

        of Delta, and has not suffered injuries thus far. Plaintiff, BETTINA GARCIA, seeks to

        become part of a monitoring class.

366.    Plaintiff, DENISE GARCIA, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Stafford, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        DENISE GARCIA, is a citizen of Texas. Plaintiff, DENISE GARCIA, is an employee of

        Delta, and whose symptoms include hair loss, skin irritation, severe itchiness, coughing,

        fatigue, headaches, skin rashes, bruising, asthma, anxiety and fuzzy memory that did not

        occur until she was exposed to the Lands’ End garments and are a result of said exposure.

367.    Plaintiff, NORMA GARCIA, a flight attendant, is a resident and citizen of Texas and is

        currently domiciled in Woodway, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

        NORMA GARCIA, is a citizen of Texas. Plaintiff, NORMA GARCIA, is an employee of


                                                97
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 98 of 303


        Delta, and whose symptoms include headaches, vertigo, hair loss and swollen lymph nodes

        that did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

368.    Plaintiff, PRIMA GARCIA, a flight attendant, is a resident and citizen of California and is

        currently domiciled in Torrance, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

        PRIMA GARCIA, is a citizen of California. Plaintiff, PRIMA GARCIA, is an employee

        of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, trouble

        breathing, fatigue, headaches, skin rashes, bruising, hives, vocal cord dysfunction, asthma,

        tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory and

        skin boils that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.

369.    Plaintiff, SUGAR GARCIA-HALL, a customer service associate, is a resident and citizen

        of Washington and is currently domiciled in Kenmore, Washington. For purposes of 28

        U.S.C. § 1332, Plaintiff, SUGAR GARCIA-HALL, is a citizen of Washington. Plaintiff,

        SUGAR GARCIA-HALL, is an employee of Delta, and whose symptoms include skin

        irritation, skin rashes, itchiness, hives, coughing, bruising, vocal cord dysfunction,

        headaches, anxiety and blurred vision that did not occur until she was exposed to the Lands’

        End garments and are a result of said exposure.

370.    Plaintiff, KATRENA GARSKE, a flight attendant, is a resident and citizen of Utah and is

        currently domiciled in Kamas, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

        KATRENA GARSKE, is a citizen of Utah.             Plaintiff, KATRENA GARSKE, is an

        employee of Delta, and whose symptoms include difficulty breathing and cough that did

        not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.


                                                98
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 99 of 303


371.    Plaintiff, RACHEL GAROUTTE, a flight attendant, is a resident and citizen of New York

        and is currently domiciled in Glendale, New York. For purposes of 28 U.S.C. § 1332,

        Plaintiff, RACHEL GAROUTTE, is a citizen of New York. Plaintiff, RACHEL

        GAROUTTE, is an employee of Delta, and whose symptoms include skin irritation, skin

        rashes, itchiness, trouble breathing, tightness of chest, fatigue, headaches and anxiety that

        did not occur until she was exposed to the Lands’ End garments and are a result of said

        exposure.

372.    Plaintiff, JUDY GARRETT, a flight attendant, is a resident and citizen of Illinois and is

        currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff, JUDY

        GARRETT, is a citizen of Illinois. Plaintiff, JUDY GARRETT, is an employee of Delta,

        and whose symptoms include fatigue and trouble concentrating that did not occur until she

        was exposed to the Lands’ End garments and are a result of said exposure.

373.     Plaintiff, BAILEY GARRISON, a flight attendant, is a resident and citizen of Georgia and

        is currently domiciled in Dacula, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

        BAILEY GARRISON, is a citizen of Georgia. Plaintiff, BAILEY GARRISON, is an

        employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

        trouble breathing and headaches that did not occur until she was exposed to the Lands’ End

        garments and are a result of said exposure.

374.    Plaintiff, EMILY GEARY, a flight attendant, is a resident and citizen of Indiana and is

        currently domiciled in New Albany, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

        EMILY GEARY, is a citizen of Indiana. Plaintiff, EMILY GEARY, is an employee of

        Delta, and whose symptoms include difficulty breathing, coughing, fatigue, hives and eye

        irritation that did not occur until she was exposed to the Lands’ End garments and are a

        result of said exposure.


                                                 99
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 100 of 303


375.     Plaintiff, CHERYL GEHRKING, a flight attendant, is a resident and citizen of Texas and

         is currently domiciled in Coppell, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHERYL GEHRKING, is a citizen of Texas. Plaintiff, CHERYL GEHRKING, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, skin rashes, hives and tightness of chest that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

376.     Plaintiff, KAREN GENOVA, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Torrance, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN GENOVA, is a citizen of California. Plaintiff, KAREN GENOVA, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         vocal cord dysfunction and anxiety that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

377.     Plaintiff, MICHELE GENTRY, a flight attendant, is a resident and citizen of Tennessee

         and is currently domiciled in Pikeville, Tennessee. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHELE GENTRY, is a citizen of Tennessee. Plaintiff, MICHELE GENTRY,

         is an employee of Delta, and whose symptoms include skin irritation, fatigue, headaches,

         skin rashes, bruising, tightness of chest, anxiety, swollen lymph nodes, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

378.     Plaintiff, SARAH GERARD, a flight attendant, is a resident and citizen of Indiana and is

         currently domiciled in McCordsville, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SARAH GERARD, is a citizen of Indiana. Plaintiff, SARAH GERARD, is an employee

         of Delta, and whose symptoms include trouble breathing, coughing, fatigue, tightness of




                                                 100
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 101 of 303


         chest, anxiety, fuzzy memory, blurred vision, muscle pain and nasal sores that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

379.     Plaintiff, JANE GERMANN, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JANE GERMANN, is a citizen of Georgia. Plaintiff, JANE GERMANN, is an employee

         of Delta, and whose symptoms include difficulty breathing, coughing, fatigue, skin

         irritation, rashes, scars and vocal cord dysfunction that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

380.     Plaintiff, AMY GEST, a flight attendant, is a resident and citizen of Washington and is

         currently domiciled in Gig Harbor, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMY GEST, is a citizen of Washington. Plaintiff, AMY GEST, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, skin rashes and tightness of chest that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

381.     Plaintiff, BROOKLYN GIBSON-GREENE, a flight attendant, is a resident and citizen of

         California and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C.

         § 1332, Plaintiff, BROOKLYN GIBSON-GREENE, is a citizen of California. Plaintiff,

         BROOKLYN GIBSON-GREENE, is an employee of Delta, and whose symptoms include

         skin irritation, skin rashes, severe itchiness, coughing, anxiety and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

382.     Plaintiff, MICHAEL GILES, a flight attendant, is a resident and citizen of Tennessee and

         is currently domiciled in Oak Ridge, Tennessee. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHAEL GILES, is a citizen of Tennessee. Plaintiff, MICHAEL GILES, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, skin


                                                 101
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 102 of 303


         irritation, skin rashes, fatigue, asthma, tightness of chest, swollen lymph nodes, heart

         palpitations, eye irritation and anxiety that did not occur until he was exposed to the Lands’

         End garments and are a result of said exposure.

383.     Plaintiff, KATRINA GILLIAM, a flight attendant, is a resident and citizen of South

         Carolina and is currently domiciled in Summerville, South Carolina. For purposes of 28

         U.S.C. § 1332, Plaintiff, KATRINA GILLIAM, is a citizen of South Carolina. Plaintiff,

         KATRINA GILLIAM, is an employee of Delta, and whose symptoms include difficulty

         breathing, skin irritation, skin blisters, hives and rashes that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

384.     Plaintiff, NELA GLEMMING, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NELA GLEMMING, is a citizen of Minnesota. Plaintiff, NELA GLEMMING,

         is an employee of Delta, and whose symptoms include eye irritation, sinus irritation, fatigue

         and vocal cord dysfunction that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

385.     Plaintiff, KEYLE GLINSEY, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KEYLE GLINSEY, is a citizen of Minnesota. Plaintiff, KEYLE GLINSEY, is

         an employee of Delta, and whose symptoms include fatigue, headaches and vertigo that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

386.     Plaintiff, BLAIR GLOVER, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BLAIR GLOVER, is a citizen of Michigan. Plaintiff, BLAIR GLOVER, is an employee


                                                  102
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 103 of 303


         of Delta, and whose symptoms include severe itchiness, fatigue, headaches, rashes, hives,

         anxiety and cysts that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

387.     Plaintiff, KIM GODBY, a flight attendant, is a resident and citizen of Indiana and is

         currently domiciled in Noblesville, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KIM GODBY, is a citizen of Indiana. Plaintiff, KIM GODBY, is an employee of Delta,

         and whose symptoms include difficulty breathing, coughing, fatigue, headaches, tightness

         of chest, swollen lymph nodes, trouble concentrating, fuzzy memory, ringing and pain in

         ears and dizziness that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

388.     Plaintiff, JOHN GOLD, a flight attendant, is a resident and citizen of South Carolina and

         is currently domiciled in Summerville, South Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JOHN GOLD, is a citizen of South Carolina. Plaintiff, JOHN GOLD, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, scars,

         bruising, difficulty breathing, coughing, asthma, fatigue and anxiety that did not occur until

         he was exposed to the Lands’ End garments and are a result of said exposure.

389.     Plaintiff, LINDA GOLESKI, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Savage, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LINDA GOLESKI, is a citizen of Minnesota. Plaintiff, LINDA GOLESKI, is an employee

         of Delta, and whose symptoms include difficulty breathing, fatigue, headaches, skin rashes,

         tightness of chest and swollen lymph nodes that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

390.     Plaintiff, NANCY GOLTRY, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Thousand Oaks, California. For purposes of 28 U.S.C. § 1332,


                                                  103
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 104 of 303


         Plaintiff, NANCY GOLTRY, is a citizen of California. Plaintiff, NANCY GOLTRY, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, trouble concentrating and hair loss that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

391.     Plaintiff, MARYJO GONDEK, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Boston, Massachusetts. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARYJO GONDEK, is a citizen of Massachusetts. Plaintiff, MARYJO

         GONDEK, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, tightness of chest, vocal cord dysfunction, sinus irritation, hair loss, skin

         irritation, skin rash, and fatigue that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

392.     Plaintiff, AMBER GONZALES, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMBER GONZALES, is a citizen of California. Plaintiff, AMBER

         GONZALES, is an employee of Delta, and whose symptoms include severe itchiness,

         trouble breathing, coughing, bloody urine, fatigue, headaches, rashes, hives, tightness of

         chest, anxiety, trouble concentrating, fuzzy memory and cysts that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

393.     Plaintiff, CYNDEE GOODMAN, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Macon, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CYNDEE GOODMAN, is a citizen of Georgia. Plaintiff, CYNDEE GOODMAN, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, tightness

         of chest, vocal cord dysfunction, skin irritation, skin rash, itchiness and fatigue that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.


                                                  104
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 105 of 303


394.     Plaintiff, NANCY GOODRICH, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Saint Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NANCY GOODRICH, is a citizen of Minnesota. Plaintiff, NANCY

         GOODRICH, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, fatigue, skin rashes, trouble concentration and hair loss that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

395.     Plaintiff, NELVIE GOODWIN, a flight attendant, is a resident and citizen of Colorado and

         is currently domiciled in Highlands Ranch, Colorado. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NELVIE GOODWIN, is a citizen of Colorado. Plaintiff, NELVIE GOODWIN,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         hives, fatigue, skin rashes, headaches, anxiety, trouble concentration and fuzzy that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

396.     Plaintiff, MARSHA GORMAN, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Lanesboro, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARSHA GORMAN, is a citizen of Minnesota. Plaintiff, MARSHA GORMAN,

         is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

         fatigue, skin irritation, skin rashes, anxiety, trouble concentrating and eye irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

397.     Plaintiff, ELENA GOUGH, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ELENA GOUGH, is a citizen of New York. Plaintiff, ELENA GOUGH, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

         coughing, fatigue, headaches, skin rashes, asthma, tightness of chest, anxiety, trouble


                                                   105
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 106 of 303


         concentration and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

398.     Plaintiff, TRENA GRADY, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Sandy Springs, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TRENA GRADY, is a citizen of Georgia. Plaintiff, TRENA GRADY, is an employee of

         Delta, and whose symptoms include difficulty breathing, fatigue, tightness of chest and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

399.     Plaintiff, JAMIE GRANT, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JAMIE GRANT, is a citizen of Utah. Plaintiff, JAMIE GRANT, is an employee of Delta,

         and whose symptoms include trouble breathing, coughing, fatigue, headaches, asthma and

         tightness of chest that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

400.     Plaintiff, JAYNE GRANT, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JAYNE GRANT, is a citizen of Washington. Plaintiff, JAYNE GRANT, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

         coughing, fatigue, headaches, skin rashes, tightness of chest, asthma, anxiety, swollen

         lymph nodes, trouble concentrating and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

401.     Plaintiff, KATHLEEN GRAY, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Ogden, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KATHLEEN GRAY, is a citizen of Utah. Plaintiff, KATHLEEN GRAY, is an employee


                                                 106
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 107 of 303


         of Delta, and whose symptoms include difficulty breathing, coughing, tightness of chest,

         vocal cord dysfunction, asthma, skin irritation, itchiness, fatigue, headaches and anxiety

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

402.     Plaintiff, SHANNON GRAY, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Winthrop, Massachusetts. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHANNON GRAY, is a citizen of Massachusetts. Plaintiff, SHANNON GRAY,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, skin rashes, hives, tightness of chest, anxiety,

         trouble concentrating, fuzzy memory, heart palpitations, ringing of ears and hair loss that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

403.     Plaintiff, JENNIFER GREEN, a flight attendant, is a resident and citizen of Alabama and

         is currently domiciled in Oxford, Alabama. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNIFER GREEN, is a citizen of Alabama. Plaintiff, JENNIFER GREEN, is an

         employee of Delta, and whose symptoms include coughing, skin irritation, skin rashes,

         headaches, fatigue, sinus irritation and blurred vision that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

404.     Plaintiff, AMANDA GREENE, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Wellesley, Massachusetts. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMANDA GREENE, is a citizen of Massachusetts. Plaintiff, AMANDA

         GREENE, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, trouble breathing, coughing, headaches, skin rashes, tightness of chest, asthma,




                                                 107
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 108 of 303


         anxiety and fuzzy memory that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

405.     Plaintiff, HEATHER GREENE, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Dallas, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         HEATHER GREENE, is a citizen of Georgia. Plaintiff, HEATHER GREENE, is an

         employee of Delta, and whose symptoms will be promptly supplemented.

406.     Plaintiff, MISHA GREER, a flight attendant, is a resident and citizen of Arizona and is

         currently domiciled in San Tan Valley, Arizona. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MISHA GREER, is a citizen of Arizona. Plaintiff, MISHA GREER, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

         breathing, coughing, fatigue, headaches, skin rashes, asthma, tightness of chest, anxiety,

         hair loss and fuzzy memory that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

407.     Plaintiff, REIAUH GREGORY, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Redondo Beach, California. For purposes of 28 U.S.C. §

         1332, Plaintiff, REIAUH GREGORY, is a citizen of California. Plaintiff, REIAUH

         GREGORY, is an employee of Delta, and whose symptoms include trouble breathing,

         coughing, headaches, scars, asthma, tightness of chest and swollen lymph nodes that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

408.     Plaintiff, KECLI GRIFFIN, a flight attendant, is a resident and citizen of Illinois and is

         currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KELCI GRIFFIN, is a citizen of Illinois. Plaintiff, KECLI GRIFFIN, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,


                                                108
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 109 of 303


         bruising, tightness of chest, swollen lymph nodes, anxiety, and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

409.     Plaintiff, CARMEN GRIFFITH, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Hampton, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CARMEN GRIFFITH, is a citizen of Georgia. Plaintiff, CARMEN GRIFFITH, is an

         employee of Delta, and whose symptoms include severe itchiness, fatigue, headaches,

         trouble concentrating, asthma, swollen lymph nodes, anxiety and fuzzy memory that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

410.     Plaintiff, CHANDRA GRONVOLD, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Bonney Lake, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, CHANDRA GRONVOLD, is a citizen of Washington. Plaintiff,

         CHANDRA GRONVOLD, is an employee of Delta, and whose symptoms include skin

         irritation, itchiness, skin rashes, scars, bruising, hives, difficulty breathing, shortness of

         breath, coughing, tightness of chest, fatigue, headaches, anxiety, vocal cord dysfunction,

         swollen lymph nodes that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

411.     Plaintiff, JEANNE GRZEGORCYK, a flight attendant, is a resident and citizen of

         Wisconsin and is currently domiciled in Waterford, Wisconsin. For purposes of 28 U.S.C.

         § 1332, Plaintiff, JEANNE GRZEGORCYK, is a citizen of Wisconsin. Plaintiff, JEANNE

         GRZEGORCYK, is an employee of Delta, and whose symptoms include blurred vision,

         joint pain and sinus irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                  109
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 110 of 303


412.     Plaintiff, NEVINE GROULX, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Fort Lauderdale, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NEVINE GROULX, is a citizen of Florida. Plaintiff, NEVINE GROULX, is an

         employee of Delta, and whose symptoms include coughing, fatigue, headaches, skin

         irritation, skin rashes, severe itchiness, bruising, eye irritation and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

413.     Plaintiff, MELODY GUERRERO, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Indialantic, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MELODY GUERRERO, is a citizen of Florida.                   Plaintiff, MELODY

         GUERRERO, is an employee of Delta, and whose symptoms include difficulty breathing,

         shortness of breath and numerous respiratory infections that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

414.     Plaintiff, BRIDGET GUIBERSON, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Redmond, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, BRIDGET GUIBERSON, is a citizen of Washington. Plaintiff,

         BRIDGET GUIBERSON, is an employee of Delta, and whose symptoms will be promptly

         supplemented.

415.     Plaintiff, ELIZABETH GUINA, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Plymouth, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ELIZABETH GUINA, is a citizen of Michigan. Plaintiff, ELIZABETH GUINA,

         is an employee of Delta, and whose symptoms include coughing that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

416.     Plaintiff, GREGORY GUINN, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Green Creek, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  110
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 111 of 303


         GREGORY GUINN, is a citizen of Arizona.             Plaintiff, GREGORY GUINN, is an

         employee of Delta, and whose symptoms include skin irritation, rashes, scars and

         headaches that did not occur until he was exposed to the Lands’ End garments and are a

         result of said exposure.

417.     Plaintiff, STEPHANIE GUNA, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STEPHANIE GUNA, is a citizen of New York. Plaintiff, STEPHANIE GUNA,

         is an employee of Delta, and whose symptoms include trouble breathing, coughing, fatigue,

         headaches, skin rashes, tightness of chest, anxiety, fuzzy memory and eye irritation that

         did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

418.     Plaintiff, DEBRA HADLER, a flight attendant, is a resident and citizen of Missouri and is

         currently domiciled in St. Louis, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBRA HADLER, is a citizen of Missouri. Plaintiff, DEBRA HADLER, is an employee

         of Delta, and whose symptoms include skin irritation and rashes that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

419.     Plaintiff, CHRISTA HAEFFNER, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Woodland, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, CHRISTA HAEFFNER, is a citizen of Washington. Plaintiff,

         CHRISTA HAEFFNER, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, fatigue, headaches, and tightness of chest that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

420.     Plaintiff, PRISCELLA HAGLER, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Wilmington, California. For purposes of 28 U.S.C. § 1332,


                                                 111
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 112 of 303


         Plaintiff, PRISCELLA HAGLER, is a citizen of California.             Plaintiff, PRISCELLA

         HAGLER, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising,

         hives, asthma, tightness of chest, swollen lymph nodes and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

421.     Plaintiff, SHERRI HAHN, a flight attendant, is a resident and citizen of Tennessee and is

         currently domiciled in Nashville, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHERRI HAHN, is a citizen of Tennessee. Plaintiff, SHERRI HAHN, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, skin rashes,

         anxiety, swollen lymph nodes, trouble concentrating and cysts that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

422.     Plaintiff, MOLLY HAIR, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MOLLY HAIR, is a citizen of New York. Plaintiff, MOLLY HAIR, is an employee of

         Delta, and whose symptoms include difficulty breathing, coughing, fatigue, skin irritation,

         skin rashes, headaches, blurred vision, hair loss, sinus irritation and vocal cord dysfunction

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

423.     Plaintiff, DOROTHY HALE, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Edgewater, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DOROTHY HALE, is a citizen of Florida. Plaintiff, DOROTHY HALE, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction, asthma, tightness




                                                  112
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 113 of 303


         of chest, anxiety, trouble concentrating and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

424.     Plaintiff, FRANCES HALE, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Walled Lake, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         FRANCES HALE, is a citizen of Michigan. Plaintiff, FRANCES HALE, is an employee

         of Delta, and whose symptoms include difficulty breathing, coughing tightness of chest,

         fatigue, headaches, bruising, vocal cord dysfunction, anxiety, swollen lymph nodes and

         hair loss that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

425.     Plaintiff, MARY HALL, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Ossineke, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MARY HALL, is a citizen of Michigan. Plaintiff, MARY HALL, is an employee of Delta,

         and whose symptoms include fatigue, fuzzy memory and hair loss that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

426.     Plaintiff, NICHOLAS HALL, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NICHOLAS HALL, is a citizen of New York. Plaintiff, NICHOLAS HALL, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, headaches, skin rashes, scars, hives, vocal cord dysfunction, tightness

         of chest and swollen lymph nodes that did not occur until he was exposed to the Lands’

         End garments and are a result of said exposure.

427.     Plaintiff, LINDA HALL-SHIPMAN, a flight attendant, is a resident and citizen of Arizona

         and is currently domiciled in Mesa, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LINDA HALL-SHIPMAN, is a citizen of Arizona. Plaintiff, LINDA HALL-SHIPMAN,


                                                 113
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 114 of 303


         is an employee of Delta, and whose symptoms include difficulty breathing, coughing, chest

         tightness, asthma, vocal cord dysfunction, hair loss, skin irritation, skin rashes, itchiness,

         scars, bruising and hives that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

428.     Plaintiff, KAREN HALLAGAN, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Fair Oaks, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAREN HALLAGAN, is a citizen of California.                   Plaintiff, KAREN

         HALLAGAN, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, skin rashes, vocal cord dysfunction, anxiety and sinus

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

429.     Plaintiff, CHANTEL HAMPTON, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Saint Albans, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHANTEL HAMPTON, is a citizen of New York.                  Plaintiff, CHANTEL

         HAMPTON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, headaches, skin rashes, and swollen lymph nodes that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

430.     Plaintiff, KRISTINE HAMMER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Woodbury, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTINE HAMMER, is a citizen of Minnesota.                 Plaintiff, KRISTINE

         HAMMER, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, tightness of chest and fatigue that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                  114
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 115 of 303


431.     Plaintiff, CLAUDETTE HANDKE, a flight attendant, is a resident and citizen of Germany

         and is currently domiciled in Wehrheim, Germany. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CLAUDETTE HANDKE, is a United States citizen, presently residing in

         Germany. Plaintiff, CLAUDETTE HANDKE, is an employee of Delta, not presently

         suffering, and seeks to become part of a monitoring class.

432.     Plaintiff, VICTORIA HANNIGAN, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Hopkins, Minnesota. For purposes of 28 U.S.C. §

         1332, Plaintiff, VICTORIA HANNIGAN, is a citizen of Minnesota. Plaintiff, VICTORIA

         HANNIGAN, is an employee of Delta, and whose symptoms include difficulty breathing,

         fatigue, headaches and trouble concentrating that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

433.     Plaintiff, BARBARA HANSEN, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Redmond, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BARBARA HANSEN, is a citizen of Washington.                 Plaintiff, BARBARA

         HANSEN, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, headaches, skin rashes, tightness of chest and eye irritation that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

434.     Plaintiff, DARLA HANSEN, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Herriman, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DARLA HANSEN, is a citizen of Utah. Plaintiff, DARLA HANSEN, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, eye irritation, sinus irritation,

         coughing, and vocal cord dysfunction that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.




                                                  115
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 116 of 303


435.     Plaintiff, REGINA HANSEN, a flight attendant, is a resident and citizen of Hawaii and is

         currently domiciled in Kaneohe, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

         REGINA HANSEN, is a citizen of Hawaii. Plaintiff, REGINA HANSEN, is an employee

         of Delta, and whose symptoms include severe itchiness, trouble breathing, coughing,

         fatigue, vocal cord dysfunction and tightness of chest that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

436.     Plaintiff, TERESA HANSEN, a flight attendant, is a resident and citizen of Wisconsin and

         is currently domiciled in Saint Croix Falls, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TERESA HANSEN, is a citizen of Wisconsin. Plaintiff, TERESA HANSEN, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

         concentrating, coughing, fatigue, headaches, skin rashes, bruising, vocal cord dysfunction,

         tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory,

         hair loss, blurred vision, eye irritation, vertigo, heart palpitations, sinus irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

437.     Plaintiff, CONNIE HANSON, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Kirkland, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CONNIE HANSON, is a citizen of Washington. Plaintiff, CONNIE HANSON,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness, hair

         loss and skin rashes that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

438.     Plaintiff, YASMIN HAQUE, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, YASMIN HAQUE, is a citizen of Minnesota. Plaintiff, YASMIN HAQUE, is an


                                                   116
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 117 of 303


         employee of Delta, and whose symptoms include skin irritation, severe itchiness, hives and

         skin rashes that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

439.     Plaintiff, MEGUMI HARANO, a flight attendant, is a resident and citizen of California

         and is currently domiciled in San Francisco, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MEGUMI HARANO, is a citizen of California. Plaintiff, MEGUMI HARANO,

         is an employee of Delta, is an employee of Delta, and seeks to become part of a monitoring

         class.

440.     Plaintiff, SAMANTHA HARDING, a flight attendant, is a resident and citizen of Kansas

         and is currently domiciled in Olathe, Kansas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SAMANTHA HARDING, is a citizen of Kansas. Plaintiff, SAMANTHA HARDING, is

         an employee of Delta, and whose symptoms include skin irritation, skin rashes, hair loss,

         fatigue and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

441.     Plaintiff, HILLARI HARDT, a flight attendant, is a resident and citizen of Arizona and is

         currently domiciled in Chandler, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         HILLARI HARDT, is a citizen of Arizona. Plaintiff, HILLARI HARDT, is an employee

         of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, difficulty

         breathing, coughing, headaches, fatigue and asthma that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

442.     Plaintiff, DEBRA HARGIS, a flight attendant, is a resident and citizen of Nevada and is

         currently domiciled in Henderson, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBRA HARGIS, is a citizen of Nevada. Plaintiff, DEBRA HARGIS, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,


                                                117
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 118 of 303


         coughing, fatigue, skin rashes, tightness of chest, fuzzy memory, hair loss, eyelash loss and

         sinus irritation that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

443.     Plaintiff, SAMRA HARMINDER, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Sacramento, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SAMRA HARMINDER, is a citizen of California.                 Plaintiff, SAMRA

         HARMINDER, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, fatigue and dizziness that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

444.     Plaintiff, KELLI HARRIS, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Mineral Wells, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KELLI HARRIS, is a citizen of Texas. Plaintiff, KELLI HARRIS, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, difficulty breathing, fatigue,

         headaches, bruising, hives, vocal cord dysfunction, tightness of chest, anxiety, trouble

         concentrating, fuzzy memory, heart palpitations, blurred vision, throat irritation and hair

         loss that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

445.     Plaintiff, KELLY HARRIS, a customer service agent, is a resident and citizen of

         Washington and is currently domiciled in Tacoma, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, KELLY HARRIS, is a citizen of Washington.              Plaintiff, KELLY

         HARRIS, is an employee of Delta, and whose symptoms include coughing, fatigue,

         headaches and vocal cord dysfunction that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                 118
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 119 of 303


446.     Plaintiff, STAN HARRIS, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STAN HARRIS, is a citizen of Minnesota. Plaintiff, STAN HARRIS, is an

         employee of Delta, and whose symptoms include coughing, fatigue, headaches, skin

         irritation, skin rashes and bruising that did not occur until he was exposed to the Lands’

         End garments and are a result of said exposure.

447.     Plaintiff, DONNA HARRISON, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Scottsdale, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DONNA HARRISON, is a citizen of Arizona. Plaintiff, DONNA HARRISON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, skin rashes, hives, trouble concentrating and sinus irritation that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

448.     Plaintiff, CHRISTINA HART, a gate agent, is a resident and citizen of Georgia and is

         currently domiciled in East Point, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHRISTINA HART, is a citizen of Georgia. Plaintiff, CHRISTINA HART, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, hives, itchiness, fatigue,

         headaches, trouble breathing, coughing, tightness of chest, blurred vision and sinus

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

449.     Plaintiff, CYNTHIA HAWKER, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CYNTHIA HAWKER, is a citizen of Georgia. Plaintiff, CYNTHIA HAWKER, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,




                                                  119
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 120 of 303


         headaches, skin rashes, anxiety trouble concentrating and sinus irritation that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

450.     Plaintiff, MARLENE HAWKINS, a gate agent, is a resident and citizen of New York and

         is currently domiciled in Rosedale, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MARLENE HAWKINS, is a citizen of New York. Plaintiff, MARLENE HAWKINS, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         coughing, fatigue, headaches, skin rashes, tightness of chest, anxiety and fuzzy memory

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

451.     Plaintiff, SPENCER HAYES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SPENCER HAYES, is a citizen of Georgia. Plaintiff, SPENCER HAYES, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, itchiness, scars,

         coughing, difficulty breathing, blurred vision, headaches and fatigue that did not occur

         until he was exposed to the Lands’ End garments and are a result of said exposure.

452.     Plaintiff, STACY HAYES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         STACY HAYES, is a citizen of Georgia. Plaintiff, STACY HAYES, is an employee of

         Delta, and whose symptoms include coughing, headaches, skin irritation, skin rashes,

         swollen lymph nodes and hair loss that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

453.     Plaintiff, TIFFANYANNE HAYES, a flight attendant, is a resident and citizen of

         Tennessee and is currently domiciled in Cordova, Tennessee. For purposes of 28 U.S.C. §

         1332, Plaintiff, TIFFANYANNE HAYES, is a citizen of Tennessee.                     Plaintiff,


                                                 120
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 121 of 303


         TIFFANYANNE HAYES, is an employee of Delta, and whose symptoms include skin

         irritation, itchiness, difficulty breathing, fatigue, headaches, rashes, tightness of chest and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

454.     Plaintiff, PAM HAYNES, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Keller, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, PAM

         HAYNES, is a citizen of Texas. Plaintiff, PAM HAYNES, is an employee of Delta, and

         whose symptoms include skin irritation, skin rashes and skin boils that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

455.     Plaintiff, CATHIE HAYWARD, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CATHIE HAYWARD, is a citizen of Minnesota.                     Plaintiff, CATHIE

         HAYWARD, is an employee of Delta, and whose symptoms include fatigue and tingling

         and numbness in fingers and hands that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

456.     Plaintiff, VIRGINIA HEERY, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Athens, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         VIRGINIA HEERY, is a citizen of Georgia. Plaintiff, VIRGINIA HEERY, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes,

         headaches, anxiety and hair loss that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

457.     Plaintiff, ROBERT HEINS, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ROBERT HEINS, is a citizen of Michigan. Plaintiff, ROBERT HEINS, is an employee of


                                                  121
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 122 of 303


         Delta, and whose symptoms include difficulty breathing, coughing, tightness of chest and

         anxiety that did not occur until he was exposed to the Lands’ End garments and are a result

         of said exposure.

458.     Plaintiff, NELLY HEIST, a flight attendant, is a resident and citizen of Colorado and is

         currently domiciled in Morrison, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NELLY HEIST, is a citizen of Colorado. Plaintiff, NELLY HEIST, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, hives, fatigue, headaches,

         tightness of chest and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

459.     Plaintiff, CINDY HELD-SZLASA, a flight attendant, is a resident and citizen of Delaware

         and is currently domiciled in Ocean View, Delaware. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CINDY HELD-SZLASA, is a citizen of Delaware. Plaintiff, CINDY HELD-

         SZLASA, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, itchiness, fatigue, and vocal cord dysfunction that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

460.     Plaintiff, KARLEEN HEMRICK, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Cape Canaveral, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KARLEEN HEMRICK, is a citizen of Florida. Plaintiff, KARLEEN HEMRICK,

         is an employee of Delta, and whose symptoms include severe itchiness, trouble breathing,

         headaches, rashes and tightness of chest that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

461.     Plaintiff, SHAWN HENCHAL, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHAWN HENCHAL, is a citizen of Minnesota. Plaintiff, SHAWN HENCHAL,


                                                122
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 123 of 303


         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

         difficulty breathing and tightness of chest that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.

462.     Plaintiff, JILL HENDRICKS, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JILL HENDRICKS, is a citizen of Utah. Plaintiff, JILL HENDRICKS, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, eye irritation, sinus

         irritation and fatigue that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

463.     Plaintiff, LAURA HENNING, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Richfield, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAURA HENNING, is a citizen of Minnesota. Plaintiff, LAURA HENNING, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, tightness of chest, anxiety, trouble concentrating, fuzzy

         memory, sinus irritation, ear pain, muscle aches and chills that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

464.     Plaintiff, TANISHA HENRY, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Lakewood Ranch, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TANISHA HENRY, is a citizen of Florida. Plaintiff, TANISHA HENRY, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,

         itchiness, scars, fatigue and headaches that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

465.     Plaintiff, SUSAN HENSLEY, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Dania Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                 123
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 124 of 303


         SUSAN HENSLEY, is a citizen of Florida. Plaintiff, SUSAN HENSLEY, is an employee

         of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, headaches,

         fatigue and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

466.     Plaintiff, AMANDA HEPLER, a flight attendant, is a resident and citizen of Indiana and

         is currently domiciled in Indianapolis, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AMANDA HEPLER, is a citizen of Indiana.              Plaintiff, AMANDA HEPLER, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, rashes, hives,

         difficulty breathing, coughing, asthma, tightness of chest, hair loss, vocal cord dysfunction,

         anxiety, headaches and fatigue that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

467.     Plaintiff, KIMARA HERBERT, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Ellenwood, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KIMARA HERBERT, is a citizen of Georgia. Plaintiff, KIMARA HERBERT, is an

         employee of Delta, and whose symptoms include skin irritation, rashes and hives that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

468.     Plaintiff, MAGDA HERMANSEN, a flight attendant, is a resident and citizen of Utah and

         is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MAGDA HERMANSEN, is a citizen of Utah. Plaintiff, MAGDA HERMANSEN, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, skin rashes, hives, vocal cord dysfunction, tightness of chest,

         anxiety, swollen lymph nodes, trouble concentrating, hair loss, sinus irritation, heart




                                                  124
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 125 of 303


         palpitations, eye irritation and throat irritation that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

469.     Plaintiff, IRINA HERRMANN, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Taylor, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         IRINA HERRMANN, is a citizen of Michigan. Plaintiff, IRINA HERRMANN, is an

         employee of Delta, and whose symptoms include trouble breathing, coughing, asthma,

         tightness of chest and hair loss that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

470.     Plaintiff, LAURA HERSHBERGER, a flight attendant, is a resident and citizen of Nevada

         and is currently domiciled in Las Vegas, Nevada. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LAURA HERSHBERGER, is a citizen of Nevada.                     Plaintiff, LAURA

         HERSHBERGER, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, coughing, fatigue, headaches, skin rashes, hives, trouble concentrating,

         fuzzy memory and sinus irritation that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

471.     Plaintiff, WILLIAM HERRERA, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Valencia, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, WILLIAM HERRERA, is a citizen of California.                Plaintiff, WILLIAM

         HERRERA, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of

         chest, anxiety, trouble concentrating and fuzzy memory that did not occur until he was

         exposed to the Lands’ End garments and are a result of said exposure.

472.     Plaintiff, CHRISTINE HOADLEY, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Oceanside, California. For purposes of 28 U.S.C. § 1332,


                                                  125
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 126 of 303


         Plaintiff, CHRISTINE HOADLEY, is a citizen of California. Plaintiff, CHRISTINE

         HOADLEY, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, itchiness, headaches, fatigue, vocal cord dysfunction and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

473.     Plaintiff, BARBARA HERWIG, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Mora, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BARBARA HERWIG, is a citizen of Minnesota. Plaintiff, BARBARA HERWIG, is an

         employee of Delta, and whose symptoms include skin irritation and skin rashes that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

474.     Plaintiff, TERESA HIGASHI, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Bellingham, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TERESA HIGASHI, is a citizen of Washington. Plaintiff, TERESA HIGASHI,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, headaches, and skin rashes that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

475.     Plaintiff, HEATHER HIGHTOWER, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Acworth, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, HEATHER HIGHTOWER, is a citizen of Georgia.                 Plaintiff, HEATHER

         HIGHTOWER, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, trouble breathing, coughing, fatigue, headaches, skin rashes, hives, vocal

         cord dysfunction, tightness of chest, trouble concentrating and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

476.     Plaintiff, STEVEN HILLS, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  126
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 127 of 303


         STEVEN HILLS, is a citizen of New York. Plaintiff, STEVEN HILLS, is an employee of

         Delta, and whose symptoms include skin irritation, cysts, fatigue and fuzzy memory that

         did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

477.     Plaintiff, KATHARINE HODGE, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Fullerton, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KATHARINE HODGE, is a citizen of California. Plaintiff, KATHARINE

         HODGE, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, bruising,

         tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory,

         inflammation of the face and vomiting that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

478.     Plaintiff, CHERI HODGES, a flight attendant, is a resident and citizen of Connecticut and

         is currently domiciled in Norwich, Connecticut. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHERI HODGES, is a citizen of Connecticut. Plaintiff, CHERI HODGES, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, headaches, skin rashes, hives, vocal cord dysfunction, trouble concentrating and

         heart palpitations that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

479.     Plaintiff, KATHARINE HODGE, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Fullerton, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KATHARINE HODGE, is a citizen of California. Plaintiff, KATHARINE

         HODGE, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, bruising,


                                                127
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 128 of 303


         tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory,

         inflammation of the face and vomiting that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

480.     Plaintiff, KIMBERLY HOFFER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KIMBERLY HOFFER, is a citizen of Minnesota.             Plaintiff, KIMBERLY

         HOFFER, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction,

         tightness of chest, vertigo, ear irritation and hair loss that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

481.     Plaintiff, LISA HOGAN, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, LISA

         HOGAN, is a citizen of Georgia. Plaintiff, LISA HOGAN, is an employee of Delta, and

         whose symptoms include skin irritation, skin rashes and severe itchiness that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

482.     Plaintiff, JANA HOLDER, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Burien, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JANA HOLDER, is a citizen of Washington. Plaintiff, JANA HOLDER, is an employee

         of Delta, and whose symptoms include fatigue, headaches, trouble concentrating, fuzzy

         memory, blurred vision and hair loss that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

483.     Plaintiff, JUDY HOLLINGSWORTH, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Kent, Washington. For purposes of 28 U.S.C. §

         1332, Plaintiff, JUDY HOLLINGSWORTH, is a citizen of Washington. Plaintiff, JUDY


                                                128
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 129 of 303


         HOLLINGSWORTH, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, fatigue, headaches and hair loss that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

484.     Plaintiff, HEATHER HOLLISTER, a flight attendant, is a resident and citizen of Utah and

         is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         HEATHER HOLLISTER, is a citizen of Utah. Plaintiff, HEATHER HOLLISTER, is an

         employee of Delta, and whose symptoms include severe itchiness, rashes, headaches,

         bruising, hives, anxiety, tightness of chest, trouble concentrating, dizziness, swollen lymph

         nodes and fuzzy memory that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

485.     Plaintiff, ELLEN HOLLOWELL, a flight attendant, is a resident and citizen of Texas and

         is currently domiciled in Highland Village, Texas. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ELLEN HOLLOWELL, is a citizen of Texas. Plaintiff, ELLEN HOLLOWELL,

         is an employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,

         bruising, sinus irritation, eye irritation, blurred vision, fatigue, headaches and anxiety that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

486.     Plaintiff, JULIE HOSTENSKE, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Phoenix, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JULIE HOSTENSKE, is a citizen of Arizona. Plaintiff, JULIE HOSTENSKE, is an

         employee of Delta, and whose symptoms include coughing, fatigue and tightness of chest

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.




                                                  129
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 130 of 303


487.     Plaintiff, HEATHER HOTVEDT, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Sumner, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, HEATHER HOTVEDT, is a citizen of Washington.              Plaintiff, HEATHER

         HOTVEDT, is an employee of Delta, and whose symptoms include vocal cord dysfunction,

         breathing difficulties, shortness of breath, coughing, tightness of chest, skin rashes,

         bruising, hair loss, headaches, fatigue, muscle weakness, anxiety and swollen lymph nodes

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

488.     Plaintiff, KARI HOUSHOLDER, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Saratoga Springs, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KARI HOUSHOLDER, is a citizen of Utah. Plaintiff, KARI HOUSHOLDER, is an

         employee of Delta, and whose symptoms include breathing difficulties, headaches and

         fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

489.     Plaintiff, LINDSEY HOWARD, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Sarasota, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LINDSEY HOWARD, is a citizen of Florida. Plaintiff, LINDSEY HOWARD, is an

         employee of Delta and whose symptoms include skin irritation, itchiness, skin rashes,

         hives, fatigue and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

490.     Plaintiff, JEANNIE HOWELL, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Denton, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JEANNIE HOWELL, is a citizen of Texas. Plaintiff, JEANNIE HOWELL, is an employee

         of Delta and whose symptoms include itchiness, coughing, fatigue, headaches, rashes,


                                                 130
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 131 of 303


         hives, vocal cord dysfunction, tightness of chest, anxiety and swollen lymph nodes that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

491.     Plaintiff, TZU MING HU, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in Levittown, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TZU MING HU, is a citizen of New York. Plaintiff, TZU MING HU, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, hives, tightness of chest, swollen lymph nodes,

         anxiety, trouble concentrating, fuzzy memory, heart palpitations and vertigo that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

492.     Plaintiff, CYNTHIA HUFF, a flight attendant, is a resident and citizen of Oregon and is

         currently domiciled in Silverton, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CYNTHIA HUFF, is a citizen of Oregon. Plaintiff, CYNTHIA HUFF, is an employee of

         Delta, and whose symptoms include difficulty breathing, coughing, fatigue, headaches,

         skin rashes, hives, asthma, tightness of chest, anxiety, swollen lymph nodes, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

493.     Plaintiff, JULIE HUISMANN, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Lilburn, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JULIE HUISMANN, is a citizen of Georgia.           Plaintiff, JULIE HUISMANN, is an

         employee of Delta, and whose symptoms include skin irritation, hair loss, itchiness, skin

         rashes and headaches that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.




                                                131
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 132 of 303


494.     Plaintiff, LAURA HUITRON, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Powder Springs, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LAURA HUITRON, is a citizen of Georgia. Plaintiff, LAURA HUITRON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing

         fatigue, headaches, tightness of chest, anxiety, trouble concentrating and fuzzy memory

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

495.     Plaintiff, EBONY HUMPHRIES, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, EBONY HUMPHRIES, is a citizen of Michigan.                   Plaintiff, EBONY

         HUMPHRIES, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, trouble breathing, coughing fatigue, headaches, skin rashes, scars,

         bruising, hives, tightness of chest, anxiety, trouble concentrating, fuzzy memory and hair

         loss that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

496.     Plaintiff, STEPHANIE HUNT, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Ypsilanti, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         STEPHANIE HUNT, is a citizen of Michigan. Plaintiff, STEPHANIE HUNT, is an

         employee of Delta, and whose symptoms include trouble breathing, coughing fatigue,

         headaches, vocal cord dysfunction, asthma and tightness of chest that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

497.     Plaintiff, GARY HUTCHINSON, a flight attendant, is a resident and citizen of Maine and

         is currently domiciled in Westbrook, Maine. For purposes of 28 U.S.C. § 1332, Plaintiff,

         GARY HUTCHINSON, is a citizen of Maine. Plaintiff, GARY HUTCHINSON, is an


                                                 132
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 133 of 303


         employee of Delta, and whose symptoms include skin irritation, itchiness, difficulty

         breathing, skin rashes, asthma and eye irritation. that did not occur until he was exposed to

         the Lands’ End garments and are a result of said exposure.

498.     Plaintiff, KENDRA HUTSON, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Loxahatchee, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KENDRA HUTSON, is a citizen of Florida.             Plaintiff, KENDRA HUTSON, is an

         employee of Delta, and whose symptoms include trouble breathing, coughing, fatigue,

         bruising, headaches, vocal cord dysfunction, asthma, anxiety and swollen lymph nodes that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

499.     Plaintiff, KEVIN HUNTER, a flight attendant, is a resident and citizen of Oregon and is

         currently domiciled in Portland, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KEVIN HUNTER, is a citizen of Oregon. Plaintiff, KEVIN HUNTER, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         headaches, skin rashes, anxiety, trouble concentrating and fuzzy memory that did not occur

         until he was exposed to the Lands’ End garments and are a result of said exposure.

500.     Plaintiff, JUMHEE HWANG, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Troy, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JUMHEE HWANG, is a citizen of Michigan.              Plaintiff, JUMHEE HWANG, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes and hives that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

501.     Plaintiff, ANGELA HYMAN, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Boston, Massachusetts. For purposes of 28 U.S.C. § 1332,


                                                 133
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 134 of 303


         Plaintiff, ANGELA HYMAN, is a citizen of Massachusetts.                   Plaintiff, ANGELA

         HYMAN, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, asthma, tightness of chest, anxiety, fuzzy memory, skin boils, heart

         palpitations and vertigo that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

502.     Plaintiff, ADELE IAQUINTA, a flight attendant, is a resident and citizen of Oregon and is

         currently domiciled in Eugene, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ADELE IAQUINTA, is a citizen of Oregon.               Plaintiff, ADELE IAQUINTA, is an

         employee of Delta, and whose symptoms include skin irritation, sever itchiness, skin

         rashes, difficulty breathing, coughing, fatigue, headaches, sinus irritation, tightness of chest

         and hair loss that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

503.     Plaintiff, GIOVANNA INGRAM, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         GIOVANNA INGRAM, is a citizen of Minnesota. Plaintiff, GIOVANNA INGRAM, is

         an employee of Delta, and whose symptoms include fatigue, tightness of chest, coughing,

         vocal cord dysfunction, trouble concentrating and sinus irritation loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

504.     Plaintiff, URSULA ISIDORE, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Hemet, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         URSULA ISIDORE, is a citizen of California. Plaintiff, URSULA ISIDORE, is an

         employee of Delta and whose symptoms include skin irritation, itchiness, skin rashes,

         scars, hives and hair loss that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.


                                                   134
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 135 of 303


505.     Plaintiff, JEANNE JACKSON, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JEANNE JACKSON, is a citizen of Washington. Plaintiff, JEANNE JACKSON,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

         hives, difficulty breathing, coughing, fatigue, headaches, bruising, vocal cord dysfunction,

         asthma, tightness of chest and anxiety that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

506.     Plaintiff, KENNETH JACKSON, a “below wing” worker, is a resident and citizen of

         Georgia and is currently domiciled in Griffin, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KENNETH JACKSON, is a citizen of Georgia. Plaintiff, KENETH JACKSON,

         is an employee of Delta, and whose symptoms include severe itchiness, rashes, scars,

         bruising, hives, anxiety and trouble concentrating that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

507.     Plaintiff, LAURA JACKSON, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAURA JACKSON, is a citizen of Georgia. Plaintiff, LAURA JACKSON, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, itchiness, coughing,

         tightness of chest, fatigue, headaches and anxiety that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

508.     Plaintiff, PAULA JACKSON, a flight attendant, is a resident and citizen of New Jersey

         and is currently domiciled in Bordentown, New Jersey. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PAULA JACKSON, is a citizen of New Jersey. Plaintiff, PAULA JACKSON,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, shortness




                                                 135
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 136 of 303


         of breath, sinus irritation, blurred vision and eye irritation that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

509.     Plaintiff, KAITLYN JAGIELO, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAITLYN JAGIELO, is a citizen of Washington.                 Plaintiff, KAITLYN

         JAGIELO, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, itchiness, difficulty breathing, coughing, asthma, bruising and anxiety that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

510.     Plaintiff, WESLEY JAMES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         WESLEY JAMES, is a citizen of Georgia. Plaintiff, WESLEY JAMES, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

         skin rashes, tightness of chest and sinus irritation that did not occur until he was exposed

         to the Lands’ End garments and are a result of said exposure.

511.     Plaintiff, KIMBERLY JARY, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Grove Heights, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KIMBERLY JARY, is a citizen of Minnesota. Plaintiff, KIMBERLY JARY, is

         an employee of Delta, and whose symptoms include difficulty breathing, coughing,

         tightness of chest, vocal cord dysfunction, hair loss, headaches and fatigue that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

512.     Plaintiff, KAREN JAY, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Walled Lake, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN JAY, is a citizen of Michigan. Plaintiff, KAREN JAY, is an employee of Delta,

         and whose symptoms include difficulty breathing, coughing, tightness of chest, hives,


                                                  136
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 137 of 303


         fatigue, anxiety and trouble concentrating that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

513.     Plaintiff, DEBRA JENSEN, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DEBRA JENSEN, is a citizen of Minnesota. Plaintiff, DEBRA JENSEN, is an

         employee of Delta, and whose symptoms include coughing, vocal cord dysfunction, hair

         loss, sinus irritation and throat irritation that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

514.     Plaintiff, MIA JESPERSEN, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Puyallup, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MIA JESPERSEN, is a citizen of Washington. Plaintiff, MIA JESPERSEN, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, skin rashes, anxiety, eye irritation, sinus irritation and breast pain that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

515.     Plaintiff, KASSAUNDRA JESSIE, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Tampa, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KASSAUNDRA JESSIE, is a citizen of Florida. Plaintiff, KASSAUNDRA JESSIE, is an

         employee of Delta, and whose symptoms include sinus irritation, eye irritation, blurred

         vision, vertigo, ear irritation, vomiting, heart palpitations and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

516.     Plaintiff, CHRISTOPHER JOYCE, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, CHRISTOPHER JOYCE, is a citizen of Washington. Plaintiff,

         CHRISTOPHER JOYCE, is an employee of Delta, and whose symptoms include severe


                                                   137
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 138 of 303


         itchiness, trouble breathing, fatigue, rashes, hives, asthma, tightness of chest and anxiety

         that did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

517.     Plaintiff, BRIGITTE KAZDIN, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRIGITTE KAZDIN, is a citizen of New York. Plaintiff, BRIGITTE KAZDIN,

         is an employee of Delta, and whose symptoms include severe itchiness, coughing, fatigue,

         headaches, rashes, bruising, vocal cord dysfunction and asthma that did not occur until he

         was exposed to the Lands’ End garments and are a result of said exposure.

518.     Plaintiff, JEAN KATOPODIS, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Minnetonka, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JEAN KATOPODIS, is a citizen of Minnesota. Plaintiff, JEAN KATOPODIS,

         is an employee of Delta, and whose symptoms include sinus irritation and coughing that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

519.     Plaintiff, MARIE KEARSE, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIE KEARSE, is a citizen of New York. Plaintiff, MARIE KEARSE, is an

         employee of Delta, and whose symptoms include severe itchiness, skin irritation, fatigue,

         skin rashes, hives, hair loss and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

520.     Plaintiff, ADEN KIDANE, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in Howard Beach, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ADEN KIDANE, is a citizen of New York. Plaintiff, ADEN KIDANE, is an


                                                 138
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 139 of 303


         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, headaches, skin rashes, hives, vocal cord dysfunction,

         asthma, tightness of chest, anxiety, swollen lymph nodes, fuzzy memory and asthma that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

521.     Plaintiff, JOEL KINNARD, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, JOEL

         KINNARD, is a citizen of Georgia. Plaintiff, JOEL KINNARD, is an employee of Delta,

         and whose symptoms include skin irritation, itchiness, rashes, shortness of breath,

         headaches and fatigue that did not occur until he was exposed to the Lands’ End garments

         and are a result of said exposure.

522.     Plaintiff, DEBORAH KUHN, a flight attendant, is a resident and citizen of Virginia and is

         currently domiciled in Richmond, Virginia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBORAH KUHN, is a citizen of Virginia. Plaintiff, DEBORAH KUHN, is an employee

         of Delta, and whose symptoms include severe itchiness and rashes that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

523.     Plaintiff, KARI JOHNKE-HENZLER, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Prior Lake, Minnesota. For purposes of 28 U.S.C.

         § 1332, Plaintiff, KARI JOHNKE-HENZLER, is a citizen of Minnesota. Plaintiff, KARI

         JOHNKE-HENZLER, is an employee of Delta, and whose symptoms include skin

         irritation, itchiness, rashes, hives, hair loss and blurred vision that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

524.     Plaintiff, SHANNON JOHNSEN, a gate agent, is a resident and citizen of California and

         is currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332,


                                                  139
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 140 of 303


         Plaintiff, SHANNON JOHNSEN, is a citizen of California. Plaintiff, SHANNON

         JOHNSEN, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, fatigue, skin rashes, vocal cord dysfunction, asthma, fuzzy memory and sinus

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

525.     Plaintiff, ANN JOHNSON, a gate agent, is a resident and citizen of Minnesota and is

         currently domiciled in Frontenac, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ANN JOHNSON, is a citizen of Minnesota. Plaintiff, ANN JOHNSON, is an employee of

         Delta, and whose symptoms include anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

526.     Plaintiff, BENITA JOHNSON, a gate agent, is a resident and citizen of Michigan and is

         currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BENITA JOHNSON, is a citizen of Michigan. Plaintiff, BENITA JOHNSON, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,

         hives, difficulty breathing, coughing, tightness of chest, vocal cord dysfunction, fatigue

         and headaches that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

527.     Plaintiff, BETH ANN JOHNSON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Spicer, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BETH ANN JOHNSON, is a citizen of Minnesota. Plaintiff, BETH ANN

         JOHNSON, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, headaches, vocal cord dysfunction, asthma, tightness of chest, anxiety

         and trouble concentrating that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.


                                                140
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 141 of 303


528.     Plaintiff, PATRICIA JOHNSTON, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Peachtree City, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PATRICIA JOHNSTON, is a citizen of Georgia. Plaintiff, PATRICIA

         JOHNSTON, is an employee of Delta, and whose symptoms will be promptly

         supplemented.

529.     Plaintiff, BRIDGETTE JONES a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRIDGETTE JONES, is a citizen of New York. Plaintiff, BRIDGETTE JONES,

         is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

         fatigue, headaches, skin irritation, skin rashes, tightness of chest, anxiety, trouble

         concentrating, fuzzy memory and hair loss that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

530.     Plaintiff, CHENETA JONES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Union City, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHENETA JONES, is a citizen of Georgia. Plaintiff, CHENETA JONES, is an employee

         of Delta, and whose symptoms include anxiety and hair loss did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

531.     Plaintiff, DE JUR VERONIQUE JONES a flight attendant, is a resident and citizen of

         California and is currently domiciled in Las Angeles, California. For purposes of 28 U.S.C.

         § 1332, Plaintiff, DE JUR VERONIQUE JONES, is a citizen of California. Plaintiff, DE

         JUR VERONIQUE JONES, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, fatigue, skin rashes, scars, hives, anxiety, trouble

         concentrating, hair loss and fuzzy memory that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.


                                                 141
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 142 of 303


532.     Plaintiff, SHARON JONES a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Saint Johns, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHARON JONES, is a citizen of Florida. Plaintiff, SHARON JONES, is an employee of

         Delta, and whose symptoms include trouble breathing, coughing, fatigue, asthma. anxiety,

         trouble concentrating, fuzzy memory, hair loss, sinus, irritation, throat irritation, blurred

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

533.     Plaintiff, TAMIKA JONES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TAMIKA JONES, is a citizen of Georgia. Plaintiff, TAMIKA JONES, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, difficulty breathing and

         fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

534.     Plaintiff, TONISE JONES, a gate agent, is a resident and citizen of Michigan and is

         currently domiciled in Romulus, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TONISE JONES, is a citizen of Michigan. Plaintiff, TONISE JONES, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         fatigue, headaches, skin rashes, hives, vocal cord dysfunction, tightness of chest, anxiety,

         swollen lymph nodes, trouble concentrating, skin boils, fuzzy memory and skin

         discoloration that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

535.     Plaintiff, AMBER JORDAN, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Ferndale, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AMBER JORDAN, is a citizen of Michigan. Plaintiff, AMBER JORDAN, is an employee


                                                 142
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 143 of 303


         of Delta, and whose symptoms include difficulty breathing, fatigue headaches, coughing,

         skin irritation, skin rashes, scars, tightness of chest, anxiety and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

536.     Plaintiff, SHERRY JORDAN, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHERRY JORDAN, is a citizen of Florida. Plaintiff, SHERRY JORDAN, is an employee

         of Delta, and whose symptoms will be promptly supplemented.

537.     Plaintiff, CHARLES JOSEPH LAYTON III, a flight attendant, is a resident and citizen of

         California and is currently domiciled in Gardena, California. For purposes of 28 U.S.C. §

         1332, Plaintiff, CHARLES JOSEPH LAYTON III, is a citizen of California. Plaintiff,

         CHARLES JOSEPH LAYTON III, is an employee of Delta, and whose symptoms include

         severe itchiness, trouble breathing, coughing, fatigue, headaches, rashes, scars, anxiety,

         trouble concentrating and fuzzy memory that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

538.     Plaintiff, DEBRA JUNG, a flight attendant, is a resident and citizen of Illinois and is

         currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBRA JUNG, is a citizen of Illinois. Plaintiff, DEBRA JUNG, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, coughing, fatigue, skin

         rashes, hives, tightness of chest, trouble concentrating, fuzzy memory and cysts that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

539.     Plaintiff, SNJEZANA JURAIC, a flight attendant, is a resident and citizen of Illinois and

         is currently domiciled in Palatine, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,




                                                   143
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 144 of 303


         SNJEZANA JURAIC, is a citizen of Illinois. Plaintiff, SNJEZANA JURAIC, is an

         employee of Delta, and whose symptoms will be promptly supplemented.

540.     Plaintiff, IRENE KAFTANUK, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Amesbury, Massachusetts. For purposes of 28 U.S.C. § 1332,

         Plaintiff, IRENE KAFTANUK, is a citizen of Massachusetts. Plaintiff, IRENE

         KAFTANUK, is an employee of Delta, and whose symptoms include hair loss, eye

         irritation, sinus irritation and coughing that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

541.     Plaintiff, ANN KALLSEN, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANN KALLSEN, is a citizen of Minnesota. Plaintiff, ANN KALLSEN, is an

         employee of Delta, and seeks to become part of a monitoring class.

542.     Plaintiff, KENNETH KAMINSKI, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KENNETH KAMINSKI, is a citizen of New York. Plaintiff, KENNETH

         KAMINSKI, is an employee of Delta, and whose symptoms include skin irritation,

         itchiness, coughing and headaches that did not occur until he was exposed to the Lands’

         End garments and are a result of said exposure.

543.     Plaintiff, JACKIE KANE, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Ponte Vedra Beach, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JACKIE KANE, is a citizen of Florida. Plaintiff, JACKIE KANE, is an employee

         of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, difficulty

         breathing, coughing, tightness of chest, fatigue and headaches that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.


                                                144
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 145 of 303


544.     Plaintiff, DAVID KAPLAN, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DAVID KAPLAN, is a citizen of New York. Plaintiff, DAVID KAPLAN, is an

         employee of Delta, and whose symptoms include skin irritation, hives, skin rashes, scars,

         bruising, coughing, fatigue and headaches that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.

545.     Plaintiff, KASONDRA KARR, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in South Salt Lake, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KASONDRA KARR, is a citizen of Utah. Plaintiff, KASONDRA KARR, is an employee

         of Delta, and whose symptoms include fatigue, headaches, anxiety, trouble concentrating

         and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

546.     Plaintiff, AMANDA KARRICK, a flight attendant, is a resident and citizen of Kentucky

         and is currently domiciled in Union, Kentucky. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AMANDA KARRICK, is a citizen of Kentucky. Plaintiff, AMANDA KARRICK, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, difficulty

         breathing, tightness of chest, heart palpitations, sinus irritation and vocal cord dysfunction

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

547.     Plaintiff, CYNTHIA KASMIRSKI, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Brainerd, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CYNTHIA KASMIRSKI, is a citizen of Minnesota. Plaintiff, CYNTHIA

         KASMIRSKI, is an employee of Delta, and whose symptoms include skin irritation and




                                                  145
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 146 of 303


         rashes that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

548.     Plaintiff, RUTA KAUPIKO, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Vancouver, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, RUTA KAUPIKO, is a citizen of Washington. Plaintiff, RUTA KAUPIKO, is

         an employee of Delta, and whose symptoms include difficulty breathing, tightness of chest,

         fatigue and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

549.     Plaintiff, ERIKA KEATON, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ERIKA KEATON, is a citizen of Minnesota. Plaintiff, ERIKA KEATON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

         headaches, skin rashes and cysts that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

550.     Plaintiff, PAULA KELLOGG, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PAULA KELLOGG, is a citizen of Washington. Plaintiff, PAULA KELLOGG,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, headaches, and skin rashes that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

551.     Plaintiff, SONDRA KELLY, a flight attendant, is a resident and citizen of Connecticut and

         is currently domiciled in Norwalk, Connecticut. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SONDRA KELLY, is a citizen of Connecticut. Plaintiff, SONDRA KELLY, is

         an employee of Delta, and whose symptoms include difficulty breathing, fatigue, hives,


                                                146
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 147 of 303


         vocal cord dysfunction, anxiety, trouble concentrating, fuzzy memory, hair loss, blurred

         vision and sinus irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

552.     Plaintiff, DIANNE KEMMER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Woodbury, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DIANNE KEMMER, is a citizen of Minnesota Plaintiff, DIANNE KEMMER, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, headaches, skin rashes, tightness of chest, anxiety,

         trouble concentrating, and hair loss that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

553.     Plaintiff, BRENDA KERN, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BRENDA KERN, is a citizen of California. Plaintiff, BRENDA KERN, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, itchiness, difficulty

         breathing, coughing, vocal cord dysfunction, sinus irritation and blurry vision that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

554.     Plaintiff, HEIDI KESSLER-CARRINGTON, a flight attendant, is a resident and citizen of

         Georgia and is currently domiciled in Fayetteville, Georgia. For purposes of 28 U.S.C. §

         1332, Plaintiff, HEIDI KESSLER-CARRINGTON, is a citizen of Georgia. Plaintiff,

         HEIDI KESSLER-CARRINGTON, is an employee of Delta, and whose symptoms include

         skin irritation, severe itchiness, difficulty breathing, fatigue, headaches, skin rashes, hives,

         tightness of chest, trouble concentrating, hair loss, joint pain, migraines, vertigo, vomiting,

         heart palpitations, ear irritation, sinus irritation and fuzzy memory that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.


                                                   147
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 148 of 303


555.     Plaintiff, CINDY KHA, a flight attendant, is a resident and citizen of Utah and is currently

         domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, CINDY

         KHA, is a citizen of Utah. Plaintiff, CINDY KHA, is an employee of Delta, and whose

         symptoms include skin irritation, skin rashes, hives, itchiness, difficulty breathing,

         tightness of chest, fatigue, headaches, vocal cord dysfunction and anxiety that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

556.     Plaintiff, TERRI KIDD, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TERRI KIDD, is a citizen of Minnesota. Plaintiff, TERRI KIDD, is an employee of Delta,

         and whose symptoms include difficulty breathing, tightness of chest, coughing, fatigue,

         skin irritation, rashes, bruising, asthma, swollen lymph nodes and anxiety that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

557.     Plaintiff, ANDREA KIENLEN, a flight attendant, is a resident and citizen of Wisconsin

         and is currently domiciled in Hayward, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANDREA KIENLEN, is a citizen of Wisconsin. Plaintiff, ANDREA KIENLEN,

         is an employee of Delta, and whose symptoms include coughing, fatigue, headaches,

         tightness of chest, anxiety, trouble concentrating, fuzzy memory, and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

558.     Plaintiff, JENNIFER KIM, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Torrance, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNIFER KIM, is a citizen of California. Plaintiff, JENNIFER KIM, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, hives, itchiness, coughing,

         tightness of chest, headaches and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.


                                                 148
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 149 of 303


559.     Plaintiff, JINO KIM, a flight attendant, is a resident and citizen of Washington and is

         currently domiciled in Federal Way, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JINO KIM, is a citizen of Washington. Plaintiff, JINO KIM, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, scars,

         bruising, trouble concentrating that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

560.     Plaintiff, VIRGINIA KIMBERLIN, a flight attendant, is a resident and citizen of Texas

         and is currently domiciled in Fort Worth, Texas. For purposes of 28 U.S.C. § 1332,

         Plaintiff, VIRGINIA KIMBERLIN, is a citizen of Texas. Plaintiff, VIRGINIA

         KIMBERLIN, is an employee of Delta, and whose symptoms include coughing, fatigue,

         headaches, bruising, vocal cord dysfunction, tightness of chest, trouble concentrating,

         fuzzy memory, blurred vision, slurred speech and sinus irritation that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

561.     Plaintiff, JUDIE KIRKLAND, a flight attendant, is a resident and citizen of Illinois and is

         currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JUDIE KIRKLAND, is a citizen of Illinois. Plaintiff, JUDIE KIRKLAND, is an employee

         of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, hives, scars,

         coughing, fatigue and headaches that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

562.     Plaintiff, GEORGE KIRSENLOR, a flight attendant, is a resident and citizen of Indiana

         and is currently domiciled in Indianapolis, Indiana. For purposes of 28 U.S.C. § 1332,

         Plaintiff, GEORGE KIRSENLOR, is a citizen of Indiana. Plaintiff, GEORGE

         KIRSENLOR, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, tightness of chest, anxiety, trouble concentrating and fuzzy memory that


                                                149
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 150 of 303


         did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

563.     Plaintiff, LEAH KITTS, a flight attendant, is a resident and citizen of Utah and is currently

         domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, LEAH

         KITTS, is a citizen of Utah. Plaintiff, LEAH KITTS, is an employee of Delta, and whose

         symptoms include difficulty breathing, coughing, headaches, fatigue and vocal cord

         dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

564.     Plaintiff, NATASHA KLEPEC, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NATASHA KLEPEC, is a citizen of Georgia. Plaintiff, NATASHA KLEPEC, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes, hair loss, sinus irritation, blurred vision and throat irritation that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

565.     Plaintiff, KATHRYN KLINKE-SHERRILL, a flight attendant, is a resident and citizen of

         Michigan and is currently domiciled in Birmingham, Michigan. For purposes of 28 U.S.C.

         § 1332, Plaintiff, KATHRYN KLINKE-SHERRILL, is a citizen of Michigan. Plaintiff,

         KATHRYN KLINKE-SHERRILL, is an employee of Delta, and whose symptoms include

         skin irritation, severe itchiness, fatigue, trouble concentrating, fuzzy memory, vertigo, hair

         loss, eye irritation and blurred vision that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

566.     Plaintiff, CAROL KNAIN, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CAROL KNAIN, is a citizen of Georgia. Plaintiff, CAROL KNAIN, is an employee of


                                                   150
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 151 of 303


         Delta, and whose symptoms include skin irritation, rashes, hives, scars, sinus irritation,

         migraines, blurred vision and vocal cord dysfunction that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

567.     Plaintiff, ALAN KNAPP, a flight attendant, is a resident and a citizen of California and is

         currently domiciled in Oak Park, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ALAN KNAPP, is a citizen of California. Plaintiff, ALAN KNAPP, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes and anxiety

         that did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

568.     Plaintiff, ROCHELLE KNIGHT, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Lakeland, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ROCHELLE KNIGHT, is a citizen of Florida. Plaintiff, ROCHELLE KNIGHT, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, bruising,

         swollen lymph nodes, anxiety, sinus irritation, ear irritation, throat irritation and blurred

         vision that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

569.     Plaintiff, KATHY KOCH, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Forest Lake, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KATHY KOCH, is a citizen of Minnesota. Plaintiff, KATHY KOCH, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, hives, tightness of chest that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

570.     Plaintiff, REBECCA KOEGER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Burnsville, Minnesota. For purposes of 28 U.S.C. § 1332,


                                                 151
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 152 of 303


         Plaintiff, REBECCA KOEGER, is a citizen of Minnesota. Plaintiff, REBECCA KOEGER,

         is an employee of Delta, and whose symptoms include difficulty breathing and coughing

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

571.     Plaintiff, WENDY KOOPMEINERS, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Savage, Minnesota. For purposes of 28 U.S.C. §

         1332, Plaintiff, WENDY KOOPMEINERS, is a citizen of Minnesota. Plaintiff, WENDY

         KOOPMEINERS, is an employee of Delta, and whose symptoms include skin irritation,

         eye irritation, blurred vision, itchiness, headaches, rashes, hives, burning skin, eye

         irritation, sinus irritation and fatigue that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

572.     Plaintiff, ANNA KOSOVAN, a flight attendant, is a resident and citizen of North Carolina

         and is currently domiciled in Matthews, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANNA KOSOVAN, is a citizen of North Carolina. Plaintiff, ANNA KOSOVAN,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

         sinus irritation, vocal cord dysfunction, migraines and headaches that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

573.     Plaintiff, KACI KOTTEMANN, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Daytona Beach Shores, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KACI KOTTEMANN, is a citizen of Florida. Plaintiff, KACI KOTTEMANN, is

         an employee of Delta, and whose symptoms include difficulty breathing, tightness of chest,

         fatigue, headaches, rashes, and nose bleeds that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                  152
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 153 of 303


574.     Plaintiff, CHRISTOPHER KOVACH, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in North Branch, Minnesota. For purposes of 28

         U.S.C. § 1332, Plaintiff, CHRISTOPHER KOVACH, is a citizen of Minnesota. Plaintiff,

         CHRISTOPHER KOVACH, is an employee of Delta, and whose symptoms include skin

         irritation, difficulty breathing, fatigue, headaches, skin rashes, bruising, hives, tightness of

         chest and swollen lymph nodes that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

575.     Plaintiff, TERESA KOVARS, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Tyrone, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TERESA KOVARS, is a citizen of Georgia. Plaintiff, TERESA KOVARS, is an employee

         of Delta, and whose symptoms include fatigue, headaches, skin irritation, rashes and

         itchiness that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

576.     Plaintiff, KATE KOVARY, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Encinitas, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KATE KOVARY, is a citizen of California. Plaintiff, KATE KOVARY, is an employee

         of Delta, and whose symptoms include coughing, fatigue, headaches, vocal cord

         dysfunction, tightness of chest, sinus irritation, hair loss, and anxiety that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

577.     Plaintiff, KIRSTEN KOWALCZYK, a flight attendant, is a resident and citizen of

         Kentucky and is currently domiciled in Louisville, Kentucky. For purposes of 28 U.S.C. §

         1332, Plaintiff, KIRSTEN KOWALCZYK, is a citizen of Kentucky. Plaintiff, KIRSTEN

         KOWALCZYK, is an employee of Delta, and whose symptoms include continued sinus

         infections, eye irritation, difficulty breathing, coughing, fatigue, headaches and asthma that


                                                   153
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 154 of 303


         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

578.     Plaintiff, ELLEN KRAMER, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Long Beach, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ELLEN KRAMER, is a citizen of New York. Plaintiff, ELLEN KRAMER, is an

         employee of Delta, and whose symptoms include sinus irritation, skin irritation, skin

         rashes, hives, itchiness, difficulty breathing, coughing, headaches, fatigue, vocal cord

         dysfunction, tightness of chest and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

579.     Plaintiff, ALLA KRAVCHIK, a flight attendant, is a resident and citizen of Pennsylvania

         and is currently domiciled in Stroudsburg, Pennsylvania. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ALLA KRAVCHIK, is a citizen of Pennsylvania. Plaintiff, ALLA KRAVCHIK,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         trouble breathing, coughing, fatigue, skin rashes, tightness of chest, hair loss, heart

         palpitations, eye irritation, sinus irritation that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

580.     Plaintiff, KIM KREBS, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Farmington, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KIM KREBS, is a citizen of Minnesota. Plaintiff, KIM KREBS, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, coughing, headaches, skin

         rashes, hives, vocal cord dysfunction, tightness of chest, swollen lymph nodes, fuzzy

         memory, eye irritation and hair loss that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.




                                                  154
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 155 of 303


581.     Plaintiff, SUPRENA KRETCHMAN, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

         U.S.C. § 1332, Plaintiff, SUPRENA KRETCHMAN, is a citizen of Minnesota. Plaintiff,

         SUPRENA KRETCHMAN, is an employee of Delta, and whose symptoms include

         difficulty breathing, coughing, headaches, vertigo, asthma, tightness of chest and hair loss

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

582.     Plaintiff, CAROLYN KRONLOKKEN, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Eden Prairie, Minnesota. For purposes of 28

         U.S.C. § 1332, Plaintiff, CAROLYN KRONLOKKEN, is a citizen of Minnesota. Plaintiff,

         CAROLYN KRONLOKKEN, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, vocal cord

         dysfunction, anxiety, and cysts that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

583.     Plaintiff, HEATHER KRUGGER, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Mount Dora, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, HEATHER KRUGGER, is a citizen of Florida.                   Plaintiff, HEATHER

         KRUGGER, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, skin rashes, scars, anxiety and eye irritation that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

584.     Plaintiff, JILL KRUPPA, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Dania Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JILL KRUPPA, is a citizen of Florida. Plaintiff, JILL KRUPPA, is an employee of Delta,

         and whose symptoms include skin irritation, skin rashes, itchiness, difficulty breathing,


                                                  155
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 156 of 303


         coughing, tightness of chest, vocal cord dysfunction, fatigue, headaches, heart palpitations

         and blurred vision that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

585.     Plaintiff, KERRY KRUSE, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Dania Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KERRY KRUSE, is a citizen of Florida. Plaintiff, KERRY KRUSE, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, itchiness, vocal cord

         dysfunction, fatigue and headaches that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

586.     Plaintiff, TSIPORA KUBA, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TSIPORA KUBA, is a citizen of Florida. Plaintiff, TSIPORA KUBA, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, scares, headaches and

         fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

587.     Plaintiff, CORINNE KUBAL, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Excelsior, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CORINNE KUBAL, is a citizen of Minnesota. Plaintiff, CORINNE KUBAL, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, headaches, skin rashes, hives, tightness of chest, anxiety, sinus irritation and heart

         palpitations that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

588.     Plaintiff, TINA KUDRON, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in New Boston, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  156
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 157 of 303


         TINA KUDRON, is a citizen of Michigan. Plaintiff, TINA KUDRON, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, bruising, asthma, tightness of chest, anxiety,

         trouble concentrating, fuzzy memory and vertigo that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

589.     Plaintiff, MELINDA KUNDE, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MELINDA KUNDE, is a citizen of Utah. Plaintiff, MELINDA KUNDE, is an employee

         of Delta, and whose symptoms include skin irritation, difficulty breathing, coughing,

         fatigue, headaches, bruising, hives, vocal cord dysfunction, anxiety, swollen lymph nodes,

         trouble concentrating, fuzzy memory, vertigo, eye irritation, sinus irritation and hair loss

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

590.     Plaintiff, THERESA KUTSCHALL, a flight attendant, is a resident and citizen of Texas

         and is currently domiciled in Corinth, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         THERESA KUTSCHALL, is a citizen of Texas. Plaintiff, THERESA KUTSCHALL, is

         an employee of Delta, and whose symptoms include sinus irritation, contact dermatitis,

         blurred vision, migraines and tightness of chest that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

591.     Plaintiff, RENEE LABBE, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Santa Monica, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, RENEE LABBE, is a citizen of California. Plaintiff, RENEE LABBE, is an

         employee of Delta, and whose symptoms include skin irritation, difficulty breathing,




                                                 157
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 158 of 303


         coughing and skin rashes that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

592.     Plaintiff, LAURA LACKTEN, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Corona, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAURA LACKTEN, is a citizen of California. Plaintiff, LAURA LACKTEN, is an

         employee of Delta, and whose symptoms include trouble breathing, fatigue and tightness

         of chest that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

593.     Plaintiff, JOAN LABOW, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in Dobbs Ferry, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JOAN LABOW, is a citizen of New York. Plaintiff, JOAN LABOW, is an employee of

         Delta, and whose symptoms include itchiness, fatigue, rashes and vocal cord dysfunction

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

594.     Plaintiff, KATHRYN LACERTE, a flight attendant, is a resident and citizen of Colorado

         and is currently domiciled in Aurora, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KATHRYN LACERTE, is a citizen of Colorado. Plaintiff, KATHRYN LACERTE, is an

         employee of Delta, and whose symptoms include skin irritation, coughing, fatigue,

         headaches, severe itchiness, ear irritation and sinus irritation that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

595.     Plaintiff, MILISSA LACHAUSSEE’, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Pace, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MILISSA LACHAUSSEE’, is a citizen of Florida. Plaintiff, MILISSA LACHAUSSEE’,

         is an employee of Delta, and whose symptoms include itchiness, rashes, blurred vision,


                                                 158
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 159 of 303


         fatigue, scars, bruising, hives and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

596.     Plaintiff, ERICA LAI, a flight attendant, is a resident and citizen of New Jersey and is

         currently domiciled in Bloomfield, New Jersey. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ERICA LAI, is a citizen of New Jersey. Plaintiff, ERICA LAI, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, fatigue,

         headaches, hives, tightness of chest, anxiety, fuzzy memory and vertigo that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

597.     Plaintiff, ALEXIS LAHM, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in North Salt Lake, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ALEXIS LAHM, is a citizen of Utah. Plaintiff, ALEXIS LAHM, is an employee of Delta,

         and whose symptoms include difficulty breathing, fatigue, headaches, hives, tightness of

         chest, fuzzy memory, trouble concentrating and hair loss that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

598.     Plaintiff, CHRISTINE L’ALLIER, a flight attendant, is a resident and citizen of North

         Carolina and is currently domiciled in Davidson, North Carolina. For purposes of 28 U.S.C.

         § 1332, Plaintiff, CHRISTINE L’ALLIER, is a citizen of North Carolina. Plaintiff,

         CHRISTINE L’ALLIER, is an employee of Delta, and whose symptoms include skin

         irritation, skin rashes, itchiness, difficulty breathing, coughing, fatigue, headaches, vocal

         cord dysfunction and tightness of chest that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

599.     Plaintiff, TANA LAMBERT, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Excelsior, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TANA LAMBERT, is a citizen of Minnesota. Plaintiff, TANA LAMBERT, is an employee


                                                 159
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 160 of 303


         of Delta, and whose symptoms include vocal cord dysfunction, sinus irritation, hair loss,

         eye irritation, blurred vision and cysts that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

600.     Plaintiff, LISA LAMKINS, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Excelsior, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LISA LAMKINS, is a citizen of Minnesota. Plaintiff, LISA LAMKINS, is an employee of

         Delta, and whose symptoms include difficulty breathing, fatigue, headaches, tightness of

         chest and anxiety that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

601.     Plaintiff, TATYANA LANCASTER, a flight attendant, is a resident and citizen of New

         York and is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. §

         1332, Plaintiff, TATYANA LANCASTER, is a citizen of New York. Plaintiff, TATYANA

         LANCASTER, is an employee of Delta, and whose symptoms include difficulty breathing,

         fatigue, headaches, hair loss, blurred vision, skin rashes and anxiety that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

602.     Plaintiff, KAITLYNN LAMOUR, a flight attendant, is a resident and citizen of New Jersey

         and is currently domiciled in Tinton Falls, New Jersey. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAITLYNN LAMOUR, is a citizen of New Jersey. Plaintiff, KAITLYNN

         LAMOUR, is an employee of Delta, and whose symptoms include skin irritation, fatigue,

         skin rashes, scars, hives and anxiety that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

603.     Plaintiff, CONSTANTINA LANDIS, a flight attendant, is a resident and citizen of

         Colorado and is currently domiciled in Aurora, Colorado. For purposes of 28 U.S.C. §

         1332, Plaintiff, CONSTANTINA LANDIS, is a citizen of Colorado. Plaintiff,


                                                  160
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 161 of 303


         CONSTANTINA LANDIS, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, difficulty breathing, coughing, fatigue and headaches that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

604.     Plaintiff, MARGUERITE LARSEN, a flight attendant, is a resident and citizen of

         Maryland and is currently domiciled in Elkridge, Maryland. For purposes of 28 U.S.C. §

         1332, Plaintiff, MARGUERITE LARSEN, is a citizen of Maryland. Plaintiff,

         MARGUERITE LARSEN, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes,

         hives and anxiety that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

605.     Plaintiff, LISA LARSON, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in River Falls, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LISA LARSON, is a citizen of Wisconsin. Plaintiff, LISA LARSON, is an employee of

         Delta, and whose symptoms include skin irritation, eye irritation, itchiness, rashes, hives,

         sinus irritation, difficulty breathing, coughing, anxiety and headaches that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

606.     Plaintiff, MARIA LAYGO, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Bonney Lake, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIA LAYGO, is a citizen of Washington. Plaintiff, MARIA LAYGO, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, headaches,

         fatigue, different breathing and hair loss that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                  161
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 162 of 303


607.     Plaintiff, JONATHAN LAZENBY, a flight attendant, is a resident and citizen of North

         Carolina and is currently domiciled in Raleigh, North Carolina. For purposes of 28 U.S.C.

         § 1332, Plaintiff, JONATHAN LAZENBY, is a citizen of North Carolina. Plaintiff,

         JONATHAN LAZENBY, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, headaches, fatigue, skin rashes, bruising, tightness of

         chest, swollen lymph nodes, anxiety, trouble concentrating and fuzzy memory that did not

         occur until he was exposed to the Lands’ End garments and are a result of said exposure.

608.     Plaintiff, ADENA LEAL, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ADENA LEAL, is a citizen of Florida. Plaintiff, ADENA LEAL, is an employee of Delta,

         and whose symptoms include skin irritation, fatigue, skin rashes, anxiety, trouble

         concentrating, hair loss, blurred vision, vertigo and fuzzy memory that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

609.     Plaintiff, SUSANNA LEE, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Buena Park, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SUSANNA LEE, is a citizen of California. Plaintiff, SUSANNA LEE, is an employee of

         Delta, and whose symptoms include skin irritation and skin rashes that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

610.     Plaintiff, DONA LEEMING, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Merritt Island, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DONA LEEMING, is a citizen of Florida. Plaintiff, DONA LEEMING, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, scars,

         bruising and hives that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.


                                                  162
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 163 of 303


611.     Plaintiff, LISA LEISTER-HUGHES, a flight attendant, is a resident and citizen of

         Michigan and is currently domiciled in Melvin, Michigan. For purposes of 28 U.S.C. §

         1332, Plaintiff, LISA LEISTER-HUGHES, is a citizen of Michigan. Plaintiff, LISA

         LEISTER-HUGHES, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, fatigue, hives, vocal cord dysfunction, trouble concentrating, fuzzy

         memory, eye irritation, joint pain and cysts that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

612.     Plaintiff, KAREN LEHMAN, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAREN LEHMAN, is a citizen of Washington. Plaintiff, KAREN LEHMAN, is

         an employee of Delta, and seeks to become part of a monitoring class.

613.     Plaintiff, EVA LELVIS, a flight attendant, is a resident and citizen of Colorado and is

         currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff, EVA

         LELVIS is a citizen of Colorado. Plaintiff, EVA LELVIS, is an employee of Delta, and

         whose symptoms include skin irritation, severe itchiness, coughing, skin rashes, scars,

         bruising, hives, anxiety, fuzzy memory, blurred vision and vertigo that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

614.     Plaintiff, SHEILA LEMMENS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minnetonka, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHEILA LEMMENS, is a citizen of Minnesota. Plaintiff, SHEILA LEMMENS,

         is an employee of Delta, and whose symptoms include fatigue, headaches and vocal cord

         dysfunction that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.




                                                 163
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 164 of 303


615.     Plaintiff, ELIZABETH LEONARDO, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Duluth, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ELIZABETH LEONARDO, is a citizen of Georgia. Plaintiff, ELIZABETH LEONARDO,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         coughing, fatigue, headaches, skin rashes, scars, hives, tightness of chest, anxiety, swollen

         lymph nodes, trouble concentrating, fuzzy memory and hair loss that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

616.     Plaintiff, BETH LEPOR-FRIBERG, a flight attendant, is a resident and citizen of Utah and

         is currently domiciled in Park City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BETH LEPOR-FRIBERG, is a citizen of Utah. Plaintiff, BETH LEPOR-FRIBERG, is an

         employee of Delta, and whose symptoms include coughing, vocal cord dysfunction and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

617.     Plaintiff, PAMELA LESLIE, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Lithia Springs, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PAMELA LESLIE, is a citizen of Georgia. Plaintiff, PAMELA LESLIE, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

         headaches, tightness of chest and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

618.     Plaintiff, PATCHAREE LEWIS, a flight attendant, is a resident and citizen of Texas and

         is currently domiciled in Irving, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PATCHAREE LEWIS, is a citizen of Texas. Plaintiff, PATCHAREE LEWIS, is an

         employee of Delta, and whose symptoms include coughing, throat irritation and hair loss




                                                 164
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 165 of 303


         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

619.     Plaintiff, TRACI LEWIS, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TRACI LEWIS, is a citizen of Minnesota. Plaintiff, TRACI LEWIS, is an employee of

         Delta, and whose symptoms include fatigue, headaches, tightness of chest anxiety, eye

         irritation and sinus irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

620.     226.    Plaintiff, ANN MARIE LIBERATORE, a flight attendant, is a resident and citizen

         of Pennsylvania and is currently domiciled in Murrysville, Pennsylvania. For purposes of

         28 U.S.C. § 1332, Plaintiff, ANN MARIE LIBERATORE, is a citizen of Pennsylvania.

         Plaintiff, ANN MARIE LIBERATORE, is an employee of Delta, and whose symptoms

         include itchy scalp, hair loss and dizziness that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

621.     Plaintiff, LONG LIM, a flight attendant, is a resident and citizen of Georgia and is currently

         domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, LONG LIM,

         is a citizen of Georgia. Plaintiff, LONG LIM, is an employee of Delta, and whose

         symptoms include skin irritation, skin rashes, scars, hives, itchiness, coughing, headaches,

         fatigue and anxiety that did not occur until he was exposed to the Lands’ End garments and

         are a result of said exposure.

622.     Plaintiff, CARLA LIN, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Sacramento, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CARLA LIN, is a citizen of California. Plaintiff, CARLA LIN, is an employee of Delta,

         and whose symptoms include skin irritation, difficulty breathing coughing, fatigue,


                                                  165
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 166 of 303


         headaches, skin rashes, tightness of chest, anxiety, vertigo, sinus irritation, fuzzy memory

         and trouble concentrating that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

623.     Plaintiff, MARY LINDLEY, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARY LINDLEY, is a citizen of Minneapolis. Plaintiff, MARY LINDLEY, is

         an employee of Delta, and whose symptoms include skin irritation, itchiness and hair loss

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

624.     Plaintiff, GERALDINE LINDSETH, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Port Orchard, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, GERALDINE LINDSETH, is a citizen of Washington. Plaintiff,

         GERALDINE LINDSETH, is an employee of Delta, and whose symptoms include

         difficulty breathing, coughing, fatigue, headaches, tightness of chest, anxiety, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

625.     Plaintiff, STEPHANIE LITTLE, a flight attendant, is a resident and citizen of Illinois and

         is currently domiciled in Atlanta, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

         STEPHANIE LITTLE, is a citizen of Illinois. Plaintiff, STEPHANIE LITTLE, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing coughing, fatigue, headaches, bruising, tightness of chest, anxiety, swollen

         lymph nodes, trouble concentrating, fuzzy memory, hair loss, joint pain, blurred vision and

         migraines that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.


                                                 166
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 167 of 303


626.     Plaintiff, GERALDINE LINDSETH, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Port Orchard, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, GERALDINE LINDSETH, is a citizen of Washington. Plaintiff,

         GERALDINE LINDSETH, is an employee of Delta, and whose symptoms include

         difficulty breathing, coughing, fatigue, headaches, tightness of chest, anxiety, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

627.     Plaintiff, JENNY LIU, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Orinda, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNY LIU, is a citizen of California. Plaintiff, JENNY LIU, is an employee of Delta, and

         whose symptoms include skin irritation and skin rashes that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

628.     Plaintiff, CARISSA LIZOTTE, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Bellville, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CARISSA LIZOTTE, is a citizen of Michigan. Plaintiff, CARISSA LIZOTTE, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, rashes and scars

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

629.     Plaintiff, TONI LOCKHART, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, TONI

         LOCKHART, is a citizen of Georgia. Plaintiff, TONI LOCKHART, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

         skin rashes, scars, bruising, hives, anxiety, boils, fuzzy memory and trouble concentrating




                                                 167
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 168 of 303


         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

630.     Plaintiff, KIMBERLY LOCKSLEY, a flight attendant, is a resident and citizen of Hawaii

         and is currently domiciled in Waipahu, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KIMBERLY LOCKSLEY, is a citizen of California. Plaintiff, KIMBERLY LOCKSLEY,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness and

         skin rashes that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

631.     Plaintiff, JENNIFER LONG, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Temecula. California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNIFER LONG, is a citizen of California. Plaintiff, JENNIFER LONG, is an employee

         of Delta, and whose symptoms include skin irritation, itchiness, skin rashes, sinus irritation,

         difficulty breathing and migraines that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

632.     Plaintiff, MARTHA LONG, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MARTHA LONG, is a citizen of Georgia. Plaintiff, MARTHA LONG, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, eye irritation,

         difficulty breathing, coughing, headaches, rashes, upper respiratory infections and skin

         rashes that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

633.     Plaintiff, TONYA LOVELACE, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Waskom, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TONYA LOVELACE, is a citizen of Texas. Plaintiff, TONYA LOVELACE, is an


                                                  168
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 169 of 303


         employee of Delta, and whose symptoms include difficulty breathing, coughing,

         headaches, vocal cord dysfunction, tightness of chest, anxiety, trouble concentrating, fuzzy

         memory and nausea that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

634.     Plaintiff, DANA LOVE-LINN, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Chelsea, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DANA LOVE-LINN, is a citizen of Michigan. Plaintiff, DANA LOVE-LINN, is an

         employee of Delta, and whose symptoms include skin irritation, eye irritation, itchiness,

         coughing, headaches, fatigue, rashes and anaphylaxis type symptoms that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

635.     Plaintiff, ALBERT JOSEPH, a flight attendant, is a resident and citizen of Ohio and is

         currently domiciled in Toledo, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff, ALBERT

         JOSEPH, is a citizen of Ohio. Plaintiff, ALBERT JOSEPH, is an employee of Delta, and

         whose symptoms include skin irritation, difficulty breathing, coughing, fatigue and throat

         irritation that did not occur until he was exposed to the Lands’ End garments and are a

         result of said exposure.

636.     Plaintiff, KRISTA LUCHETTA, a flight attendant, is a resident and citizen of Pennsylvania

         and is currently domiciled in Duncansville, Pennsylvania. For purposes of 28 U.S.C. §

         1332, Plaintiff, KRISTA LUCHETTA, is a citizen of Pennsylvania. Plaintiff, KRISTA

         LUCHETTA, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, trouble breathing, coughing, fatigue, headaches, skin rashes, asthma, tightness of

         chest, swollen lymph nodes and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                 169
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 170 of 303


637.     Plaintiff, CHRISTY LUNDE, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHRISTY LUNDE, is a citizen of Minnesota. Plaintiff, CHRISTY LUNDE, is

         an employee of Delta, and whose symptoms include skin irritation, itchiness, rashes and

         hives that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

638.     Plaintiff, DIANE LUNDSTROM, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Saint Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DIANE LUNDSTROM, is a citizen of Minnesota. Plaintiff, DIANE

         LUNDSTROM, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, fatigue, headaches, bruising, vocal cord dysfunction, swollen lymph

         nodes, trouble concentrating, fuzzy memory, cysts and hair loss that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

639.     Plaintiff, JEANNE LUNOW, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JEANNE LUNOW, is a citizen of Minnesota. Plaintiff, JEANNE LUNOW, is an employee

         of Delta, and whose symptoms include skin irritation and skin rashes that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

640.     Plaintiff, ADAM LUNT, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Senoia, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ADAM LUNT, is a citizen of Georgia. Plaintiff, ADAM LUNT, is an employee of Delta,

         and whose symptoms include difficulty breathing, fatigue, headaches, tightness of chest,

         swollen lymph nodes and eye irritation that did not occur until he was exposed to the Lands’

         End garments and are a result of said exposure.


                                                 170
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 171 of 303


641.     Plaintiff, PATTY LYSON, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Welch, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PATTY LYSON, is a citizen of Minnesota. Plaintiff, PATTY LYSON, is an employee of

         Delta and seeks to become part of a monitoring class.

642.     Plaintiff, ADINE MABLE-LEE, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ADINE MABLE-LEE, is a citizen of Georgia. Plaintiff, ADINE MABLE-LEE, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, vertigo

         and hair loss that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

643.     Plaintiff, CYNTHIA MACCHI, a flight attendant, is a resident and citizen of

         Massachusetts and is currently domiciled in Wilbraham, Massachusetts. For purposes of

         28 U.S.C. § 1332, Plaintiff, CYNTHIA MACCHI, is a citizen of Massachusetts. Plaintiff,

         CYNTHIA MACCHI, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, skin rashes and hives that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

644.     Plaintiff, LACEY MACLEOD, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Farmington Hills, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LACEY MACLEOD, is a citizen of Michigan. Plaintiff, LACEY MACLEOD, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         coughing, skin rashes, hives, vocal cord dysfunction, anxiety and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

645.     Plaintiff, DAVID MACKIN, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Clinton Township, Michigan. For purposes of 28 U.S.C. § 1332,


                                                 171
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 172 of 303


         Plaintiff, DAVID MACKIN, is a citizen of Michigan. Plaintiff, DAVID MACKIN, is an

         employee of Delta, and whose symptoms include severe itchiness, coughing, fatigue,

         headaches, rashes, scars, anxiety, trouble concentrating and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

646.     Plaintiff, KRISTEN MADDICK, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Howell, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTEN MADDICK, is a citizen of Michigan. Plaintiff, KRISTEN

         MADDICK, is an employee of Delta, and whose symptoms include coughing, fatigue,

         hives, vocal cord dysfunction and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

647.     Plaintiff, KELLY MADER, a flight attendant, is a resident and citizen of Pennsylvania and

         is currently domiciled in Moon Township, Pennsylvania. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KELLY MADER, is a citizen of Pennsylvania. Plaintiff, KELLY MADER, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, rashes, hives, vocal cord dysfunction, eye irritation, vertigo and numbness in

         fingers that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

648.     Plaintiff, ROBIN MADSON, a flight attendant, is a resident and citizen of Tennessee and

         is currently domiciled in Friendsville, Tennessee. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ROBIN MADSON, is a citizen of Tennessee. Plaintiff, ROBIN MADSON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, headaches, skin rashes, scars, bruising, hives, anxiety, fuzzy memory and trouble

         concentrating that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.


                                                 172
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 173 of 303


649.     Plaintiff, GWENDOLYN MADISON, a flight attendant, is a resident and citizen of

         Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LACEY MACLEOD, is a citizen of Georgia. Plaintiff, LACEY MACLEOD, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, headaches, skin rashes, vocal cord dysfunction,

         tightness of chest, anxiety and trouble concentrating that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

650.     Plaintiff, CAROL MAJOR, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Horton, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CAROL MAJOR, is a citizen of Michigan. Plaintiff, CAROL MAJOR, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, sinus irritation, eye

         irritation and ear irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

651.     Plaintiff, JOSE MALDONADO, a flight attendant, is a resident and citizen of Vermont

         and is currently domiciled in South Burlington, Vermont. For purposes of 28 U.S.C. §

         1332, Plaintiff, JOSE MALDONADO, is a citizen of Vermont. Plaintiff, JOSE

         MALDONADO, is an employee of Delta, and whose symptoms include coughing, skin

         rashes, itchiness, hair loss and blurred vision that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.

652.     Plaintiff, DONNETTE MALOCO, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DONNETTE MALOCO, is a citizen of Georgia. Plaintiff, DONNETTE MALOCO, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, itchiness, bruising, vocal cord dysfunction, asthma, bloody nose, blurred vision,


                                                  173
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 174 of 303


         heart palpitations, eye irritation and sinus irritation that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

653.     Plaintiff, MARYSE MAMADOU, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Alpharetta, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARYSE MAMADOU, is a citizen of Georgia. Plaintiff, MARYSE

         MAMADOU, is an employee of Delta, and whose symptoms include trouble breathing,

         coughing, bloody urine, fatigue, headaches, rashes, bruising, hives, trouble concentrating,

         vocal cord dysfunction, asthma, tightness of chest, swollen lymph nodes, anxiety and cysts

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

654.     Plaintiff, RHEA MANALO, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Torrance, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         RHEA MANALO, is a citizen of California. Plaintiff, RHEA MANALO, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         fatigue, headaches, skin rashes, and tightness of chest that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

655.     Plaintiff, CYNTHIA MANIO, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Vallejo, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CYNTHIA MANIO, is a citizen of California. Plaintiff, CYNTHIA MANIO, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

         headaches, skin rashes, hives, and cysts that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

656.     Plaintiff, VALERIE MANLEY, a flight attendant, is a resident and citizen of North

         Carolina and is currently domiciled in Raleigh, North Carolina. For purposes of 28 U.S.C.


                                                   174
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 175 of 303


         § 1332, Plaintiff, VALERIE MANLEY, is a citizen of North Carolina. Plaintiff, VALERIE

         MANLEY, is an employee of Delta, and whose symptoms include coughing, headaches,

         vocal cord dysfunction and eye irritation that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

657.     Plaintiff, MICHELE MANNELLA, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Andover, Minnesota. For purposes of 28 U.S.C.

         § 1332, Plaintiff, MICHELE MANNELLA, is a citizen of Minnesota. Plaintiff, MICHELE

         MANNELLA, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, fatigue and eye irritation that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

658.     Plaintiff, DONENE MANNION, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Prior Lake, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DONENE MANNION, is a citizen of Minnesota. Plaintiff, DONENE

         MANNION, is an employee of Delta, and whose symptoms include difficulty breathing,

         tightness of chest and asthma that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

659.     Plaintiff, KAREN MANUEL, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN MANUEL, is a citizen of Texas. Plaintiff, KAREN MANUEL, is an employee of

         Delta, and whose symptoms include headaches, vertigo and sinus irritation that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

660.     Plaintiff, JANINE MARCHILDON, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. §

         1332, Plaintiff, JANINE MARCHILDON, is a citizen of Minnesota. Plaintiff, JANINE


                                                 175
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 176 of 303


         MARCHILDON, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, tightness of chest and fatigue that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

661.     Plaintiff, DEBORAH MARSH, a flight attendant, is a resident and citizen of Pennsylvania

         and is currently domiciled in Pittsburg, Pennsylvania. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DEBORAH MARSH, is a citizen of Pittsburg. Plaintiff, DEBORAH MARSH, is

         an employee of Delta, and whose symptoms include anaphylaxis type symptoms, swollen

         tongue, difficulty breathing, tingling lips, blurred vision, skin rash, headaches, tingling of

         extremities, itchiness, coughing, fatigue, headaches and rashes that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

662.     Plaintiff, TROY MARSHALL, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Albany, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TROY MARSHALL, is a citizen of New York. Plaintiff, TROY MARSHALL,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, headaches, skin rashes, hives, tightness of chest,

         anxiety, swollen lymph nodes and fuzzy memory that did not occur until he was exposed

         to the Lands’ End garments and are a result of said exposure.

663.     Plaintiff, DANIELLE MARTIN, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Puyallup, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DANIELLE MARTIN, is a citizen of Washington. Plaintiff, DANIELLE

         MARTIN, is an employee of Delta, and whose symptoms include fatigue, headaches,

         tightness of chest and hair loss that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                  176
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 177 of 303


664.     Plaintiff, GISLAINE MARTIN BOTHA, a flight attendant, is a resident and citizen of

         Georgia and is currently domiciled in Dunwoody, Georgia. For purposes of 28 U.S.C. §

         1332, Plaintiff, GISLAINE MARTIN BOTHA, is a citizen of Georgia. Plaintiff,

         GISLAINE MARTIN BOTHA, is an employee of Delta, and whose symptoms include

         skin irritation, severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin

         rashes, hives, tightness of chest, eye irritation, joint pain, trouble concentrating and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

665.     Plaintiff, SARAH MARTIN, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Austin, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, SARAH

         MARTIN, is a citizen of Texas. Plaintiff, SARAH MARTIN, is an employee of Delta, and

         whose symptoms include headaches, hair loss and eye irritation that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

666.     Plaintiff, SUSAN MARTIN, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Kennesaw, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SUSAN MARTIN, is a citizen of Georgia. Plaintiff, SUSAN MARTIN, is an employee of

         Delta, and whose symptoms include difficulty breathing, coughing, tightness of chest and

         hair loss that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

667.     Plaintiff, NADIM MARTINY, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Middleborough, Massachusetts. For purposes of 28 U.S.C. §

         1332, Plaintiff, NADIM MARTINY, is a citizen of Massachusetts. Plaintiff, NADIM

         MARTINY, is an employee of Delta, and whose symptoms include severe itchiness,




                                                  177
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 178 of 303


         rashes, hives and anxiety that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

668.     Plaintiff, KAREN MARTOIA, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Livonia, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN MARTOIA, is a citizen of Michigan. Plaintiff, KAREN MARTOIA, is an

         employee of Delta, and whose symptoms include headaches, rashes and hives that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

669.     Plaintiff, ALEXANDRA MARTUS, a flight attendant, is a resident and citizen of

         California and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C.

         § 1332, Plaintiff, ALEXANDRA MARTUS, is a citizen of California. Plaintiff,

         ALEXANDRA MARTUS, is an employee of Delta, and whose symptoms include

         difficulty breathing, fatigue, headaches, skin irritation, skin rashes, tightness of chest,

         trouble concentrating, sinus irritation, eye irritation, hair loss and fuzzy memory that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

670.     Plaintiff, DEB MARTY, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Minnetonka, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEB MARTY, is a citizen of Minnesota. Plaintiff, DEB MARTY, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, skin rashes, vocal cord dysfunction that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

671.     Plaintiff, ROBERT MARTY, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Murrieta, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ROBERT MARTY, is a citizen of California. Plaintiff, ROBERT MARTY, is an employee


                                                 178
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 179 of 303


         of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, swollen lymph nodes, trouble concentrating and

         hair loss that did not occur until he was exposed to the Lands’ End garments and are a

         result of said exposure.

672.     Plaintiff, DEMITRIOS MAVROGIORGOS-SPENCER, a flight attendant, is a resident

         and citizen of California and is currently domiciled in San Diego, California. For purposes

         of 28 U.S.C. § 1332, Plaintiff, DEMITRIOS MAVROGIORGOS-SPENCER, is a citizen

         of California. Plaintiff, DEMITRIOS MAVROGIORGOS-SPENCER, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, vocal cord dysfunction, tightness of chest, anxiety, trouble

         concentrating and fuzzy memory that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

673.     Plaintiff, EMAN MARZOUQ, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in South Field, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, EMAN MARZOUQ, is a citizen of California. Plaintiff, EMAN MARZOUQ, is

         an employee of Delta, and whose symptoms include hair loss, eye irritation, anxiety and

         difficulty breathing that did not occur until he was exposed to the Lands’ End garments

         and are a result of said exposure.

674.     Plaintiff, ELIZABETH MARZULLO, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ELIZABETH MARZULLO, is a citizen of Florida. Plaintiff, ELIZABETH MARZULLO,

         is an employee of Delta, and whose symptoms include skin irritation, rash, hives, fatigue

         and headaches that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.


                                                 179
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 180 of 303


675.     Plaintiff, HASAN MASON, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, HASAN MASON, is a citizen of New York. Plaintiff, HASAN MASON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

         skin rashes, tightness of chest and swollen lymph nodes that did not occur until he was

         exposed to the Lands’ End garments and are a result of said exposure.

676.     Plaintiff, ELENA MASSIMO, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Kennesaw, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ELENA MASSIMO, is a citizen of Georgia. Plaintiff, ELENA MASSIMO, is an employee

         of Delta, hired and whose symptoms include skin irritation, skin rashes, severe itchiness

         and skin blisters that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

677.     Plaintiff, CONNIE MASSMANN, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Little Falls, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CONNIE MASSMANN, is a citizen of Minnesota. Plaintiff, CONNIE

         MASSMANN, is an employee of Delta, hired and whose symptoms include skin irritation,

         skin rashes, hair loss, coughing, fatigue and headaches that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

678.     Plaintiff, TRICIA MATHE, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Afton, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TRICIA MATHE, is a citizen of Minnesota. Plaintiff, TRICIA MATHE, is an employee

         of Delta, and whose symptoms include difficulty breathing, fatigue and headaches that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.


                                                180
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 181 of 303


679.     Plaintiff, MICHAEL MATHEWS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Woodbury, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHAEL MATHEWS, is a citizen of Minnesota. Plaintiff, MICHAEL

         MATHEWS, is an employee of Delta, and whose symptoms include difficulty breathing,

         fatigue and sinus irritation that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

680.     Plaintiff, TYLER MATHEWS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Golden Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TYLER MATHEWS, is a citizen of Minnesota. Plaintiff, TYLER MATHEWS,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, fatigue, headaches, skin rashes, hives, tightness of chest, anxiety,

         trouble concentrating and sinus irritation that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.

681.     Plaintiff, SARAH MATHIEU, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Jacksonville, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SARAH MATHIEU, is a citizen of Florida. Plaintiff, SARAH MATHIEU, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

         skin rashes, scars, hives and anxiety that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

682.     Plaintiff, JAMERE MAXWELL, a flight attendant, is a resident and citizen of Illinois and

         is currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JAMERE MAXWELL, is a citizen of Illinois. Plaintiff, JAMERE MAXWELL, is an

         employee of Delta, hired and whose symptoms include skin irritation, skin rashes, severe




                                                 181
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 182 of 303


         itchiness, fatigue, headaches, scars and bruising that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

683.     Plaintiff, LINDA MAY, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Miami, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, LINDA

         MAY, is a citizen of Florida. Plaintiff, LINDA MAY, is an employee of Delta, and whose

         symptoms include coughing, difficulty breathing, fatigue, headaches, skin irritation, vocal

         cord dysfunction, tightness of chest, fuzzy memory, cysts, hair loss, eye irritation and throat

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

684.     Plaintiff, JOHN MAZUROWSKI, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Stuart, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, JOHN

         MAZUROWSKI is a citizen of Florida. Plaintiff, JOHN MAZUROWSKI, is an employee

         of Delta, and whose symptoms include skin irritation, rash and swollen lymph nodes that

         did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

685.     Plaintiff, MICHELLE MCCARRON, a flight attendant, is a resident and citizen of

         Vermont and am currently domiciled in Poultney, Vermont. For purposes of 28 U.S.C. §

         1332, Plaintiff, MICHELLE MCCARRON, is a citizen of Vermont. Plaintiff, MICHELLE

         MCCARRON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, vocal cord

         dysfunction, tightness of chest, anxiety, swollen lymph nodes and fuzzy memory that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.




                                                  182
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 183 of 303


686.     Plaintiff, DIANE MCCOMBER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DIANE MCCOMBER, is a citizen of Minnesota. Plaintiff, DIANE MCCOMBER, is an

         employee of Delta, and whose symptoms include tightness of chest, hair loss, fatigue and

         headaches that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

687.     Plaintiff, CATHERINE MCDONALD, a flight attendant, is a resident and citizen of

         Michigan and is currently domiciled in Port Huron, Michigan. For purposes of 28 U.S.C.

         § 1332, Plaintiff, CATHERINE MCDONALD, is a citizen of Michigan. Plaintiff,

         CATHERINE MCDONALD, is an employee of Delta, and whose symptoms include skin

         irritation, rashes, difficult breathing and vocal cord dysfunction that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

688.     Plaintiff, DAWN MCDONNELL, a flight attendant, is a resident and citizen of New Jersey

         and is currently domiciled in Hackettstown, New Jersey. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DAWN MCDONNELL, is a citizen of New Jersey. Plaintiff, DAWN

         MCDONNELL, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, fatigue headaches, skin irritation, skin rashes, vocal cord dysfunction,

         anxiety, swollen lymph nodes, fuzzy memory, cysts, muscle cramps, heart palpitations,

         hair loss, joint pain and skin tags that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

689.     Plaintiff, SHAYLYN MCENTIRE, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Umatilla, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHAYLYN MCENTIRE, is a citizen of Florida. Plaintiff, SHAYLYN MCENTIRE, is an

         employee of Delta, and whose symptoms include skin irritation, rashes, hives, scars,


                                                  183
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 184 of 303


         headaches and vocal cord dysfunction that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

690.     Plaintiff, VICTORIA MCGARRITY, a flight attendant, is a resident and citizen of

         Pennsylvania and is currently domiciled in Philadelphia, Pennsylvania. For purposes of 28

         U.S.C. § 1332, Plaintiff, VICTORIA MCGARRITY is a citizen of Pennsylvania. Plaintiff,

         VICTORIA MCGARRITY, is an employee of Delta, and whose symptoms include skin

         irritation and rashes that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

691.     Plaintiff, CHRISTINE MCGRATH, a flight attendant, is a resident and citizen of Colorado

         and is currently domiciled in Aurora, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHRISTINE MCGRATH, is a citizen of Colorado. Plaintiff, CHRISTINE MCGRATH, is

         an employee of Delta, and whose symptoms include vocal cord dysfunction and swollen

         lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

692.     Plaintiff, KAITLYN MCINTOSH, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAITLYN MCINTOSH is a citizen of Michigan. Plaintiff, KAITLYN

         MCINTOSH, is an employee of Delta, and whose symptoms include skin irritation and

         rashes that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

693.     Plaintiff, SHARON MCINTOSH, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHARON MCINTOSH is a citizen of Michigan. Plaintiff, SHARON

         MCINTOSH, is an employee of Delta, and whose symptoms include headaches, memory


                                                 184
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 185 of 303


         loss and fatigue that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

694.     Plaintiff, ANNE PENNY MCINTYRE, a flight attendant, is a resident and citizen of

         Virginia and is currently domiciled in Poquoson, Virginia. For purposes of 28 U.S.C. §

         1332, Plaintiff, ANNE PENNY MCINTYRE is a citizen of Virginia. Plaintiff, ANNE

         PENNY MCINTYRE, is an employee of Delta, and whose symptoms include difficulty

         breathing, skin irritation and skin rashes that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

695.     Plaintiff, CHERYL MCKAY, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Holladay, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHERYL MCKAY is a citizen of Utah. Plaintiff, CHERYL MCKAY, is an employee of

         Delta, and whose symptoms include skin irritation, coughing, fatigue, skin rashes, hives,

         swollen lymph nodes and sinus irritation that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

696.     Plaintiff, ELIZABETH MCKENZIE, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Crawford, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ELIZABETH MCKENZIE, is a citizen of Florida. Plaintiff, ELIZABETH

         MCKENZIE, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, vocal cord

         dysfunction and vertigo that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

697.     Plaintiff, STACEY MCKNIGHT, a flight attendant, is a resident and citizen of Tennessee

         and is currently domiciled in Memphis, Tennessee. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STACEY MCKNIGHT, is a citizen of Tennessee. Plaintiff, STACEY


                                                185
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 186 of 303


         MCKNIGHT, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, headaches, skin rashes, asthma and anxiety that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

698.     Plaintiff, VICTORIA MCLAUGHLIN, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Kingston, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, VICTORIA MCLAUGHLIN, is a citizen of Washington.

         Plaintiff, VICTORIA MCLAUGHLIN, is an employee of Delta, and whose symptoms

         include skin irritation, severe itchiness, coughing, fatigue, skin rashes, vocal cord

         dysfunction and fuzzy memory that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

699.     Plaintiff, DEBBIE MCLELLAN, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Holladay, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBBIE MCLELLAN is a citizen of Utah. Plaintiff, DEBBIE MCLELLAN, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, sinus

         irritation, eye irritation, and difficulty breathing that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

700.     Plaintiff, JEANNE MCMAHON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Saint Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JEANNE MCMAHON, is a citizen of Minnesota. Plaintiff, JEANNE

         MCMAHON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, fatigue, headaches, skin rashes, bruising, anxiety and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.




                                                 186
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 187 of 303


701.     Plaintiff, STACEY MCNEIL, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Spring, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         STACEY MCNEIL, is a citizen of Texas. Plaintiff, STACEY MCNEIL, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, trouble breathing, coughing,

         rashes, and vocal cord dysfunction that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

702.     Plaintiff, DEBORAH MCNULTY, a flight attendant, is a resident and citizen of California

         and is currently domiciled in West Hollywood, California. For purposes of 28 U.S.C. §

         1332, Plaintiff, DEBORAH MCNULTY, is a citizen of California. Plaintiff, DEBORAH

         MCNULTY, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, joint pain and skin rashes that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

703.     Plaintiff, TRACY MCPHERSON, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Sonoma, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TRACY MCPHERSON, is a citizen of California. Plaintiff, TRACY

         MCPHERSON, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, difficulty breathing, skin rashes and coughing that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

704.     Plaintiff, GEORGE MCTIGUE, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Bronxville, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, GEORGE MCTIGUE, is a citizen of New York. Plaintiff, GEORGE MCTIGUE,

         is an employee of Delta, and whose symptoms include difficulty breathing, fatigue,

         tightness of chest, anxiety, fuzzy memory, joint pain and hair loss that did not occur until

         he was exposed to the Lands’ End garments and are a result of said exposure.


                                                 187
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 188 of 303


705.     Plaintiff, CARMEN MEADE, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Hartland, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CARMEN MEADE, is a citizen of Michigan. Plaintiff, CARMEN MEADE, is an

         employee of Delta, and whose symptoms include severe itchiness and rashes that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

706.     Plaintiff, MARY SUSAN MEADER, a flight attendant, is a resident and citizen of

         Vermont and is currently domiciled in Brownsville, Vermont. For purposes of 28 U.S.C. §

         1332, Plaintiff, MARY SUSAN MEADER, is a citizen of Vermont. Plaintiff, MARY

         SUSAN MEADER, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing, fatigue, vocal cord dysfunction, tightness of chest, and throat irritation

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

707.     Plaintiff, KIMBERLY MEADOWS, a flight attendant, is a resident and citizen of

         California and is currently domiciled in Sherman Oaks, California. For purposes of 28

         U.S.C. § 1332, Plaintiff, KIMBERLY MEADOWS, is a citizen of California. Plaintiff,

         KIMBERLY MEADOWS, is an employee of Delta, hired and whose symptoms include

         skin irritation, itchiness, skin rashes, vocal cord dysfunction, sinus irritation, fatigue and

         hair loss that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

708.     Plaintiff, WILLIAM MEEK, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Jonesboro, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         WILLIAM MEEK, is a citizen of Georgia. Plaintiff, WILLIAM MEEK, is an employee of

         Delta, hired and whose symptoms include skin irritation, skin rashes, severe itchiness and




                                                  188
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 189 of 303


         hives that did not occur until he was exposed to the Lands’ End garments and are a result

         of said exposure.

709.     Plaintiff, DEBORAH MEISELMAN, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in SeaTac, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, DEBORAH MEISELMAN, is a citizen of Washington. Plaintiff,

         DEBORAH MEISELMAN, is an employee of Delta, and whose symptoms include trouble

         breathing, coughing, fatigue, headaches, rashes, itchiness, hives and asthma that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

710.     Plaintiff, HEATH MELVIN, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Sherman Oaks, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, HEATH MELVIN, is a citizen of California. Plaintiff, HEATH MELVIN, is an

         employee of Delta, hired and whose symptoms include difficulty breathing, coughing,

         fatigue, headaches, bruising, swollen lymph nodes, anxiety and vertigo that did not occur

         until he was exposed to the Lands’ End garments and are a result of said exposure.

711.     Plaintiff, MAE NAOMI MENDA, a flight attendant, is a resident and citizen of California

         and is currently domiciled in San Ramon, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MAE NAOMI MENDA, is a citizen of California. Plaintiff, MAE NAOMI

         MENDA, is an employee of Delta, hired and whose symptoms include coughing, fatigue,

         hair loss and sinus irritation that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

712.     Plaintiff, FLAVIA MERECCI, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Roswell, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         FLAVIA MERECCI, is a citizen of Georgia. Plaintiff, FLAVIA MERECCI, is an

         employee of Delta, hired and whose symptoms include skin irritation, headaches, fatigue,


                                                189
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 190 of 303


         severe itchiness, coughing, trouble breathing, skin rashes, asthma, tightness of chest,

         anxiety, swollen lymph nodes, trouble concentrating, hair loss and eye irritation that did

         not occur until he was exposed to the Lands’ End garments and are a result of said exposure.

713.     Plaintiff, RACHELLE MEREDITH, a flight attendant, is a resident and citizen of

         Maryland and is currently domiciled in Crofton, Maryland. For purposes of 28 U.S.C. §

         1332, Plaintiff, RACHELLE MEREDITH, is a citizen of Maryland. Plaintiff, RACHELLE

         MEREDITH, is an employee of Delta, and whose symptoms include coughing, fatigue,

         headaches, hives, vocal cord dysfunction, anxiety, trouble concentrating and cysts that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

714.     Plaintiff, BROOKE MESZAROS, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Carlsbad, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BROOKE MESZAROS, is a citizen of California. Plaintiff, BROOKE

         MESZAROS, is an employee of Delta, and whose symptoms include skin irritation,

         itchiness, difficulty breathing, asthma and fatigue that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

715.     Plaintiff, ALLISON MILLER, a flight attendant, is a resident and citizen of California and

         is currently domiciled in San Jose, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ALLISON MILLER, is a citizen of California. Plaintiff, ALLISON MILLER, is an

         employee of Delta, and whose symptoms include skin irritation, skin rash, and eye irritation

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

716.     Plaintiff, CHRISTINE MILLER, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Irvine, California. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  190
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 191 of 303


         CHRISTINE MILLER, is a citizen of California. Plaintiff, CHRISTINE MILLER, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, headaches, skin rash, anxiety and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

717.     Plaintiff, KIMBERLY MILLER, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Sharpsburg, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KIMBERLY MILLER, is a citizen of Georgia. Plaintiff, KIMBERLY MILLER, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, skin

         irritation, skin rashes, fatigue, headaches and tightness of chest that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

718.     Plaintiff, LISA MILLER, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Crosby, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LISA MILLER, is a citizen of Minnesota. Plaintiff, LISA MILLER, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, difficulty breathing,

         coughing, rashes, headaches, fatigue, anxiety, heart palpitations and irritated eyes that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

719.     Plaintiff, LIZA MILLER, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Panama City, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LIZA MILLER, is a citizen of Florida. Plaintiff, LIZA MILLER, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, asthma and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                  191
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 192 of 303


720.     Plaintiff, MARGARET MILLER, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Grand Rapids, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARGARET MILLER, is a citizen of Michigan. Plaintiff, MARGARET

         MILLER, is an employee of Delta, and whose symptoms include skin irritation, skin rashes

         and itchiness that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

721.     Plaintiff, MICHELLE MILLER, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MICHELLE MILLER, is a citizen of Georgia. Plaintiff, MICHELLE MILLER, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing,

         headaches, bruising, skin irritation, trouble concentrating and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

722.     Plaintiff, JOAN TORMEY MILTON, a flight attendant, is a resident and citizen of

         Pennsylvania and is currently domiciled in Saint Davids, Pennsylvania. For purposes of 28

         U.S.C. § 1332, Plaintiff, JOAN TORMEY MILTON, is a citizen of Pennsylvania. Plaintiff,

         JOAN TORMEY MILTON, is an employee of Delta, and whose symptoms include skin

         irritation, skin rashes, difficulty breathing, coughing, fatigue, headaches, scars, bruising,

         hives, vocal cord dysfunction, asthma, tightness of chest, anxiety, swollen lymph nodes,

         eye irritation, throat irritation, hair loss and heart palpitations that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

723.     Plaintiff, JESSICA MIZRAHI, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Redondo, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JESSICA MIZRAHI, is a citizen of California. Plaintiff, JESSICA MIZRAHI, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, rashes, hives,


                                                   192
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 193 of 303


         scars, bruising, difficulty breathing, coughing, tightness of chest, headaches and hair loss

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

724.     Plaintiff, MICHELE MODELLAS, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Sacramento, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHELE MODELLAS, is a citizen of California. Plaintiff, MICHELE

         MODELLAS, is an employee of Delta, and whose symptoms include fatigue, vertigo, heart

         palpitations, difficulty breathing, migraines, nausea, anxiety and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

725.     Plaintiff, LYNN MOFFET, a flight attendant, is a resident and citizen of Arizona and is

         currently domiciled in Phoenix, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LYNN MOFFET, is a citizen of Arizona. Plaintiff, LYNN MOFFET, is an employee of

         Delta, and whose symptoms include skin irritation, tightness of chest, joint pain, nasal drip

         and fatigue that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

726.     Plaintiff, RICHARD MOGAN, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         RICHARD MOGAN, is a citizen of Florida. Plaintiff, RICHARD MOGAN, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, tightness of chest, fatigue, headaches, skin rashes and hives that did

         not occur until he was exposed to the Lands’ End garments and are a result of said exposure.

727.     Plaintiff, LEYDA MOLINA, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LEYDA MOLINA, is a citizen of New York. Plaintiff, LEYDA MOLINA, is an


                                                  193
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 194 of 303


         employee of Delta, and whose symptoms include cough, difficulty breathing and tightness

         of chest that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

728.     Plaintiff, KAREN MONDUS, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Fort Myers, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN MONDUS, is a citizen of Florida. Plaintiff, KAREN MONDUS, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

         coughing, fatigue, headaches, skin rashes, vocal cord dysfunction, anxiety and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

729.     Plaintiff, MICHELLE MONTELEONE, a flight attendant, is a resident and citizen of

         Pennsylvania and is currently domiciled in Harrison, City, Pennsylvania. For purposes of

         28 U.S.C. § 1332, Plaintiff, MICHELLE MONTELEONE, is a citizen of Pennsylvania.

         Plaintiff, MICHELLE MONTELEONE, is an employee of Delta, and whose symptoms

         include hair loss, fatigue, headaches and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

730.     Plaintiff, GARY MONROE, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Belmont, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         GARY MONROE, is a citizen of Michigan. Plaintiff, GARY MONROE, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

         skin rashes, scars, bruising, sinus irritation, vocal cord dysfunction, anxiety, trouble

         concentrating and fuzzy memory that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                194
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 195 of 303


731.     Plaintiff, DIANA MONTGOMERY-BROCK, a flight attendant, is a resident and citizen

         of Hawaii and is currently domiciled in Mililani, Hawaii. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DIANA MONTGOMERY-BROCK, is a citizen of Hawaii. Plaintiff, DIANA

         MONTGOMERY-BROCK, is an employee of Delta, and whose symptoms include

         difficulty breathing, coughing, throat irritation, headaches and vocal cord dysfunction that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

732.     Plaintiff, BROMLEY MOORE, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BROMLEY MOORE, is a citizen of New York. Plaintiff, BROMLEY MOORE,

         is an employee of Delta, and whose symptoms include hair loss, tightness of chest and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

733.     Plaintiff, JILLIAN MOORE, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JILLIAN MOORE, is a citizen of New York. Plaintiff, JILLIAN MOORE, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, difficulty breathing,

         fatigue, headaches and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

734.     Plaintiff, NINA MOORE, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Riverdale, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NINA MOORE, is a citizen of Georgia. Plaintiff, NINA MOORE, is an employee of Delta,

         and whose symptoms include hair loss and fatigue that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.


                                                 195
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 196 of 303


735.     Plaintiff, SHARON MOORE, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHARON MOORE, is a citizen of Georgia. Plaintiff, SHARON MOORE, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, skin rashes,

         bruising and sinus irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

736.     Plaintiff, JOAN MORAWA, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Clinton Township, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JOAN MORAWA, is a citizen of Michigan. Plaintiff, JOAN MORAWA, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

         breathing, coughing fatigue, headaches, anxiety, trouble concentrating and hair loss that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

737.     Plaintiff, DAISY MORGAN, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Saint Paul, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DAISY MORGAN, is a citizen of Minnesota.              Plaintiff, DAISY MORGAN, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes, coughing, fatigue, scars, hives, swollen lymph nodes, trouble concentrating and

         fuzzy memory that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

738.     Plaintiff, VONDA MORGAN, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Snellville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         VONDA MORGAN, is a citizen of Georgia.              Plaintiff, VONDA MORGAN, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,


                                                 196
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 197 of 303


         coughing, swollen lymph nodes, headaches, fatigue, sinus irritation and anxiety that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

739.     Plaintiff, VENETIA MORRIS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, VENETIA MORRIS, is a citizen of Minnesota. Plaintiff, VENETIA MORRIS,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes, coughing, fatigue, headaches, vocal cord dysfunction, tightness of chest, anxiety,

         fuzzy memory, hair loss and joint pain that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

740.     Plaintiff, MICHELLE MORRISON, a flight attendant, is a resident and citizen of

         Connecticut and is currently domiciled in Waterbury, Connecticut. For purposes of 28

         U.S.C. § 1332, Plaintiff, MICHELLE MORRISON, is a citizen of Connecticut. Plaintiff,

         MICHELLE MORRISON, is an employee of Delta, and whose symptoms include skin

         irritation, headaches, fatigue, severe itchiness, coughing, sinus irritation, ear irritation and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

741.     Plaintiff, PATRICK MORSE, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Cumming, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PATRICK MORSE, is a citizen of Georgia. Plaintiff, PATRICK MORSE, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

742.     Plaintiff, MELISSA MORRILL-FURMAN, a flight attendant, is a resident and citizen of

         Florida and is currently domiciled in Sarasota, Florida. For purposes of 28 U.S.C. § 1332,


                                                  197
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 198 of 303


         Plaintiff, MELISSA MORRILL-FURMAN, is a citizen of Florida. Plaintiff, MELISSA

         MORRILL-FURMAN, is an employee of Delta, and whose symptoms include severe

         itchiness, trouble breathing, coughing, fatigue, headaches, rashes, bruising, tightness of

         chest, kidney problems and joint pain that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

743.     Plaintiff, WESAM MUGHRABI, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Brooklyn, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, WESAM MUGHRABI, is a citizen of New York. Plaintiff, WESAM

         MUGHRABI, is an employee of Delta, and whose symptoms include severe itchiness,

         rashes, hives and anxiety that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

744.     Plaintiff, ADILAH MUHAMMAD, a flight attendant, is a resident and citizen of Texas

         and is currently domiciled in Humble, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ADILAH MUHAMMAD, is a citizen of Texas. Plaintiff, ADILAH MUHAMMAD, is an

         employee of Delta, and whose symptoms include fatigue, headaches and anxiety that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

745.     Plaintiff, BONNIE MURO, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Big Pine Key, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BONNIE MURO, is a citizen of Florida. Plaintiff, BONNIE MURO, is an employee of

         Delta, and whose symptoms include fatigue and headaches that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

746.     Plaintiff, DEBORAH MURPHY, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Grand Blanc, Michigan. For purposes of 28 U.S.C. § 1332,


                                                 198
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 199 of 303


         Plaintiff, DEBORAH MURPHY, is a citizen of Michigan.                    Plaintiff, DEBORAH

         MURPHY, is an employee of Delta, and whose symptoms include skin irritation, rashes,

         scars, bruising, hair loss, fatigue, eye irritation and anxiety that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

747.     Plaintiff, WANDA MURRAY, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Prier Lake, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, WANDA MURRAY, is a citizen of Minnesota. Plaintiff, WANDA MURRAY,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness and

         fatigue that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

748.     Plaintiff, AILEEN MOSS, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Redondo Beach, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AILEEN MOSS, is a citizen of California. Plaintiff, AILEEN MOSS, is an

         employee of Delta, and whose symptoms will be promptly supplemented.

749.     Plaintiff, MELINDA MOTOR, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Tucson, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MELINDA MOTOR, is a citizen of Arizona. Plaintiff, MELINDA MOTOR, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, fatigue, skin rashes, hives, anxiety, swollen lymph nodes and eye irritation that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

750.     Plaintiff, ANN MUELLER, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Grosse Pointe Woods, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANN MUELLER, is a citizen of Michigan. Plaintiff, ANN MUELLER, is an


                                                  199
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 200 of 303


         employee of Delta, and whose symptoms include coughing, fatigue, headaches, skin

         rashes, vocal cord dysfunction, tightness of chest, anxiety, trouble concentrating, and hair

         loss that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

751.     Plaintiff, JONI MULROE, a flight attendant, is a resident and citizen of Indiana and is

         currently domiciled in Valparaiso, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JONI MULROE, is a citizen of Indiana. Plaintiff, JONI MULROE, is an employee of

         Delta, and whose symptoms include coughing, throat irritation, fatigue, headaches, vocal

         cord dysfunction, anxiety, trouble concentrating and hair loss that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

752.     Plaintiff, ASHLEY MULVANEY, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Palm Harbor, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ASHLEY MULVANEY, is a citizen of Florida.                    Plaintiff, ASHLEY

         MULVANEY, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue headaches, skin irritation, skin rashes, hives, vocal cord dysfunction, hair

         loss, asthma, blurred vision, heart palpitations, tightness of chest, anxiety, swollen lymph

         nodes, anxiety, trouble concentrating and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

753.     Plaintiff, ROSEMARY MUNZENMAYER, a flight attendant, is a resident and citizen of

         Florida and is currently domiciled in Melbourne, Florida. For purposes of 28 U.S.C. §

         1332, Plaintiff, ROSEMARY MUNZENMAYER, is a citizen of Florida.                     Plaintiff,

         ROSEMARY MUNZENMAYER, is an employee of Delta, and whose symptoms include

         skin irritation, severe itchiness, difficulty breathing, coughing, skin rashes, asthma and




                                                  200
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 201 of 303


         tightness of chest that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

754.     Plaintiff, CAITLIN MURRAY, a flight attendant, is a resident and citizen of Missouri and

         is currently domiciled in Saint Louis, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CAITLIN MURRAY, is a citizen of Missouri. Plaintiff, CAITLIN MURRAY, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, headaches, skin rashes, bruising, hives, vocal cord

         dysfunction, hair loss, eye irritation, tightness of chest, anxiety, trouble concentrating and

         fuzzy memory that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

755.     Plaintiff, MARIBETH MUSSELWHITE, a flight attendant, is a resident and citizen of

         Tennessee and is currently domiciled in Old Hickory, Tennessee. For purposes of 28

         U.S.C. § 1332, Plaintiff, MARIBETH MUSSELWHITE, is a citizen of Tennessee.

         Plaintiff, MARIBETH MUSSELWHITE, is an employee of Delta, and whose symptoms

         include skin irritation, severe itchiness, fatigue, skin rashes, hives, swollen lymph nodes,

         fuzzy memory, eye irritation and sinus irritation that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

756.     Plaintiff, AYTEN NADEAU, a flight attendant, is a resident and citizen of North Carolina

         and is currently domiciled in Raleigh, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AYTEN NADEAU, is a citizen of California. Plaintiff, AYTEN NADEAU, is

         an employee of Delta, and whose symptoms include skin irritation, skin rashes, sinus

         irritation, difficulty breathing and hair loss that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                  201
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 202 of 303


757.     Plaintiff, NABILA NAIBKHEL, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Bayside, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NABILA NAIBKHEL, is a citizen of New York.                      Plaintiff, NABILA

         NAIBKHEL, is an employee of Delta, and whose symptoms include difficulty breathing,

         tightness of chest, asthma, coughing, fatigue, headaches, skin irritation, rashes, hives, scars

         and bruising that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

758.     Plaintiff, YUMIKO NAKAGAMI, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Federal Way, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, YUMIKO NAKAGAMI, is a citizen of Washington. Plaintiff,

         YUMIKO NAKAGAMI, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, fatigue, skin rashes, anxiety, sinus irritation, hair loss, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

759.     Plaintiff, KIMLOAN NARDO, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Mineola, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KIMLOAN NARDO, is a citizen of New York. Plaintiff, KIMLOAN NARDO,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, fatigue,

         dizziness, difficulty breathing, persistent coughing, joint pain and hair loss that did not

         occur until he was exposed to the Lands’ End garments and are a result of said exposure.

760.     Plaintiff, TAUFEEQ NASIR, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Lithonia, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TAUFEEQ NASIR, is a citizen of Georgia. Plaintiff, TAUFEEQ NASIR, is an employee

         of Delta, and whose symptoms include skin irritation, rashes, itchiness, fatigue and


                                                   202
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 203 of 303


         headaches that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

761.     Plaintiff, KATHRYN NASMAN, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Issaquah, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KATHRYN NASMAN, is a citizen of Washington. Plaintiff, KATHRYN

         NASMAN, is an employee of Delta, and whose symptoms include difficulty breathing,

         fatigue, headaches, tightness of chest, trouble concentrating and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

762.     Plaintiff, BRITTENY NEAL, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Saint Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRITTENY NEAL, is a citizen of Minnesota. Plaintiff, BRITTENY NEAL, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, headaches, skin rashes, hives, vocal cord

         dysfunction, tightness of chest, migraines, vertigo, trouble concentrating and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

763.     Plaintiff, PAMELA NEALY, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PAMELA NEALY, is a citizen of New York. Plaintiff, PAMELA NEALY, is

         an employee of Delta, and whose symptoms include skin irritation, rashes, coughing, sinus

         irritation, and hair loss that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

764.     Plaintiff, ANDREA NECHVATAL, a flight attendant, is a resident and citizen of

         California and is currently domiciled in San Diego, California. For purposes of 28 U.S.C.


                                                 203
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 204 of 303


         § 1332, Plaintiff, ANDREA NECHVATAL, is a citizen of California. Plaintiff, ANDREA

         NECHVATAL, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, difficulty breathing, fatigue, headaches, rashes, vocal cord dysfunction,

         swollen lymph nodes and fuzzy memory that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

765.     Plaintiff, JENEE NEEB, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Brighton, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENEE NEEB, is a citizen of Michigan. Plaintiff, JENEE NEEB, is an employee of Delta,

         and whose symptoms include skin irritation, fatigue, headaches, bruising, tightness of

         chest, anxiety, swollen lymph nodes and sinus irritation that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

766.     Plaintiff, CHERYL NELSON, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHERYL NELSON, is a citizen of Minnesota. Plaintiff, CHERYL NELSON, is

         an employee of Delta, and whose symptoms include skin irritation, burning skin and

         swollen lymph nodes that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

767.     Plaintiff, CAROLE NELSON, a flight attendant, is a resident and citizen of Arizona and is

         currently domiciled in Cave Creek, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CAROLE NELSON, is a citizen of Arizona. Plaintiff, CAROLE NELSON, is an employee

         of Delta, and whose symptoms include skin irritation, cysts and skin rashes that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

768.     Plaintiff, DAVID NELSON, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Santa Rosa Beach, Florida. For purposes of 28 U.S.C. § 1332,


                                                204
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 205 of 303


         Plaintiff, DAVID NELSON, is a citizen of Florida. Plaintiff, DAVID NELSON, is an

         employee of Delta and seeks to become part of a monitoring class.

769.     Plaintiff, EVA NELSON, a flight attendant, is a resident and citizen of Utah and is currently

         domiciled in Cedar Hills, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, EVA

         NELSON, is a citizen of Utah. Plaintiff, EVA NELSON, is an employee of Delta, and

         whose symptoms include skin irritation, itchiness, skin rashes and sinus irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

770.     Plaintiff, JANET NELSON, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Santa Rosa Beach, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JANET NELSON, is a citizen of Florida. Plaintiff, JANET NELSON, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, trouble concentrating and fuzzy memory that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

771.     Plaintiff, KATHLEEN NELSON, a flight attendant, is a resident and citizen of Arizona

         and is currently domiciled in Goodyear, Arizona. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KATHLEEN NELSON, is a citizen of Arizona. Plaintiff, KATHLEEN

         NELSON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, asthma, tightness of chest, fuzzy memory and

         blurred vision that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

772.     Plaintiff, STACI NEUMAN, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Sandy, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, STACI

         NEUMAN, is a citizen of Utah. Plaintiff, STACI NEUMAN, is an employee of Delta, and


                                                 205
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 206 of 303


         whose symptoms include skin irritation, severe itchiness, difficulty breathing, coughing,

         fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest, swollen lymph

         nodes, fuzzy memory, cysts, eye irritation and sinus irritation that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

773.     Plaintiff, LAURA NETCHER, a flight attendant, is a resident and citizen of Oregon and is

         currently domiciled in Bend, Oregon. For purposes of 28 U.S.C. § 1332, Plaintiff, LAURA

         NETCHER, is a citizen of Oregon. Plaintiff, LAURA NETCHER, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, skin rashes and swollen

         lymph nodes that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

774.     Plaintiff, SUSAN NEWLAND, a flight attendant, is a resident and citizen of Washington

         is currently domiciled in Redmond, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SUSAN NEWLAND, is a citizen of Washington. Plaintiff, SUSAN NEWLAND,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

         difficulty breathing, coughing, vocal cord dysfunction, fatigue and headaches that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

775.     Plaintiff, TRANG NGUYEN, a flight attendant, is a resident and citizen of Washington is

         currently domiciled in Vancouver, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TRANG NGUYEN, is a citizen of Washington. Plaintiff, TRANG NGUYEN, is

         an employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,

         itchiness, scars, bruising, difficulty breathing, coughing, tightness of chest, fatigue,

         headaches, anxiety and swollen lymph nodes that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                 206
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 207 of 303


776.     Plaintiff, DEANNE NICHELSON, a flight attendant, is a resident and citizen of Minnesota

         is currently domiciled in Chanhassen, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DEANNE NICHELSON, is a citizen of Minnesota.                Plaintiff, DEANNE

         NICHELSON, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, itchiness, coughing, fatigue and anxiety that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

777.     Plaintiff, SHERYLANN NITTI, a flight attendant, is a resident and citizen of Michigan is

         currently domiciled in Wyandotte, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHERYLANN NITTI, is a citizen of Michigan. Plaintiff, SHERYLANN NITTI, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, headaches, skin rashes, bruising, hives, vocal cord

         dysfunction, tightness of chest, anxiety, trouble concentrating, fuzzy memory, hair loss and

         tingling of arms and hands that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

778.     Plaintiff, CHARLENE NOAH, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Taylor, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHARLENE NOAH, is a citizen of Michigan. Plaintiff, CHARLENE NOAH, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, skin rashes, hives, asthma, tightness of chest, eye irritation and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

779.     Plaintiff, MIIKKA NOEL, a flight attendant, is a resident and citizen of Nevada and is

         currently domiciled in Las Vegas, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MIIKKA NOEL, is a citizen of Nevada. Plaintiff, MIIKKA NOEL, is an employee of


                                                 207
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 208 of 303


         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

         skin rashes, scars, coughing and cysts that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

780.     Plaintiff, NORIKA NONAKO, a flight attendant, is a resident and citizen of Japan and is

         currently domiciled in Kanagawa, Japan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NORIKA NONAKO, is a citizen of Japan. Plaintiff, NORIKA NONAKO, is an employee

         of Delta, and whose symptoms include fatigue, headaches, anxiety and nausea that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

781.     Plaintiff, BETH NORDYKE, a flight attendant, is a resident and citizen of Illinois and is

         currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff, BETH

         NORDYKE, is a citizen of Illinois. Plaintiff, BETH NORDYKE, is an employee of Delta,

         and whose symptoms include skin irritation, skin rashes, hives, itchiness, hair loss, eye

         irritation and headaches that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

782.     Plaintiff, MICHELE NOREEN, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Sandy, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, MICHELE

         NOREN, is a citizen of Minnesota. Plaintiff, MICHELE NOREEN, is an employee of

         Delta and seeks to become part of a monitoring class.

783.     Plaintiff, YVETTE NUGENT, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Fairburn, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         YVETTE NUGENT, is a citizen of Georgia.             Plaintiff, YVETTE NUGENT, is an

         employee of Delta and whose symptoms include skin irritation, severe itchiness, fatigue,

         headaches, skin rashes and hives that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.


                                                 208
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 209 of 303


784.     Plaintiff, JENNIFER OBIOFUMA, a flight attendant, is a resident and citizen of Texas and

         is currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNIFER OBIOFUMA, is a citizen of Texas. Plaintiff, JENNIFER OBIOFUMA, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, trouble

         breathing, coughing, headaches, fatigue and tightness of chest that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

785.     Plaintiff, BIANCA O’BRIEN, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Boynton Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BIANCA O’BRIEN, is a citizen of Florida. Plaintiff, BIANCA O’BRIEN, is an employee

         of Delta, and whose symptoms include difficulty breathing, fatigue, headaches, asthma,

         tightness of chest, anxiety, trouble concentrating and heart palpitations that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

786.     Plaintiff, MELISSA O’BRIEN, a flight attendant, is a resident and citizen of Indiana and

         is currently domiciled in Crown Point, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MELISSA O’BRIEN, is a citizen of Indiana. Plaintiff, MELISSA O’BRIEN, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, skin rashes, tightness of chest, and fuzzy memory that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

787.     Plaintiff, SIOBHAN O’DONNELL, a flight attendant, is a resident and citizen of Ohio and

         is currently domiciled in Cleveland, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SIOBHAN O’DONNELL, is a citizen of Ohio. Plaintiff, SIOBHAN O’DONNELL, is an

         employee of Delta, and whose symptoms include difficulty breathing, fatigue, headaches,

         vocal cord dysfunction, swollen lymph nodes, fuzzy memory, sinus irritation and blurred




                                                 209
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 210 of 303


         vision that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

788.     Plaintiff, ANN OGNOVIC, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Seal Beach, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ANN OGNOVIC, is a citizen of California. Plaintiff, ANN OGNOVIC, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue and skin rashes

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

789.     Plaintiff, MUHAMMED OKEDEYI, a flight attendant, is a resident and citizen of

         Maryland and is currently domiciled in Annapolis, Maryland. For purposes of 28 U.S.C. §

         1332, Plaintiff, MUHAMMED OKEDEYI, is a citizen of Maryland.                       Plaintiff,

         MUHAMMED OKEDEYI, is an employee of Delta, and whose symptoms include skin

         irritation, skin rashes, scars, anxiety and trouble concentrating that did not occur until he

         was exposed to the Lands’ End garments and are a result of said exposure.

790.     Plaintiff, NATALIA OLEINIK, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Staten Island, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, NATALIA OLEINIK, is a citizen of New York. Plaintiff, NATALIA OLEINIK,

         is an employee of Delta, and whose symptoms include coughing and headaches that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

791.     Plaintiff, VERONICA OLPINSKI, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Bellevue, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, VERONICA OLPINSKI, is a citizen of Washington.                  Plaintiff,

         VERONICA OLPINSKI, is an employee of Delta, and whose symptoms include skin


                                                 210
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 211 of 303


         irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, swollen lymph nodes

         and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

792.     Plaintiff, BONNIE OLSON, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BONNIE OLSON, is a citizen of Minnesota. Plaintiff, BONNIE OLSON, is an

         employee of Delta, and whose symptoms include sinus irritation and eye irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

793.     Plaintiff, KRISTINA OLSON, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Huntington Beach, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTINA OLSON, is a citizen of California. Plaintiff, KRISTINA OLSON, is

         an employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, skin rashes, tightness of chest, trouble concentrating and fuzzy memory that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

794.     Plaintiff, SARA OLSON, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SARA OLSON, is a citizen of Minnesota. Plaintiff, SARA OLSON, is an employee of

         Delta, and whose symptoms include skin irritation, coughing, bruising, hives and blurred

         vision that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

795.     Plaintiff, MARK OLSSON, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Lakeville, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                 211
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 212 of 303


         MARK OLSSON, is a citizen of Minnesota. Plaintiff, MARK OLSSON, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, skin rashes, fatigue, headaches that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

796.     Plaintiff, KODY ONDRIEZEK, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Wildwood, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KODY ONDRIEZEK, is a citizen of Florida. Plaintiff, KODY ONDRIEZEK, is an

         employee of Delta, and whose symptoms include itchiness, fatigue, headaches, rashes,

         hives and anxiety that did not occur until he was exposed to the Lands’ End garments and

         are a result of said exposure.

797.     Plaintiff, BRENDA O’NEALE a gate agent, is a resident and citizen of Maryland and is

         currently domiciled in Bowie, Maryland. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BRENDA O’NEALE, is a citizen of Maryland. Plaintiff, BRENDA O’NEALE, is an

         employee of Delta, and whose symptoms include severe itchiness, trouble breathing,

         coughing, skin rashes, scars, bruising, hives, tightness of chest, anxiety, throat irritation

         and sinus irritation that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

798.     Plaintiff, EVELYN ORGERON, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         EVELYN ORGERON, is a citizen of Georgia. Plaintiff, EVELYN ORGERON, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes and hives that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.




                                                 212
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 213 of 303


799.     Plaintiff, HANNAH ORME, a flight attendant, is a resident and citizen of Indiana and is

         currently domiciled in Rushville, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         HANNAH ORME, is a citizen of Indiana. Plaintiff, HANNAH ORME, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes fatigue, headaches, vocal

         cord dysfunction and ear irritation that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

800.     Plaintiff, GERDA ORROCK, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         GERDA ORROCK, is a citizen of Utah. Plaintiff, GERDA ORROCK, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, tightness of chest and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

801.     Plaintiff, MICAELA ORSI, a flight attendant, is a resident and citizen of Nebraska and is

         currently domiciled in Omaha, Nebraska. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MICAELA ORSI, is a citizen of Nebraska. Plaintiff, MICAELA ORSI, is an employee of

         Delta, and whose symptoms include difficulty breathing, fatigue, headaches, anxiety,

         trouble concentrating, fuzzy memory and heart palpitations that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

802.     Plaintiff, SUSANNE ORTALE, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Montgomery, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SUSANNE ORTALE, is a citizen of Texas.            Plaintiff, SUSANNE ORTALE, is an

         employee of Delta, and whose symptoms include skin irritation, itchiness, hair loss and

         sinus irritation that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.


                                                213
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 214 of 303


803.     Plaintiff, PATRICE OTERO, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PATRICE OTERO, is a citizen of Georgia. Plaintiff, PATRICE OTERO, is an employee

         of Delta, and whose symptoms include difficulty breathing, fatigue, headaches and anxiety

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

804.     Plaintiff, CHRISTINE OTTERDAHL, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Northfield, Minnesota. For purposes of 28 U.S.C.

         § 1332, Plaintiff, CHRISTINE OTTERDAHL, is a citizen of Minnesota.                 Plaintiff,

         CHRISTINE OTTERDAHL, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, throat irritation, fatigue and headaches that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

805.     Plaintiff, SONYA OURLIN, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SONYA OURLIN, is a citizen of Utah. Plaintiff, SONYA OURLIN, is an employee of

         Delta, and whose symptoms include tightness of chest and anxiety that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

806.     Plaintiff, PENNY OWENS, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PENNY OWENS, is a citizen of Georgia. Plaintiff, PENNY OWENS, is an employee of

         Delta, and whose symptoms include hair loss, fatigue, headaches, blurry vision and tingling

         in extremities that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.




                                                 214
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 215 of 303


807.     Plaintiff, CINTIA PACE, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Plainwell, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CINTIA PACE, is a citizen of Michigan. Plaintiff, CINTIA PACE, is an employee of

         Delta, and whose symptoms include fatigue, vocal cord dysfunction, anxiety and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

808.     Plaintiff, MARY PADUA, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Lafayette, California. For purposes of 28 U.S.C. § 1332, Plaintiff

         MARY PADUA, is a citizen of California. Plaintiff, MARY PADUA, is an employee of

         Delta, and whose symptoms include severe itchiness and fatigue that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

809.     Plaintiff, GINA PAGE-NELSON, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in North Woodmere, New York. For purposes of 28 U.S.C. §

         1332, Plaintiff, GINA PAGE-NELSON, is a citizen of New York. Plaintiff, GINA PAGE-

         NELSON, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes and boils that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

810.     Plaintiff, DAWN PALMA, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Vadnais Heights, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DAWN PALMA, is a citizen of Minnesota. Plaintiff, DAWN PALMA, is an

         employee of Delta, and whose symptoms include trouble breathing, coughing, fatigue,

         headaches, vocal cord dysfunction, swollen lymph nodes, trouble concentrating and ear

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.


                                               215
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 216 of 303


811.     Plaintiff, ANTHONY PANZA, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Pompano Beach, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANTHONY PANZA, is a citizen of Florida. Plaintiff, ANTHONY PANZA, is

         an employee of Delta, and whose symptoms include skin irritation, trouble breathing,

         fatigue, headaches, skin rashes, asthma, tightness of chest, anxiety, trouble concentrating

         and fuzzy memory that did not occur until he was exposed to the Lands’ End garments and

         are a result of said exposure.

812.     Plaintiff, PEGGY PARADEAU, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Mesa, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         PEGGY PARADEAU, is a citizen of Arizona. Plaintiff, PEGGY PARADEAU, is an

         employee of Delta, and whose symptoms include sinus irritation, eye irritation and blurred

         vision that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

813.     Plaintiff, ATHENA PARADIS, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Sandy, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, ATHENA

         PARADIS, is a citizen of Utah. Plaintiff, ATHENA PARADIS, is an employee of Delta,

         and seeks to become part of a monitoring class.

814.     Plaintiff, LAURIE PARKE, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Clermont, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAURIE PARKE, is a citizen of Florida. Plaintiff, LAURIE PARKE, is an employee of

         Delta, and whose symptoms include difficulty breathing, asthma, coughing, tightness of

         chest, fatigue, headaches, vocal cord dysfunction and anxiety that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.




                                                216
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 217 of 303


815.     Plaintiff, EMMA PARKER, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         EMMA PARKER, is a citizen of Utah. Plaintiff, EMMA PARKER, is an employee of

         Delta, and whose symptoms include difficulty breathing, tightness of chest, headaches,

         fatigue and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

816.     Plaintiff, KAYLA PARNELL, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAYLA PARNELL, is a citizen of Washington. Plaintiff, KAYLA PARNELL,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, skin rashes, hives, vocal cord dysfunction, anxiety,

         swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

817.     Plaintiff, JACQUELINE PARSONS, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Chanhassen, Minnesota. For purposes of 28

         U.S.C. § 1332, Plaintiff, JACQUELINE PARSONS, is a citizen of Minnesota. Plaintiff,

         JACQUELINE PARSONS, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, trouble breathing, fatigue, headaches, skin rashes and hives that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

818.     Plaintiff, STANLEY PARTYKA, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STANLEY PARTYKA, is a citizen of Minnesota.                  Plaintiff, STANLEY

         PARTYKA, is an employee of Delta, and whose symptoms include skin irritation, rashes,


                                                  217
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 218 of 303


         difficulty breathing, coughing, fatigue, headaches and anxiety that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

819.     Plaintiff, SHERI PASCUA-BENNETT, a flight attendant, is a resident and citizen of

         Hawaii and is currently domiciled in Kaneohe, Hawaii. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHERI PASCUA-BENNETT, is a citizen of Hawaii.                 Plaintiff, SHERI

         PASCUA-BENNETT, is an employee of Delta, and whose symptoms include difficulty

         breathing, asthma, tightness of chest and sinus irritation that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

820.     Plaintiff, ANGELA PATTERSON, a flight attendant, is a resident and citizen of New

         Jersey and is currently domiciled in Collingswood, New Jersey. For purposes of 28 U.S.C.

         § 1332, Plaintiff, ANGELA PATTERSON, is a citizen of New Jersey. Plaintiff, ANGELA

         PATTERSON, is an employee of Delta, and whose symptoms include trouble breathing,

         coughing, skin irritation, severe itchiness, fatigue, asthma, tightness of chest, trouble

         concentrating, hair loss, anxiety and fuzzy memory that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

821.     Plaintiff, DARLIEN PAUSCH, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Farmington Hills, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DARLIEN PAUSCH, is a citizen of Michigan. Plaintiff, DARLIEN PAUSCH,

         is an employee of Delta, and whose symptoms include coughing, fatigue, vocal cord

         dysfunction, anxiety, trouble concentrating, fuzzy memory, hair loss, eye irritation, sinus

         irritation and throat irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

822.     Plaintiff, NATANIA PAYNE, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,


                                                218
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 219 of 303


         Plaintiff, NATANIA PAYNE, is a citizen of New York. Plaintiff, NATANIA PAYNE, is

         an employee of Delta, and whose symptoms include hair loss, skin irritation, skin rashes,

         itchiness, coughing, fatigue and anxiety that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

823.     Plaintiff, PEGGY PEABODY, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Austin, Texas For purposes of 28 U.S.C. § 1332, Plaintiff, PEGGY

         PEABODY, is a citizen of Texas. Plaintiff, PEGGY PEABODY, is an employee of Delta,

         and seeks to become part of a monitoring class.

824.     Plaintiff, KIMBERLY PEDRETTI, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Orchard Park, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KIMBERLY PEDRETTI, is a citizen of New York. Plaintiff, KIMBERLY

         PEDRETTI, is an employee of Delta, and whose symptoms include skin irritation,

         itchiness, skin rashes, hives, difficulty breathing, coughing, fatigue and headaches that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

825.     Plaintiff, JEANETTE PEDRONI, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Tacoma, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JEANETTE PEDRONI, is a citizen of Washington. Plaintiff, JEANETTE

         PEDRONI, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, tightness of chest, asthma, fatigue and anxiety that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

826.     Plaintiff, SARA PELOWSKI, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,




                                                 219
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 220 of 303


         Plaintiff, SARA PELOWSKI, is a citizen of Minnesota. Plaintiff, SARA PELOWSKI, is

         an employee of Delta, and seeks to become part of a monitoring class.

827.     Plaintiff, KRISTIN PENA, a flight attendant, is a resident and citizen of Indiana and is

         currently domiciled in Fort Wayne, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KRISTIN PENA, is a citizen of Indiana. Plaintiff, KRISTIN PENA, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

         skin rashes, scars, vertigo, sinus irritation, ear irritation and fuzzy memory that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

828.     Plaintiff, SUSAN PENCE, a flight attendant, is a resident and citizen of California and is

         currently domiciled in San Ramon, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SUSAN PENCE, is a citizen of California. Plaintiff, SUSAN PENCE, is an employee of

         Delta, and whose symptoms include skin irritation, skin rashes, itchiness, eye irritation,

         headaches and fatigue that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

829.     Plaintiff, BETH PEREIRA, a flight attendant, is a resident and citizen of Hawaii and is

         currently domiciled in a Haleiwa, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

         BETH PEREIRA, is a citizen of Hawaii. Plaintiff, BETH PEREIRA, is an employee of

         Delta, and whose symptoms include coughing, fatigue, headaches, fuzzy memory and hair

         loss that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

830.     Plaintiff, FRANCISCA PEREZ, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Pompano Beach, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff FRANCISCA PEREZ, is a citizen of Florida. Plaintiff, FRANCISCA PEREZ, is

         an employee of Delta, and whose symptoms include severe itchiness, fatigue and rashes


                                                220
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 221 of 303


         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

831.     Plaintiff, MARISOL PEREZ, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Winter Haven, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MARISOL PEREZ, is a citizen of Florida. Plaintiff, MARISOL PEREZ, is an employee

         of Delta, and whose symptoms include skin irritation, coughing, throat irritation, severe

         itchiness, skin rashes, sinus irritation, throat irritation that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

832.     Plaintiff, VIRGINIA PEREZ, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         VIRGINIA PEREZ, is a citizen of Georgia. Plaintiff, VIRGINIA PEREZ, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, scars,

         bruising, hives, hair loss and eye irritation that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

833.     Plaintiff, JOANNE PERGOLA, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Sunrise, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JOANNE PERGOLA, is a citizen of Florida. Plaintiff, JOANNE PERGOLA, is an

         employee of Delta, and whose symptoms include sinus irritation, joint pain, blurred vision,

         hair loss, anxiety difficulty breathing and cysts that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

834.     Plaintiff, JODI PERGOLA, a flight attendant, is a resident and citizen of North Carolina

         and is currently domiciled in Mooresville, North Carolina. For purposes of 28 U.S.C. §

         1332, Plaintiff, JODI PERGOLA, is a citizen of North Carolina.              Plaintiff, JODI

         PERGOLA, is an employee of Delta, and whose symptoms include skin irritation, skin


                                                 221
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 222 of 303


         rashes, sinus irritation and blurred vision that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

835.     Plaintiff, STACE PERKINS, a flight attendant, is a resident and citizen of Mississippi and

         is currently domiciled in Batesville, Mississippi. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STACE PERKINS, is a citizen of Mississippi. Plaintiff, STACE PERKINS, is

         an employee of Delta, and whose symptoms include skin irritation, coughing, fatigue, skin

         rashes and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

836.     Plaintiff, KENDRA PERPICH, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Surprise, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KENDRA PERPICH, is a citizen of Arizona. Plaintiff, KENDRA PERPICH, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,

         itchiness, difficulty breathing, sinus irritation and anxiety that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

837.     Plaintiff, CHELSEA PERRY, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Ypsilanti, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHELSEA PERRY, is a citizen of Michigan.                Plaintiff, CHELSEA PERRY, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, bruising,

         hives, itchiness, scars, trouble breathing, coughing, sinus irritation, hair loss, eye irritation

         and blurred vision that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

838.     Plaintiff, BRIAN PERRY, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in Wisconsin Rapids, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRIAN PERRY, is a citizen of Wisconsin. Plaintiff, BRIAN PERRY, is an


                                                   222
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 223 of 303


         employee of Delta, and whose symptoms include skin irritation, skin rashes, coughing,

         fatigue, anxiety, trouble concentrating and fuzzy memory that did not occur until he was

         exposed to the Lands’ End garments and are a result of said exposure.

839.     Plaintiff, SHERRY PETERS, a flight attendant, is a resident and citizen of Massachusetts

         and is currently domiciled in Stoneham, Massachusetts. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHERRY PETERS, is a citizen of Massachusetts. Plaintiff, SHERRY PETERS,

         is an employee of Delta, and whose symptoms include skin irritation, itchiness, trouble

         breathing, coughing, asthma, tightness of chest and anxiety that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

840.     Plaintiff, JILL PETERSON, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Shoreview, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JILL PETERSON, is a citizen of Minnesota. Plaintiff, JILL PETERSON, is an

         employee of Delta, and whose symptoms include severe itchiness, skin rashes, hives, hair

         loss that did not occur until he was exposed to the Lands’ End garments and are a result of

         said exposure.

841.     Plaintiff, LAURIE PETERSON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Palisade, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LAURIE PETERSON, is a citizen of Minnesota.                  Plaintiff, LAURIE

         PETERSON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, skin rashes, anxiety and fuzzy memory that did not occur until

         he was exposed to the Lands’ End garments and are a result of said exposure.

842.     Plaintiff, TERESA PETERSON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Duluth, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TERESA PETERSON, is a citizen of Minnesota.                  Plaintiff, TERESA


                                                 223
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 224 of 303


         PETERSON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, tightness of chest, trouble

         concentrating and fuzzy memory that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

843.     Plaintiff, NANCY PETRONE, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Marietta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NANCY PETRONE, is a citizen of Georgia.            Plaintiff, NANCY PETRONE, is an

         employee of Delta, and whose symptoms include coughing, fatigue and hair loss that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

844.     Plaintiff, LINDSAY PHELPS, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LINDSAY PHELPS, is a citizen of Minnesota. Plaintiff, LINDSAY PHELPS, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, vocal cord dysfunction, tightness of chest, swollen lymph nodes, anxiety,

         trouble concentrating, fuzzy memory, blurred vision, eye irritation, throat irritation and

         heart palpitations that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

845.     Plaintiff, CHASE PHILLIPS, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHASE PHILLIPS, is a citizen of Washington. Plaintiff, CHASE PHILLIPS, is

         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, headaches, skin rashes, tightness of chest and anxiety that did not occur until he

         was exposed to the Lands’ End garments and are a result of said exposure.


                                                224
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 225 of 303


846.     Plaintiff, JENNY PHILLIPS, a flight attendant, is a resident and citizen of Hawaii and is

         currently domiciled in Wailuku, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNY PHILLIPS, is a citizen of Hawaii. Plaintiff, JENNY PHILLIPS, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, headaches, asthma

         and nausea that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

847.     Plaintiff, TINA PETERSON-FONG, a gate agent, is a resident and citizen of Minnesota

         and is currently domiciled in Savage, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TINA PETERSON-FONG, is a citizen of Minnesota. Plaintiff, TINA

         PETERSON-FONG, is an employee of Delta, and whose symptoms include skin irritation,

         skin rashes and hives that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

848.     Plaintiff, YANICK PICAULT-CADET, a flight attendant, is a resident and citizen of New

         York and is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. §

         1332, Plaintiff, YANICK PICAULT-CADET, is a citizen of New York.                    Plaintiff,

         YANICK PICAULT-CADET, is an employee of Delta, and seeks to become part of a

         monitoring class.

849.     Plaintiff, TERESA PICCIRILLI, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TERESA PICCIRILLI, is a citizen of Michigan. Plaintiff, TERESA PICCIRILLI,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes, difficulty breathing, coughing, fatigue, headaches, hives, asthma, tightness of chest,

         anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory and eye irritation that




                                                  225
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 226 of 303


         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

850.     Plaintiff, GINA PICKETT, a flight attendant, is a resident and citizen of North Carolina

         and is currently domiciled in Durham, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, GINA PICKETT, is a citizen of North Carolina. Plaintiff, GINA PICKETT, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes, difficulty breathing, swollen lymph nodes, eye irritation, trouble concentrating,

         fuzzy memory and eye irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

851.     Plaintiff, ANITA PIERCE, a flight attendant, is a resident and citizen of Kentucky and is

         currently domiciled in Harrodsburg, Kentucky.        For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANITA PIERCE, is a citizen of Kentucky. Plaintiff, ANITA PIERCE, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes and sinus

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

852.     Plaintiff, JENNIFER PIERCE, a flight attendant, is a resident and citizen of Kansas and is

         currently domiciled in DeSoto, Kansas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JENNIFER PIERCE, is a citizen of Kansas. Plaintiff, JENNIFER PIERCE, is an employee

         of Delta, and whose symptoms include sinus irritation, throat irritation, fatigue, difficulty

         breathing, anxiety and tingling in extremities that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

853.     Plaintiff, TRACY PIEROSE, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TRACY PIEROSE, is a citizen of Utah. Plaintiff, TRACY PIEROSE, is an employee of


                                                 226
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 227 of 303


         Delta, and whose symptoms include difficulty breathing, coughing, asthma and tightness

         of chest that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

854.     Plaintiff, REBECCA PILOLLA, a flight attendant, is a resident and citizen of

         Massachusetts and is currently domiciled in Everett, Massachusetts. For purposes of 28

         U.S.C. § 1332, Plaintiff, REBECCA PILOLLA, is a citizen of Massachusetts. Plaintiff,

         REBECCA PILOLLA, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, anxiety and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

855.     Plaintiff, BEATRICE PINON, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BEATRICE PINON, is a citizen of New York. Plaintiff, BEATRICE PINON, is

         an employee of Delta, and whose symptoms include fatigue that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

856.     Plaintiff, DINA PINOS, a flight attendant, is a resident and citizen of New York and is

         currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DINA PINOS, is a citizen of New York. Plaintiff, DINA PINOS, is an employee of Delta,

         and whose symptoms include anxiety that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

857.     Plaintiff, TINA PIPKIN, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff, TINA

         PIPKIN, is a citizen of Georgia. Plaintiff, TINA PIPKIN, is an employee of Delta, and

         whose symptoms include skin irritation, severe itchiness, difficulty breathing, coughing,


                                                227
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 228 of 303


         fatigue, headaches, skin rashes, scars, bruising, vocal cord dysfunction, tightness of chest,

         anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory, cysts, eye irritation,

         blurred vision, sinus irritation, hair loss and throat irritation that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

858.     Plaintiff, MARIA PIROTTE, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIA PIROTTE, is a citizen of New York. Plaintiff, MARIA PIROTTE, is an

         employee of Delta, and whose symptoms include fatigue and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

859.     Plaintiff, DONNA PLUMMER, a flight attendant, is a resident and citizen of Louisiana

         and is currently domiciled in Tickfaw, Louisiana. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DONNA PLUMMER, is a citizen of Louisiana. Plaintiff, DONNA PLUMMER,

         is an employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

         fatigue, headaches, skin rashes, tightness of chest, anxiety, hair loss, eye irritation, sinus

         and throat irritation that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

860.     Plaintiff, CYNDA POLL, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Hastings, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CYNDA POLL, is a citizen of Michigan. Plaintiff, CYNDA POLL, is an employee of

         Delta, and whose symptoms include coughing, sinus irritation, headaches, difficulty

         breathing, tightness of chest and fatigue that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

861.     Plaintiff, ANNA POPE, a flight attendant, is a resident and citizen of Minnesota and is

         currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,


                                                   228
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 229 of 303


         Plaintiff, ANNA POPE, is a citizen of Minnesota. Plaintiff, ANNA POPE, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, hives,

         vocal cord dysfunction and swollen lymph nodes that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

862.     Plaintiff, GINO PORTESI, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in Wisconsin Rapids, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, GINO PORTESI, is a citizen of Wisconsin. Plaintiff, GINO PORTESI, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

         fatigue, headaches, skin rashes, scars, anxiety, trouble concentrating and fuzzy memory

         that did not occur until he was exposed to the Lands’ End garments and are a result of said

         exposure.

863.     Plaintiff, MARIO PORTERFIELD, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIO PORTERFIELD, is a citizen of Minnesota. Plaintiff, MARIO

         PORTERFIELD, is an employee of Delta, and whose symptoms include fatigue and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

864.     Plaintiff, GENA LESUEUR POULOS, a flight attendant, is a resident and citizen of North

         Carolina and is currently domiciled in Wake Forest, North Carolina. For purposes of 28

         U.S.C. § 1332, Plaintiff, GENA LESUEUR POULOS, is a citizen of North Carolina.

         Plaintiff, GENA LESUEUR POULOS, is an employee of Delta, and whose symptoms

         include severe itchiness, trouble breathing, coughing, bloody urine, fatigue, headaches,

         rashes, bruising, trouble concentrating, asthma, anxiety and cysts that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.


                                                 229
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 230 of 303


865.     Plaintiff, JEAN POUPORE, a flight attendant, is a resident and citizen of Wisconsin and

         is currently domiciled in Hudson, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JEAN POUPORE, is a citizen of Wisconsin. Plaintiff, JEAN POUPORE, is an employee

         of Delta, and whose symptoms include anxiety that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

866.     Plaintiff, ANDREA POWER, a flight attendant, is a resident and citizen of Kentucky and

         is currently domiciled in Berea, Kentucky. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ANDREA POWER, is a citizen of Kentucky.              Plaintiff, ANDREA POWER, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, tightness

         of chest, skin irritation, skin rashes, hives, fatigue and headaches that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

867.     Plaintiff, SHANA PROVOST, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHANA PROVOST, is a citizen of Georgia.              Plaintiff, SHANA PROVOST, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, fatigue,

         headaches and anxiety that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

868.     Plaintiff, NATALIE PUHRMANN, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NATALIE PUHRMANN, is a citizen of Georgia. Plaintiff, NATALIE PUHRMANN, is

         an employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, tightness of chest and anxiety that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.




                                                 230
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 231 of 303


869.     Plaintiff, JACQUELINE QUIGLEY, a flight attendant, is a resident and citizen of Virginia

         and is currently domiciled in Arlington, Virginia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JACQUELINE QUIGLEY, is a citizen of Virginia. Plaintiff, JACQUELINE

         QUIGLEY, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, scars, hives and tightness of chest that did not occur until he was exposed to the

         Lands’ End garments and are a result of said exposure.

870.     Plaintiff, ANTOINETTE QVISTORFF, a flight attendant, is a resident and citizen of New

         York and is currently domiciled in White Plains, New York. For purposes of 28 U.S.C. §

         1332, Plaintiff, ANTOINETTE QVISTORFF, is a citizen of New York.                        Plaintiff,

         ANTOINETTE QVISTORFF, is an employee of Delta, and whose symptoms include skin

         irritation, skin rashes, itchiness, scars, fatigue, eye irritation, hair loss and anxiety that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

871.     Plaintiff, MELISSA RAICHART, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Citrus Heights, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MELISSA RAICHART, is a citizen of California.                   Plaintiff, MELISSA

         RAICHART, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, hives, tightness

         of chest, anxiety, trouble concentrating and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

872.     Plaintiff, ANNILA RAJPATTY-KISSOONDATH, a flight attendant, is a resident and

         citizen of Florida and is currently domiciled in Cooper City, Florida. For purposes of 28

         U.S.C. § 1332, Plaintiff, ANNILA RAJPATTY-KISSOONDATH, is a citizen of Florida.

         Plaintiff, ANNILA RAJPATTY-KISSOONDATH, is an employee of Delta, and whose


                                                   231
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 232 of 303


         symptoms include itchiness, trouble breathing, coughing, fatigue, headaches, rashes and

         asthma that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

873.     Plaintiff, LAQUAIL RAMOS, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Redford, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAQUAIL RAMOS, is a citizen of Michigan. Plaintiff, LAQUAIL RAMOS, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, headaches, joint pain, skin rashes, scars, tightness of chest,

         anxiety, swollen lymph nodes, trouble concentrating, and fuzzy memory that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

874.     Plaintiff, JULIA RAYMOND-GREEN, a flight attendant, is a resident and citizen of Texas

         and is currently domiciled in North Richland Hills, Texas. For purposes of 28 U.S.C. §

         1332, Plaintiff, JULIA RAYMOND-GREEN, is a citizen of Texas. Plaintiff, JULIA

         RAYMOND-GREEN, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, scars, bruising, hives

         and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

875.     Plaintiff, KAITLYN REDCAY, a flight attendant, is a resident and citizen of Pennsylvania

         and is currently domiciled in Bridgeport, Pennsylvania. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAITLYN REDCAY, is a citizen of Pennsylvania.                Plaintiff, KAITLYN

         REDCAY, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, hair loss and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                  232
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 233 of 303


876.     Plaintiff, DEBBIE REED, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBBIE REED, is a citizen of Texas. Plaintiff, DEBBIE REED, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches, skin rashes, trouble concentrating and fuzzy memory that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

877.     Plaintiff, MARY REED, a flight attendant, is a resident and citizen of Colorado and is

         currently domiciled in Winter Park, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         MARY REED, is a citizen of Colorado. Plaintiff, MARY REED, is an employee of Delta,

         and whose symptoms include skin irritation, headaches and skin rashes that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

878.     Plaintiff, PATTY REGISTER, a flight attendant, is a resident and citizen of North Carolina

         and is currently domiciled in Cornelius, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PATTY REGISTER, is a citizen of North Carolina.             Plaintiff, PATTY

         REGISTER, is an employee of Delta, and whose symptoms include skin irritation,

         itchiness, skin rashes, hives, coughing, fatigue, headaches and anxiety that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

879.     Plaintiff, MARY REICHENBACH-DEGROOT, a flight attendant, is a resident and citizen

         of Michigan and is currently domiciled in Royal Oak, Michigan. For purposes of 28 U.S.C.

         § 1332, Plaintiff, MARY REICHENBACH-DEGROOT, is a citizen of Michigan.

         Plaintiff, MARY REICHENBACH-DEGROOT, is an employee of Delta, and whose

         symptoms include skin irritation, coughing, fatigue, skin rashes, headaches, swollen lymph




                                                233
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 234 of 303


         nodes, trouble concentrating, cysts and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

880.     Plaintiff, CONSTANCE REID, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Eagan, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CONSTANCE REID, is a citizen of Minnesota. Plaintiff, CONSTANCE REID,

         is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

         fatigue, headaches, asthma, tightness of chest, fuzzy memory, boils and hair loss that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

881.     Plaintiff, LOIS REINKE, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in Cecil, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff, LOIS

         REINKE, is a citizen of Wisconsin. Plaintiff, LOIS REINKE, is an employee of Delta,

         and whose symptoms include skin irritation, skin rashes and scars that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

882.     Plaintiff, ANNETTE REIJNDERS KESSEL, a flight attendant, is a resident and citizen of

         Florida and is currently domiciled in Indialantic, Florida. For purposes of 28 U.S.C. §

         1332, Plaintiff, ANNETTE REIJNDERS KESSEL, is a citizen of Florida. Plaintiff,

         ANNETTE REIJNDERS KESSEL, is an employee of Delta, and whose symptoms include

         skin irritation, rashes, hives, scares, bruising, trouble breathing, coughing, swollen lymph

         nodes and hair loss that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

883.     Plaintiff, THEONI REIVA, a flight attendant, is a resident and citizen of Colorado and is

         currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         THEONI REIVA, is a citizen of Colorado. Plaintiff, THEONI REIVA, is an employee of


                                                 234
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 235 of 303


         Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

         coughing, fatigue, headaches skin rashes, bruising, tightness of chest, anxiety, swollen

         lymph nodes, trouble concentrating, fuzzy memory and joint pain that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

884.     Plaintiff, MARGARET REMUS, a flight attendant, is a resident and citizen of Colorado

         and is currently domiciled in Littleton, Colorado. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARGARET REMUS, is a citizen of Colorado.               Plaintiff, MARGARET

         REMUS, is an employee of Delta, and whose symptoms include skin irritation, hives,

         itchiness, bruising, trouble breathing, coughing, tightness of chest, asthma, vocal cord

         dysfunction, fatigue and headaches that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

885.     Plaintiff, BRUCE RETRUM, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRUCE RETRUM, is a citizen of Minnesota. Plaintiff, BRUCE RETRUM, is an

         employee of Delta and seeks to become part of a monitoring and an injunctive relief class.

886.     Plaintiff, DONNA REZUTKO, a flight attendant, is a resident and citizen of Indiana and

         is currently domiciled in Elkhart, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DONNA REZUTKO, is a citizen of Indiana. Plaintiff, DONNA REZUTKO, is an

         employee of Delta, and whose symptoms include trouble breathing, coughing, fatigue,

         headaches, trouble concentrating, asthma and tightness of chest that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

887.     Plaintiff, AMANDA RHINE, a flight attendant, is a resident and citizen of North Carolina,

         and is currently domiciled in Denver, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMANDA RHINE, is a citizen of North Carolina. Plaintiff, AMANDA RHINE,


                                                 235
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 236 of 303


         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, skin rashes, trouble concentrating, cysts and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

888.     Plaintiff, STEPHANIE RHYNES, a flight attendant, is a resident and citizen of Utah, and

         is currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         STEPHANIE RHYNES, is a citizen of Utah. Plaintiff, STEPHANIE RHYNES, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

         skin rashes and scars that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

889.     Plaintiff, CHRISTINA RICE, a flight attendant, is a resident and citizen of Michigan and

         is currently domiciled in Dundee, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CHRISTINA RICE, is a citizen of Michigan. Plaintiff, CHRISTINA RICE, is an employee

         of Delta, and whose symptoms include fatigue, headaches and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

890.     Plaintiff, JULIE RICE, a flight attendant, is a resident and citizen of North Carolina and is

         currently domiciled in Hampstead, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JULIE RICE, is a citizen of North Carolina. Plaintiff, JULIE RICE, is an

         employee of Delta, and whose symptoms include skin irritation, skin rashes, hair loss and

         itchiness that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

891.     Plaintiff, FRANCES RICH, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         FRANCES RICH, is a citizen of Utah. Plaintiff, FRANCES RICH, is an employee of


                                                 236
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 237 of 303


         Delta, and whose symptoms include hair loss, fatigue and anxiety that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

892.     Plaintiff, KIMBERLY RICHA, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Los Angeles, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KIMBERLY RICHA, is a citizen of California. Plaintiff, KIMBERLY RICHA,

         is an employee of Delta, and whose symptoms include skin irritation, skin rashes, severe

         itchiness, heart palpitations, difficulty breathing, coughing and cysts that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

893.     Plaintiff, LEICHA RICHARDSON, a flight attendant, is a resident and citizen of New

         Jersey and is currently domiciled in East Orange, New Jersey. For purposes of 28 U.S.C.

         § 1332, Plaintiff, LEICHA RICHARDSON, is a citizen of New Jersey. Plaintiff, LEICHA

         RICHARDSON, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, severe itchiness, trouble breathing, coughing, fatigue, headaches, bruising, hives,

         tightness of chest, anxiety and fuzzy memory that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

894.     Plaintiff, JACQUELYNN RIPLEY, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Estero, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JACQUELYNN RIPLEY, is a citizen of Florida. Plaintiff, JACQUELYNN RIPLEY, is

         an employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

         coughing, fatigue, headaches, skin rashes and fuzzy memory that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

895.     Plaintiff, JACQUELYN RIVIERE, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Gig Harbor, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, JACQUELYN RIVIERE, is a citizen of Washington. Plaintiff,


                                                   237
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 238 of 303


         JACQUELYN RIVIERE, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, difficulty breathing, fatigue, headaches, tightness of chest,

         swollen lymph nodes, trouble concentrating and fuzzy memory that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

896.     Plaintiff, ASHLEY ROBERTS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ASHLEY ROBERTS, is a citizen of Minnesota. Plaintiff, ASHLEY ROBERTS,

         is an employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

         coughing, fatigue, headaches and migraines that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

897.     Plaintiff, KASIA ROBERTS, a flight attendant, is a resident and citizen of Utah and is

         currently domiciled in Kearns, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff, KASIA

         ROBERTS, is a citizen of Utah. Plaintiff, KASIA ROBERTS, is an employee of Delta,

         and whose symptoms include skin irritation, difficulty breathing, coughing, fatigue,

         headaches, skin rashes, hives, asthma, tightness of chest, anxiety, swollen lymph nodes,

         eye irritation, trouble concentrating and fuzzy memory that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

898.     Plaintiff, MARY KAY ROBERTS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARY KAY ROBERTS, is a citizen of Minnesota. Plaintiff, MARY KAY

         ROBERTS, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, fatigue, asthma, swollen lymph nodes, anxiety,

         throat irritation, fuzzy memory and trouble concentrating that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.


                                                238
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 239 of 303


899.     Plaintiff, LYNETTE ROBINSON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Elk River, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LYNETTE ROBINSON, is a citizen of Minnesota.               Plaintiff, LYNETTE

         ROBINSON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, eye irritation, difficulty breathing, coughing, fatigue, headaches, skin rashes,

         asthma, tightness of chest, swollen lymph nodes, trouble concentrating, fuzzy memory,

         throat irritation and hair loss that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

900.     Plaintiff, DEBORAH ROEBER, a flight attendant, is a resident and citizen of Virginia and

         is currently domiciled in Springfield, Virginia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DEBORAH ROEBER, is a citizen of Virginia. Plaintiff, DEBORAH ROEBER, is an

         employee of Delta, and whose symptoms include difficulty breathing and tightness of chest

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

901.     Plaintiff, MICHELE ROGERS, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Victoria, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHELE ROGERS, is a citizen of Minnesota. Plaintiff, MICHELE ROGERS,

         is an employee of Delta, and seeks to become part of a monitoring class.

902.     Plaintiff, KRISTIN ROHLF, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Edina., Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KRISTIN ROHLF, is a citizen of Minnesota. Plaintiff, KRISTIN ROHLF, is an employee

         of Delta, and whose symptoms include skin irritation, rashes, itchiness, scars, fatigue,

         headaches and sinus irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.


                                                 239
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 240 of 303


903.     Plaintiff, MARGARETA ROHLIK, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Carmel, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARGARETA ROHLIK, is a citizen of California. Plaintiff, MARGARETA

         ROHLIK, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, headaches, skin rashes, hives, anxiety, cysts and sinus irritation that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

904.     Plaintiff, KERI ROJAS, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Redondo, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KERI ROJAS, is a citizen of California. Plaintiff, KERI ROJAS, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, trouble breathing, coughing,

         fatigue, headaches, skin rashes, scars, bruising, hives, asthma, tightness of chest, anxiety,

         trouble concentrating, fuzzy memory, hair loss, eye irritation, sinus irritation, heart

         palpitations and muscle cramps that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

905.     Plaintiff, SHAMIL ROJAS, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Hemet, California. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SHAMIL ROJAS, is a citizen of California. Plaintiff, SHAMIL ROJAS, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, trouble breathing,

         fatigue, headaches, skin rashes, bruising, tightness of chest, anxiety, trouble concentrating,

         fuzzy memory and vertigo that did not occur until he was exposed to the Lands’ End

         garments and are a result of said exposure.

906.     Plaintiff, PETER ROONEY, a flight attendant, is a resident and citizen of Hawaii and is

         currently domiciled in Pahoa, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  240
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 241 of 303


         SHAMIL ROJAS, is a citizen of Hawaii. Plaintiff, PETER ROONEY, is an employee of

         Delta, and whose symptoms include headaches, fatigue, skin rashes, anxiety, skin irritation,

         trouble concentrating, fuzzy memory, blurred vision and hair loss that did not occur until

         he was exposed to the Lands’ End garments and are a result of said exposure.

907.     Plaintiff, DAISY ROSAS, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in Cambridge, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DAISY ROSAS, is a citizen of Wisconsin. Plaintiff, DAISY ROSAS, is an employee of

         Delta, and whose symptoms include difficulty breathing, coughing, fatigue, headaches,

         asthma, tightness of chest, anxiety, hair loss and joint pain that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

908.     Plaintiff, DANA ROSS, a flight attendant, is a resident and citizen of Washington and is

         currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

         DANA ROSS, is a citizen of Washington. Plaintiff, DANA ROSS, is an employee of

         Delta, and whose symptoms include vertigo that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

909.     Plaintiff, SUSAN LEE ROURKE, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Lavonia, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff

         SUSAN LEE ROURKE, is a citizen of Georgia. Plaintiff, SUSAN LEE ROURKE, is an

         employee of Delta, and whose symptom includes coughing that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

910.     Plaintiff, DORA RUIZ, a flight attendant, is a resident and citizen of Texas and is currently

         domiciled in Sugarland, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, DORA RUIZ,

         is a citizen of Texas. Plaintiff, DORA RUIZ, is an employee of Delta, and whose

         symptoms include skin irritation, severe itchiness, difficulty breathing, joint pain,


                                                  241
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 242 of 303


         coughing, fatigue, skin rashes, scars, hives, tightness of chest, anxiety, swollen lymph

         nodes, eye irritation, sinus irritation and hair loss that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

911.     Plaintiff, REBECCA ROSTKOWSKI, a flight attendant, is a resident and citizen of Illinois

         and is currently domiciled in Grayslake, Illinois. For purposes of 28 U.S.C. § 1332,

         Plaintiff, REBECCA ROSTKOWSKI, is a citizen of Illinois.                Plaintiff, REBECCA

         ROSTKOWSKI, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, difficulty breathing, fatigue, skin rashes, vocal cord dysfunction, tightness

         of chest, anxiety, blurred vision, cysts and trouble concentrating that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

912.     Plaintiff, DEBORAH RUMPZA, a flight attendant, is a resident and citizen of Wisconsin

         and is currently domiciled in Hudson, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DEBORAH RUMPZA, is a citizen of Wisconsin.                  Plaintiff, DEBORAH

         RUMPZA, is an employee of Delta, and seeks to become part of a monitoring class.

913.     Plaintiff, KAYLA RUSSELL, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Camas. Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAYLA RUSSELL, is a citizen of Washington. Plaintiff, KAYLA RUSSELL,

         is an employee of Delta, and whose symptoms include sinus irritation, coughing, skin

         irritation, skin rashes, hair loss and fatigue that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

914.     Plaintiff, TAMMY RUSTAD, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TAMMY RUSTAD, is a citizen of Minnesota. Plaintiff, TAMMY RUSTAD, is an

         employee of Delta, and whose symptoms include itchiness, headaches, eye irritation and


                                                  242
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 243 of 303


         increased asthmatic symptoms that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

915.     Plaintiff, STACEY RUTHERFORD, a flight attendant, is a resident and citizen of

         Michigan and is currently domiciled in Saginaw, Michigan. For purposes of 28 U.S.C. §

         1332, Plaintiff, STACEY RUTHERFORD, is a citizen of Michigan. Plaintiff, STACEY

         RUTHERFORD, is an employee of Delta, and whose symptoms include rashes, difficulty

         breathing, swollen lymph nodes and bloody noses that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

916.     Plaintiff, BECKY SALLANDER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Burnsville, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BECKY SALLANDER, is a citizen of Minnesota. Plaintiff, BECKY

         SALLANDER, is an employee of Delta, and whose symptoms include swollen lymph

         nodes, skin irritation, severe itchiness and nasal drip that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

917.     Plaintiff, BRENDA SALEM, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Bloomington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRENDA SALEM, is a citizen of Minnesota. Plaintiff, BRENDA SALEM, is an

         employee of Delta, and whose symptoms include swollen lymph nodes, skin irritation,

         severe itchiness, coughing, fatigue, headaches, skin rashes, anxiety, trouble concentrating,

         throat irritation, eye irritation, ear irritation, hair loss, joint pain and fuzzy memory that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

918.     Plaintiff, STEPHANIE SALGADO, a flight attendant, is a resident and citizen of Hawaii

         and is currently domiciled in Ewa Beach, Hawaii. For purposes of 28 U.S.C. § 1332,


                                                   243
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 244 of 303


         Plaintiff, STEPHANIE SALGADO, is a citizen of Hawaii. Plaintiff, STEPHANIE

         SALGADO, is an employee of Delta, and whose symptoms include swollen lymph nodes,

         skin irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, anxiety, trouble

         concentrating, throat irritation, eye irritation, ear irritation, hair loss, joint pain and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

919.     Plaintiff, DANIELLE SANDERS, a flight attendant, is a resident and citizen of New

         Hampshire and is currently domiciled in Merrimack, New Hampshire. For purposes of 28

         U.S.C. § 1332, Plaintiff, DANIELLE SANDERS, is a citizen of New Hampshire. Plaintiff,

         DANIELLE SANDERS, is an employee of Delta, and whose symptoms include rashes,

         trouble breathing, fatigue, headaches, itchiness and vocal cord dysfunction that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

920.     Plaintiff, BRENDA SANDERSON COOK, a flight attendant, is a resident and citizen of

         Idaho and is currently domiciled in Hailey, Idaho. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRENDA SANDERSON COOK, is a citizen of Idaho. Plaintiff, BRENDA

         SANDERSON COOK, is an employee of Delta, and whose symptoms include trouble

         breathing, coughing, fatigue, headaches, vocal cord dysfunction, tightness of chest, anxiety

         and heart palpitations that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

921.     Plaintiff, AMIR SANDHU, a flight attendant, is a resident and citizen of Washington and

         is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AMIR SANDHU, is a citizen of Washington. Plaintiff, AMIR SANDHU, is an employee

         of Delta, and whose symptoms include swollen lymph nodes, skin irritation, severe

         itchiness, difficulty breathing, fatigue, headaches, skin rashes, tightness of chest and


                                                   244
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 245 of 303


         anxiety that did not occur until he was exposed to the Lands’ End garments and are a result

         of said exposure.

922.     Plaintiff, MARY-ANN SANDS, a flight attendant, is a resident and citizen of Colorado

         and is currently domiciled in Carbondale, Colorado. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARY-ANN SANDS, is a citizen of Colorado. Plaintiff, MARY-ANN SANDS,

         is an employee of Delta, and whose symptoms include sinus irritation, swelling in face,

         cheeks and neck, coughing, difficulty breathing, fatigue, headaches, vocal cord

         dysfunction, asthma, nausea and vomiting that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

923.     Plaintiff, JENNIE SANDUSKY, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JENNIE SANDUSKY, is a citizen of New York. Plaintiff, JENNIE

         SANDUSKY, is an employee of Delta, and whose symptoms include skin irritation, rashes,

         hives, coughing, headaches, fatigue, anxiety and swollen lymph nodes that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

924.     Plaintiff, MONICA SANTAMARIA, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Kennesaw, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MONICA SANTAMARIA, is a citizen of Georgia. Plaintiff, MONICA

         SANTAMARIA, is an employee of Delta, and whose symptoms include skin irritation,

         skin rashes, itchiness, fatigue, headaches, anxiety, hearing loss and hair loss that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

925.     Plaintiff, MARIAM SARGENT, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIAM SARGENT, is a citizen of New York. Plaintiff, MARIAM


                                                 245
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 246 of 303


         SARGENT, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, headaches, bruising, vocal cord dysfunction, swollen lymph nodes and

         sinus irritation that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

926.     Plaintiff, LISA SATTERFIELD, a flight attendant, is a resident and citizen of Arizona and

         is currently domiciled in Phoenix, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LISA SATTERFIELD, is a citizen of Arizona. Plaintiff, LISA SATTERFIELD, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, fatigue, skin rashes, bruising, vocal cord dysfunction, asthma and

         tightness of chest that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

927.     Plaintiff, NAGISA SAUDARGAS, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         NAGISA SAUDARGAS, is a citizen of Florida. Plaintiff, NAGISA SAUDARGAS, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue,

         skin rashes, bruising, hives, anxiety, hair loss and blurred vision that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

928.     Plaintiff, BEATRICE SAUNDERS, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Woodbury, Minnesota. For purposes of 28 U.S.C.

         § 1332, Plaintiff, BEATRICE SAUNDERS, is a citizen of Minnesota. Plaintiff,

         BEATRICE SAUNDERS, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, eye irritation, sinus irritation, fatigue, skin rashes and hives that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.


                                                    246
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 247 of 303


929.     Plaintiff, CYNTHIA SAUNDERS, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Farmington Hills, Michigan. For purposes of 28 U.S.C. §

         1332, Plaintiff, CYNTHIA SAUNDERS, is a citizen of Michigan. Plaintiff, CYNTHIA

         SAUNDERS, is an employee of Delta, and whose symptoms include coughing, headaches

         and hair loss that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

930.     Plaintiff, MEGHAN SCHAEFER, a flight attendant, is a resident and citizen of Kentucky

         and is currently domiciled in Louisville, Kentucky. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MEGHAN SCHAEFER, is a citizen of Kentucky. Plaintiff, MEGHAN

         SCHAEFER, is an employee of Delta, and whose symptoms include difficulty breathing,

         coughing, fatigue, headaches, tightness of chest, sinus irritation and ear irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

931.     Plaintiff, SYLVIA SCHAFF, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Hicksville, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SYLVIA SCHAFF, is a citizen of New York. Plaintiff, SYLVIA SCHAFF, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, headaches, skin rashes, vocal cord dysfunction and hair loss that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

932.     Plaintiff, ANGELAMARIA SCHERILLO, a flight attendant, is a resident and citizen of

         Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, ANGELAMARIA SCHERILLO, is a citizen of Georgia. Plaintiff,

         ANGELAMARIA SCHERILLO, is an employee of Delta, and whose symptoms include


                                                  247
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 248 of 303


         skin irritation, severe itchiness, difficulty breathing, skin rashes and hives that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

933.     Plaintiff, MARGARET SCHELITZCHE, a flight attendant, is a resident and citizen of

         Minnesota and is currently domiciled in Chanhassen, Minnesota. For purposes of 28

         U.S.C. § 1332, Plaintiff, MARGARET SCHELITZCHE, is a citizen of Minnesota.

         Plaintiff, MARGARET SCHELITZCHE, is an employee of Delta, and whose symptoms

         include skin irritation, severe itchiness and bruising that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

934.     Plaintiff, LORI SCHERER, a flight attendant, is a resident and citizen of Wisconsin and is

         currently domiciled in Oneida, Wisconsin. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LORI SCHERER, is a citizen of Wisconsin. Plaintiff, LORI SCHERER, is an employee of

         Delta, and whose symptoms include skin irritation, severe itchiness, headaches, skin rashes

         and hives that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

935.     Plaintiff, KATIE SCHILLING, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Aliso Viejo, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KATIE SCHILLING, is a citizen of California. Plaintiff, KATIE SCHILLING,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, fatigue, skin rashes, tightness of chest and eye irritation that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

936.     Plaintiff, KRISTINE SCHMIDT, a flight attendant, is a resident and citizen of Missouri

         and is currently domiciled in Kansas City, Missouri. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTINE SCHMIDT, is a citizen of Missouri. Plaintiff, KRISTINE SCHMIDT,

         is an employee of Delta, and whose symptoms include severe itchiness, fatigue, headaches,


                                                   248
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 249 of 303


         rashes, scars, trouble concentrating and hives that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

937.     Plaintiff, SHANNA SCHULTZ, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Montgomery, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHANNA SCHULTZ, is a citizen of Minnesota. Plaintiff, SHANNA SCHULTZ,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         difficulty breathing, coughing, fatigue, skin rashes, trouble concentrating and fuzzy

         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

938.     Plaintiff, JANE SCHWARZ, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Port Orange, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JANE SCHWARZ, is a citizen of Florida. Plaintiff, JANE SCHWARZ, is an employee of

         Delta, and whose symptoms include coughing, fatigue, sinus and eye irritation that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

939.     Plaintiff, SONYA SCHUSCHEL, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SONYA SCHUSCHEL, is a citizen of Florida. Plaintiff, SONYA SCHUSCHEL, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         headaches, skin rashes and blurred vision that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

940.     Plaintiff, JENNIFER SEDA, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Studio City, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JENNIFER SEDA, is a citizen of California. Plaintiff, JENNIFER SEDA, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty


                                                249
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 250 of 303


         breathing, coughing, fatigue, bruising, skin rashes, hives and tightness of chest that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

941.     Plaintiff, CYNTHIA SEDUSTINE, a customer service agent, is a resident and citizen of

         Washington and is currently domiciled in Maple Valley, Washington. For purposes of 28

         U.S.C. § 1332, Plaintiff, CYNTHIA SEDUSTINE, is a citizen of Washington. Plaintiff,

         CYNTHIA SEDUSTINE, is an employee of Delta, and whose symptoms include skin

         irritation, hives, fatigue, and difficulty breathing that did not occur until she was exposed

         to the Lands’ End garments and are a result of said exposure.

942.     Plaintiff, AIMEE SEEHAUSEN, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Jupiter, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AIMEE SEEHAUSEN, is a citizen of Florida. Plaintiff, AIMEE SEEHAUSEN, is an

         employee of Delta, and whose symptoms will be promptly supplemented.

943.     Plaintiff, LISA SEIBERT, a flight attendant, is a resident and citizen of California and is

         currently domiciled in Los Alamitos, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LISA SEIBERT, is a citizen of California. Plaintiff, LISA SEIBERT, is an

         employee of Delta and whose symptoms include skin irritation, skin rashes, hives, bruising,

         difficulty breathing, coughing, headaches, fatigue, eye irritation and sinus irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

944.     Plaintiff, ELIZABETH SEYMOUR, a flight attendant, is a resident and citizen of Utah and

         is currently domiciled in West Jordan, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ELIZABETH SEYMOUR, is a citizen of Utah. Plaintiff, ELIZABETH SEYMOUR, is an

         employee of Delta, and whose symptoms include fatigue, migraines, skin irritation and




                                                   250
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 251 of 303


         rashes that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

945.     Plaintiff, LISA SHACKELFORD, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LISA SHACKELFORD, is a citizen of Georgia. Plaintiff, LISA SHACKELFORD, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing

         and hives that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

946.     Plaintiff, RACHEL SHANKLIN, a flight attendant, is a resident and citizen of Georgia and

         is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         RACHEL SHANKLIN, is a citizen of Georgia. Plaintiff, RACHEL SHANKLIN, is an

         employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

         headaches, skin irritation, rashes, asthma, tightness of chest, eye irritation and anxiety that

         did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

947.     Plaintiff, KRISTEN SHAKER, a flight attendant, is a resident and citizen of California and

         is currently domiciled in Chatsworth, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTEN SHAKER, is a citizen of California. Plaintiff, KRISTEN SHAKER,

         is an employee of Delta, and whose symptoms include skin irritation and skin rash that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

948.     Plaintiff, SHANNON SHANNON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SHANNON SHANNON, is a citizen of Minnesota. Plaintiff, SHANNON


                                                  251
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 252 of 303


         SHANNON, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, headaches, skin rashes and anxiety that did not occur until she

         was exposed to the Lands’ End garments and are a result of said exposure.

949.     Plaintiff, PAMELA SHELDON, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Walled Lake, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, PAMELA SHELDON, is a citizen of Michigan. Plaintiff, PAMELA SHELDON,

         is an employee of Delta, and whose symptoms include skin irritation, sever itchiness,

         difficulty breathing, coughing, fatigue, headaches, skin rashes, scars, bruising, hives, vocal

         cord dysfunction, anxiety, asthma, tightness of chest, swollen lymph nodes, ear irritation,

         fuzzy memory and cysts that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

950.     Plaintiff, REBECCA SHELDON, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, REBECCA SHELDON, is a citizen of Minnesota. Plaintiff, REBECCA

         SHELDON, is an employee of Delta, and whose symptoms include eye irritation, skin

         irritation, fatigue and headaches that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

951.     Plaintiff, LAURA SHELTON, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Burnsville, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, LAURA SHELTON, is a citizen of Minnesota. Plaintiff, LAURA SHELTON, is

         an employee of Delta, and whose symptoms include fatigue, headaches, vocal cord

         dysfunction, tightness of chest, trouble concentrating, fuzzy memory, hair loss and sinus

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.


                                                  252
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 253 of 303


952.     Plaintiff, TIFFANY SHELTON, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Costa Mesa, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, TIFFANY SHELTON, is a citizen of California. Plaintiff, TIFFANY SHELTON,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness, skin

         rashes and asthma that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

953.     Plaintiff, MICHELLE SHERACK, a flight attendant, is a resident and citizen of New York

         and is currently domiciled in Wantagh, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MICHELLE SHERACK, is a citizen of New York. Plaintiff, MICHELLE

         SHERACK, is an employee of Delta, and seeks to become part of a monitoring class.

954.     Plaintiff, BRENDA SHORKEY, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in St. Claire, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, BRENDA SHORKEY, is a citizen of Michigan. Plaintiff, BRENDA SHORKEY,

         is an employee of Delta, and whose symptoms include skin irritation and rashes that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

955.     Plaintiff, KATIE SIEG, a flight attendant, is a resident and citizen of Texas and is currently

         domiciled in Kemah, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, KATIE SIEG, is

         a citizen of Texas. Plaintiff, KATIE SIEG, is an employee of Delta, and whose symptoms

         include skin irritation, rashes, coughing, fatigue, headaches, bruising, hives, eye irritation,

         sinus irritation and anxiety that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

956.     Plaintiff, OSWALDO SILVA, a flight attendant, is a resident and citizen of Texas and is

         currently domiciled in Kyle, Texas.        For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                  253
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 254 of 303


         OSWALDO SILVA, is a citizen of Texas. Plaintiff, OSWALDO SILVA, is an employee

         of Delta, and whose symptoms include skin irritation, skin rashes, itchiness, sinus irritation,

         headaches and fatigue that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

957.     Plaintiff, ANDREA SILVAS, a flight attendant, is a resident and citizen of Arizona and is

         currently domiciled in Mesa, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ANDREA SILVAS, is a citizen of Arizona. Plaintiff, ANDREA SILVAS, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

         skin rashes, scars, bruising, tightness in chest, swollen lymph nodes, anxiety, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

958.     Plaintiff, AMANDA SIMMONS, a flight attendant, is a resident and citizen of Washington

         and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMANDA SIMMONS, is a citizen of Washington. Plaintiff, AMANDA

         SIMMONS, is an employee of Delta, and whose symptoms include skin irritation, itchiness

         and rashes that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

959.     Plaintiff, MARIAN SINGER, a flight attendant, is a resident and a citizen of Michigan and

         is currently domiciled in Carsonville, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MARIAN SINGER, is a citizen of Michigan. Plaintiff, MARIAN SINGER, is an

         employee of Delta, and whose symptoms include difficulty breathing, fatigue, headaches

         and trouble concentrating that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.




                                                  254
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 255 of 303


960.     Plaintiff, MELYNDA SINSLEY, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Aliso Viejo, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, MELYNDA SINSLEY, is a citizen of California. Plaintiff, MELYNDA

         SINSLEY, is an employee of Delta, and whose symptoms include skin irritation, itchiness,

         skin rashes, bruising, hives, trouble breathing, asthma, tightness of chest, vocal cord

         dysfunction, fatigue, headaches, anxiety, sinus irritation, eye irritation, hair loss and heart

         palpitation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

961.     Plaintiff, KENYA SKYTTE, a flight attendant, is a resident and citizen of Minnesota and

         is currently domiciled in Woodbury, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KENYA SKYTTE, is a citizen of Minnesota. Plaintiff, KENYA SKYTTE, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, headaches and skin rashes that did not occur until she was exposed to

         the Lands’ End garments and are a result of said exposure.

962.     Plaintiff, JACQUELYN SMELTER, a flight attendant, is a resident and citizen of Texas

         and is currently domiciled in San Antonio, Texas. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JACQUELYN SMELTER, is a citizen of Texas. Plaintiff, JACQUELYN

         SMELTER, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes, trouble breathing, tightness of chest and anxiety that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

963.     Plaintiff, LISA METTELKA SMILEY, a flight attendant, is a resident and citizen of

         Washington and is currently domiciled in Renton, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, LISA METTELKA SMILEY, is a citizen of Washington. Plaintiff, LISA




                                                  255
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 256 of 303


         METTELKA SMILEY, is an employee of Delta, and whose symptoms include that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

964.     Plaintiff, AMBER SMITH, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AMBER SMITH, is a citizen of Georgia. Plaintiff, AMBER SMITH, is an employee of

         Delta, and whose symptoms include skin irritation, difficulty breathing, coughing, fatigue,

         headaches, skin rashes, scars, bruising, hives, tightness of chest, hair loss, anxiety, trouble

         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure

965.     Plaintiff, ANGELA SMITH, a flight attendant, is a resident and citizen of Montana and is

         currently domiciled in Lustre, Montana. For purposes of 28 U.S.C. § 1332, Plaintiff,

         ANGELA SMITH, is a citizen of Montana Plaintiff, ANGELA SMITH, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, rashes, burning skin, tingling

         in extremities, muscle weakness, blurred vision, hair loss, heart palpitations, anxiety,

         fatigue, headaches and difficulty breathing that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

966.     Plaintiff, CHRISTINE SMITH, a flight attendant, is a resident and citizen of Tennessee

         and is currently domiciled in Greenback, Tennessee. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CHRISTINE SMITH, is a citizen of Tennessee. Plaintiff, CHRISTINE SMITH,

         is an employee of Delta, and seeks to become a part of a monitoring class.

967.     Plaintiff, GAIL SMITH, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Jacksonville, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         GAIL SMITH, is a citizen of Florida. Plaintiff, GAIL SMITH, is an employee of Delta,

         and whose symptoms include skin irritation, blurred vision, fuzzy memory and severe


                                                  256
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 257 of 303


         itchiness that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

968.     Plaintiff, JASTONA SMITH-OKAI, a flight attendant, is a resident and citizen of Georgia

         and is currently domiciled in Fairburn, Georgia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JASTONA SMITH-OKAI, is a citizen of Georgia. Plaintiff, JASTONA SMITH-

         OKAI, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, skin rashes, headaches and hives that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

969.     Plaintiff, JODY SMITH, a flight attendant, is a resident and citizen of Michigan and is

         currently domiciled in Plymouth, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

         JODY SMITH, is a citizen of Michigan. Plaintiff, JODY SMITH, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness and sinus irritation that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

970.     Plaintiff, SALINAH SMITH, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Bronx, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

         SALINAH SMITH, is a citizen of New York. Plaintiff, SALINAH SMITH, is an employee

         of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, skin rashes,

         hair loss and eye irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

971.     Plaintiff, TERRY SMITH, a flight attendant, is a resident and citizen of Ohio and is

         currently domiciled in Cincinnati, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff,

         TERRY SMITH, is a citizen of Ohio. Plaintiff, TERRY SMITH, is an employee of Delta,

         and whose symptoms include skin irritation, severe itchiness, trouble breathing, coughing,


                                                 257
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 258 of 303


         fatigue, headaches, skin rashes, scars, bruising, hives, vocal cord dysfunction, asthma,

         tightness of chest, anxiety, swollen lymph nodes, trouble concentrating, fuzzy memory,

         cysts and vertigo that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

972.     Plaintiff, EMILY SNELLGROVE, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Fort Lauderdale, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, EMILY SNELLGROVE, is a citizen of Florida.                    Plaintiff, EMILY

         SNELLGROVE, is an employee of Delta, and whose symptoms include that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

973.     Plaintiff, KRISTAL SNOWMAN, a flight attendant, is a resident and citizen of California

         and is currently domiciled in Greenbrae, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KRISTAL SNOWMAN, is a citizen of California. Plaintiff, KRISTAL

         SNOWMAN, is an employee of Delta, and whose symptoms include fatigue, headaches

         and sinus irritation that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

974.     Plaintiff, INRJAE SON, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Fort Lauderdale, Florida. For purposes of 28 U.S.C. § 1332,

         Plaintiff, INRJAE SON, is a citizen of Florida. Plaintiff, INRJAE SON, is an employee of

         Delta, and whose symptoms include eye irritation, skin irritation, severe itchiness, fatigue,

         headaches, skin rashes, anxiety and swollen lymph nodes that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

975.     Plaintiff, KIM SORENSEN, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Sarasota, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff, KIM

         SORENSEN, is a citizen of Florida. Plaintiff, KIM SORENSEN, is an employee of Delta,


                                                 258
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 259 of 303


         and whose symptoms include fatigue, swollen lymph nodes, trouble concentrating and

         sinus irritation that did not occur until she was exposed to the Lands’ End garments and

         are a result of said exposure.

976.     Plaintiff, FRANCHESCA SOTO, a flight attendant, is a resident and citizen of Florida and

         is currently domiciled in Sanford, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         FRANCHESCA SOTO, is a citizen of Florida. Plaintiff, FRANCHESCA SOTO, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

         breathing, coughing, headaches, skin rashes, hives, asthma, tightness of chest and eye

         irritation that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

977.     Plaintiff, LYNETTE SOYER, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in Oviedo, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LYNETTE SOYER, is a citizen of Florida. Plaintiff, LYNETTE SOYER, is an employee

         of Delta, and whose symptoms include difficulty breathing and tightness of chest that did

         not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

978.     Plaintiff, LAURA SPARLING, a flight attendant, is a resident and citizen of Missouri and

         is currently domiciled in Lathrop, Missouri. For purposes of 28 U.S.C. § 1332, Plaintiff,

         LAURA SPARLING, is a citizen of Missouri. Plaintiff, LAURA SPARLING, is an

         employee of Delta, and whose symptoms include hair loss, vertigo and trouble

         concentrating that did not occur until she was exposed to the Lands’ End garments and are

         a result of said exposure.

979.     Plaintiff, DEBRA SPAULDING, a flight attendant, is a resident and a citizen of Minnesota

         and is currently domiciled in Eden Prairie, Minnesota. For purposes of 28 U.S.C. § 1332,


                                                259
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 260 of 303


         Plaintiff, DEBRA SPAULDING, is a citizen of Minnesota. Plaintiff, DEBRA

         SPAULDING, is an employee of Delta, and whose symptoms include vocal cord

         dysfunction, sore throat, watery eyes, tightness of chest and hair loss that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

980.     Plaintiff, KAREN SPEASE, a flight attendant, is a resident and a citizen of North Carolina

         and is currently domiciled in Cary, North Carolina. For purposes of 28 U.S.C. § 1332,

         Plaintiff, KAREN SPEASE, is a citizen of North Carolina. Plaintiff, KAREN SPEASE, is

         an employee of Delta, and whose symptoms include difficulty breathing, coughing, sinus

         irritation and eye irritation that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

981.     Plaintiff, GWENDOLYN SPENCE, a flight attendant, is a resident and citizen of Maryland

         and is currently domiciled in Fort Washington, Maryland. For purposes of 28 U.S.C. §

         1332, Plaintiff, GWENDOLYN SPENCE, is a citizen of Maryland. Plaintiff,

         GWENDOLYN SPENCE, is an employee of Delta, and whose symptoms include

         coughing and headaches that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

982.     Plaintiff, CINDY SPERRY, a flight attendant, is a resident and citizen of Colorado and is

         currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

         CINDY SPERRY, is a citizen of Colorado. Plaintiff, CINDY SPERRY, is an employee of

         Delta, and whose symptoms include skin irritation, itchiness, coughing, fatigue, headaches,

         skin rashes and fuzzy memory that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

983.     Plaintiff, ANGIE SPRADLING, a flight attendant, is a resident and citizen of Nevada and

         is currently domiciled in Henderson, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                                260
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 261 of 303


         ANGIE SPRADLING, is a citizen of Nevada. Plaintiff, ANGIE SPRADLING, is an

         employee of Delta, and whose symptoms include skin irritation, severe itchiness, trouble

         breathing, coughing, headaches, skin rashes, fatigue, hives, bruising, vocal cord

         dysfunction, fuzzy memory, eye irritation and hair loss that did not occur until she was

         exposed to the Lands’ End garments and are a result of said exposure.

984.     Plaintiff, CAROLYN SPILLER, a flight attendant, is a resident and citizen of Michigan

         and is currently domiciled in Detroit, Michigan. For purposes of 28 U.S.C. § 1332,

         Plaintiff, CAROLYN SPILLER, is a citizen of Michigan. Plaintiff, CAROLYN SPILLER,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         fatigue, skin rashes, tightness of chest, trouble concentrating, hair loss and blurred vision

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

985.     Plaintiff, STACI SPURLOCK, a flight attendant, is a resident and citizen of New York and

         is currently domiciled in Kew Gardens, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, STACI SPURLOCK, is a citizen of New York. Plaintiff, STACI SPURLOCK,

         is an employee of Delta, and whose symptoms include skin irritation, itchiness, bruising,

         fatigue, headaches and coughing that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

986.     Plaintiff, REGINA SQUIRES, a flight attendant, is a resident and citizen of Florida and is

         currently domiciled in St. Cloud, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         REGINA SQUIRES, is a citizen of Minnesota. Plaintiff, REGINA SQUIRES, is an

         employee of Delta, and whose symptoms include severe itchiness, coughing, fatigue,

         headaches, rashes, hives, vocal cord dysfunction, tightness of chest, anxiety, trouble




                                                 261
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 262 of 303


         concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

         End garments and are a result of said exposure.

987.     Plaintiff, JANICE ST. PETER, a flight attendant, is a resident and citizen of Minnesota

         and is currently domiciled in Farmington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, JANICE ST. PETER, is a citizen of Minnesota. Plaintiff, JANICE ST. PETER,

         is an employee of Delta, and whose symptoms include skin irritation, severe itchiness and

         skin rashes that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

988.     Plaintiff, DIANA STERNBERG, a flight attendant, is a resident and citizen of Wisconsin

         and is currently domiciled in Kenosha, Wisconsin. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DIANA STERNBERG, is a citizen of Wisconsin. Plaintiff, DIANA

         STERNBERG, is an employee of Delta, and whose symptoms include skin irritation, skin

         rashes and hair loss that did not occur until she was exposed to the Lands’ End garments

         and are a result of said exposure.

989.     Plaintiff, RACHAEL STALNAKER, a flight attendant, is a resident and citizen of Florida

         and is currently domiciled in Farmington, Minnesota. For purposes of 28 U.S.C. § 1332,

         Plaintiff, RACHAEL STALNAKER, is a citizen of Minnesota. Plaintiff, RACHAEL

         STALNAKER, is an employee of Delta, and whose symptoms include skin irritation,

         fatigue, headaches, hives, hair loss, trouble concentrating, migraines that did not occur until

         she was exposed to the Lands’ End garments and are a result of said exposure.

990.     Plaintiff, D’ERICKA STEVENSON, a flight attendant, is a resident and citizen of Virginia

         and is currently domiciled in Chesapeake, Virginia. For purposes of 28 U.S.C. § 1332,

         Plaintiff, D’ERICKA STEVENSON, is a citizen of Virginia.               Plaintiff, RACHAEL

         STALNAKER, is an employee of Delta, and whose symptoms include difficulty breathing,


                                                  262
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 263 of 303


         coughing, fatigue, headaches, vocal cord dysfunction, asthma, tightness of chest, anxiety,

         swollen lymph nodes and fuzzy memory that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

991.     Plaintiff, AMANDA STEWART, a flight attendant, is a resident and a citizen of Colorado

         and is currently domiciled in Arvada, Colorado. For purposes of 28 U.S.C. § 1332,

         Plaintiff, AMANDA STEWART, is a citizen of Colorado. Plaintiff, AMANDA

         STEWART, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, fatigue, headaches, skin rashes, hives, asthma, anxiety, swollen lymph nodes,

         trouble concentrating, fuzzy memory, eye irritation, heart palpitations and sinus irritation

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

992.     Plaintiff, DEBRA STANLEY-STEWART, a flight attendant, is a resident and a citizen of

         Utah and is currently domiciled in Bountiful, Utah. For purposes of 28 U.S.C. § 1332,

         Plaintiff, DEBRA STANLEY-STEWART, is a citizen of Utah. Plaintiff, DEBRA

         STANLEY-STEWART, is an employee of Delta, and whose symptoms include skin

         irritation, severe itchiness, difficulty breathing, coughing, skin rashes, hives, vocal cord

         dysfunction, asthma and tightness of chest that did not occur until she was exposed to the

         Lands’ End garments and are a result of said exposure.

993.     Plaintiff, HEATHER STEWART, a flight attendant, is a resident and a citizen of

         Washington and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, HEATHER STEWART, is a citizen of Washington. Plaintiff, HEATHER

         STEWART, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, coughing, fatigue, headaches, skin rashes, bruising, hives, anxiety and fuzzy




                                                 263
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 264 of 303


         memory that did not occur until she was exposed to the Lands’ End garments and are a

         result of said exposure.

994.     Plaintiff, SUZANNE STEWART, a flight attendant, is a resident and a citizen of California

         and is currently domiciled in Laguna Niguel, California. For purposes of 28 U.S.C. § 1332,

         Plaintiff, SUZANNE STEWART, is a citizen of California. Plaintiff, SUZANNE

         STEWART, is an employee of Delta, and whose symptoms include skin irritation, severe

         itchiness, difficulty breathing, coughing, sinus irritation, fatigue, headache, skin rashes,

         vocal cord dysfunction, asthma, tightness of chest, anxiety, loss of hair and blurred vision

         that did not occur until she was exposed to the Lands’ End garments and are a result of said

         exposure.

995.     Plaintiff, COLETTE STICKLEY, a flight attendant, is a resident and a citizen of

         Washington and is currently domiciled in Renton, Washington. For purposes of 28 U.S.C.

         § 1332, Plaintiff, COLETTE STICKLEY, is a citizen of Washington. Plaintiff, COLETTE

         STICKLEY, is an employee of Delta, and whose symptoms include vertigo that did not

         occur until she was exposed to the Lands’ End garments and are a result of said exposure.

996.     Plaintiff, KAREN STOKES, a flight attendant, is a resident and citizen of Georgia and is

         currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

         KAREN STOKES, is a citizen of Georgia. Plaintiff, KAREN STOKES, is an employee of

         Delta, and whose symptoms include severe itchiness, trouble breathing, rashes, hives and

         anxiety that did not occur until she was exposed to the Lands’ End garments and are a result

         of said exposure.

997.     Plaintiff, NIKKI STONE, a flight attendant, is a resident and a citizen of Massachusetts

         and is currently domiciled in East Boston, Massachusetts. For purposes of 28 U.S.C. §

         1332, Plaintiff, NIKKI STONE, is a citizen of Massachusetts. Plaintiff, NIKKI STONE, is


                                                 264
       Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 265 of 303


         an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

         coughing, fatigue, skin rashes, swollen lymph nodes, anxiety and cysts that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

998.     Plaintiff, PETER STRECANSKY, a flight attendant, is a resident and a citizen of New

         York and is currently domiciled in New York, New York. For purposes of 28 U.S.C. §

         1332, Plaintiff, PETER STRECANSKY, is a citizen of New York. Plaintiff, PETER

         STRECANSKY, is an employee of Delta, and whose symptoms include skin irritation,

         severe itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, vocal cord

         dysfunction and anxiety that did not occur until he was exposed to the Lands’ End garments

         and are a result of said exposure.

999.     Plaintiff, AYFER STREET, a flight attendant, is a resident and a citizen of Florida and is

         currently domiciled in Palm Beach, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

         AYFER STREET, is a citizen of Florida. Plaintiff, AYFER STREET, is an employee of

         Delta, and whose symptoms include difficulty breathing, tightness of chest, skin irritation,

         rashes, headaches and fatigue that did not occur until she was exposed to the Lands’ End

         garments and are a result of said exposure.

1000. Plaintiff, EILEEN STEIGERWALD, a flight attendant, is a resident and a citizen of New

         York and is currently domiciled in Baldwin, New York. For purposes of 28 U.S.C. § 1332,

         Plaintiff, EILEEN STEIGERWALD, is a citizen of New York. Plaintiff, EILEEN

         STEIGERWALD, is an employee of Delta, and whose symptoms include difficulty

         breathing, coughing and skin irritation that includes burning skin blisters that did not occur

         until she was exposed to the Lands’ End garments and are a result of said exposure.

1001. Plaintiff, JILL STRIETER, a flight attendant, is a resident and a citizen of Michigan and is

         currently domiciled in Burt, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff, JILL


                                                  265
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 266 of 303


       STRIETER, is a citizen of Michigan. Plaintiff, JILL STRIETER, is an employee of Delta,

       and whose symptoms include difficulty breathing, tightness of chest, coughing, skin

       irritation, rashes, sinus irritation, eye irritation, headaches and fatigue that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1002. Plaintiff, LYNN STROLE, a flight attendant, is a resident and a citizen of Colorado and is

       currently domiciled in Parker, Colorado. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LYNN STROLE, is a citizen of Colorado. Plaintiff, LYNN STROLE, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       fatigue, hives, tightness of chest, eye irritation and blurred vision that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

1003. Plaintiff, DANIEL SULLIVAN, a flight attendant, is a resident and a citizen of Minnesota

       and is currently domiciled in Apple Valley, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, DANIEL SULLIVAN, is a citizen of Minnesota. Plaintiff, DANIEL SULLIVAN,

       is an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

       difficulty breathing, fatigue, skin rashes, scars, hives, vocal cord dysfunction, asthma,

       tightness of chest and anxiety that did not occur until he was exposed to the Lands’ End

       garments and are a result of said exposure.

1004. Plaintiff, THEANNE SULLIVAN, a flight attendant, is a resident and a citizen of

       Minnesota and is currently domiciled in Rosemount, Minnesota. For purposes of 28 U.S.C.

       § 1332, Plaintiff, THEANNE SULLIVAN, is a citizen of Minnesota. Plaintiff, THEANNE

       SULLIVAN, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, difficulty breathing, fatigue and coughing that did not occur until he was exposed

       to the Lands’ End garments and are a result of said exposure.




                                                266
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 267 of 303


1005. Plaintiff, PATRICIA SUTHERLAND, a flight attendant, is a resident and a citizen of

       Minnesota and is currently domiciled in Apple Valley, Minnesota. For purposes of 28

       U.S.C. § 1332, Plaintiff, PATRICIA SUTHERLAND, is a citizen of Minnesota. Plaintiff,

       PATRICIA SUTHERLAND, is an employee of Delta, and whose symptoms include

       coughing, headaches, skin rashes, vocal cord dysfunction, fuzzy memory and difficulty

       breathing that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1006. Plaintiff, TRACEY SUTICH, a flight attendant, is a resident and a citizen of Michigan and

       is currently domiciled in Wyandotte, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TRACEY SUTICH, is a citizen of Michigan. Plaintiff, TRACEY SUTICH, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

       breathing, fatigue, headaches, skin rashes, hives, anxiety, trouble concentrating and fuzzy

       memory that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1007. Plaintiff, TAMMY SUTTON, a flight attendant, is a resident and a citizen of Michigan and

       is currently domiciled in Grand Rapids, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TAMMY SUTTON, is a citizen of Michigan. Plaintiff, TAMMY SUTTON, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       fatigue, headaches, skin rashes, vocal cord dysfunction, tightness of chest, swollen lymph

       nodes and sinus irritation that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1008. Plaintiff, SANDRA SVIGGUM, a flight attendant, is a resident and a citizen of Minnesota

       and is currently domiciled in Dennison, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, SANDRA SVIGGUM, is a citizen of Minnesota. Plaintiff, SANDRA


                                              267
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 268 of 303


       SVIGGUM, is an employee of Delta, and whose symptoms include difficulty breathing,

       coughing, fatigue, skin irritation, headaches, skin rashes and vertigo that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

1009. Plaintiff, REBECCA SYDESKI, a flight attendant, is a resident and a citizen of Minnesota

       and is currently domiciled in Minneapolis, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, REBECCA SYDESKI, is a citizen of Minnesota. Plaintiff, REBECCA

       SYDESKI, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, tightness of chest,

       fuzzy memory and trouble concentrating that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1010. Plaintiff, COLLEEN SYLVES, a flight attendant, is a resident and citizen of Michigan and

       is currently domiciled in Ann Arbor, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       COLLEEN SYLVES, is a citizen of Michigan. Plaintiff, COLLEEN SYLVES, is an

       employee of Delta, and whose symptoms include trouble breathing, fatigue, rashes, scars,

       bruising, asthma, tightness of chest, anxiety and fuzzy memory that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

1011. Plaintiff, LYNN SYPNIEWSKI, a flight attendant, is a resident and a citizen of Michigan

       and is currently domiciled in Howell, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LYNN SYPNIEWSKI, is a citizen of Michigan. Plaintiff, LYNN SYPNIEWSKI,

       is an employee of Delta, and whose symptoms include blurred vision, eye irritation,

       coughing, headaches and sinus irritation that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1012. Plaintiff, JIMEAN SZAJKOVICS, a flight attendant, is a resident and a citizen of

       Wisconsin and is currently domiciled in Greendale, Wisconsin. For purposes of 28 U.S.C.


                                                268
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 269 of 303


       § 1332, Plaintiff, JIMEAN SZAJKOVICS, is a citizen of Wisconsin. Plaintiff, JIMEAN

       SZAJKOVICS, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, coughing, fatigue, headaches, skin rashes, hives and swollen lymph nodes

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1013. Plaintiff, ALLISON TACKETT, a flight attendant, is a resident and a citizen of North

       Carolina and is currently domiciled in Charlotte, North Carolina. For purposes of 28

       U.S.C. § 1332, Plaintiff, ALLISON TACKETT, is a citizen of North Carolina. Plaintiff,

       ALLISON TACKETT, is an employee of Delta, and whose symptoms include skin

       irritation, severe itchiness, coughing, fatigue, headaches, skin rashes, swollen lymph nodes,

       fuzzy memory, vertigo, sinus irritation, hair loss, blurred vision, eye irritation, muscle

       spasms and cysts that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

1014. Plaintiff, NANCY TALARICO-BORASS, a flight attendant, is a resident and a citizen of

       Minnesota and is currently domiciled in Minneapolis, Minnesota. For purposes of 28

       U.S.C. § 1332, Plaintiff, NANCY TALARICO-BORASS, is a citizen of Minnesota.

       Plaintiff, NANCY TALARICO-BORASS, is an employee of Delta, and whose symptoms

       include difficulty breathing, coughing, fatigue, headaches and tightness of chest that did

       not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1015. Plaintiff, DEBRA TALBERT, a flight attendant, is a resident and a citizen of Florida and

       is currently domiciled in West Palm Beach, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, DEBRA TALBERT, is a citizen of Florida. Plaintiff, DEBRA TALBERT, is an

       employee of Delta, and whose symptoms include difficulty breathing, coughing, vocal cord


                                               269
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 270 of 303


       dysfunction, swollen lymph nodes, anxiety, hair loss and mouth blisters that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1016. Plaintiff, RANDA TALLEY, a flight attendant, is a resident and a citizen of Tennessee and

       is currently domiciled in Columbia, Tennessee. For purposes of 28 U.S.C. § 1332,

       Plaintiff, RANDA TALLEY, is a citizen of Tennessee. Plaintiff, RANDA TALLEY, is an

       employee of Delta, and whose symptoms include hair loss, throat irritation, joint pain,

       anxiety and headaches that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1017. Plaintiff, TANIA TAMAYO-HAGAN, a flight attendant, is a resident and a citizen of

       Georgia and is currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TANIA TAMAYO-HAGAN, is a citizen of Georgia. Plaintiff, TANIA

       TAMAYO-HAGAN, is an employee of Delta, and whose symptoms include difficulty

       breathing and hair loss that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1018. Plaintiff, REBECCAH TANGEN, a flight attendant, is a resident and a citizen of

       Minnesota and is currently domiciled in St. Paul, Minnesota. For purposes of 28 U.S.C. §

       1332, Plaintiff, REBECCAH TANGEN, is a citizen of Minnesota. Plaintiff, REBECCAH

       TANGEN, is an employee of Delta, and whose symptoms include difficulty breathing,

       tightness of chest, throat irritation, eye irritation, skin irritation, itchiness, fatigue,

       headaches and vocal cord dysfunction that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1019. Plaintiff, DELIK TAS, a flight attendant, is a resident and a citizen of New York and is

       currently domiciled in Rego Park, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DELIK TA, is a citizen of New York. Plaintiff, DELIK TA, is an employee of Delta, and


                                              270
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 271 of 303


       whose symptoms include skin irritation, severe itchiness, coughing, fatigue, headaches,

       skin rashes, asthma, tightness of chest, swollen lymph nodes, fuzzy memory, sinus

       irritation and ear irritation that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1020. Plaintiff, LORI TATE, a flight attendant, is a resident and a citizen of Minnesota and is

       currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LORI TATE, is a citizen of Minnesota. Plaintiff, LORI TATE, is an employee of Delta,

       and whose symptoms includes skin irritation, severe itchiness, trouble breathing, coughing,

       fatigue, headaches, skin rashes, hives and tightness of chest that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1021. Plaintiff, SUSAN TATE, a flight attendant, is a resident and a citizen of Illinois and is

       currently domiciled in Chicago, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SUSAN TATE, is a citizen of Illinois. Plaintiff, SUSAN TATE, is an employee of Delta,

       and whose symptoms includes skin irritation, severe itchiness, coughing, fatigue, skin

       rashes, hair loss and ear irritation that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1022. Plaintiff, KATHERINE TAYLOR, a flight attendant, is a resident and a citizen of Georgia

       and is currently domiciled in Canton, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHERINE TAYLOR, is a citizen of Georgia. Plaintiff, KATHERINE TAYLOR, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty

       breathing, fatigue, headaches, skin rashes, scars, bruising, tightness of chest, swollen

       lymph nodes, anxiety, cysts and hair loss that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.




                                                271
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 272 of 303


1023. Plaintiff, LEONDRA TAYLOR, a flight attendant, is a resident and a citizen of Georgia

       and is currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LEONDRA TAYLOR, is a citizen of Georgia. Plaintiff, LEONDRA TAYLOR, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       skin rashes, swollen lymph nodes and sinus irritation that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1024. Plaintiff, PHYLLIS TAYLOR, a flight attendant, is a resident and a citizen of Michigan

       and is currently domiciled in Farmington Hills, Michigan. For purposes of 28 U.S.C. §

       1332, Plaintiff, PHYLLIS TAYLOR, is a citizen of Michigan. Plaintiff, PHYLLIS

       TAYLOR, is an employee of Delta, and whose symptoms include skin irritation, fatigue,

       severe itchiness, skin rashes, difficulty breathing and hair loss that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

1025. Plaintiff, TISHA TAYLOR, a flight attendant, is a resident and a citizen of Georgia and is

       currently domiciled in McDonough, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       TISHA TAYLOR, is a citizen of Georgia. Plaintiff, TISHA TAYLOR, is an employee of

       Delta, and whose symptoms include skin irritation, skin rashes, hives, itchiness, difficulty

       breathing, coughing, vocal cord dysfunction, tightness of chest, scars, bruising, fatigue,

       headaches, hair loss, eye irritation and anxiety that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

1026. Plaintiff, TRACY ELIZABETH TAYLOR, a flight attendant, is a resident and a citizen of

       Tennessee and is currently domiciled in Smyrna, Tennessee. For purposes of 28 U.S.C. §

       1332, Plaintiff, TRACY ELIZABETH TAYLOR, is a citizen of Tennessee. Plaintiff,

       TRACY ELIZABETH TAYLOR, is an employee of Delta, and seeks to become part of a

       monitoring class.


                                                272
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 273 of 303


1027. Plaintiff, ELIZABETH TERRY, a flight attendant, is a resident and a citizen of Utah and

       is currently domiciled in Midvale, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ELIZABETH TERRY, is a citizen of Utah. Plaintiff, ELIZABETH TERRY, is an

       employee of Delta, and whose symptoms include coughing, fatigue, sinus irritation, hair

       loss, headaches and fuzzy memory that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1028. Plaintiff, LAURIE TESCH, a flight attendant, is a resident and a citizen of Minnesota and

       is currently domiciled in Saint Cloud, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LAURIE TESCH, is a citizen of Minnesota. Plaintiff, LAURIE TESCH, is an

       employee of Delta, and whose symptoms include coughing, fatigue, skin irritation, skin

       rashes, anxiety, cysts and hair loss that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1029. Plaintiff, BROOKE THIBODEAUX, a flight attendant, is a resident and citizen of Texas

       and is currently domiciled in Bedford, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       BROOKE THIBODEAUX, is a citizen of Texas. Plaintiff, BROOKE THIBODEAUX, is

       an employee of Delta, and whose symptoms include severe itchiness, headaches, rashes,

       hives and anxiety that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

1030. Plaintiff, DEBORAH KAY THIRKELSON, a flight attendant, is a resident and citizen of

       Florida and is currently domiciled in St. Cloud, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, DEBORAH KAY THIRKELSON, is a citizen of Florida. Plaintiff, DEBORAH

       KAY THIRKELSON, is an employee of Delta, and whose symptoms include skin

       irritation, scars and headaches that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.


                                              273
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 274 of 303


1031. Plaintiff, AMANDA THOMPSON, a flight attendant, is a resident and a citizen of

       Minnesota and is currently domiciled in Prior Lake, Minnesota. For purposes of 28 U.S.C.

       § 1332, Plaintiff, AMANDA THOMPSON is a citizen of Minnesota. Plaintiff, AMANDA

       THOMPSON, is an employee of Delta, and whose symptoms include fatigue, headaches,

       skin rashes and eye irritation that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1032. Plaintiff, HOLLY THOMPSON, a flight attendant, is a resident and a citizen of Utah and

       is currently domiciled in Layton, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       HOLLY THOMPSON, is a citizen of Utah. Plaintiff, HOLLY THOMPSON, is an

       employee of Delta, and whose symptoms include sinus irritation, migraines, skin irritation

       and hives that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1033. Plaintiff, JASON THOMPSON, a flight attendant, is a resident and a citizen of Texas and

       is currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JASON THOMPSON is a citizen of Texas. Plaintiff, JASON THOMPSON, is an employee

       of Delta, and whose symptoms include fatigue, headaches, sinus irritation, trouble

       concentrating and fuzzy memory that did not occur until he was exposed to the Lands’ End

       garments and are a result of said exposure.

1034. Plaintiff, JON-CHRISTOPHER THOMPSON, a flight attendant, is a resident and a citizen

       of Georgia and is currently domiciled in Newnan, Georgia. For purposes of 28 U.S.C. §

       1332, Plaintiff, JON-CHRISTOPHER THOMPSON is a citizen of Georgia. Plaintiff, JON-

       CHRISTOPHER THOMPSON, is an employee of Delta, and whose symptoms include

       difficulty breathing, coughing, fatigue, headaches, skin rashes, migraines, scars and




                                              274
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 275 of 303


       tightness of chest that did not occur until he was exposed to the Lands’ End garments and

       are a result of said exposure.

1035. Plaintiff, SUSAN THOMPSON, a flight attendant, is a resident and a citizen of Utah and

       is currently domiciled in Kamas, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       SUSAN THOMPSON, is a citizen of Utah. Plaintiff, SUSAN THOMPSON, is an

       employee of Delta, and whose symptoms include skin irritation, rashes, nose bleeds and

       coughing that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1036. Plaintiff, DEMARRIO THORTON, a flight attendant, is a resident and a citizen of Georgia

       and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DEMARRIO THORTON, is a citizen of Georgia. Plaintiff, DEMARRIO THORTON, is

       an employee of Delta, and whose symptoms include skin irritation, rashes, hives and

       swollen lips that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

1037. Plaintiff, JULIET THURAB, a flight attendant, is a resident and a citizen of Florida and is

       currently domiciled in West Palm Beach, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JULIET THURAB, is a citizen of Florida Plaintiff, JULIET THURAB, is an

       employee of Delta, and whose symptoms include skin irritation, rashes and eye irritation

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1038. Plaintiff, RHONDA TILTON, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Fayetteville, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       RHONDA TILTON, is a citizen of Georgia. Plaintiff, RHONDA TILTON, is an employee

       of Delta, and whose symptoms include coughing, fatigue, headaches, trouble concentrating


                                               275
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 276 of 303


       and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1039. Plaintiff, THOMAS TIPTON, a flight attendant, is a resident and a citizen of New York

       and is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, THOMAS TIPTON, is a citizen of New York. Plaintiff, THOMAS TIPTON, is

       an employee of Delta, and whose symptoms include skin irritation, severe itchiness,

       difficulty breathing, coughing, scars and sinus irritation that did not occur until he was

       exposed to the Lands’ End garments and are a result of said exposure.

1040. Plaintiff, NANCY TO, a flight attendant, is a resident and a citizen of California and is

       currently domiciled in San Francisco, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, NANCY TO, is a citizen of California. Plaintiff, NANCY TO, is an employee of

       Delta, and whose symptoms include eye irritation that did not occur until She was exposed

       to the Lands’ End garments and are a result of said exposure.

1041. Plaintiff, KIMBERLY TOBIN, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Denton, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KIMBERLY TOBIN, is a citizen of Texas. Plaintiff, KIMBERLY TOBIN, is an employee

       of Delta, and whose symptoms include difficulty breathing, bruising, headaches and fatigue

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1042. Plaintiff, MARIE TOBLER, a flight attendant, is a resident and a citizen of Illinois and is

       currently domiciled in Antioch, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARIE TOBLER, is a citizen of Illinois. Plaintiff, MARIE TOBLER, is an employee of

       Delta, and whose symptoms include coughing, fatigue, skin rashes, vocal cord dysfunction,




                                               276
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 277 of 303


       anxiety, hair loss and heart palpitations that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1043. Plaintiff, CHASE TODD, a flight attendant, is a resident and a citizen of Georgia and is

       currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CHASE TODD, is a citizen of Georgia. Plaintiff, CHASE TODD, is an employee of Delta,

       and whose symptoms include skin irritation, rashes, fatigue and anxiety that did not occur

       until he was exposed to the Lands’ End garments and are a result of said exposure.

1044. Plaintiff, KRISTIN TOMPKINS, a flight attendant, is a resident and a citizen of Louisiana

       and is currently domiciled in Destrehan, Louisiana. For purposes of 28 U.S.C. § 1332,

       Plaintiff, KRISTIN TOMPKINS, is a citizen of Louisiana. Plaintiff, KRISTIN

       TOMPKINS, is an employee of Delta, and whose symptoms include skin irritation, skin

       rashes and anxiety that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1045. Plaintiff, LINDA TOMSON, a flight attendant, is a resident and a citizen of Illinois and is

       currently domiciled in Carpentersville, Illinois.   For purposes of 28 U.S.C. § 1332,

       Plaintiff, LINDA TOMSON, is a citizen of Illinois. Plaintiff, LINDA TOMSON, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       fatigue, headaches, skin rashes bruising, hives, swollen lymph nodes, trouble concentrating

       and fuzzy memory that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1046. Plaintiff, JEAN TORRANCE, a flight attendant, is a resident and a citizen of Michigan and

       is currently domiciled in Pinckney, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JEAN TORRANCE, is a citizen of Michigan. Plaintiff, JEAN TORRANCE, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,


                                              277
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 278 of 303


       fatigue, headaches, tightness of chest, anxiety, trouble concentrating and fuzzy memory

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1047. Plaintiff, HENRIQUE TORRES, a flight attendant, is a resident and a citizen of Florida

       and is currently domiciled in Dania Beach, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, HENRIQUE TORRES, is a citizen of Florida. Plaintiff, HENRIQUE TORRES,

       is an employee of Delta, and whose symptoms include difficulty breathing, coughing,

       asthma, tightness of chest, fatigue, headaches, sinus irritation and rashes that did not occur

       until he was exposed to the Lands’ End garments and are a result of said exposure.

1048. Plaintiff, DONNA TOWNS, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Rosemount, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, DONNA TOWNS, is a citizen of Minnesota. Plaintiff, DONNA TOWNS, is an

       employee of Delta, and whose symptoms include fatigue, eye irritation and blurred vision

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1049. Plaintiff, KATRINA TRAVIS, a flight attendant, is a resident and a citizen of Florida and

       is currently domiciled in Casselberry, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATRINA TRAVIS, is a citizen of Florida. Plaintiff, KATRINA TRAVIS, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, fatigue, headaches,

       skin rashes, bruising, hives, swollen lymph nodes, blurred vision, sinus irritation, ear

       irritation, heart palpitations, anxiety, trouble concentrating and fuzzy memory that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

1050. Plaintiff, WENDI TREMBLAY, a flight attendant, is a resident and a citizen of New

       Hampshire and is currently domiciled in Barrington, New Hampshire. For purposes of 28


                                                278
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 279 of 303


       U.S.C. § 1332, Plaintiff, WENDI TREMBLAY, is a citizen of New Hampshire. Plaintiff,

       WENDI TREMBLAY, is an employee of Delta, and whose symptoms include hair loss,

       skin irritation and skin rashes that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1051. Plaintiff, ROBIN TROW, a flight attendant, is a resident and a citizen of Minnesota and is

       currently domiciled in Inver Grove Heights, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ROBIN TROW, is a citizen of Minnesota. Plaintiff, ROBIN TROW, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       headaches, skin rashes, fuzzy memory and hair loss that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

1052. Plaintiff, ANDREA TRZASKA, a flight attendant, is a resident and a citizen of Mississippi

       and is currently domiciled in Long Beach, Mississippi. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ANDREA TRZASKA, is a citizen of Mississippi. Plaintiff, ANDREA

       TRZASKA, is an employee of Delta, and whose symptoms include skin irritation, rashes,

       itchiness, difficulty breathing, anxiety and fatigue that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

1053. Plaintiff, ANDREA TROUTMAN, a flight attendant, is a resident and a citizen of Georgia

       and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ANDREA TROUTMAN, is a citizen of Georgia. Plaintiff, ANDREA TROUTMAN, is an

       employee of Delta, and whose symptoms include skin irritation, rashes, itchiness, scars and

       blurred vision that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

1054. Plaintiff, DIANA TRUE, a flight attendant, is a resident and a citizen of Utah and is

       currently domiciled in Salt Lake City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                               279
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 280 of 303


       DIANA TRUE, is a citizen of Utah. Plaintiff, DIANA TRUE, is an employee of Delta, and

       whose symptoms include coughing, headaches, vocal cord dysfunction, sinus irritation,

       difficulty breathing and heart palpitations that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1055. Plaintiff, KATHLEEN TSCHISHOW, a flight attendant, is a resident and a citizen of Utah

       and is currently domiciled in Park City, Utah. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHLEEN TSCHISHOW, is a citizen of Utah. Plaintiff, KATHLEEN TSCHISHOW,

       is an employee of Delta, and whose symptoms include trouble breathing, coughing, vocal

       cord dysfunction, headaches, and exasperated asthma that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1056. Plaintiff, LINDA TUCKER, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in Fuquay-Varina, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, LINDA TUCKER, is a citizen of New York. Plaintiff, LINDA TUCKER, is an

       employee of Delta, and whose symptoms include difficulty breathing, coughing, blurred

       vision, eye irritation, fatigue, headaches and anxiety that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1057. Plaintiff, TINA TUCKER, a flight attendant, is a resident and citizen of South Carolina

       and is currently domiciled in Greer, South Carolina. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TINA TUCKER, is a citizen of South Carolina. Plaintiff, TINATUCKER, is an

       employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,

       itchiness, difficulty breathing, tightness of chest, coughing and fatigue that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1058. Plaintiff, PATRICIA TURCO, a flight attendant, is a resident and a citizen of Illinois and

       is currently domiciled in Wauconda, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,


                                               280
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 281 of 303


       PATRICIA TURCO, is a citizen of Illinois. Plaintiff, PATRICIA TURCO, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing

       and skin rashes that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

1059. Plaintiff, DEANNA TURNER, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in St. Petersburg, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DEANNA TURNER, is a citizen of Florida. Plaintiff, DEANNA TURNER, is an employee

       of Delta, and whose symptoms include skin irritation, itchiness, rashes, hives, bruising,

       difficulty breathing coughing, fatigue, headaches, anxiety and swollen lymph nodes that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1060. Plaintiff, PATTI TUSCANO, a flight attendant, is a resident and a citizen of New

       Hampshire and is currently domiciled in Bedford, New Hampshire. For purposes of 28

       U.S.C. § 1332, Plaintiff, PATTI TUSCANO, is a citizen of New Hampshire. Plaintiff,

       PATTI TUSCANO, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, coughing, fatigue, skin rashes, tightness of chest, anxiety, trouble

       concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1061. Plaintiff, KATHRYN UDE, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Bedford, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHRYN UDE, is a citizen of Texas. Plaintiff, KATHRYN UDE, is an employee of

       Delta, and whose symptoms include eye irritation, skin irritation, itchiness, rashes,

       bruising, difficulty breathing, fatigue and hair loss that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.


                                                281
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 282 of 303


1062. Plaintiff, JULIANNE LYNN UMALI, a flight attendant, is a resident and citizen of

       Washington and is currently domiciled in Kent, Washington. For purposes of 28 U.S.C. §

       1332, Plaintiff, JULIANNE LYNN UMALI, is a citizen of Washington. Plaintiff,

       JULIANNE LYNN UMALI, is an employee of Delta, and whose symptoms include eye

       irritation, skin irritation, itchiness and rashes that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

1063. Plaintiff, TERI UNSWORTH, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Bedford. For purposes of 28 U.S.C. § 1332, Plaintiff, TERI

       UNSWORTH, is a citizen of Texas. Plaintiff, TERI UNSWORTH, is an employee of

       Delta, and whose symptoms include skin irritation, rashes, itchiness, coughing and fatigue

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1064. Plaintiff, ROBERT VAIL, a flight attendant, is a resident and a citizen of Minnesota and

       is currently domiciled in Richfield, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ROBERT VAIL, is a citizen of Minnesota. Plaintiff, ROBERT VAIL, is an employee of

       Delta, and whose symptoms include coughing, fatigue, trouble concentrating that did not

       occur until he was exposed to the Lands’ End garments and are a result of said exposure.

1065. Plaintiff, TIRANA VAKNIN, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Lakemont, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       TIRANA VAKNIN, is a citizen of Georgia. Plaintiff, TIRANA VAKNIN, is an employee

       of Delta, and whose symptoms include eye irritation, blurred vision, skin irritation, rashes,

       itchiness, sinus irritation, fatigue and headaches that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.




                                               282
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 283 of 303


1066. Plaintiff, VICTOR VALDEZ, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in Levittown, New York. For purposes of 28 U.S.C. § 1332, Plaintiff,

       VICTOR VALDEZ, is a citizen of New York. Plaintiff, VICTOR VALDEZ, is an

       employee of Delta, and whose symptoms include skin irritation, rashes, itchiness, fatigue

       and headaches that did not occur until he was exposed to the Lands’ End garments and are

       a result of said exposure.

1067. Plaintiff, ELISSA VALENZANO, a flight attendant, is a resident and citizen of New York

       and is currently domiciled in Centereach, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ELISSA VALENZANO, is a citizen of New York. Plaintiff, ELISSA

       VALENZANO, is an employee of Delta, and whose symptoms include skin irritation,

       itchiness, fatigue and headaches that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1068. Plaintiff, ROSEMARY VANDENBRINK, a flight attendant, is a resident and citizen of

       Michigan and is currently domiciled in Coopersville, Michigan. For purposes of 28 U.S.C.

       § 1332, Plaintiff, ROSEMARY VANDENBRINK, is a citizen of Michigan. Plaintiff,

       ROSEMARY VANDENBRINK, is an employee of Delta, and whose symptoms include

       skin irritation, severe itchiness, difficulty breathing, fatigue, skin rashes, hives, anxiety and

       trouble concentrating that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1069. Plaintiff, KATHLEEN VANDEPUTTE, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Baxter, Minnesota. For purposes of 28 U.S.C. §

       1332, Plaintiff, KATHLEEN VANDEPUTTE, is a citizen of Minnesota. Plaintiff,

       KATHLEEN VANDEPUTTE, is an employee of Delta, and whose symptoms include skin




                                                 283
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 284 of 303


       irritation, severe itchiness, coughing, fatigue, headaches, skin rashes and scars that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

1070. Plaintiff, WENDY VANDERTUUK, a flight attendant, is a resident and citizen of Indiana

       and is currently domiciled in Munster, Indiana. For purposes of 28 U.S.C. § 1332, Plaintiff,

       WENDY VANDERTUUK, is a citizen of Indiana. Plaintiff, WENDY VANDERTUUK,

       is an employee of Delta, and whose symptoms include skin irritation, itchiness, skin rashes,

       hair loss and fatigue that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1071. Plaintiff, CAROLINE VANGRIEKEN, a flight attendant, is a resident and citizen of New

       York and is currently domiciled in Richmond Hill, New York. For purposes of 28 U.S.C.

       § 1332, Plaintiff, CAROLINE VANGRIEKEN, is a citizen of New York. Plaintiff,

       CAROLINE VANGRIEKEN, is an employee of Delta, and whose symptoms include skin

       irritation, fatigue, postnasal drip and skin rash that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

1072. Plaintiff, ROSALYN VEGA, a flight attendant, is a resident and citizen of Michigan and

       is currently domiciled in White Lake, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ROSALYN VEGA, is a citizen of Michigan. Plaintiff, ROSALYN VEGA, is an

       employee of Delta, and whose symptoms include eye and nasal irritation that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1073. Plaintiff, MALIN VEJFORS, a flight attendant, is a resident and citizen of New York and

       is currently domiciled in New York, New York. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MALIN VEJFORS, is a citizen of New York. Plaintiff, MALIN VEJFORS, is an

       employee of Delta, and whose symptoms include coughing, fatigue, anxiety, blurred vision




                                                284
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 285 of 303


       and eye irritation that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.

1074. Plaintiff, ALLYSON VICTOR, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Austin, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ALLYSON VICTOR, is a citizen of Texas. Plaintiff, ALLYSON VICTOR, is an employee

       of Delta, and whose symptoms include coughing, fatigue, headaches, anxiety and trouble

       concentrating that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

1075. Plaintiff, MARGARETE VIERA, a flight attendant, is a resident and citizen of Vermont

       and is currently domiciled in Bethel, Vermont. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARGARETE VIERA, is a citizen of Vermont. Plaintiff, MARGARETE VIERA, is an

       employee of Delta, and whose symptoms include coughing, sinus irritation, skin rashes,

       vocal cord dysfunction, tightness of chest and swollen lymph nodes that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

1076. Plaintiff, JANICE WAITT, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Roswell, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JANICE WAITT, is a citizen of Georgia. Plaintiff, JANICE WAITT, is an employee of

       Delta, and whose symptoms include difficulty breathing, coughing, fatigue, skin rashes,

       vocal cord dysfunction, asthma, tightness of chest, anxiety, trouble concentrating, eye

       irritation and fuzzy memory that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1077. Plaintiff, MARINA VORIS, a flight attendant, is a resident and citizen of Michigan and is

       currently domiciled in Woodstock, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARINA VORIS, is a citizen of Michigan. Plaintiff, MARINA VORIS, is an employee


                                              285
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 286 of 303


       of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, fatigue, headaches, skin rashes, bruising, brain fog, asthma, tightness of chest

       anxiety, fuzzy memory, kidney problems and cysts that did not occur until she was exposed

       to Lands’ End garments and are a result of said exposure.

1078. Plaintiff, KERRI VREY, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in Pequot Lakes, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, KERRI VREY, is a citizen of Minnesota. Plaintiff, KERRI VREY, is an

       employee of Delta, and whose symptoms include skin irritation, itchiness, bruising, fatigue,

       headaches, heart palpitations and hair loss that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1079. Plaintiff, CAROLINE VANGRIEKEN, a flight attendant, is a resident and citizen of New

       York and is currently domiciled in Richmond Hill, New York. For purposes of 28 U.S.C.

       § 1332, Plaintiff, CAROLINE VANGRIEKEN, is a citizen of New York. Plaintiff,

       CAROLINE VANGRIEKEN, is an employee of Delta, and whose symptoms include skin

       irritation, skin rashes, fatigue and sinus irritation that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

1080. Plaintiff, COLLEEN VANRISSEGHEM, a flight attendant, is a resident and citizen of

       Washington and is currently domiciled in Vancouver, Washington. For purposes of 28

       U.S.C. § 1332, Plaintiff, COLLEEN VANRISSEGHEM, is a citizen of Washington.

       Plaintiff, COLLEEN VANRISSEGHEM, is an employee of Delta, and whose symptoms

       include skin irritation, skin rashes, hives and itchiness that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1081. Plaintiff, JOHN VANRISSEGHEM, a flight attendant, is a resident and citizen of

       Minnesota and is currently domiciled in Little Falls, Minnesota. For purposes of 28 U.S.C.


                                                286
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 287 of 303


       § 1332, Plaintiff, JOHN VANRISSEGHEM, is a citizen of Minnesota. Plaintiff, JOHN

       VANRISSEGHEM, is an employee of Delta, and whose symptoms include skin irritation,

       skin rashes, severe itchiness, difficulty breathing, headaches and swollen lymph nodes that

       did not occur until he was exposed to the Lands’ End garments and are a result of said

       exposure.

1082. Plaintiff, GRAEME WAGNER, a flight attendant, is a resident and citizen of Georgia and

       is currently domiciled in Cumming, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       GRAEME WAGNER, is a citizen of Georgia. Plaintiff, GRAEME WAGNER, is an

       employee of Delta, and whose symptoms include skin irritation and chemical burn on

       breast that did not occur until she was exposed to the Lands’ End garments and are a result

       of said exposure.

1083. Plaintiff, JESSICA WAGNER, a flight attendant, is a resident and citizen of Washington

       and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JESSICA WAGNER, is a citizen of Washington. Plaintiff, JESSICA WAGNER,

       is an employee of Delta, and whose symptoms include skin irritation, itchiness, difficulty

       breathing, anxiety, headaches and blurred vision that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

1084. Plaintiff, CAROL WALKER, a flight attendant, is a resident and citizen of Tennessee and

       is currently domiciled in Piperton, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CAROL WALKER, is a citizen of Tennessee.            Plaintiff, CAROL WALKER, is an

       employee of Delta, and whose symptoms include skin irritation, itchiness, rashes, bruising,

       hair loss, coughing and headaches that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.




                                              287
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 288 of 303


1085. Plaintiff, CHRISTY WALKER, a flight attendant, is a resident and citizen of Georgia and

       is currently domiciled in Peachtree City, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, CHRISTY WALKER, is a citizen of Georgia. Plaintiff, CHRISTY WALKER, is

       an employee of Delta, and whose symptoms include skin irritation, severe itchiness, throat

       irritation, trouble breathing, fatigue, skin rashes, tightness of chest and trouble

       concentrating that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

1086. Plaintiff, LISA WALKER, a flight attendant, is a resident and citizen of Tennessee and is

       currently domiciled in Loudon, Tennessee. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LISA WALKER, is a citizen of Tennessee. Plaintiff, LISA WALKER, is an employee of

       Delta, and whose symptoms include skin irritation, itchiness, skin rashes and hair loss that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1087. Plaintiff, WENDE WALKER, a flight attendant, is a resident and citizen of Illinois and is

       currently domiciled in Fox Lake, Illinois. For purposes of 28 U.S.C. § 1332, Plaintiff,

       WENDE WALKER, is a citizen of Illinois. Plaintiff, WENDE WALKER, is an employee

       of Delta, and whose symptoms include difficulty breathing, headaches, bruising, hair loss,

       skin irritation, and tightness of chest that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1088. Plaintiff, MELINDA WALLACE, a flight attendant, is a resident and citizen of Michigan

       and is currently domiciled in Brownstown, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MELINDA WALLACE, is a citizen of Michigan. Plaintiff, MELINDA

       WALLACE, is an employee of Delta, and whose symptoms include severe itchiness,




                                                288
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 289 of 303


       headaches and rashes that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1089. Plaintiff, LAURI WALTERS, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Melbourne, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LAURI WALTERS, is a citizen of Florida. Plaintiff, LAURI WALTERS, is an employee

       of Delta, and whose symptoms include difficulty breathing, fatigue, headaches, bruising,

       tightness of chest, swollen lymph nodes, anxiety, bruising, trouble concentrating and fuzzy

       memory that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1090. Plaintiff, MICHELLE WARNER, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Gem Lake, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MICHELLE WARNER, is a citizen of Minnesota.               Plaintiff, MICHELLE

       WARNER, is an employee of Delta, and whose symptoms include skin irritation, skin

       rashes, hives, hair loss, sinus irritation, vertigo, headaches, fatigue, muscle & joint pain,

       blurred vision and ear infection that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1091. Plaintiff, TROYE WASHINGTON-CLANTON, a flight attendant, is a resident and citizen

       of Georgia and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. §

       1332, Plaintiff, TROYE WASHINGTON-CLANTON, is a citizen of Georgia. Plaintiff,

       TROYE WASHINGTON-CLANTON, is an employee of Delta, and whose symptoms

       include skin irritation, severe itchiness, trouble breathing, coughing, fatigue, headaches,

       skin rashes, scars, bruising, vocal cord dysfunction, blurred vision and anxiety that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.




                                               289
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 290 of 303


1092. Plaintiff, CHRISTOPHER WAZ, a flight attendant, is a resident and citizen of Michigan

       and is currently domiciled in Dearborn Heights, Michigan. For purposes of 28 U.S.C. §

       1332, Plaintiff, CHRISTOPHER WAZ, is a citizen of Michigan.                       Plaintiff,

       CHRISTOPHER WAZ, is an employee of Delta, and whose symptoms include difficulty

       breathing, coughing, fatigue, headaches, skin rashes, tightness of chest, anxiety, swollen

       lymph nodes, trouble concentrating, fuzzy memory, sinus irritation, blurred vision and joint

       pain that did not occur until he was exposed to the Lands’ End garments and are a result of

       said exposure.

1093. Plaintiff, KATE WEIDA, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in St. Michael, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATE WEIDA, is a citizen of Minnesota. Plaintiff, KATE WEIDA, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       headaches, skin rashes and anxiety that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1094. Plaintiff, MARI WEIGEL, a flight attendant, is a resident and citizen of Nevada and is

       currently domiciled in Las Vegas, Nevada. For purposes of 28 U.S.C. § 1332, Plaintiff,

       MARI WEIGEL, is a citizen of Nevada. Plaintiff, MARI WEIGEL, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, fatigue, headaches, skin rashes, scars, bruising, hives, cysts, hair loss, trouble

       concentrating and fuzzy memory that did not occur until she was exposed to the Lands’

       End garments and are a result of said exposure.

1095. Plaintiff, LEAH WEIMER, a flight attendant, is a resident and citizen of Virginia and is

       currently domiciled in Glen Allen, Virginia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LEAH WEIMER, is a citizen of Virginia. Plaintiff, LEAH WEIMER, is an employee of


                                               290
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 291 of 303


       Delta, and whose symptoms include difficulty breathing, fatigue, asthma, anxiety and cysts

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1096. Plaintiff, RICHARD WERWIE, a flight attendant, is a resident and citizen of Hawaii and

       is currently domiciled in Honolulu, Hawaii. For purposes of 28 U.S.C. § 1332, Plaintiff,

       RICHARD WERWIE, is a citizen of Hawaii. Plaintiff, RICHARD WERWIE, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, coughing,

       fatigue, headaches, skin rashes and anxiety that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1097. Plaintiff, KAREN WIECZOREK, a flight attendant, is a resident and citizen of Florida and

       is currently domiciled in Sanford, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KAREN WIECZOREK, is a citizen of Florida. Plaintiff, KAREN WIECZOREK, is an

       employee of Delta, and whose symptoms include severe itchiness, coughing, fatigue,

       headaches, vocal cord dysfunction and anxiety that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

1098. Plaintiff, EMILY WESLEY, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Winston, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       EMILY WESLEY, is a citizen of Georgia. Plaintiff, EMILY WESLEY, is an employee

       of Delta, and whose symptoms include skin irritation, rashes, bruising, hives, difficulty

       breathing, coughing, tightness of chest, fatigue, headaches and vocal cord dysfunction that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1099. Plaintiff, KELLY WESTERMAN, a flight attendant, is a resident and citizen of

       Washington and is currently domiciled in Seattle, Washington. For purposes of 28 U.S.C.


                                               291
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 292 of 303


       § 1332, Plaintiff, KELLY WESTERMAN, is a citizen of Washington. Plaintiff, KELLY

       WESTERMAN, is an employee of Delta, and whose symptoms include sinus irritation that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1100. Plaintiff, ROBIN WHALEY, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Macon, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ROBIN WHALEY, is a citizen of Georgia. Plaintiff, ROBIN WHALEY, is an employee

       of Delta, and whose symptoms include difficulty breathing, asthma, and swollen lymph

       nodes that did not occur until she was exposed to the Lands’ End garments and are a result

       of said exposure.

1101. Plaintiff, DIANE WHITE, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Lakewood Ranch, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, DIANE WHITE, is a citizen of Florida. Plaintiff, DIANE WHITE, is an employee

       of Delta, and whose symptoms include skin irritation, skin rashes and sinus irritation that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1102. Plaintiff, KRYSTLE WHITEHEAD, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Stockbridge, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, KRYSTLE WHITEHEAD, is a citizen of Georgia.               Plaintiff, KRYSTLE

       WHITEHEAD, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, fatigue, headaches, skin rashes, hives, swollen lymph nodes, blurred

       vision and cysts that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.




                                              292
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 293 of 303


1103. Plaintiff, MELANIE WIGDAHL, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Buffalo, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MELANIE WIGDAHL, is a citizen of Minnesota.                 Plaintiff, MELANIE

       WIGDAHL, is an employee of Delta, and whose symptoms include difficulty breathing

       and sinus irritation that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.

1104. Plaintiff, VANESSA WILBERT, a flight attendant, is a resident and citizen of Michigan

       and is currently domiciled in Saline, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       VANESSA WILBERT, is a citizen of Michigan. Plaintiff, VANESSA WILBERT, is an

       employee of Delta, and whose symptoms include skin irritation, skin rashes, itchiness,

       hives, coughing, fatigue, headaches, vocal cord dysfunction, blurred vision, hair loss, throat

       irritation, heart palpitations and anxiety that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1105. Plaintiff, JENNIFER WILLERT, a flight attendant, is a resident and citizen of Wisconsin

       and is currently domiciled in Woodville, Wisconsin. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JENNIFER WILLERT, is a citizen of Wisconsin. Plaintiff, JENNIFER

       WILLERT, is an employee of Delta, and whose symptoms include skin irritation, skin

       rashes, hives, itchiness, scars, coughing, tightness of chest, headaches, fatigue and anxiety

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1106. Plaintiff, LISA WILLETTE, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Savage, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LISA WILLETTE, is a citizen of Minnesota. Plaintiff, LISA WILLETTE, is an employee

       of Delta, and whose symptoms include difficulty breathing, coughing, fatigue, skin rashes,


                                                293
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 294 of 303


       hives, vocal cord dysfunction, asthma, tightness of chest and anxiety that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1107. Plaintiff, RANDI WILLETT, a flight attendant, is a resident and citizen of Louisiana and

       is currently domiciled in Abita Springs, Louisiana. For purposes of 28 U.S.C. § 1332,

       Plaintiff, RANDI WILLETT, is a citizen of Louisiana. Plaintiff, RANDI WILLETT, is an

       employee of Delta, and whose symptoms include skin irritation, difficulty breathing,

       coughing, fatigue, headaches, skin rashes, hives, anxiety, swollen lymph nodes, trouble

       concentration, fuzzy memory, yeast infections, cysts and hair loss that did not occur until

       he was exposed to the Lands’ End garments and are a result of said exposure.

1108. Plaintiff, APRIL WILHITE, a flight attendant, is a resident and citizen of Washington and

       is currently domiciled in Vancouver, Washington. For purposes of 28 U.S.C. § 1332,

       Plaintiff, APRIL WILHITE, is a citizen of Washington. Plaintiff, APRIL WILHITE, is an

       employee of Delta, and whose symptoms include skin irritation that includes blistering of

       the skin that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1109. Plaintiff, TAMMY WILKINSON, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Douglasville, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TAMMY WILKINSON, is a citizen of Georgia.                   Plaintiff, TAMMY

       WILKINSON, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, fatigue, skin rashes and hives that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1110. Plaintiff, ADREEAN WILLIAMS, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Atlanta, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       ADREEAN WILLIAMS, is a citizen of Georgia. Plaintiff, ADREEAN WILLIAMS, is an


                                               294
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 295 of 303


       employee of Delta, and whose symptoms include skin irritation, skin rashes, hives,

       itchiness, scars, difficulty breathing, coughing, hair loss, blurred vision, fatigue, headaches

       and anxiety that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1111. Plaintiff, JENNIFER WILLIAMS, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Shakopee, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JENNIFER WILLIAMS, is a citizen of Minnesota.                Plaintiff, JENNIFER

       WILLIAMS, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, difficulty breathing, coughing, fatigue, headaches, skin rashes, hives, tightness

       of chest, hair loss and anxiety that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1112. Plaintiff, KATHY WILLIAMS, a flight attendant, is a resident and citizen of Arizona and

       is currently domiciled in Mesa, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KATHY WILLIAMS, is a citizen of Arizona. Plaintiff, KATHY WILLIAMS, is an

       employee of Delta, and whose symptoms include hair loss, difficulty breathing, coughing,

       fatigue, rashes, vocal cord dysfunction, anxiety and swollen lymph nodes that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.

1113. Plaintiff, KRISTA WILLIAMS, a flight attendant, is a resident and citizen of Georgia and

       is currently domiciled in Decatur, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       KRISTA WILLIAMS, is a citizen of Georgia. Plaintiff, KRISTA WILLIAMS, is an

       employee of Delta, and whose symptoms include severe itchiness and rashes that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

1114. Plaintiff, MARY WILLIAMS, a flight attendant, is a resident and citizen of Michigan and

       is currently domiciled in Beverly Hills, Michigan. For purposes of 28 U.S.C. § 1332,


                                                295
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 296 of 303


       Plaintiff, MARY WILLIAMS, is a citizen of Michigan. Plaintiff, MARY WILLIAMS, is

       an employee of Delta, and whose symptoms include coughing, fatigue, skin rashes, asthma,

       tightness of chest, swollen lymph nodes, trouble concentrating, hair loss and fuzzy memory

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1115. Plaintiff, ANNA WILLIAMSON, a flight attendant, is a resident and citizen of Michigan

       and is currently domiciled in Dearborn, Michigan. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ANNA WILLIAMSON, is a citizen of Michigan.                      Plaintiff, ANNA

       WILLIAMSON, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, skin rashes, scars and hives that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.

1116. Plaintiff, DENA WILSON, a flight attendant, is a resident and citizen of Alabama and is

       currently domiciled in Millbrook, Alabama. For purposes of 28 U.S.C. § 1332, Plaintiff,

       DENA WILSON, is a citizen of Alabama. Plaintiff, DENA WILSON, is an employee of

       Delta, and whose symptoms include difficulty breathing, blurred vision, fatigue,

       headaches, tightness of chest, trouble concentrating, hair loss and eye irritation that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

1117. Plaintiff, TAMMY WINCHESTER, a flight attendant, is a resident and citizen of Colorado

       and is currently domiciled in Denver, Colorado. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TAMMY WINCHESTER, is a citizen of Colorado.                   Plaintiff, TAMMY

       WINCHESTER, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, headaches, skin rashes, tightness of chest, trouble concentrating and fuzzy

       memory that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.


                                                296
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 297 of 303


1118. Plaintiff, JOHANNA WINKLER, a flight attendant, is a resident and citizen of Ohio and

       is currently domiciled in Batavia, Ohio. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JOHANNA WINKLER, is a citizen of Ohio. Plaintiff, JOHANNA WINKLER, is an

       employee of Delta, and whose symptoms include skin irritation, rashes and swollen face,

       lips and eyes that did not occur until she was exposed to the Lands’ End garments and are

       a result of said exposure.

1119. Plaintiff, CYNTHIA WILSON, a flight attendant, is a resident and citizen of Washington

       and is currently domiciled in Gig Harbor, Washington. For purposes of 28 U.S.C. § 1332,

       Plaintiff, CYNTHIA WILSON, is a citizen of Washington.                 Plaintiff, CYNTHIA

       WILSON, is an employee of Delta, and whose symptoms include skin irritation, severe

       itchiness, fatigue, headaches, skin rashes, hair loss and anxiety that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

1120. Plaintiff, BARBARA WINSLOW, a flight attendant, is a resident and citizen of South

       Carolina and is currently domiciled in Charleston, South Carolina. For purposes of 28

       U.S.C. § 1332, Plaintiff, BARBARA WINSLOW, is a citizen of South Carolina. Plaintiff,

       BARBARA WINSLOW, is an employee of Delta, and seeks to become part of a

       monitoring class.

1121. Plaintiff, TERRI WINSLOW, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Daytona Beach Shores, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, TERRI WINSLOW, is a citizen of Florida. Plaintiff, TERRI WINSLOW, is an

       employee of Delta, and whose symptoms include difficulty breathing, coughing, sinus

       irritation and fatigue that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.




                                                297
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 298 of 303


1122. Plaintiff, JANE WINTERS, a flight attendant, is a resident and citizen of Minnesota and is

       currently domiciled in Rosemount, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       JANE WINTERS, is a citizen of Minnesota. Plaintiff, JANE WINTERS, is an employee

       of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty breathing,

       coughing, headaches, skin rashes, hives, asthma, tightness of chest, anxiety and eye

       irritation that did not occur until she was exposed to the Lands’ End garments and are a

       result of said exposure.

1123. Plaintiff, ROBERT WOLFE, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in St. Louis Park, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ROBERT WOLFE, is a citizen of Minnesota. Plaintiff, ROBERT WOLFE, is an

       employee of Delta, and whose symptoms include difficulty breathing, coughing, fatigue,

       headaches, bruising, vocal cord dysfunction, tightness of chest, anxiety, trouble

       concentrating, fuzzy memory and eye irritation that did not occur until he was exposed to

       the Lands’ End garments and are a result of said exposure.

1124. Plaintiff, CINDY WOOD, a flight attendant, is a resident and citizen of Michigan and is

       currently domiciled in Gould City, Michigan. For purposes of 28 U.S.C. § 1332, Plaintiff,

       CINDY WOOD, is a citizen of Michigan. Plaintiff, CINDY WOOD, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, skin rashes, hives,

       vocal cord dysfunction, blurred vision and hair loss that did not occur until she was exposed

       to the Lands’ End garments and are a result of said exposure.

1125. Plaintiff, LISA WOODCOCK, a flight attendant, is a resident and citizen of Arizona and

       is currently domiciled in Cave Creek, Arizona. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LISA WOODCOCK, is a citizen of Arizona.             Plaintiff, LISA WOODCOCK, is an

       employee of Delta, and whose symptoms include skin irritation, skin rashes, sinus


                                               298
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 299 of 303


       irritation, and coughing that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1126. Plaintiff, NANCY WOODWARD, a flight attendant, is a resident and citizen of Florida

       and is currently domiciled in Cape Coral, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, NANCY WOODWARD, is a citizen of Florida.                        Plaintiff, NANCY

       WOODWARD, is an employee of Delta, and whose symptoms include swollen lymph

       nodes, heart palpitations, sinus irritation, eye irritation, fatigue, headaches and anxiety that

       did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1127. Plaintiff, LEAH WOPIPKA, a flight attendant, is a resident and citizen of Texas and is

       currently domiciled in Houston, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff, LEAH

       WOPIPKA, is a citizen of Texas. Plaintiff, LEAH WOPIPKA, is an employee of Delta,

       and whose symptoms include skin irritation, rashes and migraines that did not occur until

       she was exposed to the Lands’ End garments and are a result of said exposure.

1128. Plaintiff, LINDA WRIGHT, a flight attendant, is a resident and citizen of Georgia and is

       currently domiciled in Athens, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       LINDA WRIGHT, is a citizen of Georgia. Plaintiff, LINDA WRIGHT, is an employee of

       Delta, and whose symptoms include difficulty breathing, coughing, skin irritation, skin

       rashes, hives, vocal cord dysfunction, fatigue and anxiety that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1129. Plaintiff, HOSANA WURTZ, a flight attendant, is a resident and citizen of Minnesota and

       is currently domiciled in Edina, Minnesota. For purposes of 28 U.S.C. § 1332, Plaintiff,

       HOSANA WURTZ, is a citizen of Minnesota. Plaintiff, HOSANA WURTZ, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, difficulty


                                                 299
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 300 of 303


       breathing, coughing, fatigue, headaches, skin rashes, bruising, hives, tightness of chest,

       anxiety, swollen lymph nodes, vertigo and fuzzy memory that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1130. Plaintiff, EVA YEE-NAPPI, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Cape Coral, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       EVA YEE-NAPPI, is a citizen of Florida. Plaintiff, EVA YEE-NAPPI, is an employee of

       Delta, and whose symptoms include skin irritation, severe itchiness, coughing, fatigue,

       headaches, skin rashes, vocal cord dysfunction, trouble concentrating, anxiety, sinus

       irritation and throat irritation that did not occur until she was exposed to the Lands’ End

       garments and are a result of said exposure.

1131. Plaintiff, AMY YON, a flight attendant, is a resident and citizen of New Jersey and is

       currently domiciled in Jersey City, New Jersey. For purposes of 28 U.S.C. § 1332, Plaintiff,

       AMY YON, is a citizen of New Jersey. Plaintiff, AMY YON, is an employee of Delta,

       and whose symptoms include skin irritation, rashes, hives, difficulty breathing and fatigue

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1132. Plaintiff, KATHY DUNCAN YOUNG, a flight attendant, is a resident and citizen of

       Georgia and is currently domiciled in Jasper, Georgia. For purposes of 28 U.S.C. § 1332,

       Plaintiff, KATHY DUNCAN YOUNG, is a citizen of Georgia.                 Plaintiff, KATHY

       DUNCAN YOUNG, is an employee of Delta, and whose symptoms include skin irritation,

       severe itchiness, fatigue, headaches, tightness of chest, anxiety, swollen lymph nodes, hair

       loss, trouble concentrating and fuzzy memory that did not occur until she was exposed to

       the Lands’ End garments and are a result of said exposure.




                                               300
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 301 of 303


1133. Plaintiff, MARIA YOUNG, a flight attendant, is a resident and citizen of South Dakota

       and is currently domiciled in Rapid City, South Dakota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, MARIA YOUNG, is a citizen of South Dakota. Plaintiff, MARIA YOUNG, is

       an employee of Delta, and whose symptoms include coughing, fatigue, headaches, skin

       irritation, skin rashes, bruising and anxiety that did not occur until she was exposed to the

       Lands’ End garments and are a result of said exposure.

1134. Plaintiff, BONNIE YOUNKER, a flight attendant, is a resident and citizen of Minnesota

       and is currently domiciled in Wabasha, Minnesota. For purposes of 28 U.S.C. § 1332,

       Plaintiff, BONNIE YOUNKER, is a citizen of Minnesota.                    Plaintiff, BONNIE

       YOUNKER, is an employee of Delta, and whose symptoms include hair loss and anxiety

       that did not occur until she was exposed to the Lands’ End garments and are a result of said

       exposure.

1135. Plaintiff, JOANNE YUAN, a flight attendant, is a resident and citizen of California and is

       currently domiciled in Beverly Hills, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JOANNE YUAN, is a citizen of California. Plaintiff, JOANNE YUAN, is an

       employee of Delta, and whose symptoms include skin irritation and skin rashes that did not

       occur until she was exposed to the Lands’ End garments and are a result of said exposure.

1136. Plaintiff, ANNA ZALUZHNY, a flight attendant, is a resident and citizen of Florida and

       is currently domiciled in Port Charlotte, Florida. For purposes of 28 U.S.C. § 1332,

       Plaintiff, ANNA ZALUZHNY, is a citizen of Florida. Plaintiff, ANNA ZALUZHNY, is

       an employee of Delta, and whose symptoms include difficulty breathing, coughing, skin

       irritation, skin rashes, hives, tightness of chest, vocal cord dysfunction, fatigue, headaches,

       hair loss and anxiety that did not occur until she was exposed to the Lands’ End garments

       and are a result of said exposure.


                                                301
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 302 of 303


1137. Plaintiff, REBECCA ZETNICK, a flight attendant, is a resident and citizen of Texas and

       is currently domiciled in Mansfield, Texas. For purposes of 28 U.S.C. § 1332, Plaintiff,

       REBECCA ZETNICK, is a citizen of Texas. Plaintiff, REBECCA ZETNICK, is an

       employee of Delta, and whose symptoms include skin irritation, rashes, hives, itchiness,

       difficulty breathing, fatigue, vocal cord dysfunction and anxiety that did not occur until she

       was exposed to the Lands’ End garments and are a result of said exposure.

1138. Plaintiff, JULIE ZIEMAN, a flight attendant, is a resident and citizen of Massachusetts and

       is currently domiciled in Swampscott, Massachusetts. For purposes of 28 U.S.C. § 1332,

       Plaintiff, JULIE ZIEMAN, is a citizen of Massachusetts. Plaintiff, JULIE ZIEMAN, is an

       employee of Delta, and whose symptoms include skin irritation, severe itchiness, throat

       irritation, coughing, fatigue, skin rashes, bruising, tightness of chest, fuzzy memory, joint

       pain, hair loss, sinus irritation and heart palpitations that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1139. Plaintiff, NANCY ZIMMERMAN, a flight attendant, is a resident and citizen of Georgia

       and is currently domiciled in Smyrna, Georgia. For purposes of 28 U.S.C. § 1332, Plaintiff,

       NANCY ZIMMERMAN, is a citizen of Georgia. Plaintiff, NANCY ZIMMERMAN, is an

       employee of Delta, and whose symptom includes coughing that did not occur until she was

       exposed to the Lands’ End garments and are a result of said exposure.

1140. Plaintiff, PATRICIA ZOPFI, a flight attendant, is a resident and citizen of Florida and is

       currently domiciled in Orlando, Florida. For purposes of 28 U.S.C. § 1332, Plaintiff,

       PATRICIA ZOPFI, is a citizen of Florida. Plaintiff, PATRICIA ZOPFI, is an employee

       of Delta, and whose symptoms include fatigue, headaches and migraine that did not occur

       until she was exposed to the Lands’ End garments and are a result of said exposure.




                                                302
    Case: 3:19-cv-01066-jdp Document #: 47-1 Filed: 05/11/20 Page 303 of 303


1141. Plaintiff, CHRISTINA ZRIZRI, a flight attendant, is a resident and citizen of California

       and is currently domiciled in Long Beach, California. For purposes of 28 U.S.C. § 1332,

       Plaintiff, CHRISTINA ZRIZRI, is a citizen of California. Plaintiff, CHRISTINA ZRIZRI,

       is an employee of Delta, and whose symptoms include severe itchiness, trouble breathing,

       fatigue, headaches, rashes, hives, swollen lymph nodes, anxiety, trouble concentrating and

       fuzzy memory that did not occur until she was exposed to the Lands’ End garments and

       are a result of said exposure.




                                              303
